Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 1 of 156 PageID #: 1
                                                                     ^                      FILED

                                                                                      ★ OCT 1 0 2019 ^
                               UNITED STATES DISTRICT COURT                           DDnnuri vk
                                  EASTERN DISTRICT OF NEW YORK                        Df^UUKLYN OFFICE


  HYUNDAI CAPITAL AMERICA,                           CIVIL CASE NO.:

                        Plaintiff,
          V.                                             cv       CiVlLACTlOl
                                                                                      o
  NHMET MOTORS LLC, a New York limited
                                                                                           AMON,J,
  liability company; and SCOTT A.
  PERLSTEIN, SR.,                                           VERIFIED COMPLAINT               REYES, MJ.
                      Defendants,



         Plaintiff Hyundai Capital America, as its Verified Complaint against defendants, Nemet

  Motors LLC, a New York limited liability company, and Scott A. Perlstein, Sr., states:

                                            PARTIES


         1.     Plaintiff Hyundai Capital America ("Hyundai Capital" or "Plaintiff) is a

  California corporation with its principal place of business at 3161 Michelson Drive, Suite 1900,

  Irvine, CA 92612.

         2.     Defendant Nemet Motors LLC ("Nemet Motors"), is a New York limited liability

  company with a principal place of business at 144-02 Hillside Avenue, Jamaica, New York

  11432 and 153-03 Hillside Avenue, Jamaica, NY 11432.

         3.     Defendant Scott A. Perlstein, Sr.("Perlstein"), is a member of Nemet Motors and

  a citizen of the State of New York residing at 241 Baird Court, Woodbury, NY 11797.

         4.     Upon information and belief, the other member of Nemet Motors is Jerome

  Leibowitz, Executor of the Last Will and Testament of Thomas Nemet, who is a citizen of the

  State of New York with an address at 60 Wildwood Road, New Rochelle, New York 10804.
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 2 of 156 PageID #: 2




                                   JURISDICTION AND VENUE


         5.      This Court has jurisdiction under 28 U.S.C.A. §1332 in that the Plaintiff and the

  Defendants are citizens and residents of different states and the amount in controversy exceeds

  the sum of$75,000.00 exclusive ofinterest and costs.

         6.      Venue is proper in this District pursuant to 28 U.S.C.A. § 1391(b) in that Nemet

  Motors' place of business is in this District and Perlstein resides in this District.

                                            BACKGROUND


                                COUNT ONE(WRIT OF SEIZURE)



          1.     On or about September 5, 2014, Hyundai Capital, as lender, and Nemet Motors,

  as borrower, entered into an Inventory Loan and Security Agreement (the "ILSA"), pursuant to

  which, inter alia, Hyundai Capital granted to Nemet Motors a line of credit whereby Hyundai

  Capital may, but is not required to, make advances to Nemet Motors for the acquisition of

  vehicles for its vehicle inventory. A true copy ofthe ILSA is attached hereto as Exhibit A.

          2.     Nemet Motors also entered into certain contractual agreements with Nissan

  Motor Acceptance Corp.("NMAC")for financing for its business of selling new Nissan brand

  automobiles, as well as used vehicles.

          3.     Because Nemet Motors had a relationship as a borrower with both Hyundai

  Capital and NMAC,Hyundai Capital and NMAC entered into an Intercreditor Agreement dated

  September 5, 2014.

          4.     Pursuant to Section 4 of the ILSA, Nemet Motors agreed to immediately pay to

  Hyundai Capital the outstanding amount of each advance by lender on a vehicle upon the sale,

  lease or trade of such vehicle, or on the date such vehicle is destroyed, stolen, lost or

  confiscated, except as otherwise stated in the addendum thereto.
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 3 of 156 PageID #: 3




          5.       The obligation of the Nemet Motors to sell vehicles only in the ordinary course

  of business and remit timely monies to Hyundai Capital once a vehicle is sold to a customer is

  the cornerstone of the relationship between Hyundai Capital and Nemet Motors.                Since

  significant amounts of money are at issue, any failure of Nemet Motors to immediately remit

  the monies owed upon the sale or other disposition of a vehicle that is collateral of Hyundai

  Capital pursuant to Paragraph 4 constitutes as material default.

          6.       Pursuant to Section 8 of the ILSA, Hyundai Capital is granted a security interest

  in all personal property and fixtures of Nemet Motors, whether then owned or after acquired,

  whether or not financed by Hyundai Capital, including new and used motor vehicles, parts,

  accessories, display and demonstration items, returns and repossession and other personal

  property held for sale or lease, and all additions and accessions thereto (hereinafter the

  "Collateral").

          7.       Pursuant to Section 9(a)(i) of the ILSA, Nemet Motors covenants to maintain its

  limited liability company status and all franchises except those that otherwise terminate in

  accordance with their terms, and maintain in full force and effect all franchises necessary to

  carry on its business.

          8.       Section 9(f) of the ILSA provides with respect to inventory that Nemet Motors

  will not sell, lease or otherwise dispose of inventory except in the ordinary course of business.

          9.       Section 10 of the ILSA enumerates the events of default thereunder. Pursuant to

  Section 10(a), a failure to perform any term, covenant, condition or provision of that agreement

  constitutes an event of default.


          10.      Pursuant to Section 10(c), the commencement of an involuntary proceeding

  against Nemet Motors for the appointment of a receiver or trustee constitutes an event of
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 4 of 156 PageID #: 4




  default.


             11.   Pursuant to Section 10(d), the failure of Nemet Motors to make any payment

  when due with respect to any indebtedness with a principal balance in excess of $50,000.00

  constitutes an event of default.


             12.   Pursuant to Section 10(f), a default by Nemet Motors in maintaining any

  franchise either voluntarily or involuntarily, constitutes an event of default.

             13.   Pursuant to Section 10(g), a default or breach by Nemet Motors under any

  agreement by Nemet Motors with a creditor with whom Hyundai Capital has an intercreditor

  agreement constitutes an event of default.

             14.   The security interest of Hyundai Capital was duly perfected by the filing of a

  UCC Financing Statement on July 25, 2014.        A true copy of that UCC Financing Statement is

  attached hereto as Exhibit B.


             15.   On or about August 30, 2016, Hyundai Capital, as lender, and Nemet Motors, as

  borrower, entered into a business Loan and Security Agreement (the "Business Loan

  Agreement"), pursuant to which Hyundai Capital granted to Nemet Motors a loan in the sum of

  four hundred thousand ($400,000.00) dollars for working capital purposes to be made in a

  single advance. A true copy ofthe Business Loan Agreement is attached hereto as Exhibit C.

             16.   In or about July, 2019, Nemet Motors sent a notice of voluntary termination of

  its Nissan franchise to Nissan North America, Inc. ("Nissan"). The termination of Nemet

  Motors' franchise with Nissan was an event of default under Section 9(a)(i) and 10(f) of the

  ILSA.


             17.   In addition, NMAC commenced a legal action against Nemet Motors in the

  United States District Court for the Eastern District of New York, under Civil Case Number
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 5 of 156 PageID #: 5




  l:19-cv-03284 (the "NMAC Action") alleging substantial breaches by Nemet Motors in its

  contractual obligations to NMAC.

          18.    NMAC alleges in the suit that Nemet Motors has breached its contractual

  obligations to NMAC by failing to pay approximately $2,702,631.94 for vehicles sold that were

  financed by NMAC.

          19.    A breach by Nemet Motors of an obligation to pay a principal amount in excess

  of$50,000.00 constitutes an event of default xmder Section 10(d) ofthe ILSA.

          20.    A breach by Nemet Motors of an obligation to a creditor, such as NMAC, with

  which Hyundai Capital has an intercreditor agreement is an event of default under Section 10(g)

  ofthe ILSA.


          21.    By letter dated June 28,2019, Hyundai Capital advised Nemet Motors that it was

  terminating the ILSA. A true copy ofthat letter is attached hereto as Exhibit D.

          22.    The serious and substantial nature of the default by Nemet Motors in its

  obligations to NMAC put Hyundai Capital in substantial fear that Nemet Motors was

  undercapitalized, and that Hyundai Capital's Collateral was also at risk of being transferred

  without payment to Hyundai Capital.

          23.    Under Section 11 of the ILSA, upon default, Hyundai Capital is entitled to all

  remedies provided in the ILSA or by law, including the right to demand and take actual

  possession of the Collateral, to sell, lease or otherwise dispose of its Collateral, and to appoint a

  representative known as a "keeper" to enter the premises of the dealership and remain on the

  premises for such time as the keeper deems appropriate, to take constructive or actual

  possession of the Collateral, to take possession and control over statements of origin and title

  with respect to each vehicle in Nemet Motors' inventory, and to take possession over
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 6 of 156 PageID #: 6




  documents, books, records, or any tangible or intangible property of Nemet Motors relating to

  or comprising part of Hyundai Capital's Collateral.

          24.     As a result of that default, by letter dated July 23, 2019, Hyundai Capital gave

  Nemet Motors notice of its default, and demanded that Nemet Motors permit the placement of a

  keeper on the dealership premises, to hold the motor vehicles titles, manufacturer's statements

  of origin and keys. The letter demanded a response by 5:00 p.m. on July 24, 2019. A true copy

  of that letter is attached hereto as Exhibit E.


          25.    Nemet Motors permitted Hyundai Capital to put a keeper on the premises.

          26.    Thereafter, Nemet Motors requested that Hyundai Capital agree to waive certain

  rights That Hyundai Capital had imder the ILSA to seek turnover of monies owed to Nemet

  Motors from Hyundai Motors America ("HMA") and Kia Motors America ("KMA") in the

  approximate sum of $350,000.00, to waive Hyundai Capital's right to retain the proceeds of

  consumer retail installment contracts to be applied against the amounts owed by Nemet Motors

  to Hyundai Capital, to reinstate the ILSA inventory financing, and to forbear fi*om taking any

  other action to pursue its rights upon default under the ILSA, because Nemet Motors had

  obtained a potential purchaser for its Hyundai dealership.

          27.    Nemet Motors acknowledged that it could not provide any additional collateral

  in return for the collateral that it was seeking to have released, and that it had no capital or

  alternate form offinancing to keep the dealership open.

          28.    Nemet Motors also acknowledged that it was liable for approximately $1.2

  million dollars in unpaid state sales taxes.

          29.    Based upon the risk that Hyundai Capital would face if it acceded to Nemet

  Motors' requests, on September 10, 2019, Hyundai Capital declined to agree to Nemet Motors'
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 7 of 156 PageID #: 7




  requests.

          30.    Also on September 10, 2019, Nemet Motors defaulted in its obligation to make a

  payment of interest to Hyundai Capital under the ILSA.

          31.    By letter dated September 10, 2019, Hyundai Capital notified Nemet Motors of

  its further default, and, pursuant to the terms of the ILSA and Business Loan Agreement,

  declared the full amount then owed of $5,125,997.44 to be due and payable by September 11,

  2019. A true copy ofthat letter is attached hereto as Exhibit F.

          32.   Payment was not made.

          33.   To the best of Hyundai Capital's knowledge, Nemet Motors does not have any

  contract to sell the dealerships, notwithstanding that more than three months have passed since

  Hyundai Capital provided the June 28,2019 notice oftermination of the ILSA.

          34.   To protect its Collateral, Hyundai Capital has been forced to dedicate an

  employee to be present on every business day to hold the keys and titles and try to prevent the

  improper sale of Hyundai Capital's Collateral without payment.

          35.   In addition, employees of Nemet Motors have lied to the keeper about the

  disposition of at least one vehicle. The Hyundai Capital employee was advised on September

  16, 2019 that a vehicle key was needed to take a 2019 Kia Sedona vehicle, vehicle identification

  number KNDMB5C10K6539215 (the "2019 Sedona") for leather repairs. On September 18,

  2019, another employee asked about the whereabouts of the 2019 Sedona and was told it was

  sold. When no payment had been made, on September 19, 2019, Hyundai Capital demanded a

  certified check in payment for the balance owed on the 2019 Sedona. On September 20, 2019,

  the General Manager of Nemet Motors admitted that the vehicle had been delivered and stated

  that Nemet Motors was arranging for certified funds in payment. Hyundai Capital ceased
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 8 of 156 PageID #: 8




  providing keys for vehicles for test drives until certified funds were actually received.

          36.    As stated above, it is alleged by NMAC that Nemet Motors sold over $2.7

  million dollars' worth of vehicles that were collateral of NMAC without making payment to

  NMAC therefore. Therefore, Hyundai Capital is at substantial risk that vehicles will be sold

  without payment's being made by Nemet Motors.

          37.    The vehicles that are the collateral of Hyundai Capital are those vehicles listed

  on the trial balance attached as Exhibit G hereto with respect to which there is a principal

  balance is reflected as owing (hereinafter the "Vehicles").

          38.    The normal method of disposing of the new motor vehicles would be to return

  them to KMA or HMA for full credit. However, the value of certain vehicles and the ability to

  demand repurchase by KMA or HMA deteriorate over time. For example, there are 2017 model

  vehicles that may not be accepted by KMA or HMA for repurchase due to their age. Further

  delay will irreparably prejudice Hyundai Capital's ability to satisfy the balance due through the

  disposition ofthe new vehicle inventory.

          39.    Unless a preliminary injimction is imposed pending a final hearing on replevin

  and a writ of seizure, Hjmndai Capital will be irreparably harmed as aforesaid in that both its

  Collateral and the proceeds thereof will be lost.

          40.    The estimated wholesale value of the Kia dealership vehicles is $2,784,082.00.

  The estimated wholesale value of the Hyundai dealership vehicles is $453,254.00; therefore, the

  total estimated wholesale value is $3,237,705.00.

          41.    By letter dated October 7, 2019, transmitted by counsel for Hyundai Capital to

  coimsel for Nemet Motors, Hyundai Capital demanded the voluntary surrender of the Vehicles.

  A true copy of that letter is attached hereto as Exhibit I. Nemet Motors did not respond.
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 9 of 156 PageID #: 9




         WHEREFORE, Plaintiff, Hyundai Capital America, demands judgment against

  Defendants for the following relief:


          A) Adjudging and declaring that Plaintiff has a perfected first priority security interest

                in the Collateral and the proceeds thereof;

          B) Declaring that Nemet Motors is in default in its contractual obligations to Plaintiff;

          C) Granting a preliminary injunction restraining Nemet Motors from concealing,

                removing, transferring, encumbering, hypothecating, selling or disposing of the

                eight vehicles listed in Exhibit G hereto:

          D) Granting a preliminary injunction requiring Defendants to account for, assemble,

                and tum over the remaining vehicles to Plaintiff;

          E) Issuing a Writ of Seizure for the vehicles; and

          F) Granting such other and further relief as the Court deems equitable and just.

                              COUNT TWO(BREACH OF THE ILSA)




          42.      Plaintiff repeats and re-alleges the allegations contained in paragraphs 1 through

  39 ofthis Complaint as though set forth fully herein.

          43.      Nemet Motors has breached its contractual obligations under the ILSA,

  including, without limitation, terminating its Nissan franchise and failing to make payment

  when due.


          44.      Pursuant to Section 10 ofthe ILSA, Nemet Motors is in default of its obligations

  to Hyundai Capital.

          45.     Pursuant to Section 11 of the ILSA, upon Nemet Motors' default, Hyundai

  Capital has the right to declare the unpaid principal amount of all outstanding advances, all

  interest accrued thereon, and all other amounts owing or payable hereunder or tmder any other
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 10 of 156 PageID #: 10




   loan document to be immediately due and payable, without presentment, demand, protest or

   other notice of any kind.

           46.    Pursuant to Section 6(a)(i) of the ILSA, Hyundai Capital may terminate the

   ILSA immediately upon Nemet Motors' default.

           47.     As stated above, based upon Nemet Motors' default, Hyundai Capital advised

   Nemet Motors ofthe termination ofthe ILSA (Exhibit D hereto).

           48.     As a result of the breaches by Nemet Motors, by demand letter dated

   September 10, 2019 (Exhibit F hereto), Hyundai Capital declared the full amoimt then owed to

   be due and payable by September 11,2019.

           49.     Full payment has not been made by Nemet Motors, although it has sold some

   vehicles and applied those funds against balances due. The present principal balance due under

   the ILSA is $3,694,333.63, plus interest of $56,999.53, plus fees and costs. Interest, costs and

   fees continue to accrue.


           50.    Pursuant to Section 11 of the ILSA, Hyundai Capital has all rights afforded to it

   under the Uniform Commercial Code and under contract, including without limitation the right

   to collect, receive or take actual or constructive possession of the Collateral or any part thereof,

   and may enter upon the premises for that purpose, sell lease or otherwise dispose of the

   Collateral, or any part thereof, at public or private sale.

           51.    Pursuant to Section 16 of the ILSA, Nemet Motors is liable for all costs and

   expenses related to this action, including attorneys' fees and costs.

           WHEREFORE, Plaintiff, Hyundai Capital America, demands judgment against

   defendant Nemet Motors for the following relief:


           A) Adjudging and declaring that Plaintiff has a perfected first priority security interest


                                                     10
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 11 of 156 PageID #: 11




                 in the Collateral and the proceeds thereof;

           B) Adjudging and declaring that Nemet Motors is in default in its contractual

                 obligations to Plaintiff;

           C) Granting a preliminary injunction requiring from concealing, removing,

                 transferring, encumbering, hypothecating, selling or disposing of the vehicles listed

                 in Exhibit G hereto not already marked as sold, any interest therein, or the proceeds

                 thereof:


           D) Permitting Plaintiff to enter upon the premises of the Nemet Motors premises, or

                 whatever location the Collateral is located, and take possession of the Collateral

                 and dispose ofthe collateral in accordance with law;

           E) Entering judgment in the amount due and owing from Nemet Motors under the

                 ILSA;

           F) Awarding compensatory and incidental damages, and attorneys' fees and costs of

                 suit; and

           G) Granting such other and further relief as the Court deems equitable and just.

            COUNT THREE(BREACH OF THE BUSINESS LOAN AGREEMENT)

           52.      Plaintiff repeats and re-alleges the allegations contained in paragraphs 1 through

   49 ofthis Complaint as though set forth fully herein.

           53.       On or about August 30, 2016, Hyundai Capital, as lender, and Nemet Motors,

   as borrower, entered into the Business Loan Agreement, pursuant to which Hyundai Capital

   granted to Nemet Motors a loan in the sum of four hundred thousand ($400,000.00) dollars for

   working capital purposes to be made in a single advance. A true copy of the Business Loan

   Agreement is attached hereto as Exhibit C.

           54.      Pursuant to Section 3 of the Business Loan Agreement, the loan bears interest at

                                                     11
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 12 of 156 PageID #: 12




   the rate applicable to advances for new vehicles under the ILSA.

           55.      Pursuant to Section 4 of the Business Loan Agreement, the loan was to be

   evidenced by a Note. A true copy ofthe Note is attached hereto as part ofExhibit E.

           56.      Pursuant to Section 4 of the Business Loan Agreement, interest was due and

   payable on the first day of each month commencing on October 1, 2016 and continuing

   thereafter through and including September 1,2021.

           57.      Also pursuant to Section 4 of the Business Loan Agreement, the principal

   amount of the loan was due and payable in sixty (60) equal monthly installments of $6,666.67

   each on the first day of each calendar month, commencing on October 1, 2016 and continuing

   thereafter through and including September 1,2021.

           58.      Under Section 12 of the Business Loan Agreement, Hyundai Capital is granted a

   lien on and security interest in all personal property and fixtures of Nemet Motors, wherever

   located, as described more specifically therein.

           59.      Section 10 of the Business Loan Agreement sets forth the events that shall

   constitute a default thereunder.


           60.      Section 10(a) of the Business Loan Agreement provides that the failure to make

   a payment due shall constitute an event of default.

           61.      Sections 10(d) and (e) of the Business Loan Agreement provide that a default by

   Nemet Motors in the performance of any ofthe agreements contained in the ILSA, or in making

   payment under the ILSA, shall also constitute an event of default under the Business Loan

    Agreement.

           62.      In addition, if the ILSA is terminated, that shall constitute a default under

   Section 10(f).



                                                      12
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 13 of 156 PageID #: 13




            63.     Nemet Motors is in default under the Business Loan Agreement in that the ILSA

    was terminated, resulting in the acceleration ofthe amoimts due under the ILSA.

            64.     Pursuant to Section 11 of the Business Loan Agreement, upon Nemet Motors'

   default, Hyundai Capital has the right to declare the unpaid principal amount of all outstanding

   advances, all interest accrued thereon, to be immediately due and payable, without presentment,

   demand, protest or other notice of any kind, to exercise its rights with respect to its collateral as

   described therein, to reduce any claim to judgment, and to exercise its other rights under the

   Business Loan Agreement and applicable law.

            65.     As a result of the breaches by Nemet Motors, by demand letter dated September

    10, 2019(Exhibit D hereto). Plaintiff declared the full amount then owed to be due and payable

   by September 11,2019.

            66.     Full payment was not made.

            67.     Pursuant to Section 12 ofthe Business Loan Agreement, Hyundai Capital has all

   rights afforded to it under the Uniform Commercial Code and under contract, including without

   limitation the right to collect, receive or take actual or constructive possession of the personal

   property and fixtures ofNemet Motors, or any part thereof, and may enter upon the premises for

   that purpose, sell lease or otherwise dispose of the collateral, or any part thereof, at public or

    private sale.

            68.     Pursuant to Section 13(f) of the Business Loan Agreement, Nemet Motors is

   liable for all costs and expenses incurred in connection with this action, including attorneys'

   fees and costs ofsuit.

           WHEREFORE, Plaintiff, Hyundai Capital America, demands judgment against Nemet

    Motors for the following relief:



                                                    13
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 14 of 156 PageID #: 14




           A) Adjudging and declaring that Plaintiff has a perfected first priority security interest

                 in the Collateral and proceeds thereof as described in the Business Loan Agreement;

           B) Adjudging and declaring that Nemet Motors is in default in its obligations under the

                 Business Loan Agreement;

           C) Issuing a Writ of Seizure;

           D) Permitting Plaintiff to enter upon the premises of the Nemet Motors' dealership, or

                 whatever location the Collateral is located, and take possession ofthe Collateral and

                 dispose ofthe collateral in accordance with law;

           E) Entering judgment in the amount due and owing from Nemet Motors under the

                 Business Loan Agreement;

           F) Awarding compensatory and incidental damages, and attorneys' fees and costs of

                 suit; and

           G) Granting such other and further relief as the Court deems equitable and just.

                                     COUNT FOUR(GUARANTY)

           69.      Plaintiff repeats and re-alleges the allegations contained in paragraphs 1 through

   66 ofthis Complaint as though set forth fully herein.

           70.       On or about September 5, 2014, Perlstein executed and delivered to Hyundai

   Capital a Continuing Guaranty and Subordination Agreement whereby Nemet unconditionally

   and irrevocably guaranteed to Hyundai Capital timely payment in full when due of all

   obligations of Nemet Motors to Hyundai Capital, including without limitation any obligations,

   liabilities and indebtedness of every kind, nature and description owing from Nemet Motors to

   Hyundai Capital.

           71.       A true copy of the above-referenced Continuing Guaranty and Subordination

   Agreement is attached hereto collectively as Exhibit H.

                                                    14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 15 of 156 PageID #: 15




           72.     The duty of the guarantor to pay is joint and several with Nemet Motors and

   Hyundai Capital is authorized and empowered to proceed against the guarantor without

   pursuing any other remedy it may have.

           73.     The entire sum due and owing from Nemet Motors is due and owing by

   Perlstein.


           74.     Pursuant to Section 13 of the Guaranty, Perlstein is also liable for the costs and

   expenses ofthis action, including attorneys' fees and costs.

          WHEREFORE, Plaintiff, Hyundai Capital America, demands judgment against

   defendants Scott A. Perlstein, Sr.:


           A) Entering judgment against defendant Scott A. Perlstein, Sr., for the full amount due

                 from Nemet Motors to Hyundai Capital;

          1) Awarding Plaintiff its attorneys' fees and costs of suit; and

          2) Granting such other and further relief as the Court deems equitable and just.




                                                 SANDELANDS EYET LLP
                                                 Attorneysfor plaintiff
                                                 Hyundai Capital America




   Dated: October 9,2019                 By:    is! Kathleen Cavanaugh
                                                Kathleen Cavanaugh, Esq.
                                                1545 U.S. Highway 206, Suite 304
                                                Bedminster, NJ 07921
                                                (908)470-1200
                                                        -and-
                                                 112W. 34*^ Street, 18*^ Floor
                                                 New York, NY 10120

                                                   15
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 16 of 156 PageID #: 16




                                     (212)502-7169
                                     kcavanauah@se-llp.com




                                       16
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 17 of 156 PageID #: 17




                        DRCLARATION UNDER PENALTY OF PERJURY

          I, SCOTT SMITH,hereby declare under penalty ofpeijury:

          I am a Director-Commercial Credit of Hyundai Capital America("HCA"),the plaintiff in

   this matter, and I have read the foregoing Complaint and know the contents thereof; that the
   same is true to my own knowledge or based upon the books and records of Hyundai Capital
   America kept in the ordinary course of its business, except as to matters therein stated to be
   alleged upon information and belief, and that as to those matters I believe them to be true.
          I declare imder penalty of peijury that the foregoing is true and correct.

   Executed on October9,2019




                                                         SCOTT SMITH




                                                    17
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 18 of 156 PageID #: 18




                                 UNITED  STATES  DISTRICT    COURT
                                    EASTERN DISTRICT OF NEW YORK




  HYUNDAI CAPITAL AMERICA,                             CIVIL CASE NO.:

                           Plaintiff,
           V.
                                                                    CIVIL ACTION
  NEMET MOTORS LLC, a New York limited
  liability company; and SCOTT A.
  PERLSTEIN,SR.,                                       DECLARATION OF
                       Defendants,                     JOSEPH SEGRETI




         I, JOSEPH SEGRETI,being offiill age, declare under penalty ofpequry as follows:

         •       I am employed as a Business Development Manager with Hyundai Capital America

  ("Hyundai Capital"). My duties with Hyundai Capital include field sales, monitoring dealerships'

  portfolio performance, and acting as a keeper during times of dealership financial difficulty.

         •       I have personal knowledge ofthe facts contained in this Declaration.

         •       I am one ofthe employees ofH5mndai Capital who has been acting as a keq)er on

  the premises ofNemet Motors LLC('T^emet Motors"), holding the titles and keys to the vehicles

  that are collateral ofHyundai Capital.

         •       On Sept^ber 20,2019,1 took over the titles and keys from Kristin Schmitt. I had

  been   advised    that     a 2019     Kia   Sedona    vehicle,   vehicle   identification   number

  KNDMB5C10K6539215 (the "Vehicle"), was missing from the premises, and apparently
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 19 of 156 PageID #: 19




       had been sold without payment to Hyundai Capital.

              • I approached the Title Clerk, Nidia Rinehey, and advised her th£t I was told

       that a certibBed check for the Vehicle was awaiting pickup. Ms. Rinehey adv ised me that

       she was unaware of any certified funds to be provided to me. I respond© I that I was

       advised that earlier in the morning she had requested keys and a manufecturei's statement

       of origin j&om Kristin Schmitt. I advised her that I would release those if I received
       certified funds in return.


               ® The Title Clerk again advised that she was unaware of any cenified funds*

       being owed She looked up the vehicle identification number on Nemet Mojtors' system
       and confirmed that the Vehicle had been sold on September 19, 2019. I i^juested that
       she contact her controller to advise that certified funds were due that day.

              • I was also asked for two sets of keys for test drive vehicles. I advised the

       General Sales Manager, Yassir Aziz,fiiat I would not release the keys due to jthe situation
                                                                                      j

       with the Vehicle. Mr. Yasser said that he understood, and I advised that ifIwe received
                                                                                      I
       the certified funds, I would determine if Hyundai Capital would release l^eys for test
                                                                                      !

       drives, I then received the certified funds, and Hyundai Capital began releasing
                                                                                    i
                                                                                        vehicles
                                                                                      !
       for test drives.                                                               j
                                                                                      I


              I declare under penalty of pegury under the laws ofthe United State^ of America
       that the foregoing is true and correct.



       Dated: October      ,2019
                                                      Joseph Segreti
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 20 of 156 PageID #: 20




                                     UNITED  STATES    DISTRICT   COURT
                                        EASTERN DISTRICT OF NEW YORK


     HYUNDAI CAPITAL AMERICA,
                    Plaintiff,                            CIVIL CASE NO.:

                                                                  CIVIL ACTION
     NEMET MOTORS LLC. a New York limited
     liability company;and SCOTT A.                      DECLARATION OF
    PERLSTEIN,SR.                                        PASQUALE DEGLIUOMINI
                          Defendants,




            I, PASQUALE DEGLIUOMINI, being of full age, declare under penalty of peijury as
    follows:

            1. I am employed as a Business Development Manager with Hyundai Capital America
    C'Hyundai Capital"). My duties with Hyundai Capital include field sales, monitoring
    dealerships portfolio performance, and acting as a keeper during times of dealership financial
    difficulty.
            2. I have personal knowledge of the facts contained in this Declaration.
            3. I am one ofthe employees of Hjnindai Capital who has been acting as a keeper on the
    premises of Nemet Motors LLC (T^emet Motors"), holding the titles and keys to the vehicles
    that are collateral of Hyundai Capital. The purpose of placing a keeper on the premises is to
    insure that vehicles are sold only in the ordinary course of business, and that Hyundai Capital is
    promptly paid the balance due for any vehicle that is sold.
            4. On September 16, 2019, a salesperson from Nemet Motors requested that I release a
    key for a 2019 Kia Sedona vehicle, vehicle identification number KNDMB5C10K6539215(the
    "Vehicle"), stating that the Vehicle needed to go to a body shop for leather repairs. On that basis,
    I released the kqr to the Vehicle.
            5. On September 17, 18, 19 and the morning of September 20, 2019, Kristin Schmitt,
    another employee of H}mndat Capital, was on the dealership premises acting as keeper. On
    September 20,2019,Ms.Schimtt advised me that the Vehicle was not at the dealership premises,
    and that the disposition was still unknown. 1 called the dealership general manager, Shareii
    McAvoy, who told me she would look into the situation and get back to me. Ms. McAvoy then
    called me and advised that the Vehicle had been sold and delivered to a customer. She added
    that she would arrange to have certified funds provided to pay for the Vehicle.
           6. In the aftemoon of September 20, 2019, a certified check was provided to Joseph
    Segreti, another employee of Hyundai Capital acting as keeper.
            7. However, we are deeply concerned that Nemet Motors did not provide timely
    information on the whereabouts ofthe Vehicle and it appears that there was an attempt to conceal
    the sale of the vehicle.
           1 declare under penalty of perjury under the laws of the United States of America that the
    foregoing is true and correct.


                     I.
    Dated: October /,2019
                                                  PASQUALE DEGLIUOMINI
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 21 of 156 PageID #: 21




                                  UNITED      STATES        DISTRICT      COURT
                                      EASTERN DISTRICT OF NEW YORK


   HYUNDAI CAPITAL AMERICA,
                         Plaintiff,                     CIVIL CASE NO.:
              V.

                                                            CIVIL ACnON
   NEMET MOTORS LLC, a New York limited
   liability company; and SCOTT A.                      DECLARATION OF
   PERLSTEDSr, SR.,                                     KRISTIN SCHMITT
                       Defendants,




          I,KRISTIN SCHMTTT,being offiill age, declare under penalty ofpegury as follows:
          1. I am employed in field sales with Hyundai Capital America CHyundai Capital").
          2. I have personal knowledge ofthe facts contained in this Declaration.
          3. I am one ofthe employees ofHyundai Capital who has been acting as a keeper on the
  premises of Nemet Motors LLC C*Nemet Motors"), holding the titles and keys to the vehicles
  that are collateral ofHyundai Capital.
         4. On September 17,2019,1 took over the titles and keys from Pasquale Degliuomini. I
  was advised that a 2019 Kia Sedona vehicle, vehicle identification number
  KNDMB5C10K6539215(the **Vehicle"), was out to a body shop for leather work.
        5. On September 18,2019,1 asked the whereabouts oftiie Vehicle and was advised that
  it was sold. I saw financing approval and funding on the DealerTrack computer system
  confirming the sale, but w^ advised by a Nemet Motors employee that the Vehicle was still at
  the auto body shop and that they would check on it.
         6. On September 19, 2019, having not received any further information, I advised
  Nemet Motors employees that there would be a problem if I didn't see the Vehicle or get
  certified funds paying the balance due for the Vehicle.
         7. On September 20, 2019, I was present as keeper in the morning. Nidia Richey
  requesting several manufecturer's statements of origin, including the one for the Vehicle. By
  email, I asked her why the statement for the Vehicle was being requested, if it had not yet been
  sold. I received no response.
         8. I spoke to the General Sales Manager, Carlos Zetina, and advised him that Hyundai
  Capital's auditors were there to count the vehicles, and that if the Vehicle was not present, I
  would need a check for the Vehicle. When Yasser Aziz arrived,I advised him ofthe same thing.
  Mir. Aziz advised me that he would get a check. Thereafter, I was advised that the check was
  received.
         I declare under penalty ofpeguiy under the laws of the United States ofAmerica that the
 foregoing is true and correct.


 Dated: October     ,2019

                                               Kristhi Schmitt
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 22 of 156 PageID #: 22




                              UNITED   STATES      DISTRICT        COURT
                              EASTERN DISTRICT OF NEW YORK



   HYUNDAI CAPITAL AMERICA,                 CIVIL CASE NO.:
                  Plaintiff,
           V.                                               CIVIL ACTION


   NEMET MOTORS,LLC, a New York limited
   liability company; and SCOTT A.
   PERLSTEIN,SR.,
                        Defendants,




    PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF ITS APPLICATION FOR
      ENTRY OF AN ORDER TO SHOW CAUSE WITH IMMEDIATE RESTRAINTS




                                            SANDELANDS EYET LLP
                                            Attorneysfor plaintiff
                                            Hyundai Capital America
                                            1545 U.S. Highway 206, Suite 304
                                            Bedminster, NJ 07921
                                            (908)470-1200
                                                AND
                                                112 W.34*^ Street, IS'^ Floor
                                            New York,NY 10120
   On the Brief:                            (212)502-7169
   Kathleen Cavanaugh, Esq.                     kcavanaugh@se-llp.com
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 23 of 156 PageID #: 23




                              TABLE OF CONTENTS
                                                                         Page


   PRELIMINARY STATEMENT                                                    1

   STATEMENT OF FACTS                                                      3

   LEGAL ARGUMENT                                                          2

   POINT I:    PLAINTIFF IS ENTITLED TO ISSUANCE OF A WRIT OF REPLEVIN
               FOR THE MOTOR VEHICLES AS A MATTER OF LAW                   7



   POINT II:   AN IMMEDIATE INJUNCTION SHOULD ISSUE,BECAUSE
               PLAINTIFF IS IN IMMINENT DANGER OF THE IRREPARABLE
               LOSS OF THE COLLATERAL AND THE PROCEEDS THEREOF             10



   CONCLUSION                                                              5
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 24 of 156 PageID #: 24




                                   PRELIMINARY STATEMENT


           This Memorandum ofLaw is submitted in support of the application by plaintiff Hyundai

   Capital America ("Plaintiff or "Hyundai Capital") for entry of an Order compelling defendants

   to show cause why an Order should not be entered for the issuance of a Writ of Replevin with

   respect to motor vehicles that constitute collateral of Plaintiff, which secures repayment under a

   motor vehicle inventory loan and security agreement.

          In sum, defendant Nemet Motors, LLC ("Nemet Motors") is in default in its obligations

   under its motor vehicle inventory loan and security agreement and its business loan agreement

   pursuant to which Hyundai Capital financed Nemet Motors' purchase of motor vehicle inventory

   for its Kia and Hyundai brand dealerships. In June 2019,Hyundai Capital terminated its inventory

   financing ofNemet Motors. Also in June 2019,Nissan Motor Acceptance Corp.("NMAC")filed

   suit against Nemet Motors in this court, alleging that Nemet Motors had failed to pay NMAC

   $2,702,631.94 for vehicles sold that were financed by NMAC.

          On July 23, 2019, Hyundai Capital demanded it be allowed to place a "keeper" on the

   dealership premises during its business hours to hold the keys and titles, to prevent a situation such

   as the one suffered by NMAC, where its collateral was sold and it was not paid. However, the

   dedication of an employee to be present full-time at Nemet Motors' premises is a substantial

   burden upon Hyundai Capital. In addition, on one recent occasion, Nemet Motors employees lied

   to the keeper regarding the status ofa vehicle. Hyundai Capital refers to the Declarations ofJoseph

   Segreti, Kristin Schmitt and Pasquale Degliuomini filed herewith. Specifically,the Nemet Motors

   employee requested vehicle keys, asserting that a vehicle was going to be repaired. However,

   instead, the vehicle was sold. Upon Hyundai Capital's demand, payment ultimately was made.




                                                   -1-
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 25 of 156 PageID #: 25




   but Hyundai Capital is concerned regarding the willingness to lie, especially in light of what

   occurred with respect to the NMAC line of credit.

          Nemet Motors defaulted in its payment obligations in September 2019, and by letter dated

   September 10, 2019, the loans were accelerated and demand was made for the fiill balance due.

   Payment was not made.

          Based upon Nemet Motors' defaults, Hyundai Capital was entitled to demand the turnover

   of its collateral, consisting primarily of motor vehicle inventory and parts. Since June 2019,

   Hyundai Capital has provided Nemet Motors with time to try to obtain alternate financing or to

   sell the dealerships. However,to the best ofHyundai Capital's knowledge, no contract for sale of

   the dealerships or altemate financing is in place, and the financial condition ofNemet Motors has

   continued to deteriorate.


          In addition, the value of Hyundai Capital's collateral is deteriorating over time. Hyundai

   Capital's best option to dispose of new vehicle inventory, is to return the vehicles to the

   manufacturer for fiill credit. However, as the vehicles age, less vehicles will be eligible for return.

   For example, the 2017 year vehicles are already not eligible for return. Furthermore, as vehicles

   accrue mileage or damage,the ability to return them to the manufacturer for full credit is impaired.

          In sum,Nemet Motors has been in default in its obligations to Hyundai Capital for several

   months and no resolution is in sight. Pursuant to the express written terms ofits agreements with

   Nemet Motors, Hyundai Capital is entitled to possession of its collateral, including the motor

   vehicle inventory. Therefore, Hyundai Capital respectfully requests that Nemet Motors be ordered

   to appear and show cause why a writ ofreplevin ofthe collateral not be issued, and the imposition

   of immediate, temporary restraints against the further disposition of Hyundai Capital's collateral

   while this matter is pending.



                                                   -2
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 26 of 156 PageID #: 26




                                      STATEMENT OF FACTS


          Plaintiff refers to and incorporates herein the facts as set forth in the Verified Complaint,

   and Declarations ofKristin Schmitt,Pasquale Degliuomini and Joseph Segreti filed herewith. In

   sum,On or about September 5,2014,Hyundai Capital, as lender, and Nemet Motors,as borrower,

   entered into an Inventory Loan and Security Agreement (the "ILSA"), pursuant to which, inter

   alia, Hyundai Capital granted to Nemet Motors a line of credit whereby Hyundai Capital may,

   but is not required to, make advances to Nemet Motors for the acquisition of vehicles for its

   vehicle inventory. A true copy ofthe ILSA is attached to the Complaint as Exhibit A.

          Pursuant to Section 4 ofthe ILSA,Nemet Motors agreed to immediately pay to Hyundai

   Capital the outstanding amount of each advance by lender on a vehicle upon the sale, lease or

   trade of such vehicle, or on the date such vehicle is destroyed, stolen, lost or confiscated, except

   as otherwise stated in the addendum thereto. Verified Complaint, at ^4.

          The obligation ofthe Nemet Motors to sell vehicles only in the ordinary course ofbusiness

   and remit timely monies to Hyundai Capital once a vehicle is sold to a customer is the cornerstone

   of the relationship between Hyundai Capital and Nemet Motors. Since significant amoimts of

   money are at issue, any failme ofNemet Motors to immediately remit the monies owed upon the

   sale or other disposition ofa vehicle that is collateral ofHyundai Capital pursuant to Paragraph 4

   constitutes as material default. Verified Complaint, at ^{5.

          Pursuant to Section 8 of the ILSA, Hyundai Capital is granted a security interest in all

   personal property and fixtures of Nemet Motors, whether then owned or after acquired, whether



                                                   -3
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 27 of 156 PageID #: 27




   or not financed by Hyundai Capital, including new and used motor vehicles, parts, accessories,

   display and demonstration items, returns and repossession and other personal property held for

   sale or lease, and all additions and accessions thereto (hereinafter the "Collateral"). Verified

   Complaint, at ^6.

          In violation of Section 9(a)(i) ofthe ILSA, wherein Nemet Motors covenants to maintain

   all franchises, Nemet Motors terminated its Nissan brand franchise. Verified Complaint, at ^^7,

   12 and 16 and Ex. A.


          Based upon the Verified Complaint filed by NMAC against Nemet Motors on June 3,

   2019 in the matter ofNissan Motor Acceptance Corp. v. Nemet Motors. LLC,et al.. United States

   District Court, Eastern District of New York, Civil Case No. 19-3284, Nemet Motors violated

   Section 10(d)ofthe ILSA,by failing to make a payment when due with respect to an indebtedness

   with a principal balance in excess of $50,000.00 constitutes an event of default. Verified

   Complaint,at ^j^l7-19 and Ex. A. In addition, Nemet Motors violated Section 10(g)ofthe ILSA,

   which prohibits a default or breach by Nemet Motors under any agreement by Nemet Motors with

   a creditor, like NMAC, with whom Hyundai Capital has an intercreditor agreement. Verified

   Complaint, at ^20 and Ex. A.

          By letter dated June 28, 2019, Hyundai Capital advised Nemet Motors that it was

   terminating the ILSA. Verified Complaint, at ^21 and Ex. D.

          The serious and substantial nature of the default by Nemet Motors in its obligations to

   NMAC put Hyundai Capital in substantial fear that Nemet Motors was undercapitalized, and that

   Hyundai Capital's Collateral was also at risk of being transferred without payment to Hyundai

   Capital. Verified Complaint, at ^22 and Ex. A.

          Under Section 11 of the ILSA, upon default, Hyundai Capital is entitled to all remedies
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 28 of 156 PageID #: 28




   provided in the ILSA or by law, including the right to demand and take actual possession of the

   Collateral, to sell, lease or otherwise dispose of its Collateral, and to appoint a representative

   known as a "keeper" to enter the premises ofthe dealership and remain on the premises for such

   time as the keeper deems appropriate, to take constructive or actual possession ofthe Collateral,

   to take possession and control over statements of origin and title with respect to each vehicle in

   Nemet Motors' inventory, and to take possession over documents, books,records, or any tangible

   or intangible property of Nemet Motors relating to or comprising part of Hyundai Capital's

   Collateral. Verified Complaint, at Ex. A. As a result ofthat default, by letter dated July 23,2019,

   Hyundai Capital gave Nemet Motors notice of its default, and demanded that Nemet Motors

   permit the placement of a keeper on the dealership premises, to hold the motor vehicles titles,

   manufacturer's statements oforigin and keys. Nemet Motors permitted the placement ofa keeper

   on the premises. Verified Complaint, at        and Ex. E.

           Thereafter, Nemet Motors requested that Hyundai Capital agree to waive certain rights

   that Hyundai Capital had under the ILSA to seek turnover ofmonies owed to Nemet Motors from

   Hyundai Motors America("HMA")and Kia Motors America("KMA")in the approximate sum

   of $350,000.00, to waive Hyundai Capital's right to retain the proceeds of consumer retail

   installment contracts to be applied against the amounts owed by Nemet Motors to Hyundai

   Capital, to reinstate the ILSA inventory financing, and to forbear from taking any other action to

   pursue its rights upon default under the ILSA, because Nemet Motors had obtained a potential

   purchaser for its Hyundai dealership. Verified Complaint, at ^26.

          Nemet Motors acknowledged that it could not provide any additional collateral in return

   for the collateral that it was seeking to have released, and that it had no capital or alternate form

   of financing to keep the dealership open. Verified Complaint, at ^27. Nemet Motors also



                                                     5-
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 29 of 156 PageID #: 29




   acknowledged that it was liable for approximately $1.2 million dollars in unpaid state sales taxes.

   Verified Complaint, at ^28.

           Based upon the risk that Hyundai Capital would face if it acceded to Nemet Motors'

   requests, on September 10, 2019, Hyundai Capital declined to agree to Nemet Motors requests.

   Also on September 10, 2019, Nemet Motors defaulted in its obligation to make a payment of

   interest to Hyundai Capital under the ILSA. By letter dated September 10,2019,Hyundai Capital

   notified Nemet Motors of its further default, and, pursuant to the terms ofthe ILSA and Business

   Loan Agreement, declared the full amount then owed of$5,125,997.44 to be due and payable by

   September 11,2019. Payment was not made. Verified Complaint, at 11129-31 and Ex. F.

          To the best of Hyundai Capital's knowledge, Nemet Motors does not have alternate

   financing or any contract to sell the dealerships, notwithstanding that more than three months

   have passed since Hyundai Capital provided the June 28,2019 notice oftermination ofthe ILSA.

   Verified Complaint, at 133.

          To protect its Collateral, Hyundai Capital has been forced to dedicate an employee to be

   present on every business day to hold the keys and titles and try to prevent the improper sale of

   Hyundai Capital's Collateral without payment. Verified Complaint, at 134.

          In addition, employees of Nemet Motors have lied to the keeper about the disposition of

   at least one vehicle. The Hyundai Capital employee was advised that vehicle keys were needed

   to take a vehicle for repairs. In fact, as Hyundai Capital later learned, the vehicle was sold.

   Ultimately, Hyundai Capital was able to obtain payment for that vehicle, but the willingness of

   Nemet Motors to lie about the disposition of vehicles, causes Hyundai Capital to be concerned

   with the irreparable loss of its Collateral. Verified Complaint, at p5. Furtheimore, as stated

   above, it is alleged by NMAC that Nemet Motors sold over $2.7 million dollars' worth ofvehicles



                                                   6-
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 30 of 156 PageID #: 30




   that were collateral ofNMAC without making payment to NMAC therefore. Verified Complaint,

   at 1117.

              The vehicles that are the collateral ofHyundai Capital are those vehicles listed on the trial

   balance attached as Exhibit G to the Complaint with respect to which there is a principal balance

   is reflected as owing (hereinafter the "Vehicles").

              The normal method of disposing of the new motor vehicles would be to return them to

   KMA or HMA for full credit. However, the value of certain vehicles and the ability to demand

   repurchase by KMA or HMA deteriorate over time. For example,there are 2017 model vehicles

   that may not be accepted by KMA or HMA for repurchase due to their age. Further delay will

   irreparably prejudice Hyundai Capital's ability to satisfy the balance due through the disposition

   ofthe new vehicle inventory. Verified Complaint, at p8.

                                            LEGAL ARGUMENT


                                                   POINT I


   PLAINTIFF IS ENTITLED TO THE ISSUANCE OF AN WRIT OF REPLEVIN FOR THE
   MOTOR VEHICLES AS A MATTER OF LAW.


              As set forth in the Verified Complaint, and exhibits thereto, Nemet Motors is indebted to

   Hyundai Capital under the ILSA and also under a Business Loan Agreement dated August 30,

   2016(Verified Complaint, at Exs. A and C). When Nemet Motors terminated its Nissan dealership

   franchise,and went into default under its agreement with NMAC,it was in default in its obligations

   to Hyundai Capital imder the ILSA. After Nemet Motors failed to make the payment due on

   September 10,2019,Hyundai Capital declared that the full amount owed became due and payable.

   See September 10,2019 demand letter. Verified Complaint, at Ex. F. As ofthe date ofthis Order

   to Show Cause application, full payment has not been made.

              Three months after the notice of termination of the ILSA, Nemet Motors has no contract
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 31 of 156 PageID #: 31




   for sale ofthe dealerships or alternate source offinancing. In the meantime, Hyundai Capital has

   been burdened with the obligation to keep an employee at the dealership premises full-time to hold

   the titles and keys, and the vehicles that are its primary collateral continue to deteriorate in value.

          Pursuant to Section 8 of the ILSA, Hyundai Capital is granted a security interest in all

   personal property and fixtures of Nemet Motors as to the Kia and Hyundai dealerships, whether

   then owned or after acquired, whether or not fmanced by Hyundai Capital,including new and used

   motor vehicles, parts, accessories, display and demonstration items, returns and repossession and

   other personal property held for sale or lease, and all additions and accessions thereto. Verified

   Complaint, at Ex. A.

          Section 10 ofthe ELSA enumerates the events of default thereunder. Pursuant to Section

   10(a), a failure to perform any term,covenant,condition or provision ofthat agreement constitutes

   an event of default. Under Section 11, rights and remedies upon default include, without

   limitation, allowing Hyundai Capital to take possession of its collateral and any certificates of

   origin or titles to the vehicles, and to enter onto the premises to remove the collateral.

          Pursuant to NY UCC 9-601, upon default by a borrower, a secured creditor may "reduce

   a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural

   lien by any available judicial procedure ...     Furthermore, NY UCC 9-609, provides that after

   default,"a secured party""may take possession of the collateral" "through judicial process" or

   "withoutjudicial process, if it proceeds without breach ofthe peace."

          Pursuant to Fed. R. Civ. P. 64(a), "[a]t the commencement of and throughout an action,

   every remedy is available that, under the law ofthe state where the court is located, provides for

   seizing a person or property to secure satisfaction of a potential judgment." Pursuant to Fed. R.

   Civ. P. 64(b):



                                                     8
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 32 of 156 PageID #: 32




           Specific Kinds of Remedies. The remedies available under this rule include the
           following—however designated and regardless of whether state procedure requires
           an independent action:
                   arrest;
                   attachment;
                   garnishment;
                   replevin;
                   sequestration; and
                   other corresponding or equivalent remedies.

           To avoid any breach of the peace, Hyundai Capital has commenced the present

   proceeding seeking replevin, comparable to an order for seizure under New York law. Pursuant

   to CPLR §7102, a plaintiff may apply for an order of seizure supported by a swom statement

   which will clearly identify the chattel to be seized, which statement shall also state that plaintiff

   is entitled to possession ofthe chattel on the facts set forth, that the chattel is wrongfully held by

   the defendant, whether or an action to recover the chattel has been commenced and if it has been

   served, the value of the collateral, the place where the chattel is located, and that no defense to

   the claim is known to the plaintiff.

          Through the Verified Complaint and Declarations filed herewith, plaintiff has

   demonstrated its duly perfected security interest in the vehicles at issue, Nemet Motors' default

   in its obhgations to Plaintiff, the identity of the vehicles at issue as set forth in Exhibit G to the

   Verified Complaint, and the value thereof, and the place where the collateral is located, and that

   demand has been made for the turnover of the collateral. No defense to the claim is known to

   Hyundai Capital.

          Because Hyundai Capital has demonstrated its entitlement to a writ ofreplevin as a matter

   of law, Hyundai Capital respectfully requests that an Order to Show Cause be entered requiring

   defendants to appear and show cause why a writ ofreplevin should not issue.
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 33 of 156 PageID #: 33




                                               POINT II


   AN    IMMEDIATE         INJUNCTION         SHOULD        ISSUE     WITHOUT         NOTICE      TO
   DEFENDANTS, BECAUSE PLAINTIFF IS IN IMMINENT DANGER OF THE
   IRREPARABLE LOSS OF THE COLLATERAL AND THE PROCEEDS THEREOF.

          Pursuant to CPLR §7102(d)(2):

          Upon a motion for an order of seizure, the court, without notice to the defendant,
          may grant a temporary restraining order that the chattel should not be removed from
          the state if it is a vehicle, aircraft or vessel or, otherwise, from its location,
          transferred, sold, pledged, assigned or otherwise disposed of or permitted to
          become subject to a security interest or lien imtil further order ofthe court.

          In this instance, notice is being given to Nemet Motors' counsel regarding the application.

   As set forth above, Hyundai Capital's collateral is in peril. Nemet Motors' conduct with respect

   to NMAC reflects that it is ready and willing to breach its obligations and sell vehicles without

   making payment to the secured lender. Although Hyundai Capital has a keeper in place to hold

   the titles and the keys, it is a substantial burden upon Hyundai Capital to have an employee at the

   dealership full-time for months. In addition, in at least one instance, Nemet Motors has lied to the

   keeper to obtain keys for a vehicle.

          Because Nemet Motors is in dire financial condition, if the vehicles are lost, it is highly

   improbable that Hyundai Capital would be able to be made whole through payment by Nemet

   Motors. Therefore, it is respectfully requested that an immediate injunction issue as provided in

   Fed. R. Civ. P. 64 and CPLR §7102(d)(2) to preserve the collateral pending a hearing on the

   application for a writ ofreplevin




                                                   10
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 34 of 156 PageID #: 34




                                             CONCLUSION

            For each ofthe reasons set forth above,Hyundai Capital respectfully requests that the Court

   enter the Order to Show Cause why a writ ofreplevin should not issue, and that the Court impose

   an immediate, temporary injunction barring defendants from moving, transferring, selling,

   pledging, assigning, or otherwise disposing ofthe vehicles that are Hyundai Capital's collateral as

   identified in Exhibit G of the Complaint, and barring the defendants from permitting them to be

   subject to a security interest or lien without consent of Hyundai Capital or further Order of the

   Court.



                                                 Respectfully submitted.



   DATED: October 9,2019                         /s/ Kathleen Cavanaueh
                                                 Kathleen Cavanaugh, Esq.
                                                 Sandelands Eyet LLP
                                                 Attorneysfor plaintiff
                                                 Hyundai Capital America
                                                 1545 U.S. Highway 206, Suite 304
                                                 Bedminster, NJ 07921
                                                 (908)470-1200
                                                 -and-
                                                 112W.34^ Street, 18^ Floor
                                                 New York, NY 10130




                                                    11
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 35 of 156 PageID #: 35




                  EXHIBIT A
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 36 of 156 PageID #: 36


                                                                           INVENTORY LOAN AND SECURITY AGREEMENT
      Hqunricil Capital


 This INVENTORY LOAN AND SECURITY AGREEMENT {this "Aareemenn. dated as of September 6, 2014, Is entered Into by and between
 HYUNDAI CAPITAL AMERICA, a California corporation ("Lender") having an address at 3161 MIchelson Drive, Suite 1900, Attention; Commercial
 Credit, Irvine, CA 92612 and NEMET MOTORS, LLC. a New York limited liability company ("Dealer") having addresses at 144-02 Hillside Avenue.
 Jamaica. New York 11432 and 153-03 Hillside Avenue. Jamaica, New York 11432(collectively, the •Premises").
                                                                           Recitals

 A.    Dealer acquires new and used motor vehicles ("Vehicles") from manufacturers, distributors, auctioneers and other sellers from lime to
       time in the ordinary course of its business.
 B. Dealer desires that Lender finance Dealer's Inventory of Vehicles, and Lender has agreed to do so on the terms and subject to the
       conditions set forth below.

                                 Agreement                                              Secured Continuing Guaranty and Subordination Agreement
      In consideration of the mutual covenants and agreements herein                    In favor of Lender In connection with the Obligations or
      contained. Dealer and Lender agree as follows;                                    othenMse guarantees all or any portion of the Obligations.
                                                                                       "Inventory shall mean any "inventory." as such term is
       Definitions; Interpretation.
                                                                                       defined in the UCC, nov/ owned or hereafter acquired by
      (a) Defined Terms. For purposes of this' Agreement, the                           Dealer, and. In any event, shall Include, without limitation, all
          following terms shall have the respective meanings given to                   new and used motor vehicles, parts and accessories that are
            them below;                                                                 held for sale or lease by Dealer.
           •Application" shall mean the "Commercial Credit Application"                "Lien" shall mean, with respect to any property, any security
           submitted by Dealer to Lender on or prior to the date of this               interest, mortgage, pledge. Hen, charge or other encumbrance
           Agreement.                                                                  In, of. or on such property or the Income therefrom. Including
                                                                                        the interest of a vendor or lessor under a conditional sale
           "Business Dav" shall mean any day other than a Saturday,                     agreement, capital lease or other title retention agreement, or
           Sunday or other day on which commercial banks are                            any agreement to provide any of the foregoing, and the filing
           authorized to close In Irvine. California.                                   of any financing statement or similar Instrument under the
           "Change of Control" shall mean (i) the sale, transfer or other               UCC or comparable law of any jurisdiction.
           disposition, directly or indirectly, of thirty percent (30%) or             "Loan Documents" shall mean, collectively, this Agreement
           more of the stock, partnership interests, membership Interests               and all exhibits, schedules and addenda hereto, the
           or other equity Interests In Dealer, whether in one transaction              Application,   each     Assignment      of    Factory/Distributor
           or a series of transactions, (li) the sale, transfer or disposition          Receivables, Continuing       Guaranty       and   Subordination
           (in one transaction or a series of transactions) of more than                Agreement. Equity Account Agreement. Secured Continuing
           twenty percent (20%) of the assets of Dealer to any one or                   Guaranty and Subordination Agreement, Subordination
           more Persons, except for the safe or lease of Inventory in the               Agreement. Subordination and Pledge Agreement, control
           ordinary course of Dealer's business, (III) Dealer shall enter               agreement and all other documents, instruments, certificates
           Into any agreement with any one or more Persons to assume                    and agreements delivered by or on behalf of any Loan Party
           or take-over the operations or management of Dealer's                        to Lender In connection with this Agreement or any other
           business in any significant respect or (Iv) the liquidation or               Loan Document on or prior to the date of this Agreement.
           dissolution of Dealer or the adoption of a plan by the
           stockholders, partners or members of Dealer relating to the                 "Loan Parties" shall mean, collectively. Dealer and
           dissolution or liquidation of Dealer.                                       Guarantors.

           "Date of Sale or Lease" shall mean the earliest to occur of (i)             "Material Adverse Change" shall mean (i) a material adverse
           the date of delivery of the Vehicle to the customer, (ii) the               change in the business, prospects, operations, results of
           date of the retail installment contract or lease for the Vehicle,           operations, assets, liabilities or condition (financia! or
           (ill) the date title to the Vehicle is transferred by Dealer to any         otherwise) of Dealer. (11) a material impairment of Dealer's
           Person, (iv) the date Dealer receives any down payment for"                 ability to perform Us obligations under the Loan Documents to
           the Vehicle or(v) the date the sale is reported to Lender.                  which it is a party or of Lender's ability to enforce the
                                                                                       Obligations or realize upon the Collateral, or (Hi) a material
           "Default* shall mean any event or condition that constitutes an             Impairment of the enforceability or priority of Lender's Liens
           Event of Default or that, wth the giving of any notice, the                 wilh respect to the Collateral as a result of an action or failure
           passage of time, or both, would be an Event of Default.                     to act on the part of Dealer, in each case as determined by
                                                                                       Lender.
           "Default Rate" shall mean, with respect to any Advance, an
           interest rate equal to the interest rate othenivise applicable to           "Obligations" shall mean (i) any and all advances and all other
           such Advance (as set forth in the then current Variable Terms               obligations, liabilities and indebtedness of every kind, nature
           Addendum) plus 2% per annum.                                                and description owing by Dealer to Lender, including
           "Event of Default" shall have the meaning set forth in                      principal, interest, charges, fees, costs and expenses,
           Section 10.
                                                                                       however evidenced, whether as principal, surety, endorser,
                                                                                       guarantor or otherwise, arising under this Agreement or any
           "Governmental Authority" shall mean the government of the                   other Loan Document, whether now existing or hereafter
           United States of America, or any political subdivision thereof,             arising, whether arising before, during or after the inillal or
           v4iether state or local, and any agency, authority,                         any renewal term of this Agreement or after the
           instrumentality, regulatory body, court, central bank or other              commencement of any case or proceeding with respect to
           entity exercising executive, legislative, judiaal. taxing,                  Dealer under the United States Bankruptcy Code or any
           regulatory or administrative powers or functions of or                      similar statute (including the payment of interest and other
           pertaining to government.                                                   amounts which would accrue and become due but for the
                                                                                       commencement of such case, whether or not such amounts
           "Guarantor" shall mean any Person who executes a                            are allowed or allowable in whole or in part In such case),
           Continuing Guaranty and Subordination Agreement or a                        whether direct or indirect, absolute or contingent, joint or

ILSA.1.11-12-29
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 37 of 156 PageID #: 37




           several, due or not due, primary or secondary, liquidated or                  (lii) On Dealer's behalf to a third party which has previously
           unliquidated, or secured or unsecured and (ii)ail other                            financed Dealer's Vehicle inventory.
           obligations, liabilities and indebtedness of every kind, nature
           and description owing by Dealer to Lender under or pursuant              (c) Lender Is authorized and requested to deal directly with
           to any other agreement, guaranty or instrument, whether now                   manufacturers, distributors, dealers, auctioneers or other
           existing or hereafter arising.                                                sellers of Vehicles in arrariging payment on Dealeris
                                                                                         behalf. Lender may rely upon any Invoice or advice from any
           •person" shall mean any natural person, corporation, limited                  such manufacturer, distributor, dealer, auctioneer or other
           liability company, trust, joint venture, association, company,                seller as being correct in ail respects and Lender Is relieved
           partnership. Governmental Authority or other entity.                          and released from any responsibility or liability for the
           "UCC shall mean the Uniform Cornmercial Code as in effect                     correctness, validity or authenticity of any invoice or other
           in the state in which the Preriiises are located and/or any                   instrument presented to jt for payment or for the existence,
           other jurisdiction the |av^ of \^ich mdy be applicable to Or in               quality, condition, identity, value, Utie or delivery of property
           connection with the creatiOn, perfection or priority of any Lien              purported to be represented by any such invoice or other
                                                                                         Instrument.
           on any Collateral.
           •Variable Terms Addendum" shall mean the Variable Terms
                                                                                    (d) Lender will establish, and may from time to time, in its sole
                                                                                        and absolute discretion. Increase or decrease the limit on
           Addendum to this Agreeihent, as the same may be amended,                      Advances to be made to or oh behalf of Dealer and the
           supplemented, replaced or otherwise modified from time to
           time in accordance with the terms thereof.
                                                                                         makes, models, types and age of Vehicles eligible for
                                                                                         Advances.
      (b) Interpretative Provisions.
                                                                               3.   Interest and Charges
           0)    All terms used herein that are defined in the UCC shall
                 have the meanings given therein unless otherwise
                                                                                    (a) All Advances made by Lender pursuant to Section 2 hereof,
                 defined in this Agreement.
                                                                                        and all other indebtedness Of Dealer to Lender under this
                                                                                         Agreeinent, Shall bear interest from the dale of advance by
           (il) Ail references to the plural herein shall also mean the                  Lender to the date pf payment by Dealer at the rate set forth
                singular and to the singular shall also mean the plural                  in the Variable TemiS Addendum In effect from time to
                unless the context otherwise requires.                                   time. All interest hereunder shall be computed on the basis
                                                                                         of a year of 365 days (or 366 days in a leap year) and shall
           (iiO All references to statutes and regulations shall Include                 be payable for the actual number of days elapsed. Dealer
                 any amendments of the same and any successor                            agrees to pay all fees and charges set forth in the Variable
                 statutes and fegulatioiis.                                              Terms Addendum in efiect from time to time.
           (iv) All references to Dealer and Lender or to any other                 (b) Interest on the total amount owed by Dealer under this
                 PersOh herein shalj include their respective successors                 Agreernent, together with any applicable fees and charges,
                 and assigns.                                                            shall be billed by Lender nrionthiy and shall be due and
          (v) The Words "hereor, "herein", "hereunder", "this                            payable ten (10) calendar days after the date of billing by
                                                                                         Lender.
                 Agreenienl" and vyords of siihtiar Import when used in
                 this Agreement shaii refer to this Agreement as a v^oie            (c) If any amount payable by Dealer under any Loan Docurnent
                 and hot any pariicular provision of this Agreement and                 is not paid when dUe (wilhOut regard to ahy applicable grace
                 as this Agreement now exists or may hereafter be                        periods), whether at Stated maturity, by acceleralicn or
                 amended, modified, supplemented, extended, renewed,                     Othenyise,such amOunt Shall thereafter bear interest at a per
                 restated or replaced.                                                   annum rate equal to the Default Rate to the fullest extent
          (vi) The word "including" when used in this Agreement shall                    penhltted by applicable law. Furiherrnpre, upon the request
                 mean "including, vyithout limitation" and the WoriJ "will"              of Lender,\^ile ahy Event of Defauit exists. Dealer shall pay
                 when used in this Agreement shall be constrijed to have                 interest On the principal amount of all outstanding Obligations
                 the same meaning and effect as the word "sha|l*.                        hereunder at a per annum rate equal to the Default Rate to
                                                                                         the fullest extent permitted by applicable law, Accrued and
          (vii) An Event of Default shall exist Or continue unless arid                  unpaid interest on past due amounts Onciuding interest on
                 until such Event Of Default |s e^ressty waived by                       past due Interest) shall be due and payable upon demand.
                 Lender in accordance with Section 18.
                                                                                    (d) To the fullest extent permitted by applicable law, if any
 2.   Discretionary Advances                                                             payment under this Agreement is not made on or before its
                                                                                         due date. Lender may at its option assess a late charge of5%
      (a) In Lender's sole and absolute discretion. Lender may (but                     of the overdue amount. DealSr acknowledges that such late
          shall not be obligated to) make advances to Dealer                            charge represents a reasonable sum considering all of the
          ("Advances') from time to time in such amounts as may be                      circumstances existing on the date of this Agreement and
          requested by Dealer or in such lesser amounts as Lender                        represents a fair and reasonable estimate of the costs that
           may elect In its sOle and absolute discretion for the purpose of              Will be sustained by Lender due tO the failure of Dealer to
           Dealer's     acquisition   of      Vehicles   for   Its   Vehicle            rhake timely payinents. Deaier further agre^ that proof of
          inventory. Lender may condition the making of any Advance                     actual damages yvputd be cOstly and inconvenient. Such late
          on the satisfaction of one or more conditions in its sole and                 charge shall be paid without prejudice to the right of Lender to
          absolute discretion. Lender may also, even if no Event of                      collect any other amounts provided to be paid or to declare a
          Default has occurred, and without any cause whatsoever,                       default under this Agreement or from exercising any other
          refuse to make any Advance requested by Dealer.                                rights and remedies of Lender.
      (b) Advances hereunder may be made by Lender:                                 (e) in the event Dealer elects to participate In an insurance
          (i)    On Dealer's behalf to manufacturers, distributors,                      program providing comprehensive and collision coverage on
                 dealers, auctioneers and other sellers of Vehicles to                  Vehicles floored by Lender under this Agreement and for
                 Dealer;
                                                                                        which Lender provides reporting and other services, the
                                                                                        premiums for such coverage paid by Lender shall be billed
          (ii) Directly to Dealer for the purpose of Dealer's acquisition               each month by Lender to Dealer, who Shall pay such monthly
                 or holding of Vehicle inventory; or                                    charges to Lender upon receipt of such billing or as otherwise
                                                                                        directed by Lender.

ILSA1.11-12-29
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 38 of 156 PageID #: 38




      (0    Nolwilhslanding anything herein to the contrary, if at any time           (g) Dealer irrevocably waives the right to direct the application of
            the interest rate applicable to any Advance, together v^th ail                any and all payments at any time hereafter received by
           fees, charges and other amounts which are treated as                            Lender from or on behalf of Dealer, and Dealer irrevocably
           interest on such Advance under applicable taw (collectively                     agrees that Lender shall have the continuing exclusive right to
           the 'gharaes"). shall exceed the itiaxlmum lawful rate (the                     apply and reapply any and all such payments against the then
           •Maximum Rate") wtiich may be contracted for. charged,                          due and owing Obligations of Dealer as Lender may deem
           taken, received or reserved by Lender iii accordance with                       advisable. In the absence of a specific determination by
           applicable layy, tlie rate of interest payable iri respect of ^lich             Lender with respect thereto, all payments shall be applied first
           Advance hefeunder, together With ^| Charges payable in                          to unpaid fees, costs and expenses then due and payable
           respect thereof, shall be limited to the Maximum Rate and. to                   under this Agreemeitt of the other Loan Documents, second
           the extent lawful, the Interest and Charges that would have                     to accrued interest then due and payable under this
           beeri payable jn respect of such Advance but were not                           Agreement or the other Lpan Docurhents and finally to reduce
           payable as a result of the operation of tliis Section 3(e) shall                the principal ambunt of biitetanding Advances.
           be cumulated and the interest and Charges payable to
           Lender in respect of other Advances or periods shall be                    (h) In addition to any rights and remedies of Lender provided by
           increased (but not above the Maximum Rate therefor) until                      law. Lender shall have the right at any time, without prior
           such cumulated amount, together with Interest thereon at the                   notice to or consent of Dealer, any such notice and consent
           Federal Funds Effective Rate to the date of repayment, shall                   being expressly waived by Dealer to the extent permitted by
           have been received by Lender.                                                   applicable law, to set-off and apply against the Obligations
                                                                                           any amount owing from Lender to Dealer, whether under this
 4.   Payment by Dealer. Dealer shall pay Lender all indebtedness                          Agreement or under any other agreement between Lender
      created pursuant to this Agfeement as follows;                                       and Dealer. The aforesaid right Of set-off may be exercised
                                                                                           by Lender against Dealer or against any trustee In
      (a) Dealer agrees to Immediately pay to Lender the outstanding                       bankruptcy, debtor in possession, assignee for the benefit of
           amount of each AdVande by Lender on a Vehicle upon the                          creditors, receiver or execution, judgment or attachment
           sale, lease of trade of such Vehicle or on the date such                        creditor of Dealer or against anyone else Claiming thfbugh or
           Vehicle Is destroyed, s|olen, lost or confiscated; provided,                    against Dealer or such trustee in bankruptcy, debtor in
           however, that unless an Event of Default has dccurted and is                    possession, assignee for the benefit of creditors, receiver, or
           continuing, Dealer shall have the privilege of paying such                      execution, judgment or attachment creditor, notwithstanding
           amount to Lender in accordance with the terms of the                            the fact that such right of set-off may not have been exercised
           Variable Tenns Addendum. Dealer acknowledges and                                by Lender at any prior time. Lender shafi endeavor to
           agrees that the above privilege Is solely for the administrative                promptly nptily Dealer after any such set-off and application
           convenience of Dealer and may be revoked without pn'or                          made by Lender; provided, hpwever, that the failure to give
           notice at any lime If, In the soje Judgment of Lender, Dealer                   such notice shall not affect the validity of such set-off and
           has failed to comply vu'th the terms hereof. Notwittistanding                   appiication.
           anything herein to the contrary, the outstanding Advance(s)
           on any sold Vehlcle(s) for which Dealer has received but not          5.   Domonstrators. From time to time Dealer may use one or more
           yet remitted payment shall be due and payable at the time of               Vehicles for demonstration          and    promotional     purposes
           ahyaudlt.                                                                  f'Demonstrator Serviced pursuant to the foilovwng terms and
                                                                                      conditions:
      (b) Without limiting Dealer's obligations under Section 4(a)
          above. Dealer shall make each of the payments described in                  (a) No Event of Default shall have occurred and be continuing.
           the variable Terms Addendum in effect from time to time,
           which payments rhay Va^ based on the type Of Vehicle(new,                  (b) Dealer shall give prior notification tp Lender of its intent to
           used, progfam, dempnstifator of service leaner).                                place a Vehicle Into pemonstratof Service, and in that
                                                                                           cbnnection shall also pfpyide it to Lender the Vehicle's
      (c) In the event that, in the sole judgment of Lender, the value of                  vehicle Identification number, date that the Vehicle is placed
           any Vehicle upon which an Advance has been made                                 or iMil be placed in Dempnstratpf Service, date that the
           becomes reduced, such as by the introduction of new model                       Vehicle will be rempved ffpm Demonstrator Service, and any
           year motor vehicles. Lender may, in its sole and absolute                       additional information or documents that Lender may request
           discretion, require Dealer to remit all or a portion of the                     from time to time.
           Advance on any such Vehicle and Dealer hereby agrees to
           pay all or a portion of such Advance upon verbal or written                (c) Dealer shall obtain Lender's prior approval to place a Vehicle
           demand by Lender.                                                               in Demonstrator Service.

      (d) In the event(i) any new Vehicle upon which Lender has made                  (d) Upon Lender's request. Dealer shall execute and deliver to
           an Advance is not sold by Dealer Within 365 days of such                        Lender a demonstrator agreement in form and substance
           Advance or Ci) any used Vehicle upon Which Lender has                           satisfactory to Lender.
           made ah Advance is not sold by Dealer within four(4) months                (e) Lender shall have the right to limit the number of Vehicles In
           of such Advance, Lender may, in its sole and absolute                           Demonstrator Service at any one time in its sole and absolute
           discretion, require Dealer, and Dealer promises, to                             discretion.
           immediately repay all or a portion of such Advance upon
           verbal or written demand by Lender.                                   6.   Termination.

      (e) At its pptlpn. Dealer may, upon notice to Lender, at any time               (a) Lender may terminate this Agreement:
           or from time to time, voluntarily prepay the ObiigaUonS In
           whole or In part without premium or penalty.                                    (i)   Immediately upon the occurrence of an Event of Default;
                                                                                                 or
      (0   A-Oy and all payments by or on account of the Obligations
           shall be made by Dealer without setpff. counterclaim or                         (ii) VVithoul the occurrence of an Event of Default, and with
           deduction, i^l payments by Dealer hereundef shall be made                             or without cause, by giving sixty (60) days prior written
           to Lender t}y Automated Cleanng House in United States                                notice of termination to Deafer, which the parties agree
           Dollars and in immediately available funds not later than 2:00                        shall constitute a reasonable notice period and a
           pm Pacific Time on the date specified herein or in the                                sufficient, fair and reasonable period of time to enable
           Variable Terms Addendum. All payments received by Lender                              Dealer to secure financing from another source. Dealer
           after 2:00 pm Pacific time shall be deemed received on the                            understands and agrees that upon the expiration of such
           next succeeding Business Day and any applicable interest or                           sixty (60) day period. It shall pay to Lender all
           fee shall continue to accrue.                                                         Obligations created and outstanding under this
 lLSA.1.11-12-29
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 39 of 156 PageID #: 39




                   Agreement, Including principal, interest, ctiarges, fees,                   performance by, or enforcement against. Dealer of this
                   costs, and expenses.                                                        Agreement or any other Loan Document.
      (b) At any time on or after tfie effective date of termination of ttiis            (e) Financial Statements: No Material Adverse Change. All
          Agreement, Lender may. In its sole and absolute discretion,                        financial statements relating to any Loan Party (other than an
           accelerate tfte entire Indebtedness due from Dealer utider the                    individual) which have been or may hereafter be delivered by
           Loan Documents and Dealer promises to pay such                                    any Loan Party to Lender have been prepared in accordance
           indebtedness upon demand. Any such termination shall not                          vdth generally accepted accounting pririCjples applied on a
           alter or affect the rights arid btpiigatioris of the parties with                   consistent basis and fairly present in all material respects the
           regard to any Obligations incurred prior to the effective date                      financial cphditlon and the results of operation of such Loan
           of any such termination.                                                            Party as at the dates and for the periods set forth therein. No
                                                                                               Material Adverse Change has occurred since the date of the
 7.   Representations and Warranties. Dealer hereby represents and                             most recent financial statements of Dealer furnished to
      warrants to Lerider the, accuracy and completeness of each of the                        Lender by or on behalf of Dealer.
      following statements as of the date of this Agreement and that
      such statements shall be deemed as continuing and reaffirmed at                    (f)   Coilateral. Dealer has good and marketable title to the
      the time of each Advance hereunden                                                       Collateral, has not made any prior sale, pledge,
                                                                                               encumbrance, assignment or other disposition of any of the
      (a) Name:State of Oroanization: Collateral Locations.                                    Collateral, and the Coilateral Is free from all encumbrances
           (i) The exact legal name of Dealer Is as set forth on the                           and rights of setoff of any kind except the Liens in favor of
                   signature page of this Agreement. Dealer has riot,                          Lender created by this Agreement.
                   during the five (5) years prior to the date of this                   (g) Prioritv of Liens. Unless Lender has agreed in writing,
                   Agreement, been known by or used any other name or                        pursuant to an Intercreditor agreement, to accept a junior
                   been a party to any merger or consolidation, or acquired                  security interest or lien, and except for purchase money
                   all or substantially all of the assets oil any Person, pr                   security interests in equipment, the Liens granted to Lender
                   acquired any of its property or assets out of the brdiriary                 under this Agreement and the other Loan Documents
                   course of business, except as disclosed by Dealer in the                    constitute valid and perfected first priority security interest in
                   Application.                                                                arid liens pn the Collateral-
           (It) Dealer Is an eiitity of the type and Incorporated,                       (h) Licenses. Each material license, distributorship, francffise,
                   organized or forrried In the Jurisdictiori set forth In the               deafer safes and senrice agreement and similar agreement
                   introductory paragraph of this Agreement.                                   Issued to Dealer, or to which Dealer Is a party. Is In full force
           (ill) The priticlpat place of t}usiness of Dealer Is the Preinises                  and effect. To the best of Dealer's knowledge, no party to
                   and, as of the date of this Agreement, its only other                       any such license or agreement Is In default or violation
                   places of business and the only other locations of                          thereof. Dealer has not received ariy written notice or threat
                   Collateral, If any, are set forth |n the Application, sutiject              of cancellation or termination of any such license or
                   to the right of Dealer to establish new locations In                        agreement.
                   accordance vrith Section 9(b) below. The AppHciatlon                  (i) Survival of Warranties: Cumulative. All repreSentabons and
                   correctly Identifies any of such locations as of tiie date of             warranties contained in this Agreement of any of the other
                   this Agreement that are not owned by Dealer and sets                        Loan Documents shall sunrive the execution and deliveiy of
                   forth the owners and/or operators thereof.                                  this Agreement and shall be deemed to have been rriade
      (b) Existence. Power and Authoritv. Dealer (i) Is a corporation,                         again tp Lerider on tlie date of each addilipnal Adyarice
           partnership or limited liability compahy dMly Incdrppmted,                          hereunder and shall be Ooriclusively pfesurried to have beeri
           organized or formed, yaiidly existing and in good standing                          relied on t>y Lender regardiesis of any Irivestigatiori made or
           under the laws of the Jurisdictiori of its Incprppratlpn,                           Information possessed by Lender. The repfesentatioris and
           prganizalion or fprmatiori, (IQ has ail requisite power arid                        warranties set forth herein shall be cumulative and in addition
           authority and all requisite gbvernmerital licenses,                                 to any other representations or warranties which Dealer shall
           authorlzatlorts, consents and abprovals to (A) own its assets                       now or hereafter give, or cause to be given,to Lender.
           and carry on Its business and (B) execute, cieliver and                  8.   Collateral.
           perform its obligations under the Loan Documents to which it
           Is a party, (iii) Is duly qualified and Is licensed and In good               (a) Grant of Securitv Interest. As collateral security for the
           standing under the laws of each jurisdiction where Its                              prompt payment and performance in full when due of the
           ownership, lease or operation of properties or the conduct of                       obligations (whether at stated maturity, by acceleration or
           its business requires such qualification or license, and (iv) Is                    othen/vlse) and any other Indebtedness and obligations of
           In compliance vvlth all laws, rules and regulations applicable                      Dealer to Lender now existing Of hereafter incurred, created
           to Dealer.                                                                          or arising. Dealer hereby grants to Lender a continuing
                                                                                               Security Interest In and lien on all pefsOnal property and
      (c) No Conflict. The execution, delivery and performarice by                             fixtures of Dealer, whether how owned or hereafter acquired
          Dealer of each Loan Document to which Dealer is a party                              or existing, whether or not speclliOally finar|ced by Lerider and
          have been duly authorized by all necessary cbrpbrate,                                wherever located, including Dealer's right, title, and Interest in
          partriership. limited liability company pr other orgariizatibnal                     and to the following (collectlveiy, the "Coliateran:
           action, and do not arid will nbt 0)contravene the terms of the
           charter, articles of organizatldn, by-lav^, partnerslilp                            (I)   All inventory. Including new and used motor vehicles,
           agreement, operating agreefnent or any ottier organizational                              parts, accessories, display or demonstration Items,
           document of Dealer,(11) conflict with or result in any breach or                          returns and repossessions and other personal property
           coritrayention of, or the creation of any Lipn urider, (A) any                            held for sale or lease, and all additions and accessions
           contract or agreement to wfiich Dealer is a party or (B) any                              thereto;
           order, injunction, writ or decree of any Governmental
           Authority or any arbitral award to which Dealer or its property                     (ii) All general Intangibles, Including payment intangibles,
           Is subject; or (iii) violate any applicable taw, rule or regulation.                     contract rights, tax refunds, license rights, franchise
                                                                                                    rights, trademarks, service marks, trade names,
      (d) Third Party Aoorovals. No approval, consent, exemption,                                   goodwill, choses or things In action, computer programs,
          authorization, or other action by, or notice to, or filing with,                          computer discs and tapes, catalogs, purchase orders,
          any Govemmental Authority or any other Person Is necessary                                 and customer lists;
          or required In connection with the execution, delivery or

 ILSA.1.11-12-29
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 40 of 156 PageID #: 40




          (iii) All equipment, Including new and used machinery,                           otherwise terminate In accordance with their terms,
                equipment, tools, appliances, office furniture, computer                   maintain in full force and effect all registrations,
                equipment,signs and leasehold Improvements;                                approvals, authorizations, leases, contracts, consents,
                                                                                           franchises and permits necessary to carry on the
          (iv) All accounts, accounts receivable and rights to payment                     business as presently or proposed to be conducted.
                   of money of any kind. Including all accounts, accounts
                   receivable, general Intangibles, contract rights and rights       (ii) Dealer shall not change its name unless each of the
                   to payment of money due or to become due to Dealer                     following conditions is satisfied: (A)Lender shall have
                   frpni any rnanufaclurer of distributor of motor vehicles,               received at jeast ttiirty(30)days' prior \^tten notice from
                   and from any of their respective dlvlsloiis, subsidiaries               Dealer of such proposed change In Its name, which
                   and affiliates. Including those arising out of Dealer                   notice   shall    accurately    set    forth    the    new
                   holdbacks (the percentage of the dealer vehicle price                   name; (B) Lender shall have received a copy of the
                   payable to the manufacturer for each such motor vehicle                 amendment to the certificate Pf incorporation, certificate
                   which is retained by the manufacturer or distributor for                of formation pr other organizational document of Dealer
                   payment to Dealer), rebates, subsidies, subventions,                    providing for the name change certified by the Secretary
                   credits, incentives of any kind or nature, cash                         of State or other applicable government official of the
                   management accounts, excise tax refunds payable to                      jurisdiction of Incorporation or organization of Dealer or
                   Dealer, any dealer padicipatlon or other account                        other similar Governmental Authonty as soon as it Is
                   maintained by Lender In the name of Dealer, and                         available; and (C) Dealer shall execute and deliver to
                   payment rights under any termination assistance                         Lender any and all documents, including loan
                   provisions or similar prpvlsiohs In any franchise or dealer             agreements, security agreements, and amendrhents and
                   sales and service agreerfienttp which DealerIs a party;                 addenda, which Lender my require.
          (v) Ail chattel paper, documehls. Instruments, deposit                      (Iii) Dealer shall not change its chief executive office of its
              accpuhts. Investment property, Comrhercial tort clairhs,                      mailing address or organizabphal Identification numl}ef
              fixtures, letters of credit, letter-Pf-credit rights, supporting             (or if it doeS not have one, shall not acquira one) unless
                   obligations, gopds, money, bpoks and records; arid                      Lender shall have received at least thirty (30)days' prior
                                                                                           written notice from Dealer pf such proposed change,
          (vO All cash arid non-cash proceeds and prpducls of the                          which noiice shall set forth such information with respect
                   foregoing, including Insurance proceeds and all claims                  thereto as Lender may require and Lender shall have
                   against third parties for loss or damage to or destnrction              received such agreements as Lender may reasonably
                   of the Collateral.                                                      require In connection therewith. Dealer shall not change
           Any terms used In the foregoing collateral description that are                 its type of organization, jurisdiction of organization or
           defined In the IJCG shall be constnied and defined as set                       other legal structure except with the prior written consent
           forth in the UCC.                                                               of Lender.

      (b) Perfection of Secuiitv Interest: Further Assurances. Dealer            (b) New Collateral Locations. Dealer may open a new location
           hereby authorizes Lender to file, without the signature of                within the United States provided Deater gives Lender at least
           Dealer where permitted by applicable law, one or more                     ten (10) Business Days prior Written notice of the intended
           financing Or continuation statements, and amendments                      opening of any such neW location and obtains all fiecessary
           thereto, relating to the Collateral and to the Iricliislon of              appfovals from |ts motor vehicle franchispf(s) ahd all
           additional collateral In the fihancing statements. Dealer                  riecessary permits, ehdoraenients or licenses from any
           hereby ratifies any and all financing statements Of                        Governmental Authority ha\ring jurisdictlPn over such matters.
           amendments pfeyipusly filed by Lender in any                          (c) Compliance with Laws. Regulations. Etc. Dealer shall, at ait
           jurisdiction. Dealer agrees tP (i) defend the Collateral against           times, comply in alj material fespects with all laws, nites,
           all piaims and demands of ail PefSpns at any time claiming                 regulations, licenses, apprpvajs, orders and permits
           the saifie of any interest therein, iexcept for LiehS expiessly            applicable to it and duly observe In aii material respects ait
           permitted by Lender, (ii) comply with the requirements of all              requirements of any Governmental Authority.
           state and federal laws in onler to grant to Lender valid and
           perfected first priority security Interests In the Collateral, with   (d) Pavment of Taxes and Claims. Dealer shall duly pay and
           perfection, in the case of any investment property, deposit               discharge all taxes, assessments, contributions and
           account or letter of credit, being effected by giving Lender               governmental charges upon or against it or Its properties or
           control of such investment property, deposit account or letter             assets (including the Cotlateral). except for taxes the validity
           of credit and Cii) do whatever Lender may request from time                of vrfdch are being contested In good faith by appropriate
           to time to evidence or perfect the security interest In the                proceedings diligently pursued and with respect to which
           Collateral granted herein and otherwise effect the purposes of             adequate reserves have been set aside on its books.
           this Agreement and the other Lbari Documents, Including
                                                                                 (e) Books and Records: Recortina
           filing notices of liens, cooperating with Lender's
           representatives, obtaining waiverS from landlords and                      0)   Dealer will maintain proper books of record and account,
           mortgagees and from warehoiisemeh and their landlords and                       in which full, true and correct entries shall be rhade of all
           mortgagees and paying claims which might, if unpaid,                            financial transactions and niatters Involving the assets
           become a Uen on the Cpllaterai. Lender may, in its                              and business of Dealer.
           discretion, obtain or require ipeaier to deliver to Lender any
           manufacturer's certificate of origin, certificate of title or other        (Ii) Dealer shall provide to Lender (A) Dealer's monthly
           document pf title for each Vehicle and Lender may retain                        factory/dlstributof financial statements not later than
           such document in Its possession until each such Vehicle Is                      twenty (20) days after the efid of each calendar month,
           sold by Dealer and Dealer's indebtedness related thereto Is                     (B) If prepared by Dealer, Dealer's adjusted calendar
           paid.                                                                           year-end factory/distributor financial statements not later
                                                                                           than January 31 of the Immediately following calendar
 9.   Covenants.                                                                           year, (C) if prepared. Dealer's balance sheet as at the
      (a) Maintenance of Existence: Name Changes. Etc.                                     end of each fiscal year, and the related statements of
                                                                                           Income or operations, shareholders' equity and cash
          0        Dealer shall at all times preserve, renew and keep in full              flows for such fiscal year, in each case reviewed by an
                   force and effect its corporate, partnership or limited                  Independent certified public accountant acceptable to
                   liability company existence and all rights and franchises               Lender, not later than 120 days after the end of each
                   with respect thereto and, except those that expire or                   fiscal year of Dealer, and (D) Dealer's corporate tax
 ILSA.1.11-12.29
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 41 of 156 PageID #: 41




                   returns for each calendar year not later than the earlier              initial Advance hereunder, furnish Lender with a Certificate or
                   of (1) thirty (30) days after the filing thereof and (2)               Certificates of insurance verifying that such insurance
                   September 30 of the immediately following year.                        coverage meeting Lender's requirements is Issued and in
                                                                                          effect. Dealer shall, at least thirty (30) days prior to the
          (ill) As soon as practicable, and in any event within three (3)                 expiration of each such policy of insurance, furnish Lender
                Business Days after any officer, director, shareholder,                   with evidence of renewals or "insurance binders" evidencing
                partner, manager or" meiriber of Dealer becomes aware                     renewal thereof. In the event Deaier fails to obtain or
                of the existence of any condition or event which                          maintain or provide satisfactory evidence of insurance
                cbnstltutes a Default or Event of Default heireunder,                     required hereunder. Lender, ^thout waivirig any Event of
                telephonic npUce specifying the hatuire and period of                     Default, may, but shall have ho obiigatiori to do so, obtain
                existence thereof, and, no more than Wiq (2) Business                     and maiiitain such ppiicles bf insurance and pay Such
                   bays after such telephonic notice, written notice again                prerniums and take any other action with respect to such
                   specifying the nature and period of existence thereof and              policies which Lender deems advisable, and any such
                   specifying what action Dealer is taking or proposes to                 amounts paid by Lender shall be paid by Dealer to Lender
                   take to cure such Default.                                             upon demand and shall be part of the Obligations secured by
          (iv) Promptly after request by Lender, Deaier shali deliver to                  the Coiiateral under this Agreement.
                   Lender such data and information regarding the                  (h) insoectlon and Audit Rights. From time to time, (i) Deaier
                   operations, business affairs, assets and financial                     shall pemnit any representatives designated by Lender, at any
                   condition of the Loan Parties, or compliance with the                  time and without notice to Dealer, to (A) visit the Premises
                   terms of this Agreement, as from time to time may be                   and Its other properties for the purposes of inspecting,
                   requested by Lender.                                                   verifying and auditing the Coiiateral and Dealer's books and
     (f) Inventory: With respect to the Inventory: (i) Dealer shall                       records,(B) examine and make copies of and extracts from
         protect and secure ttie Inyehtory at ail times; 00 Deaier shall                  its books and records, and (0) discuss its affairs, finances
           not seil. lease or blfierwise dispbs^e of the Inyehtory except in              and condition with its officers, employees arid independent
           the ordinary course of busirtess, but understahds and agrees                   accountants, ail at such tinries and as often as deemed
           that upon and during the continuation of any Event bf Default                  necessary or appropriate by Lender arid (ii) if at any time
           set forth in Sectioh 10(a)(0.|ts privilege to sefj inventory shali             Lender desires to conduct an eiectronic of remote audit bf
           be and remain revokiBd such that no inventory tnay be sold,                    Dealer's books and records.Dealer shall pfbvide Lender bf i|s
           leased or disposed of, whether |n the prdinaiy cburse of                       designee full access to Dealer's Computer systems arid take
           business or otherwise; (ilO     shall at all limes rhaintain                   such other action as may be requested by Lender or its
           inventory records, keeping correct and accurate records                        designee to enable Lender to conduct such electronic or
           itemizing and describing the kind, type, quality and quantity of               remote audit. Lender may. at its option, charge Dealer for ail
           Inventory and Dealer's cost therefor; (iv) Dealer shall conduct                reasonable fees, costs and e^msnses incurred by Lender in
           a physical count of the Inventory at any time or times as                      conducting an audit hereunder, and Dealer shall pay such
           Lender may request, and promptly following such physical                       amounts to Lender upon notice to Dealer of such charges and
           inventory shall supply Lender with a report in the forth and                   making demand for payment thereof Dealer's violation of or
           with such specificity as may be satisfactory to Lender                         failure or refusal to promptly and fully cooperate in connection
           concerning such physical count;(v) Dealer shall not move or                    With any provision bf this section shall constitute an Event of
           permit to be moved any Inventbry froih the Premises without                    Default under Section 10(a) of this AgreemenL
           the prior' written consent of Lender, except for Sales of                (i)   Further Assurances. At the request Of Lender at any time add
           inventory in the prdihary ccurse of its business; (vi) theater                 from time to tirrie, Dealer shall, at its sole expense, duly
           sHail Use, store arid ma|rita|n the Inventory with ail reaSpriable             execuie and deliver, br cause to be duly executed and
           care drid caution and in accprdance with aphllcabie standards                  deliverbd, such further agfeernents, documents rind
           of any insufarice and In cbhforrhity with applicable lavs;                     Instrurrients, and do or(^use to be done sucti further acts as
          (vii) Deaier shall assume all respbnsibility and liability arising              may be necessary or proper to eviderice, perfect, maintain
           from or relatirig to the use, sale or other disposition of the                 and enforce the Liens and the priority thereof in the Coiiateral
           inventory: (viii) Dealer sha|l keep the Iriventpry in good and                 and to othenwise effectuate the provisions or purposes bf this
           marketable condition; and (ix) Dealer shall not loan or rent to                Agreement or any other Loan Document.
           any Person any Vehicle, the purchase of which is financed in
           whole or in part with any Advance, except for Vehicles loaned        10. Events of Default. The occurrence or existence of any one or
           to customers on.a short term basis while their vehicles are              more of the following events shall constitute an "Event of Default"
           being serviced by Deaier so long as Deaier has obtained                  under this Agreement:
           Lender's prior written consent to the use of the specific
           Vehicle(s) as senriCe loaners.                                           (a) A default by (i) Dealer in the payment of any indebtedness
                                                                                        under(A) Utis Agreement or any other Loan Document or(B)
     (g) Insurance. Dealer, at Its sole Cost and expense, shall obtain                    any other agreement between Lender and Dealer; (Ii) Dealer
         and maintain at ai| tirries Insurance covering such risks                        in the performance of any terni, covenant, condition or
          (including, by way of exafnpie, fire, theft, vandalism, mischief,               provision contained in (A) this Agreement or any other Loan
          cbliisiori, acts of terrorism, acts of God, prbperty darriage,                  Document or (B) any other agreement between Lender and
           personal injury and public liability), in such arhounts,                       Dealer; or (ill) any Guarantor Under any Loan Document or
           containing such teims, in such forin, for such periods, and                    under any other agreement between Lender and Guarantor;
           written .t>y such companies as js custornary in their industry                 or
           and is satisfactory to lender. Deaier shall also obtain and
           maintain endorsements acceptable to Lender for such                      (b) Any Loan Party shali (i) apply for of consent to the
           insurance naming Lender as an additional insured and as                      appointment of a receiver, trustee, liquidator or custodian of
           lender's loss payee. Each insurer shall agree by                             itself or of a|i or a substanbal part of its property, (ii) be
           endorsement upon the policy or policies of insurance issued                    unable, or admit in writing its inability, to pay its debts
           by it to Dealer as required above, or by independent                           generally as they mature, (iii) make a general assignment for
           instalments fUmished to Lender, that it will give Lender at                    the benefit of its or any of its creditors, Ov) be dissolved or
           least thirty (30) days prior written notice before any such                    liquidated in full or in part,(v) become Insolvent(as such term
           policy or policies of insurance shali be altered or canceled,                  may be defined or interpreted under any applicable statute),
           and that no act or default of Dealer, or any other Person,shall                or (vi) commence a voluntary case or other proceeding
           affect the right of Lender to recover under such policy or                     seeking liquidation, reorganization or other relief with respect
           polides of insurance required above or to pay any premium                      to itself or its debts under any bankruptcy, insolvency or other
           in whole or in part relating thereto. Deaier shall, prior to the               similar law now or hereafter in effect or consent to any such
 ILSA.1.11-12-29
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 42 of 156 PageID #: 42




           relief or to the appointment of or taking possession of its                Q)    The termination, expiration, or canceiiation of, or the
           property by any official in an Involuntary case or other                         occurrence of any default (beyond any applicable grace or
           proceeding commenced against it; or                                              cure period) under, the tease for the Premises which is in
                                                                                            effect on the date of this Agreement, unless Dealer enters
     (c) An involuntary proceedirig shall be commenced or an                                into a replacement lease satisfactory to Lender; or
           Involuntary petition shall be filed seeking (i) liquidation,
           reorganization or other relief|n respect of any Loan Party or              (k) Any loss, theft, damage or destruction, or taking or forfeiture
           its debts, or of a substantial part of its assets, under any                     of any item or items of Coilaterai or other properly of Dealer
           Federal, state or foreign bankruptcy, insolvency, receivership                   occurs that is not adequately covered by insurance; or
           or similar law now or hereafter in effect or (ii) the appointment
           of a receiver, trustee, custodian, sequestrator, consenrator or            (I)   Any Change of Control; or
           similar official for any Loan Party or for a substantial part of its      (m) Any representation or warranty made by Dealer or any other
           assets, and, in any such case, such proceeding or petition                    Loan Party in any of the Loan Documents shall prove to be
           shall continue undismissed for 60 days or an order or decree                  untrue or inaccurate In any respect as of the date on which
           approving of ordering any of the foregoing shall be entered;                  such representation or vvarranty is made or deemed made;or
           or
                                                                                     (n) A default by Nemet Motors, LLC or any other person or entity
     (d) Dealer (i) fails to make any payrfient when due (whether by                        affiliated with, owned by or under cpihmon ownership yvith
           scheduled maturity, required prepaytnent, accelefalipn,                          Dealer In the payment of any indebtedness or performance of
           derhand, or otherwise) In respect of any indebtedness or                         any obligation under any agreement between Lender and
           contingent obligation (other than indebtedness hereunder)                        such person or entity; or
           haying an aggregate pn'ndpal amount of more than
           $50,000.00, or (ii) fails to observe or perform any other                  (o) Any Material Adverse Change; or
           agreement or condition relating to any such indebtedness or
           contingent obligation or contained in any instrumeni or                    (p) Any proceeds of the Collateral, any working capital, or any
           agreement evidencing, securing or relatlrig thereto, or any                      other Dealer monies shall be commingled with amounts
           other event occurs, the effect of which default or other event                   belonging to any other Person or any other business owned
           is to cause, or to permit the holder or holders of such                          by beater or its affiliates, or Dealer deposits or holds such
           indebtedness or the beneficiary or beneficiaries of such                         proceeds, working capital or other Dealer monies in any
           contingent obligation to cause, with the giving of hotice if                     account accessible by or titled in the name of any other
                                                                                            Person.
           required, such indebtedriess to be demanded or to become
           due Of to be fepurchased, prepaid, defeased or redeemed                11. Rights and Remedies Upon Default. Upon the occurrence of an
           (automatically or otherwise), or ah offer to repurchase,                   Event pf Default, Lender shall have the following rights and
           prepay, defease or fedeem such indebtedness to be rhade,                   remedies:
           prior to its stated iriaturity, or such contingent obligation to
           become payable; or                                                         (a) Lender may declare the unpaid principal amount of all
                                                                                          outstanding Advances, all interest accrued and unpaid
     (e) Any jiidgmerit for the payment pf money |s rendered against                      the'repn, and ail other amounts owing or payable hereunder or
         any Loan Party in excess of $50,000.00 individually or in the                      under any other Loan Dpcumenl to be immediately due and
         aggregate (to the extent not covered by insurance where the                        payable, without presentment, demand, protest or other
           insuref has assumed responsibility for such Judgment in                          hotice of any kind, ail of which are hereby expressly waived
           writing) and shall remain undischarged or unvacated for a                        by Dealer; provided, howeyer, that upon the occurrence of an
           period in excess of thirty (30)days or execution shall at any                    actual or deemed entry of an order for relief \Mth respect to
           time not be effectively stayed, or any judgment other than for                   Dealer under the United States Bankruptcy Code, the unpaid
           the payment of money, pr injunction, attachment, garnishment                     principal amount of all outstanding Advances, all interest
           or execution Is rendered against any Loan Party or any of the                    accrued and unpaid thereon, and all other amounts owing or
           Collateral having a value in excess of $50,000.00 at all other                   payable hereunder or under any other Loan Dooument shall
           times; or                                                                        automatically become due and payable, without any further
     (f)   Dealer shall default under, pr fail to maintain in good                          act on the part of Lender.
           standing, any franchise, license, permit, dealer sales and                 (b) Lender may exercise all rights and remedies available to it
           service agreement or other agreemerit necessary for the                        under this Agreement and the other Loan Documents.
           proper arid/or full pperatioh of Dealer's business, or Dealer's
           dealer number Shall be deactivated, whether voluntanly pr                  (c) In addition to all other rights and remedies avaiiable to Lerider
           ihyojuntar|ly, by Hyutidai l^otor America or Kla Motors                        under this Agreemeiit or any other Loan Dpcurnent, Lender
           Arrieiica, Inc.; or                                                            ishali have ail of the rights and remedies of a secured party
                                                                                            under the UCC.
     (g) A default or breach occurs under any agreement between
           Dealer and any aeditor of Dealer that entered into a                       (d) vyithout iimiting the generality of the foregoing:
           subordination, Intercreditor pr other similar agreement with or
           In favor of Lender, or any creditor that has entered into such                   (i)   Lender may (A) without demand or notice to Dealer or
           an agreement with or in favor of Lender breaches any term of                           any other person, collect, receive, or take actual or
           such agreement, or Dealer makes any payment on account of                              constructive possession of the Collateral or any part
           indebtedness which has been subordinated to the Obligations                            thereof and for that purpose Lender may enter upon any
           in whole or in part except with the pn'or Written consent of                           premises on which the Coliateral is located and remove
           Lender; or                                                                             the Coliateral therefrom or render it Inoperable, and/or
                                                                                                  (B) sell, lease, of otherwise dispose Of the Collateral, or
     (h) Any bank or securities intermediary terminates or notifies                               any part thereof, In one or more parcels at public or
         Lender of its intent to terminate any deposit account cpnfrol                            private sale or sales, at Lender's offices or elsewhere,
           agreement, securities aPcount control agreement or sirhilar                            for cash, on credit, or for future delivery, and upon such
           agreement between Lender and such bank or securities                                   other terms as Lender may deem commercially
           intermediary; or                                                                       reasonable or otherwise as may be permitted by law.
     (i)   Any Guarantor (i) revokes or terminates or purports to revoke                    (Ii) Lender may exercise any and all rights and remedies of
           or terminate or fails to perform any of the terms, covenants,                         Dealer under or in respect of the Collateral, including
           conditions or provisions of the guaranty agreement to which                           any and all rights of Deajer to demand or otherwise
           he, she or It is subject or (ii) dies, dissolves or suspends or                       require payment of any amount under, or performance of
           discontinues doing business; or                                                       any provision of, any of the Coliateral.
 lLSA.1.11-12-29




                                                                                                                          &
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 43 of 156 PageID #: 43




          (iii) Lender may require Dealer to remit to Lender ail                      Dealer. Upon the request of Lender, Deaier shall assemble
                  proceeds of saie of eacli item of Collateral Immediately            the Collateral and make it available to Lender at any place
                  upon receipt thereof by Deaier.                                     designated by Lender that is reasonably convenient to
                                                                                      Lender. Llniess the Collaleral is perishable or threatens to
          (iv) Lender may, without the necessity of first bringing an                 decline speedily In value, or is of a type customarily sold on a
               action or proceeding against Deaier before a court of                  recognized market (in which event Lender shall provide
               competent jurisdiction, appoint a representative                       Deaier such notice as may be practicable under the
               rKeeoer^ to take any one or more of the following                      circumstances). Lender shall give Dealer at least ten (10)
               actions: (A) to enter the Premises and other locations                 days prior written notice of the date, time, and place of any
                  where Deaier conducts business, and to remain oh the                proposed public sale, and of the date after vvhich any private
                  Premises for Such time as the Keeper may deem                       sale or other disposition of the Collateral may be
                  necessary and appropriate; (B) to take constructive or              made. Dealer agrees that such vwjtten notice shall satisfy all
                  actual posSe^ssion or control dyer the Vehicles and other           requirements for notice to Dealer which are imposed under
                  Collateral; (C) to take possession and control over                 the UCC or other applicable jaw v4th respect to the exercise
                  certificates of prtgin and title with respect to each Vehicle       of Lender's rights and remedies upon defaulL Lender shall
                  comprising part of Dealer's inventory; (D) to take                  not be obligated to make any sale of Collateral If It shall
                  constructive or actual possession and control over all              determine not to do so, regardless of the fact that notice of
                  documents, books, records, papers, accounts, chattel                sale of Collateral may haye been given. Lender may, without
                  paper, electronic chattel paper, instruments, promissory            notice or publication, adjoum any public or private sale or
                  notes, payment Intangibles, supporting obligations,                 cause the same to be adjourned from time to time by
                  contract rights, software or any similar types of tangible          announcement at the time and place fixed for sale, and such
                  or Intangible property relating to or comprising part of the        sale may, vyilhout further notice, be made at the time and
                  Collateral;(E)to receive payment of Collateral proceeds;            place to which the same was so adjourned. Deaier shall be
                  (F) to give notice to any bank or financial Institution at          liable for all reasonable expenses of locating, retaking,
                  which any deposit account Is maintained and in which                holding, storing, reconditioning, repairing, and preparing the
                  proceeds of Collateral are deposited, to turn Over such             Collateral for saie, and ail reasonable attorneys' fees, legal
                  proceeds directly to Lender and/or(G)to take whatever               expenses, and other costs and expenses incurred by liender
                  additional actions the Keef^r may deem within his or her            In conhectibn vMth the cpllection of ttie Obligations and the
                  sole judgment and discretion to be litecesSary and proper           enforcemerii bf Lender's rights Under this Agreement. Dealer
                  to protect and preserve the collateral, and to protect,             shall remain liable for any deficlertcy If the prbceeds of any
                  preserve ahd carry oUt Lender's rights aind remedies                sale or other dispOsitibh bf the Collateral applied to the
                  under this Agfeefnent ahd under applicable law. The                 Obligations are Insufficient to pay the Obligatiohs in
                  keeper need nOt bO independent, and may be aii officer              full. Dealer waives all rights of marshaling, valuation, and
                  or employee of Lender. The Keeper shall have no                     appraisal in respect of the Collateral. Any cash held by
                  fiduciary duty or obligation to any Loan Party. Dealer               Lender as Collateral and all cash proceeds received by
                  shall fully cooperate with the Keeper and shall provide              Lender in respect of any sale of, collection from, or other
                  the Keeper with such offices and other facilities as the             realization upon all or any part of the Collateral may, in the
                  Keeper may reasonably request. Dealer shall pay the                 discretion of Lender, be held by Lender as collateral for, and
                  reasonable fees and expenses of the Keeper, vvhich                  then or at any time thereafter applied In whole or in part by
                  obligation shall be secured by the Collateral. Lender's              Lender against, the Obligations in such order as Lender may
                  appointment of a Keeper shall not impair or In any way              determine in its sole discretion. Any surplus of such caSh or
                  prejudice the rights of Lender to exercise any of its               cash proceeds and Interest accrued thereon, if any, held by
                  security rfghts and remedies as provided under this                  Lender and remaining after payment iii full of all the
                  Agreement or any other Loan Document, or Under                       Obligations shall be promptly paid over to the Dealer or to
                  applicable law.                                                      whomSbever may be laWfiilty entitled to receive such surplus;
          (v) Lender shall haVe the right, and Dealer hereby                           provided that Lender shall have no obligation to Invest or
                  authorizes Lender and Its designees, to enter upon the               othenM'se pay Interest on any amounts held by it In
                  premises wherever Collateral may be and remove same                 connection vvjth or pursuant to this AgrearhenL
                  or to store same at such location, without any Obligatloh       (b) Dealer agrees that the sale by Lender of any Collateral,
                  for rent or other reimbursement to Dealer or Dealer's               repossessed by Lender, to the manufacturer, distributor or
                  landlord, pending sale or other disposition                         seller thereof, or to any person desiginated by such
                  thereof. Lender may render any Collateral unusable to                manufacturer, distributor or seller, at the invoice cost to
                  Dealer.                                                              Deaier, iess any credits or other discounts granted to Dealer
          (vi) Lender shall have the right, and Dealer hereby                          with respect thereto, and less reasonable costs, including the
                  authorizes Lender, either in Lender's name or Dealer's,              costs of transportation and reconditioning,shall be deemed to
                  to contact any account debtor of Dealer, including,                  be a commercially reasonable means of disposing of the
                  without limitation, account debtors obligated or claimed            same. Deaier further agrees that the following means of
                  to be obligated under accounts of the types described in            disposing of disposing of Collateral are commercially
                  Section 8(a)(iv) and (v). in order to verity the amount and          reasonable: (1) return     by Lender of any Collateral,
                  status of any such debt, and to ask fon demand, collect,             repossessed by Lender, to the manufacturer, distributof or
                  sue for, receive, comprorriise, settle and give receipts             seller therebf, in accordance with any repurchase agreernent
                  for, and aitange for direct payment to Lender of, any and            or other agreement betvyeen Dealer Or Leiider and such
                  all such accounts. Dealer further authorizes Lender to               manufacturer, distributor or seller, (ii) sale of repossessed
                  contact any third party having possession of Collateral to           Vehicles at a physical auction open only to motor vehicle
                  arrange return thereof directly to Lender.                           dealers and (ill) sale of repossessed Vehicles or ether
                                                                                       Collaleral by online auction, including an online auction open
 12. Sale of Collateral.                                                               only to motor vehicle dealers. Notwithstanding the foregoing,
                                                                                       it is expressly understood that such means of disposal shall
     (a) Lender shall have the right at any public sale or sales, and, to              not be exclusive, and that Lender shall have the right to
          the extent permitted by applicable law, at any private sale or               dispose of any Collateral repossessed hereunder by any
          sales, to bid (which bid may be,in whole or in part. In the form             commercially reasonable means.
          of cancellation of indebtedness) and become a purchaser of
          the Collateral or any part thereof free of any right or equity of       (0) Lender, in the exercise of Lender's rights and remedies upon
          redemption on the part of Dealer, which right or equity of                  default, may conduct one or more going out of business
          redemption is hereby expressly waived and released by                       sales, in Lender's own right or by one or more agents and
 ILSA1.11.12-29



                                                                                                                      s>
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 44 of 156 PageID #: 44




           contractors. Such sale(s) may be conducted upon any                      Collateral. Dealer hereby releases Lender and its ofTicers,
           premises owned, leased, or occupied by Dealer.                           employees and deslgnees from any liabiiities arising from any act
                                                                                    or acts under this power of attorney and in furtherance thereof,
      (d) Dealer waives demand, nolice of default or dishonor, notice of            whether of omission or commission, except as a result of Lender's
          payment and nonpayment, notice of any defauit, nonpayment                 own gross negligence or willful misconduct as determined pursuant
          at maturity, release, compromise, settlement, extension, or               to a final non-appealable order of a court of competent jurisdiction.
          renewai of accounts, documents, instruments, chattel paper,
           and guarantees held by Lender on which Dealer is liable.             14. Right to Cure. Lender may, at its option,(a) cure any default by
                                                                                    Dealer under any material agreement with a third party that affects
 13. Power of Attorney. DEALER HEREBY IRREVOCABLY                                   the Collaterai, Its value or the abiiify of Lender to collect, sell or
     CONSTITUTES AND APPOINTS LENDER(AND ALL PERSONS                                othenvlse dispose of the Collateral or the rights and remedies of
     DESIGNATED BY LENDER). WITH FULL POWER OF                                      Lender therein or the ability Pf Dealer to perform its obligations
      SUBSTITUTION,          AS      ITS     TRUE       AND       LAWFUL            hereunder or under any Pf the other Loan Documents,(b) pay or
      ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND
                                                                                    bond on appeal any judgment entered against Dealer,(c) pay or
      AUTHORITY IN THE NAME OF DEALER OR IN ITS OWN
                                                                                    discharge taxes, liens, security interests or such other
      NAME, TO TAKE, WHEN AN EVENT OF DEFAULT EXISTS,                               enciirhbriances as may attach tp the Collateral; (d) pay for
      ANY AND ALL ACTIONS AND TO EXECUTE ANY AND ALL                                insurance on the Collateral,(e) pay for the maintenance, appraisal
      DOCUMENTS AND INSTRUMENTS WHICH LENDER AT ANY
                                                                                    or reappraisal, arid preservation pf the Collateral and (0 pay any
      TIME AND FROM TIME TO TIME DEEMS NECESSARY OR
                                                                                    amount. Incur any expense or perfprm any act which, in Lender's
      DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS
                                                                                    judgment. Is rrecessary or appropriate to presen/e, protect. Insure
      AGREEMENT AND. WITHOUT LIMITING THE GENERALITY OF                             or maintain the Collateral and the rights of Lender with respect
      THE FOREGOING. DEALER HEREBY GIVES LENDER THE                                 thereto. Lender may add aiiy amounts so expended to the
      POWER AND RIGHT oN BEHALF OF DEALER AND IN ITS                                Obligations, such amounts to be rapayabie by Dealer on
      OWN NAME TO DO ANY OF THE FOLLOWING AFTER THE                                 demand. Lender shall be under no obligation lo effect such cure,
      OCCURRENCE OF AN EVENT OF DEFAULT. WiTHOUt THE                                payment or bonding and shall not, by doing so, be deemed to have
      CONSENT OF DEALER:
                                                                                    assumed any obligation or liability of Dealer. Any payment made
      (a) to demand, sue for. Collect, or receive, in the name of Dealer            or other action taken by Lender under this Section 14 shall be
          or in Lender's own name, any money or property at any time                without prejudice to any right to assert an Event of Default
          payable or receivable on account of or in exchange for any of             hereunder and to proceed accordingly.
          the Coiiatefal and, iii cphhectiph therewith, endprse checks,         15. Indemnification. Dealer shall iridernnlfy and hold Lender and its
           notes, drafts, acceptances, money orders, documents of title,            officers, directors, agents, employees, advisors, Cbhtractors and
           or any other instrument for the paynient of money under the              counsel(each such Person being ah "Indemnitee"!. harmless from
           Cotiateral or any policy ofihsufance;                                    and against any and ail losses, claims, darnages, Dabilities, Costs
      (b) to pay or discharge taxes. Liens, or other enCumbrances                   or expenses (including reasdriable attprheys' fees and expanses)
          levied pr placed bn of threatened against ihe Coilateral;                 Imposed on, incurfed by or asserted against any of therh in
                                                                                    corinectlon with any litigation, investigation, claim or proceeding,
      (c) to notify post office authorities to change the address for               whether commenced or threatened, which In any manner or to any
          delivery of Dealer's ma|l lb ah address designated by Lender              extent is related to the negptlatlpn, preparation, execution,
           and to receive, open, and dispose of mail addressed to                   delivery, enforcement performance or administration of this
           Dealer;                                                                  Agreement, any other Loan Documents, or any undertaking or
      (d) (i) to direct account debtors and any other parties liable for            proceeding related to any of the transactions Contemplated hereby
                                                                                    or any act, omission, event or transaction related or attendant
           any payment under any of the Collateral to make payment of               thereto, including amounts paid In settlement, cPurt costs, and the
           any and all monies due and to become due thereunder                      reasonable attorneys' fees and expenses of Counsel; except that
           directly to Lender or as Lender shall direct; (ii) to receive            Dealer shall not have any obngatipn under this Section 15 to
           payment of and receipt for any and ail monies, claims and                Indemnify an Indeirinitee with respect to a matter covered hereby
           other amounts due and to become due at any time in respect               to the e^ent fesultlng from the gross negligehce or v/illful
           of or arising out of any Coiiatefal; Qii) to sign and endorse any        misconduct of such Indemnitee as detenhined pinstiant to a final,
           certificates of title, bills of sale, inybices, freight or express       hoh-appealable order pf a court pf competent jurlsdicliph (but
           bifis, bills of lading, storage Pf warehouse receipts felafa'ng to       without limiting the pbligatlons of Dealer as to any other
           the Collaterai; (iv) to Coihfnence and prosecute any suit,               Indemnitee or to such Indemnitee to the extent not resulting from
           action, or proceeding at law or in equity in any Cpurt of                gross negligence or willful misconduct). To the extent permitted
           competent JurisdiCtipn tp cpiiect ttie Collateral or any part            by applicable law, Dealer shall not assert, and Dealer hereby
           thefepf and to ehfofCe arfy other right in respepf of any                waives, any claim against any Indemnitee, on any theory of
           Cbiiateral; (v) to defend any suit, action, or proceeding                liability, for special.Indirect, consequential pr punitive damages(as
           brought against Dealer \Mth respect to any Collateral; and (vi)          opposed to direct or actual damages) arising out of. In cPrinection
           to make, settle, compromise, pr adjust any claims under or               vvith, or as a resdt of, this Agreement, any of the other Loan
           pertaining to any of the Collaterai (including claims under any          Documents or any undertaking or transaction contemplated
           policy of insurance.                                                     hereby. No Indemnitee referred to above shall be liable for any
      THIS POWER OF ATTORNEY IS A POWER COUPLED WITH                                damages arising from the use by unintended recipients of any
      AN   INTEREST AND SHALL BE IRREVOCABLE                         UNTIL          information Pr other materials distributed by It through
      PAYMENT IN FULL OF ALL OF THE OBLIGATIONS. Lender                             te|ecommunicatipns, electronic or other informatiofi transmissipn
      shall be under no duty to exercise or withhold the exercise of any            systems in connection With this Agreement or any of the other
      of the rights, powers, privileges, and options expressly or implicitly        Loan Documents or the transaction contemplated hereby or
      granted to Lender in this Agreement, and shall riot be liable for any         thereby. All amounts due under this Section 15 shall be payable
      failure to do so or any delay in doing so. Neither Lender nor any             upon demand. The foregoing inderhnity, agreements and waivers
      Person designated by Lender shall be liable for any act or                    shall survive the payment of the Obligations and the termination of
      omission or for any error ofjudgment pr any mistake of fact or law,           this Agreement.
      except any of the sarfie resulting from its or their gross negligence     16. Attorney's Fees. Costs and Expenses and Taxes. Dealer
      or willful misconduct This power of attomey is conferred on
      Lender solely to protect, preserve, maintain, and realize upon its
                                                                                    agrees (a) to pay or reimburse Lender for ail costs and expenses
                                                                                    incurred in connection with the perfection of liens granted under
      security interest in the Collateral. Lender shall not be responsible
                                                                                    this Agreement and under the other documents executed in
      for any decline in the value of the Collateral and shall not be
                                                                                    connection herewith, and the consummation and administration of
      required to take any steps to presen/e rights against prior parties           the transactions contemplated by this Agreement and the other
      or to protect, presen/e, or maintain any Lien given to secure the
 !LSA.1.11-12-29



                                                                                                                         §
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 45 of 156 PageID #: 45



      documents executed in connection tierewitti, including ail fees and          relating to any of the subject matters covered by this
      expenses of attorneys and auditors, ail searcli, filing, recording and       Agreement. This Agreerhent and the other Loan Documents
      appraisal ctiarges and fees and taxes related thereto, and other             constitute the entire contract between the parties relating to the
      out-of-pocket expenses incurred by Lender; (b) io pay and                    subject matter hereof and supersede any and all previous
      indemnify Lender for any present or future stamp, value added or             agreements and understandings, oral or written, relating to the
      documentary taxes or any other excise or property taxes, charges,            subject matter hereof.
      or similar levies that arise from any payment made hereunder or
      from the execution, delivery, performance, recordation, or filing of,    22. Information. Dealer authorizes Lender to make Such Inquiries of
      or othervyise with respect to, this Agreement or any other Loan              third parties concerning the financial condition or business
      Document; and (c) to pay or reimburse Lender for all costs and               operations of Dealer as Lender may deem necessary. Dealer
      expenses incurred in connection with the enforcement, attempted              further specifically agrees and authorizes Lender to inspect,
      enforcement, or preservation or pursuit of any rights or remedies            examine, and secure from Hyundai Motor America and each of its
      under this Agreement or the other documents executed in                      affiliates (collectively, "Hyundai") or from Kia Motors America, Inc.
      connection herewith, including all such costs and expenses                   and each of Us affiliates (collectively, "Kia"), at any time copies of
      incurred during any "Vvorkout" or restructuring and during any legal         ail financial statements and other finariCiat data, and all other
      proceeding, including any court or jury trial, arbitration or other          statements, reports, records, and other information that Dealer has
      alternative dispute resolution proceeding, bankhjptcy proceeding,            furnished previously, or thay hereafter furnish, to Hyundai or Kia,
      and during any appeal of any of the foregoing, and shall entitle             or that Hyundai or Kia rnay have prepared or pbtained, or rhay
      Lender to payment for all fees and expenses of attomeys, auditors,           hereafter prepare or obtain, in connectjoh with any audit or r^eyiew
      accountants, keepers and other outside experts and cbnsultants               by it of the Dealer's business, and Hyundai anid l^'a may consider
      retained by Lender. Alt amounts due under this Section shall be              Dealer's execution pf this Agreerrtent as its authority to release the
      payable within ten (10) Busliiess Days after demarld therefor. The           foregoing to Lertder. Dealer further authorizes Lender to furrdsh
      agreements in this Section 16 shall survive the termination of this          Hyundai and/or Kia at any Ume copies of all financial statements
      Agreertient.                                                                 and other financial data, and alt other statements, reports, records
                                                                                   and other Information (a) that Dealer previously has furnished, or
 17. Notice. Except as otherwise expressly provided in this                        may hereafter furnish, to Lender, or (b) that Lender may have
      Agreement, all consents, notices,demands, requests, approvals or             prepared or obtained, or may hereafter prepare or obtain, in
      other communications given under this Agreement shall be in                  connection with any audit or review of Dealer's business by
      writing and shall be deemed sufficiently given or rendered If                Lender.
      delivered by (a) hand delivery, (b) certified mail (return receipt
      requested), (c) first class U.S. mail, or (d) by a nationally            23. No Waiver. The failure of Lender to seek redress for violation of,
      recognized overnight delivery service making receipted deliveries,           to insist upon the strict performance of, or to take any action in
      addressed to Lender or Dealer, as applicable, at the address set             connection with the breach of any obligation, ppyenant or condition
      forth in the first paragraph of this Agreement or to such other              of this Agreement or ariy pther ddcumeht executed in connectiqh
      address(es) as Lender or Dealer may designate as its new                     herewith shall not be coi^trued as a vvaiver of rellnqulshrnent for
      address(es) for such purpose by nCtlce given to the other In                 the future perfofmance of such obligation, covenant or condition,
      accordahce yvlth the provisions pf this paragraph. Any Such                   but the same shalj contiriue arid remain in full force and effect i/yith
      approval,      consent,   hptice, . demand,     request    or   other        respect to any sul^equent breach, act or omission. The receipt by
      cpmrnuhicatlpn shall be deenied to have been given (a) if by hand             Lender of afiy amount payable of owed pursuant to this Agreement
      dellveiy, vrtieh actually received, (b) |f by certified mail, upon           or ariy dthef docurnent executed In connection herewith pr any
      execution of retUrh receipt, (c) If by regular first class mail, four        other sums with Imowledge pf the breacli of any obligation,
      business days after deposit, and (d) |f by overnight delivery                covenant or condition of this ^reernent or any other document
      service, upon delivery.                                                      executed in connection herewith shall not be depmed a waiver of
                                                                                   such breach. No payment by Dealer or receipt by Lender of a
 18. Amendments in Writing. No amendment or vvaiver of any                         lesser amount than any amount due or owing pursuant to this
     provlsipn of this Agreement pr any other Loan Documents shall be              ^reement or any other document executed In Connection
      effective unless in writing signed by the party against whom                 herewith shall be deemed to be other than a payment on account
      enforcement of such ainehdment or waiver is sought, and each                 of the earliest SuCh amount due and oWing, of as Lender may elect
      such amendrnent or waiver shall be effective only in the specific            to apply such payrheni, rior shall any eftdorserhent or statement Pn
      instance and for the specific purpose for which given.                       any check or any tetter aCcdrhpahi^tig any check or payrhent be
                                                                                   deemed an accord and satisfacliori, and Lender fnay accept suchi
 19. Waiver of Bond. In the event Lender seeks to take possession of               check or paymeht without prejudice to Lender's right to recover
     any or all of the Collateral by judicial process. Dealer hereby
                                                                                   the tialahce pf any aiiibunt due and owing or pursue any other
     irrevocably waives, to the fullest extent peimilted by applicable             remedy provided by this ^reement or any other document
      law, any bonds arid any surety or security relating thereto that may         executed Iri connection herewith. No delay on the part of Lender in
      be required by appiicabie |aw as an inciderit to such possessipn,            exercising any right, power pr privilege hereunder shall operate as
      and   vyalves     any dernand     for   pPssesslon    prior to the           a waiver thereof nor shall any single or partial exercise of any right,
      commencement pf any such suit or action.                                      power or privilege hereunder preclude other or further exercise
 20. Successprs and Assigns; Assignment. This Agreement shall                      thereof or the exercise of any other right, power or privilege.
     be binding upon and inure to the benefit of the parties hereto and        24. Severabllity. Any provision of this Agreement held to be invalid,
     their respective successors and assigns permitted hereby, except              illegal or unenforceable In any jurtediction shall, as to such
      that Dealer may not assign or transfer any of its nghts or                   jurisdiction, be ineffective to the extent of such invalidity, illegality
      obligations under this Agreement or any other Loan Document                  or unenforceability \Mthout affecting the validity, legality and
      without the prior written consent of Lender (and any other                    enforceabillty of the remaining provisions hereof; and the invalidity
      attempted assignment or transfer by Dealer shali be null and                  of a particular provision iri a particular jurisdiction shall riot
      void). Lender may at any time assign all or a portion of its rights          invalidate such provision In any other jurisdiction.
      and obligations under this Agreement without the consent of
      Dealer. Nothing in this Agreement, express or implied, shali be          25. Choice of Law. This Agreement shali be govemed by and
      construed to confer upon any Peison (other than the parties hereto            construed in accordance with the laws of the state of New York
      and their respective successors and assigns permitted hereby) any            (the"Forum Statel.
      legal or equitable right, remedy or claim under or by reason of this
      Agreement.                                                               26. Headings. Section headings used herein are fpr convenience of
                                                                                    reference only, are not part of this Agreement and shall not affect
 21. Entire Agreement. Except as otheoMse provided or referred to                   the construction of, or be taken into consideration in Interpreting,
     herein, there are no other agreements or understandings, either                this Agreement.
     oral or in writing, between the parties affecting this Agreement or
 ILSA.1.11.12-29                                                                                                                                       10
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 46 of 156 PageID #: 46




 27. Counterparts; Effectiveness. This Agreement may be executed                  the protection and preservation of collateral, the liquidation and
     In counterparts (and by different parties hereto on different                realization of collateral, the protection, continuation and
     counterparts), each of which shail constitute an criginai, but ail of        preservation of lien rights and priorities, the collection of
      which v^en taken together shail constitute a single contract. This          indebtedness, and the processing and payment or retum of
      Agreement shall become effective when it shall have been                    checks, whether such occurs before, during or after the pendency
      executed by Lender and when Lender shall have received                      of any arbitration proceeding. The institution and maintenance of
      counterparts hereof which, when taken together, bear the                    an action for judicial relief or pursuit of provisional or ancillary
      signature of Dealer, and thereafter shall be binding upon and inure         rights or remedies or exercise of self-help remedies, all as
      to the benefit of the parties hereto and their respective successors        provided herein, and the pursuit of any such n'ghts or remedies,
      and assigns. Delivery of an executed counterpart of a signature             shall not constitute a waiver of the right or obligation of any party to
      page of this Agreerhent by fac^itnile or email shall be effective as        this Agreement, including the plaintiff seeking judicial relief or
      delivery of a manuatly executed counterpart of this Agreement.              remedies, to submit a dispute to arbitration, including disputes that
                                                                                  may arise froni the exerCise of such rights. The arbitrator shall not
 28. Arbitration. Ail cfalms or disputes arising out of or relating to this       have the power to order Spedfic performance of any obligation or
     Agreement, Or the breach thereof, whether such claims or disputes            duty of any party to this Agreement or to issue injunctions in
     sound in contract, tort, trade practices, equity,statutory or commoh         connection therev^lh or otheri^se. The parties agree that the duty
     law or otherwise, shall be determined by arbitration administered            to arbitrate disputes hereunder extends beyond the date of the
      by the Americari Arbitraliori Association in accordance vyith its           expiration or termination of this Agreement, and beyond the date of
      Commercial Financial Disputes Arbitration Rules (the "Rules^. To            the fulfiilment of any repayment obligations of any party hereunder.
      the extent applicable in civil actions in the Forurn State, the Foruin      In the event of any conflict between the Rules and this Section 28,
      State's substantive and procedural laws. Including, without                 the provisions of this Section 28shall control.
      limitation, rules of civil procedure, rules of evidence, arid rules of
      discovery, shall apply. Judgment on the award rendered by the               BY AGREEING TO THIS BINDING ARBITRATION PROVISION,
      arbitrator may be entered In any court having jurisdiction thereof,         BOTH LENDER AND DEALER GIVE UP ANY AND ALL RIGHTS
      and the parties waive any objection based upon a lack of personal           TO TRIAL BY JURY.
      jurisdiction in the court where enforcement is sought. There shail
      be one arbitrator, which arbitrator shall be a retired judge of any         BY iNiTiALlNG BELOW, EACH OF DEALER AND LENDER
      court in the Forunfi State and experienced in commercial finance            ACKNOWLEDGES THAT IT HAS READ, UNDERSTANDS AND
      and lending transactions. Resolution of the claim of dispute shall          AGREES TO THE ABOVE ARBITRATION PROVISIONS.
      be baisOd solely upon the substantive iawgoveining the ciainis and
      defenses pleaded, and the arbitrator may not invoke any basis
                                                                                  LENDER'S                             DEALER'S
      including, but not limited to, notions of yvhat |s deemed "just and
                                                                                  INITIALS:                            INITIALS:
      equitable'' pursuant to AAA Commercial Rule R-43) other than
      such cpntroI|irig law. The award shall be In ^ting, signed by tfie
      arbitrator, and shall include a statement setting forth the reasons      29. Jury Waiver. TO THE MAXIMUM EXTENT PERMITTED BY
      for the disposition of any daim. the award shall include findings           LAW, LENDER AND DEALER KNOWINGLY, VOLUNTARILY,
      of fact and conclusions of law. The arbitrator shall award to the           AND AFTER   CONSULTING  OR  HAVING  HAD  THE
      preyaiiing party. If any, as determined by the arbitrator, the              OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF
      arbitrator's fees together with all of its attorney's fees and              EACH PARTIES' RESPECTIVE CHOICE. AGREE THAT, IN THE
      expenses as such attorne/s fees, costs and expenses are defined             EVENT OF LITIGATION BETWEEN THE PARTIES REGARDING
      in this Agreement.                                                          THE     PERFORMANCE           OR     ENFORCEMENt           OF     THIS
      Nothing in the preceding paragraph, or otherwise, nor the exercise          AGREEMENT,OR IN ANY OtHER MANNER RELATED TO THIS
     of any right to arbitration, nor the commencement or pendency of
                                                                                  AGREEMENT, THE PARTIES, FOR THEIR MUTUAL BENEFIT
     any proceeding, shall limit the right of any party to this Agreement:        And Intending to reduce litigation ^penses,
                                                                                  HEREBY Waive any right to trial by jury in any such
     (1) to seek judidal equitable relief, or other equitable relief
     available to it under applicable statutory and/or case law induding,         ACTION,SUITORCLAIM.
      but not limited to, injunciive relief and the appointment of a
      receiver; of(2) to exercise any self-help rights or any other rights
                                                                                  LENDER'S                             DEALER'S
      of remedies available to it by contract or appiicabie statutpry or          INITIALS:                            INITIALS:
      case law (mciuding but not limited to the filing Pf an Ihypluntafy
      petitioii In banl^ptcy, the right of set off. attachment, fecouprhent,
      foreclosure, or repossession) with respect to its extension of credit.




                                                                  [Signatures on Next Page]




 ILSA.1.11-12-29                                                                                                                                     11
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 47 of 156 PageID #: 47




 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed under seal as of the date set forth in the Introductory
 paragraph of this Agreement.



 HYUNDAI CAPITAL AMERICA,a California corporation                            NEMET MOTOR^^LLC,a New York limited liability company

 By:                                                        .(Seal)         By:                                                        .(Seal)
 Name:      Sam Frobe                                                       Name:      Scott A/Verlsteln, Sr.
 Title:     Senior Director, Commercial Credit                              Title:             an{j President
                                                                                       Manager and  Presii
 Date:             w (o-S'l IH,                                             Date:       vruii^
 State of New York              )
                                )ss.:
 County of _                     }


  ^        On the (7^' day of(                                    in the year 20 //^ before me, the undersigned, personally appeared
                                                          , personally known to me or proved to me on the basis of satisfactory evidence to be the
 Individuals) Whose name(s)Is (are)subscribed to the within instniment and acknowledged to me that he/she/they executed the same in his/her/their
 capacity(les), and that by his/her/ their signature(s) on the Instrument, the lndividual(s). or the person upon behalf of which the Individuals) acted,
 executed the Instrument.


                                                                                     Judiths, Ooran
                                                                               Noteiy Public, Stats of N.Y •
                                                                              Quailed In Queens ObftS •
(SIGNATORfi^erOFFICE OF PERSON TAKING                                                #01004878042          ^
 ACKNOVyC^GMENT,ALONG WITH REQUIRED                                           uornmlsslon Expires
 PRINTED,:iVpED OR STAMPED DATA)




 ILSA.1.11-12-29
                                                                                                                                                   12




                                                                                                                Q
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 48 of 156 PageID #: 48


                                                           VARIABLE TERMS ADDENDUM TO INVENTORY LOAN
       HL|undcii Capital
                                                                                                    AND SECURITY AGREEMENT


   This Variable Terms Addendum lo Invenlory Loan and Security Agreement(this "Addendum"^ is entered Inlo by and between Hyundai Capital
   America, a California corporation ("Lender^, and Nemet Motors, LLC, a New York limited liability company fPealer^ with reference lo that
   certain Inventory Loan and Security Agreement dated as of September 5,2014 (the 'ILSA': capitalized terms used herein without definition
   shall have the meanings set forth therein) between Lender and Dealer.
   INTEREST RATES. CURTAILIVIENT AND MATURITY DATES

   For New, Demonstrator and Service Loaner Vehicles:

  Interest Rale; Index Rate minus 0.26% per annum. As used herein, 'Index Rate" shall mean the floating commercial loan rale of Bank of
  America. N.A. announced from lime lo time as its "prime rate" or "base rate"(herein called "prime rale"). Any change in the Bank of America.
  N.A. prime rate shall effect immediately a corresponding change in the Index Rale. Notwithstanding anything expressed or implied herein to
  the contrary, it is recognized that the Bank of America, N.A. prime rate and the Index Rale are not necessarily the rates of interest charged by
  Bank of America. N.A. or Lender to their respective most creditworthy customers.

  Each Advance on a Demonstrator Vehicle (as defined below) shall be due and payable In full on the earlier of(a) twelve (12) months from (he
  date such Advance is made by Lender and (b) the first date such Demonstrator Vehicle has 6,000 miles on its odometer. Dealer agrees to
  pay a monthly amount equal to 2.00% of the original principal amount of each Advance on a Demonstrator Vehicle, commencing on the four
  (4) month anniversary of the date of such Advance and continuing through the eleven (11) month anniversary of the date of such
  Advance. "Demonstrator Vehicles" shall mean current model year or 1-year old Hyundai or Kia vehicles used for demonstration or
  promotional purposes.

  Each Advance on a Service Loaner Vehicle (as defined below) shall be due and payable in full twelve (12) months from the date such
  Advance Is made by Lender. Dealer agrees to pay a monthly amount equal to 1.00% of the original principal amount of each Advance on a
  Service Loaner Vehicle, commencing on the one (1) month anniversary oflhe date of such Advance and continuing through the eleven (11)
  month anniversary of the dale of such Advance. "Service Loaner Vehicles" shall mean current model year or 1 year-old Hyundai or Kia
  vehicles lhal are loaned by Dealer to its customers for use while their vehicles are being serviced by Dealer.
  The repayment schedule(s) noted above are in addition lo and not in lieu of Dealer's obligation to repay Advances in accordance with
  Section 4 of the ILSA.

  OTHER TERMS

  Changes to Interest Rates, Charges and Certain Definttions: Dealer hereby acknowledges and agrees that Lender may at any time, in its
  sole discretion and without Dealer's consent, change (i) the definition of the Index Rate,(ii) the percentages specified in excess of the Index
  Rate, (ill) any charges hereunder (including, without limitation, adding new charges (o this Addendum) and/or (Iv) the definitions of
  Demonslrator Vehicles, and Service Loaner Vehicles, upon not less than five (5) days prior written notice lo Dealer by Lender specifying such
  changes and the effective dale(s) thereof.
  FLOORPLAN PAYMENT REQUIREMENTS APPLICABLE TO ALL VEHICLES

  So long as no Event of Default has occurred and is continuing, each Advance on a Vehicle shall be due and payable in full on the earlier of(a)
  the second (2nd) business day after the first lo occur of (i) the funding of(he retail installment contract or lease for such Vehicle, (11) Dealer's
  receipt of payment in full for such Vehicle, (ill) the date of delivery of such Vehicle to another dealer In trade or in connection with a sale
  transaction or(iv) the dale such Vehicle is destroyed, stolen, lost or confiscated, or (b) the fifteenth (1Sth) calendar day after Ihe Dale of Sale
  or Lease of such Vehicle. The foregoing payment requirements are In addition to and not in lieu of Dealer's obligation to repay Advances in
  accordance with Section 4 oflhe ILSA.


  FINANCIAL COVENANTS

  Dealer shall maintain a Current Ratio (as defined below) of not less than 1.10:1 at all times. "Current Ralio" shall mean (a) the total dollar
  amount of Dealer's current assets (including any last in first out "LiFO" adjustments) less any current intangible assets, divided by (b) the lota!
  dollar amount of Dealer's current liabilities.

  Dealer shall not permit the Tangible Net Worth Ratio to exceed 7.5:1 at any time. "Tangible Net Worth Ralio" shall mean (a) Dealer's lota!
  liabiiities plus forty percent (40%) of any LiFO adjustments minus subordinated debt, divided by (b) Dealer's net worth (minus any value for
  goodwill, trademarks, patents, copyrights, organizational expense and other similar intangible assets, plus subordinated debt, plus sixty
  percent (60%)of any LiFO adjustments).

   Effective as of September 5,2014.



  HYUNDAI CAPITAL AMERICA, a Calirornia corporation                         NEMET MOTORS/li.C, a New York limited liability company



  Name:     Sam Frobe                                                       Name:     Scott A. Perfslein. Sr.

  Title;    Senior DirectOK, Commercial Credit                              Title:    Manager.and President

  Date:               t|
                       I 2-^'                                               Date:




  Variable Terms Addendum.2.11-06-14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 49 of 156 PageID #: 49




                  EXHIBIT B
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 50 of 156 PageID #: 50




                                                                              779391                     2014 Jul 25AIV110:04

 UCC FINANCING STATEMENT
 FOLLOW INSTRUCTIONS iffont and back^ CAftsPULLY
     A. NAME & PHONE OFCONfACTATFILER[wUotai]
      CSC 9M'8$»-»294

     B.5ENDACKNOWLEOGMENTTO; (Nameand Addr»ss)

           fcic
         'ftOl AcUal Stevenson Or
             Springfield,IL S2703, USA
             NYfiHngs^sebtfo.com
             0:ax)S0O44S-6O5S




 I                                                                                 i            THEABOVESPACEISFORFILINGOFFICEUSEONLY
      DEBTOR'S EXACT FUU.LEGAL KIAME-imwicfilyftcatieMv raw(la or l&}-.di}not aCBretiala or cocnbiwinamat
       h>.ORGANIZAT)ON^NAME NENSTMOTORS, LLC                                                    ^                                '


       ftMMDIVIDUAL'SLAST NAME                                                                                          MSOLENATaE



 l«. MNLING AOOftESS 153.12 HILLSIDE AVENUS                               [OTY JAMAICA                                  STATE   POSTAL CODE            COUNTRY
                                                                                                                        NY      11432                      USA

                                  AOOtlhFORE le.TrreoPORQANIZATION        lU.JUBlSDiCTIONOFORGANIZATION             h;. ORSAMZATIOMALiDIIJtany
                                  ORGANIZATION LlmitedLlabNityc            NY                                           Nona
                                  DSBTOR       I   oiTiTiartV             j                                         t
 2. ApOtTlONAL DEBTOR'S EXACTFUU.LEGAL NAME
     |2s.ORGANIZATiONS NAME                                                             _


       2d.IM^MOUAL'S last name


 2e. MAILING ADDRESS



                                  ADCLINFORE 2e.TYPEOFORGaNIZATION            21.JURISOICTXJNOFORGaNIZATTON         2$.ORGaNQATIONaL lOX.Tany
                                  ORGWaZATON
                                  peaTQR       t                          I                                         }
 3. SECURED PARTY'S NAME(or name et total ASSSSNEE ot ASSIGNOR S/Pt•ntert onV bps »>euf8<l party nana(3a or 31;)
      Isi.ORGANiZATioMSMWaE H/undalCapita)America

      ise.INOIVIOUAL'S LAST NAME                                                                                    ■ MIDDLE NAME


 3c. MAIUNG ADDRESS 3151 MctwlsonDrtve,Suite laoo,
     Attn: CorRnrerclal Cretttt


 4.This FMaNCING statement ceveis the IcAowngMCstAia!:
 (1) All Inventory, including, but not Umlted to, new and usett motor vslilcles, psts,aecessortes,display or
  dainorrst^on Items,rotums snd rapossesiloni and other personal proper^ held for sale or lease,and all addJUans
 and aceesslORa Qiereto:
 (I!) Ail general hitanglblea,IncludlnSi but not limited to,payment bdanglbles, contract rights,tax retUnds,
 ilcertse iighle,franehiso rights,tra(IsmirfCB,fiarvies martts,trade names, gdottwIFI,chosas or things In action,
  computer programs, cam|»tsr discs and tapes,cataroge, purchase orders, and customer Usts;
 (in) All sgu^ment,htcludlng, but rot limited to, new and used machinery,equipment, tootsi appliances,olTTce
 fUmltura, compute equipment^ tools and leasehold tmprovemeirtx;
 [Iv] MI accounts,Including, wittiout Hmltatlofi,advance warranty payments,Ineentiva payments,reb^s or rehmds
 and other aceourtts recelvsbfo from any manufacturer or dlctributof and arty guarantfas thoreof, and any dealer
 paitclpitlen or other account maintained by Secured Party In ttie name of DebtcN;
 [v) All cbsttel paper,documents. Instruments, deposit seeounts,Investment property, commercial tort ctalmB,
 fixtures, letters of credit,letter-of'CredK Hgbts,supporting obligations, goods, money,bo^s and rseords: and
 [vl) Ail proceeds and products oTttw foregoing.
  Any terms used In the roregobig coilalM'al description thM are defined In the Untfonn Cemmerclal Code ahaH be
  construed and defined as setfoithin the Uniform Commercial Code(Nthe state In which Debtorls looated.




 5. ALTERNATIVE PeSieNATIONIfaoPiiCaMalli iLBS&EEfieSSQR LJcO«SIGHEE«:C«S.'GNOR I IbaILEE/BAILOH i IsELIER/BUYER                     nAG.UEN      [nOH-UCCFIUNG
                                                                                T.Cnacx 10 HeUUESI   SEARGH «EPORT(S)on DsonxlD |
                                                                                                                                1
 s. OPTIONAL FILER REFERENCE DATA S9432ff72
                                                                                  rADDHIONAIFFEI                                 1 !A1 Deoiors0  Dobtcrf   □ 0«0Eor2




FILING OFFICE COPY —NATIONAL UCC FINANCING STATEMENT (FORfd UCCI) (ReV. 05/22^32)

                                                   Filing Number-201407255790726
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 51 of 156 PageID #: 51




                  EXHIBIT C
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 52 of 156 PageID #: 52



  f Hijundai Capital]                                                                   LOAN AND SECURITY AGREEMENT


   This LOAN AND SECURITY AGREEMENT (Ihls "Aoreemenn. dated as of August 30. 2016, Is entered Into by and between HYUNDAI
   CAPITAL AMERICA,a California corporation ("Lender^, and NEMET MOTORS,LLC,a New York limited liability company f'Dealer^.
                                                                       Recitals

   A.   Lender has agreed to provide floor plan financing to Dealer pursuant to that certain Inventory Loan and Security Agreement, dated as of
        September 5, 2014, by and between Lender and Dealer (as amended, supplemented or otherwise modified from time to time, the
        "ILSA").
        Dealer has applied to Lender for a loan in the amount of$400,000.00(the'Loani to be used solely to finance renovations to Dealer's Kla
        showrddm,and Lender is willing to make the Loan on the terms and conditions hereinafter set forth.
                                Agreement                                              "Material Adverse Change" shall mean (I) a material
   In consideration of the mujual covenants and agreements herein                      adverse change In the business, prospects, operations,
   contained. Dealer and Lender agree as follows;                                      resuits of cpefatibns, assets, liabilities or cond|tidn
                                                                                       (financial or bthenvise) of any Loan Party, (il) a material
   1.   Definitions; interpretatipn.                                                   impairment of arry Loan Party's ability to perfomri its
                                                                                       obligations under the Loan Documents to which It is a
        (a) Defined Terms. For purposes of this Agreement, the                          party or of Lender's ability to enforce the Obligations or
            following terms shall have the respective meanings given                   reaiize upori the Collateral, or (ill) a material impairment of
            to them below:                                                             the enforceabillty or priority of Lender's Uens with respect
            "Business Dav"shall mean any day other than a Saturday,                    to the Collateral as a result of an action or failure to act on
            Sunday or other day on which commercial batiks are                         the part of any Loan Party, in each case as determined by
                                                                                       Lender.
            authorized to close in Irvine, California.
            "Collateral"shall have the meaning set forth In Section 12.                "Obligations" shall mean (Q any and all advances and all
                                                                                       other obligations, tiabllilles and Indebtedness of every kind,
            "Default" shall mean any event or coridltion that constitutes              nature and description owing by Dealer to Lender.
            an Event of Default or that, wjth the givlrrg of any notice,               Including principal, interest, charges, fees, costs and
            the passage of time, or both, would be an Event of Default.                expenses, however evidenced, whether as principal,
                                                                                       surety, endorser, guaiantof or otherwise, arising under this
            "Event of Default" shall have the meaning set forth in                     Agreement or aiiy othef Loan Do^ment, whether now
            Section 10.                                                                e;dstlng of hereafter arising, whether arising before, during
            "Govemmenial Authoritv" shall mean the government of                       or after the initial or any renewal tenn of this Agreement or
            the United States of America, or ariy political subdivision                after the cpmrhericement of any case pr proceeding with
            thereof, whether state or iocal, and any agency, authority,                respect to Dealer under the United States Bankruptcy
            insirumentaHtyi regulatory body, court, central baiik of                   Code or any similar statute (Including the payment of
            other entity exercising executive, ieglslatlve, judicial,                  interest and other amounts which would accrue and
            taxing, regulatory or administrative powers or functions of                become due but for the commencement of such case,
            or pertaining to government.                                               whether or not such amounts are allowed or allowable In
                                                                                       whole or in part In such case), whether direct of indirect,
            "Guarantor" shall m^n (0 Scott A. Perlstein, Sr. and (li)                  absolute or contingent, joint or several, due of not due,
            any Other Person who executes a Continuing Guaranty                        primary or secondary, iiquldated of unliquidated, or
            and Subofdihatiofi Agreement or a Secured Continuing                       secufed or unsecured and (ii) a|i other obligations,
            Guafahiy and Subordination Agreement in favor of Lender                    liabilities and indebtedness of every kind, nature and
            in connection With the bbligations or otherwise guarantees                 description owing by Dealer to Lender under or pursuant to
            all or any portion of the Obligations.                                     any other agreement, guaranty or instrument, whether now
                                                                                       existing of hereafter arising.
            "Lien" shall mean, with respect to any properly, any
            security Interest, mortgage, pledge, lien, charge or other                 "Person" shall mean any natural person, corporation,
            encumbrance in, of, or on such property or the Income                      limited liability company, trust, joint venture, association,
            therefrom, including the interest of a vendor pr lessor                    company, partnership. Governmental Authority or other
            under a condiUonal sale agreemeht, capital tease or othCr                  entity.
            title retention agreement, of any agreerfierit to provide any
            of the fofegbing, and the fiiing of any financing statetfient              "TJCC" shall mean the Uniform Commercial Code as in
            or sirniiaf instrunneht under the UCC or comparable law of                 effect in the State of New York and/or any other jurisdiction
            ariyjurisdiclion.                                                          the laws of which may be applicable to or In cbnnectiori
                                                                                       with the creation, perfection of priority of any Lien on any
            'Loaii Documents" shall mean, collectively, this Agreement                 Collateral.
            and all exhibUs, schedules and addenda hereto, and each
            document listed on Exhibit B attached hereto. In form and                  "Variable Terms Addendum' shall mean the Variable
            substance acceptable to Lender and Its legal counsel, and                  Terms Addendum to the |LSA, as the same may be
            all other documents, instruments, certificates          and                amended, supplemented, replaced or otherwise modified
            agreements delivered by or on behalf of any Loan Party to                  from time to time In accordance with the terms thereof.
            Lender in connection with this Agreement or any other                 (b) Interpretallve Provisions.
            Loan Document on or prior to the date of this Agreement,
            in each case as the sarhe may be amended, restated,                        (I)   All terms used herein that are defined in the UCC
            supplemented, extended or othenvlse modified frorn time                          shall have the meanings given therein unless
            to time.                                                                         otherwise defined In this Agreement.
           "Loan Parties" shall mean, collectively. Dealer and                         (II) All references to the plural herein shall also mean the
            Guarantors.                                                                      singular and to the singular shall also mean the plural
                                                                                             unless the context othenwise requires.




                                                                                                                                             a
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 53 of 156 PageID #: 53




             (iii) All references to statutes and regulations sliall         order of Lender. Principal and interest on the Note shall be due
                   include any amendments of tlie same and any               and payable in the manner and at the times set forth below with
                   successor statutes and regulations.                       final maturity of the Note being on or before September 1,2021.
                                                                             Should the principal of, or any installment of interest on, the
             (iv) All references to Dealer and Lender or to any other        Note become due and payable on any day other than a
                    Person herein shall include         their   respective   Business Day,the maturity thereof shall be extended to the next
                    successors and assigns.                                  succeeding Business Day, and Interest shall be payable Vvith
            (v) The words "hereof, "herein", "hereunder", "this              respect to such extension. Ail payments on the Note shall be
                Agreemenf and words of similar import when used in           made to Lender at its principal office In Irvine, California, in
                this Agreement shall refer to this Agreement as a            federal or other immediately available funds, and payments
                whole and not any particular provision of this               shall be applied first to accrued interest and then to principal.
                    Agreement and as this Agreehteiit ripw exists or niay    The principal amount of, and interest On, the Note shall be due
                    hereafter be amended, tnodified, supplemented,           and payable as follows: (a) interest on the Loan shall be due
                    extended, renewed, restated or replaced.                 and payable, in arrears, on the first day of each calendar
             (yl) The word "including" when used In this Agreement           month,commencing on October 1,2016 and continuing through
                  shall meari "including, without|Imi|ation" arid the word   and including September 1, 2021,(b) the priticipal amount of
                  >111" when used In thjs Agreemerit shall l}e construed     the Lbarj shall tie due and payable fe sixty (60) equaj monthly
                    to have the same meaning and effect as the word          Installments of $6,666.67 each on the first day Of each calendar
                    "shair.                                                  month, commencing on October 1, 2016, arid coritlhulrig
                                                                             through and including September 1, 2021, and (c) the entire
             (vii) An Event of Default shall exist or continue unless and    principal amount of the Loan then remaining unpafd, together
                    until such Event of Default is expressly waived In       with all accrued and unpaid interest thereon, and any other
                    writing by Lender In accordance with the terms of this   amounts due under this Agreement and the other Loan
                    Agreement                                                Documents shall be due and payable in full on September 1,
                                                                             2021.
        Loan. On the terms and subject to the conditions set forth In
        this Agreenierit, Lender agrees to lend to Dealer the Loan In a      Dealer may prepay the Loan in whole or in part at any time
        single advance to be made on or after the date hereof.               without penally of ripfice. Prepayments shall first be applied to
                                                                             interest due and then to the remaining instatlmerits of principal
        Interest.
                                                                             in the order of the most remote maturity, so as to reduce the
       (a) The Loan shall bear Interest, from the date of the advance        outstanding amount ov/ed but hot reduce the ahioUnt Pf the
             by Lender until paid In full, at a rate per annum (the          regular monthly payments.
             "Applicable iRate") equal to (I) the interest rate applicable   Conditions Precedent. The obligation of Lender tp make the
             to new vehicles under the ILSA from time to time (the           Loan to Deafer Is subject to satisfaction of the following
             "New vehicle Rate") plus (il) d.56®/i. Any change In the        conditions precedent:
             Applicable Rate due to a change in the New Vehlcle'Rate
             shall be effective from arid including the effective date of    (a) Lender shall have received duly executed copies of each
             such change in the New Vehicle Rate. On the date of this             Loan Document, In form and substance acceptable to
             AgreemehL thb New Vehicle Rate Is the Index Rate (as                 Lender and its legal counsel;
             defined iii the Variable Temis Addendum) miriiis 0.26%
             per anhurti. All Interest hereunder shail be computed on        (b) Lender shall have received each of the documents listed
             the basis of a year of 365 days(or 366 days in a leap year)          on Exhibit C attached hereto; and
             and shall be payatiie for the actual number of days             (c) On the funding date of the Loah, all representations and
             elapsed (including the first day but excluding the last day).       Warranb'es made by Deafer to Lender Shalj be true and
       (b) To the fullest extent permitted by applicable law, If any              corfecf, as |f made on such date, and no condition of event
             amount payable by Dealer under this Agreemertt, the Note             shall exisi whfeh cbnstiiufes an Event of Default or Whlbh,
             or any other Loan Document Is not paid when due (without             with tfie lapse of time, and/or giving of notice, Wbiild
             regard to any applicable grace periods), whether at stated           constitute an Event of Default.
             maturity, by acceleration or othenvlse, such amount shall       Representations and Warranties. In order to induce Lender to
             thereafter bear interest at a rate equal to the Applicable      make the Loan hereunder. Deafer hereby represents and
             Rate plus 3.00% per annum (the "Default Rate") until such       warrants to Lender the accuracy and completeness of each of
             arrioUht Is paid In full. Furthermore, While ahy Event of       the following statements as of the date of this Agreement and
             Default exists. Dealer shall pay interest on the principal      agrees that such statements shall be deemed as continuing and
             amount of all outstanding Obligations hereunder at a per        reaffirmed at the time of the funding of the Loan hereunder:
             annum rate equal to the Default Rate to the fujlest extent
             permitted by applicable law. Accrued and unpaid interest        (a) Existence. Power and Authoritv.           Dealer (i) is a
             on past due amounts (including iriterest on past due                corporation, partnership or limited liability company duly
             interest)shall be due and payable upon demand.                       incorporated, organized or fomied, valldly existing arid in
                                                                                  good standing under the laws of the jurisdictferi Of its
       (c) Notwithstanding anything to the contrary contained In this             Incprpofatibn, organization or formation, (11) fias all
             Agreement or the Note, the interest paid or agreed to be             requisite power and authority and all requisite
             paid under this Agreement and the Note shati not exceed              governmental licenses, authorizations, consents and
             at any time the maximum rate of non-usurious interest                approvals to (A) own Its assets and carry on its business
             permitted by applicable law (the "Maximum Rale"i. If                 and (B)execute, deliver and perform Its obligations under
             Lender shall receive interest In an amount that exceeds              the Loan Documents to which it is a party, (Hi) Is duly
             the Maximum Rate, the excess interest shall be applied to            qualified and Is licensed and In good standing under the
             the prindipat of the Loan or, if it exceeds such unpaid              laws of each jurisdiction where Its ownership, lease or
             principal, refunded to Dealer.                                       operation of properties or the conduct of its business
        Promissory Note; Payments. The Loan shall be evidenced by                 requires such qualification or license, and (iv) is in
        a promissory note In the form of Exhibit A attached hereto, duly          compliance with all laws, rules and regulations applicable
                                                                                   to Deafer.
        executed by Deafer(the "Note"), dated of even date herewith, in
        the prindpal amount of $400,000.00 and made payable to the
                                                                                                                                          c?
   Working Capital Loan Agreement.1.11-07-20
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 54 of 156 PageID #: 54




        (b) No Conflict. The execution, delivery and performance by                       The representations and warranties set forth herein shall
            Deaier of each Loan Document to which Deaier is a party                       be cumulative and in addition to any other representations
            have been duly authorized by aii necessary corporate,                         or warranties which Dealer shall now or hereafter give, or
            partneriship, limited tiabiiity company or other                              cause to be given, to Lender.
              organizationial action, and do not and will riot (i)
              contravene    the   terms    of the    charter, articles    of    7.   Affirmative Covenants. Until payment in full of the Loan and
              organization, by-laws, partnership agreement, operating                aii other obligations and iiabilitles of Dealer hereunder, Dealer
              agreement or any other organizational document of                      agrees that unless Lender shail otherwise consent in writing:
              Dealer; (ii) conflict with or result in any breach or                  (a) Books and Records: Inspection and Audit Riohts.
              contravention of, or the creation of any Lien under,(A)any
              contract or agreement to which Deaier is a party or(B)any                   (i)   Dealer shall maintain proper books of record and
              order, injunction, writ or decree of any Governmental                             account, in which full, true and correct entries shalj be
              Authority or any arbitral award to which Dealer or its                            made of all financial transacb'ons and mailers
              properly is subject; or (ill) violate aiiy applicable law, rule                   Involving the assets and business of Dealer.
              or regulation.
                                                                                          (ii) From time to time, at the sole cost and expense of
        (c) Third Party Aobrovais. No approval, consent, exemption,                             Dealer, Dealer shall permit any representatives
            authorization, or other action by, or notice to, or filing with,                    designated by Lender, at any time and without notice
            any Gpvernmehtal Authority or any other Person is                                   to Deaier, to (A) visit Dealer's properties for the
              necessary or required in connection with the execution,                           purposes of inspecting, verifying and auditing the
              delivery or perfoitnance by, or enfprcenient against.                             Coliateral and Dealer's books and records, (B)
              Dealer of this Agreement or any other Loan Documents.                             exarnine arid rnake copies of and extracts from its
                                                                                                books and records, and (C) discuss its affairs,
        (d) Financial Statements: No Material Adverse Chanoe. All                               finances ahd cbhdilibn Wjth its officers, emplbyees
            financial statements relating to any Loan Party (other than                         and independent accountants, aii at such times and
              an individual) which have been or may hereafter be                                as often as deemed necessary or appropriate by
              delivered by any Loan Party to Lender have been                                   Lender.
              prepared In accordance with generally                accepted
              accounting prindpies applied on a consistent basis (other              (b) Reportina.
              than for an individual) and fairly present in all material
              respects the financial condition and the results of operation               (i)   Dealer shall furnish to Lender, immediately upon
              (other than for an Individual) of such Loan Party as at the                       becoming aware of the existence of any condition or
              dales and for the periods set forth therein. No Material                          event constituting an Event of Default or event which,
              Adverse Charige has occurred since the daite of the mpst                          with the lapse of time and/or giving of notice would
              recent fiiiancial slatetinerits of Deaier furnished to Lender                     constitute   an   Event pf Default, written        notice
              by or on behalf of Dealer.                                                        speciiying the natere and period of eMstence thereof
                                                                                                and any action which ipealer Is taking Or proposes to
        (e). Compliance with Laws and Agreements. Each Loan Party                               take with respect thereto.
              is In compliance with all laws, regulations and orders of
              any Governmental Authority applicable to it or its property                 (ii) Dealer shall prbmptjy notify Lender of (A) any
              and all agreements and other instruments binding upon it                          Material Adverse Change In the financial condition or
              or its property.                                                                  business of Dealer; (B) any default under any
                                                                                                material agreement, contract or other Instalment to
        (f) Taxes. Each Loan Party has timely filed or caused to be                             which Dealer is a party or by which any of Its
              filed all tax returns and reports required to have been filed                     properties are bound, of any acceleration of any
              and has paid or caused to be paid all taxes required to                           maturity of any indebtedness owing by Dealer« and
              have been P^ld hV ll> uxcept taxes that are being                                 (0) any litigation, or any claim or controversy which
              contested in pood faith by apprippfiate proceedings and for                       might becotTie the subject of litigation, against Dealer
              which such Loari Party has set aside bh Its books                                 of affecting any Of jts properties, if such litigation of
              adequate reserves.                                                                pbteritiai lltigatioh might, in the event of ah
                                                                                                uhfayofabie biitcoiTie, havO a material adverse efiect
       (g) Licenses. Each material license, distributorship, franchise,                         on Deaier's finahclal cbndjtiph of business or rriight
              dealer sales and service agreement and similar agreement                          cause an Eyent of Default.
              issued to Dealer, or to which Deaier is ,a party, is in full
              force and effecL To the best of Dealer's kno^edge, no                       (iii) Promptly after request by Lender, Deaier shall deliver
              party to any such license or agreemeni Is In default or                           to Lender such data and information regarding the
              violation thereof. Dealer has hot received any written                            operations, business affairs, assets and financial
              notice or" threat of cancellation or termination of any such                      condition of the Loan Parties, or compliance with the
              license or agreement.                                                             terms of this AgreemenL as from time to time may be
                                                                                                requested by Lender.
       (h) OFAC. None of Dealer, any of its affiliates or any director,
           manager, partner or" officer of Deaier is a Person that is, or            (c) Payment of Claims. Dealer shall promptly pay all lawful
           is owned or controiied by Persons that are: (i) the subject                    claims, whether for labor, materials of otherwise, which
           of any sanctions administered or enforced by the U.S.                          rnight or could, if unpaid, becoihe a lien or charge on any
           Department of the Treasury's Office of Foreign Assets                          property or assets of Dealer, unless and to the extent only
              Control COFAC"), the U.S. Department of State                               that the same are being contested in good faith by
              (coliectiveiy, "Sanctions^, or (i!) located, organized or                   appropriate proceedirtgS       and    reserves    have    been
              resident in a country or territory that is, or whose                        established therefpr.
              government is, the subject of Sanctions.
                                                                                     (d) Maintenance of Existence. Dealer shall at all times
        (i)   Survival of Warranties: Cumulative. All representations                    preserve, renew and keep in full force and effect its
              and warranties contained in this Agreement and any other                   corporate, partnership or limited liability company
              Loan Documents shall survive the execution and delivery                    existence and all rights and franchises with respect thereto
              of this Agreement and shall be conclusively presumed to                     and, except those that expire or otherwise terminate in
              have been relied on by Lender regardless of any                             accordance with their terms, maintain In full force and
              investigation made or information possessed by Lender.                      effect all registrations, approvals, authorizations, leases.

   Working Capital Loan Agreement.1.11-07-20


                                                                                                                                             &
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 55 of 156 PageID #: 55




              contracts, consents, franchises and permits necessary to              (e) directly or indirectly, use the proceeds of the Loan, or lend,
              carry on the business as presently or proposed to be                      contribute or otherwise make available such proceeds to
              conducted.                                                                any affiliate or other Person, (i) to fund any activities or
        (e) Compliance with Laws. Reoulations. etc. Dealer shall, at
                                                                                        business of or with any Person, Or in any country or
              all times, comply in ail material fespecis with ail laws,                 territory, that, at the time of siich funding, is, or whose
              rules, regulations, licenses, approvals, orders and permits                 govemment is, the subject of Banctions, or (ii) in any other
              applicable to it and duly observe in all material respects ail              manner that would result in a violation of Sanctions by any
                                                                                          Person (Including any Persori participating in the Loan,
              requirements of any Governmental Authority.                                 whether as undenwriter, advisor,investor, or otherwise); or
        (f) insurance. Dealer, at its sole cost and expense, shall
              obtain and rnalntain at all times insurance covering such             (0 sell or otherwise dispose of any of Its assets used or useful
              risks (including, by way of example, fire, theft, vandalism,
                                                                                       in its business, except In the ordinary course of business;
                                                                                         or sell any of its assets to any other person, firrri or
              mischief, collision, acts of terrorism, acts of God, property
              damage, personal injury and public liability), in such                     corporatiori with the agreement that such assets shall be
                                                                                         leased back to Dealer.
              amounts, containing such terms, in such form, for such
              periods, and written by such companies as Is customary in        9.   Permitted Use of Proceeds. The parties acknowledge and
              the automotive industry and is satisfactory to l.ender.               agree that the Loan is made solely for comritercial purposes,
              Dealer shall also obtain and maintain endorsements                    and that the proceeds thereof shall be used so|ely to finarice
              acceptable to Lender* for such insurance naming Lender as             renovations to Dealer's Kia showroom. Dealer agrees that any
              an additional insured and as lender's loss pdyee.                     use of the proceeds of the Loan in whole or in part, for any
                                                                                    other purpose, including use In connection with any entity,
        (g) Further Assurances. At the request of Lender at any time                business, driterprise, related company or individual whatsoever,
            and from time to time. Dealer shall, at its sole expense,
                                                                                    is strictly prohibited.
             duly execute and deliyen of cause to be duly executed and
             deliveied. such further agreements, documenis and                 10. Events of Default. The occurrence or existence of any one or
             instruments, and do or cause to be done such further acts              more of the following events shall constitute an "Event of
             as may be necessary or proper to evidence, perfect,                    Default' under this Agreement:
              maintain and enforce the Liens and the priority thereof in
             the Collateral and to otherwise effectuate the prowsions or            (a) Dealer shall fail to pay when due any principal of. or
             purposes of this Agreement or any other Loan Document                      Interest on, the Loan or any other fee Or payment due
                                                                                        hereunder or under any of the Loan Documents;
   8.    Negative Covenants. Until payment In full of the Note and all
        other obligations and liabilities of Dealer hereuiider. Dealer              (b) Any proceeds of the Loan are used in breach of Section 9
        shall not:                                                                       Ofthis Agfeeriierit;
        (a) create, incur or assurrie any Indebtedness or borrow                    (c) Any representation or warrarity made by Dealer or any
              money, emept for (i) the Loarr, (i|) indebtedriess incurred                other Loan Party in,any of the Loan Documents shall prove
             under ihe IlSA or any other Loan Documents, (iii) any                       to be untrue or inaccurate in any respect as of the date on
             other indebtedness owing to Lender, (iv) trade debt                         which such representaUon or warranty is made or deemed
             incurred In the ordinary course of Dealer's business, (v)                   made;
             debt refledied on Dealer's balance sheet as of the last day            (d) Any default by Dealer or any other Loan Party shall occur
             of the most recently ended fiscal quarter prior to the date                in the performance of any of the covenants or agreements
             of this Agreement, (vi)' indebtedness owing to Nissan                      contained herein, in the ILSA or in any of the other Loan
             Motor Acceptance Corporation, and (vii) indebtedness of                    Documents;
             Dealer incurred to finance the acquisition of equipment
             (other than motor vehicles);                                           (e) Any default occurs in or any indebtedness of Dealer to
                                                                                         Lender shall be accelerated Or demanded under the terms
        (b) endorse, guarantee, bi* bthenvise become liable for the                      of    any     agreetrients    Or     Instruriients   evidencing
             obligations of any person, firm or coiporation except for (i)               indetitedness of Dealer to Lender, including wjthOut
             endorisements of negotiable Instruments by Dealer In the                    limitation. Dealer's Indebtedness tO Lender under the
             brdinary course of business arid (li) guaranties in favor of                ILSA;
             Lender;
                                                                                    (0   The ILSA shall be terminated for any reason or Dealer's
        (c) mortgage, assign, encumber, hypothecate or grant a                           indebtedness to Lender under the ILSA shall be paid in full
             security interest in any of Dealer's assets, except (I) to                  by another lender, or Dealer shall request that Lender
             Lender, (It) to Nissan Motor Acceptance Corporation, (iii)                  terminate or release Its security interest in the collateral
             security interests or liens securing indebtedness of Dealer                 described In Section 8(a)(i) or(ii) of the ILSA;
             permitted by Section 8(a)(vii) Incurred to finance the
             acquisition of equipment, provided that (A) such security              (g) Any Loan Party shall (0 apply for or consent to the
             interests or liens shall be created substantially                           appointment of a receiver, trustee, liquidator or custodian
             simultaneously with the acquisition of such equipment,(B)                   of itself or of all or a substantial part of its property, (ii) be
             such security Interests or liens do not at any time                         unable, or admit in writing its inability, to pay its debts
             encumber any property other than the equipment financed                     generally aS they mature, (iii) make a general asslgninent
             by such Indebtedriess, (C) the amount of indebtedness                       for the beriefit of its or any of Us cieditors, Ov) be dissolved
             Secured thereby js riot Increased, and (D) the principal                    or liquidated In full or In part, (y) become insolvent (as
             amount of Indebtedriess secured by any such security                        such temi may be defined or interpreted under any
             Interests or Ijens shall at no time exceed the original                     applicable statute), or (vi) commence a voluntary case or
             purchase price of such equipment at the time it was                         other proceeding seeking liquidation, reorganization or
             acquired, and (iv) inchoate liens for taxes which are not                   other relief with respect to itself or its debts under any
             deBnquent or which are being contested In good faith;                       bankruptcy, insolvency or other similar law now or
                                                                                         hereafter in effect or consent to any such relief or to the
        (d) acquire ail or substantially ail of the assets of, any other
                                                                                         appointment of or taking possession of its property by any
            company, firm or association; or make any other                              official in an involuntary case or other proceeding
            substantial change in Its capitalization or Its business;                    commenced against it;



   Working Capital Loan AgreemenLI.11-07-20
                                                                                                                                     &
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 56 of 156 PageID #: 56




        (h) An Involuntary proceeding shall be commericed or an                     provided under or pursuant to any applicable jaw or agreement.
            involuntary petition shall be filed seeking (i) liquidation,            Upon the occurrence of an Event of Default described In clause
              reorganization or other relief In respect of any Loan Parly           (g) pr(h)of Section 10, the Limit shall automatically be reduced
              or Its debts, or of a substantial part of its assets, under any       to zero, the principal of the Loans then outstanding, together
              Federal, state      or foreign     bankruptcy. Insolvency,            with accmed interest thereon, and all fees arxJ other obligations
              receivership or similar law now or hereafter In effect or             of Dealer accrued hereunder, shall automatically become due
              (ii) the appointment of a receiver, trustee, custodian,               and payable, without presentment, demand, protest or other
              sequestrator, conservator or similar official for any Loan             notice of any kind, all of which are hereby waived by Dealer,
              Party or for a substantial part of Its assets, and, In any             and Lender may, to the extent permitted by applicable law,
              such case, such proceeding or petition shall continue                  exercise In respect of the Collateral, In addition to other rights
              undlsmissed for sixty (60) days or an order or decree                  and remedies provided for herein, orotheiwise available to It, all
              approving or ordering any of the foregoing shall be                    the rights and remedies of a secumd party oh demult under the
              entered;                                                               Uniform Commercial Code or any other appllcabte law. Upon
        (i)   Dealer (i) fails to make any payment when due (whether                 the Occurrence of an event described in clause (g) or (h) of
              by scheduled maturity, required prepayrTient, acceleration,            Section 10, the principal of the Loan then piitstahding, together
                                                                                     vvjth all accrued but unpaid interest thereon, and ail fees and
              demand, or qtheiwise) In resped of any Indebtedness or
              contingent obligation (other than indebtedness hereunder)              other obligations of beater accrued hereunder, shall
              hayihg an aggregate principal amount of more than                      autornatlcally become due and payable, without notice,
              $100,006.00, of (ll) ifa|ls to observe or perform any other            presentment, demand, protest, notice of Intention to accelerate,
                                                                                     notice of acceleration, or other notice of any kind, all of which
              agreernent or condition relating to any such Indebtedness              are hereby expressly waived by Dealer, and Lender may.to the
              or contingent obligation or contained In any instrument or             extent permitted by applicable law, exercise in respect of the
              agreement evidencing, securing or relating thereto, or any
              other event occurs, the effect of which default or other
                                                                                     Collateral, in addition to other rights and remedies provided for
                                                                                     herein, or otherwise available to it, all the rights and remedies bf
              event is to cause, or to permit the holder or holders of such
                                                                                     a secured party on default under the UCC or any other
              Indebtedness or the beneficiary or beneiicianes of such                applicable law.
              contingent obligation to cause, with the giving of notice If
              required, such Indebtedness to be demanded or to                  12, Security. To secure all of the present and future obligations of
              become due or to bp repurchased, prepaid, defeased or                 pealer under this Agreement, the Note and the other Loan
              redeemed (automatldally of otherwise), df ah bffer to                 Documents, peater hereby grants to Lender a Hen on and
              repurchase, pfepay, defease or redeem such                            security Interest In ail personal property and fixtures of Dealer,
              Indebtedness to be made, prior to its stated maturity, or             whether now owned or hereafter acquired or arising and
              such contingent obligation to becothe payable;                        wherever located, including Dealer's right, title, and interest In
                                                                                    and to the following, whether now owned or hereafter acquired
        (I)   Any judgment for the payment of rnoney is rendered                    or arising and wherever located (collectively, the "Collateral');
              against any Loan Party In excess of $50,000.00
              individually or in the aggregate (to the extent not coveted           (a) all accounts, chattel paper, deposit accounts,,documents,
              by insurance where the insurer has assumed responsibility
                                                                                    equipment, fixtures, general Intangibles, goods. Inventory.
              for such judgment -In writing) and shall remain
                                                                                  ■ Investment property. Instruments and letters pf credit; (b). ail
              undischarged or unvacaled for a peribd In excess of thirty             boOks and records relating to any of the foregoing; and (c) all
              (30) days or execution shall at any time not be effectively
                                                                                     proceeds and products, whether tangible brlhtarigible, of any Of
                                                                                    the foregoing. Including proceeds of insuifance. Any terms used
              stayed, or any judgment other than for the payment of                 in the foregoing description bf the Collateral that are defined |n
              money, or fnjunctloh, attachment, garhishment or                      the Uniform Commercial Code shall be construed and defined
              executlori is rendered agalnSl any Loan Party or any of the
                                                                                    as set forth in the New York Uniform Commerdal Code. Dealer
              Coilatefal having a value In excess of $50,000.00 at all              agrees to oblain, execute and deliver to Lender such
              other times; or
                                                                                    supplemental       agreements,     instruments     or   documents
        (k) Any Guarantor shall default under, rescind or revoke a                  (Including, without iimjlation, control agreements duly executed
              guaranty of the Obligations, or any Guarantor shall die,              and delivered by Dealer's banks and securities Intermediaries)
              become Incapacliated or be judicially declared to be                  and take such other action as Lender may require to evidence
              Incompetent; or                                                       or perfect the security interest In the Coilatefal granted or
                                                                                    purported or be granted herein. Dealer authorizes the filing by
        (I) A default by any Guarantor or any other person or entity                Lender of financing statements, continuation statements and
              afniiated w|th, owned by or under common ownership with               amendments thereto describing the Collateral. Dealer also
              Dealer In the payment df any Indebtedness or performance              hereby ratifies any and aH flnancing statements or amendments
              of aiiy obligatioh under any agreement between Lender                 previously filed by Lender in any jurisdiction.
              and such pefsbn or entity.
                                                                                13. Miscellaneous.
   11. Remedies Upon Event of Default. Upon the occurrence of an
        Event of Default (other than an event descn'bed in clause (g) or            (a) indemnification. Dealer shall indemnify and hold Lender
        (h) Of Section 10), Lender may at its ppUon (i) declare the                       and its officers, directors, agents, employees, advisors,
        principal of, end al| Interest then accrued on, the Note and any                  contractors and counsel (each such Person being an
        other liabiiitles of Dealer to Lender to be forthwith due and                    "Indemniteel. harmless from and against any and all
        payable, whereupon the same shall forthwith become due and                       losses, claims, damages, liabilities, costs or expenses
        payable without notice, presentment, demand, protest, notice of                  (Including reasonable attorneys' fees and expenses)
        intention to accelerate, notice of acceleration, or other notice of              Imposed on, incurred by or asserted against any of them In
        any kind, all of which Dealer hereby expressly waives, anything                  connecUon with any litigation. Investigation, claim or
        contained herein or In the Note to the contrary notwithstanding,                 proceeding, whether commenced or threatened, which in
        (ii) reduce any claim to judgment,(Ii!) exercise in respect of the               any manner pr to any extent is related to the negotiation,
        Collateral, In addition to other rights and remedies provided for                preparation,    execution,    delivery,     enforcement,
        herein. In the other Loan Documents, or otherwise available to                    performance or administration of this Agreement, any
        it, ail the rights and remedies of a secured party on default                     other Loan Docurnents, or any undertaking or proceeding
        under the UCC or any other applicable law and/or (iv) without                     related to any of the transactions contemplated hereby or
        notice of default or demand, pursue and enforce any of                           any act, omission, event or transaction related or attendant
        Lender's rights and remedies under the Loan Documents, any                       thereto. Including amounts paid In settlement, court costs,
        other agreement between Lender and Dealer, or otherwise                          and the reasonable attorneys' fees and expenses of

   Working Capital Loan Agreemenl.1.11-07-20

                                                                                                                                 (F
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 57 of 156 PageID #: 57




              counsel; except that Dealer shall not have any otillgation                 With a copy to:
              under this Section I3{a) to Indenrinify an Indemnitee with
              respect to a matter dovered hereby to the extent resulting                 Hyundai Capital Amenca
             from the gross negligence or willful misconduct of such                     Attn: Director, Associate General Counsel
             Indemnitee as determined pursuant to a final, non-                          3161 MIchelson Drive, Suite 1900
             appealable order of a court of competent iurlsdiction (but                  Irvine, CA 92612
             without timiting the obligations of Dealer as to any other
             Indemnitee or to such Indemnitee to the extent not                    (d) Entire Agreement.        Except as otherwise provided or
             resulting from gross negligence or willful misconduct). To                  referred to herein, there are no other agreements or
             the extent permitted by applicable law, Dealer shall not                    understandings, either oral or In writing, between the
             assert, and Dealer hereby waives, any claim against any                     parties affecting this Agreement or relating to any of the
             Indemnitee, on any theory of liability, for special, indirect,              subject matters covered by this Agreement.     This
             consequential or punitive damages (as opposed to direct                     Agreement and the other Loan Docurhehts executed In
             or actual daihages) arising out of, in cbhnection with, or as               connection herewith constitute the entire contract between
             a result of, this Agreement, any of the other Loan                          the parties relating to the subject matter hereof and
             Documents or any undertaking or transaction                                 supersede any arid all previous agreements and
             contemplated hereby. No Indemnitee referred to above                        understandings, oral or written, relating to the subject
             shall be liable for any damages arising from the use by                     matter hereof.
             unintended recipients of any Information or other materials
             distributed by It through telecommunications, electronic or           (e) Headings.        Section heacfings used herein are for
             other Information transmission systems (n connection with                   convenience of reference only, are not part of this
             this Agreement or any of the other Loan Documents or the                    Agreement and shall not affect the construction of. or t}e
             transaction contempiated hereby or thereby. All amounts                     taken Into consideration In Interpreting, this Agreement.
             due under this Section 13(a) shall be payable upon                    (f)   Attorneys Fees. Costs and Expenses and Taxes. Dealer
             demand.       The foregoing indemnity, agreements and                       agrees: (I) to pay or reimburse Lender for all costs and
             waivers shall survive the payment of the Obligations and                    e^menses Incurred In connection with the perfection of
             the termlhation or expiration of this Agreement.                            liens granted under this Agreement and under the other
        (b) Cumulative Remedies. The rights and remedies herein                          docurhehts executed In connection herewith, and thd
             specified are cumulative and riot bxclusjye of any rights or                consuihmalion and administration of the trahsacllons
             remedies which t.ender would otherwise have.                                cbnteihplated by this Agreeinbht and the dther docuniefits
                                                                                         executed In connection herewith, iticludirig ail fees and
        (c) Notices. Except as othenvlse expressly provided in this                      expenses of attorneys and aMditofs, siH search, filing,
            AgreemenL all consents, notices, demattds, requests,                         recording and appraisal charges and fees and taxes
             approvals or other communications given under this                          related thereto, and other out-of-pocket expenses incurred
             Agreement shall be in writing and shail be deemed                           by Lender;(II) to pay and Indemnify Lender for any present
             sufficiently given or rendered If delivered by (i) hand                     or future stamp, value-added or documeritary taxes or any
             delivery, (H) certified malt (return receipt requested), (ill)              other excise or property taxes, charges, or similar levies.
             ;flrst class U.S. mall, or (Iv) by a natibhally recognized                  that arise from any payment niade hereunder or from the
             Overnight delivery service making receipted deliveries,                     execution, delivery, performance, fecbrdation, or filing of,
             addressed to Lender or Dealer, as applicable, at the                        or otherwise with respect to, this Agreement, the Note or
             address set forth bejow or to sUcti dther address(es) as                    any other Loan Document; and (III) to pay br feirhburse
             Lender oi^ Dealer may designate as Its new address(es)for                   Lender for all costs and expenses incurred in connection
             such purpose by hotice given to the other In accordance                     with the enfprcemeht, attempted enforcement. Or
             with the provisions of this paragraph. Any such approval,                   preservation or pursuit of any rights or remedies under this
             consent, notice, demand, request or other communication                     Agreement or the other documents executed |n connedtiori
             shall be deemed to have been given (0 If by hand delivery,                  herevyith, including (A) all such cbsts and expenses
             when actually received, (iij If by certified mail, upon                     Incurred during any "workpul" bf restructuflng and during
             execution of return receipt, (ill) If by regular first class rnail,         any legal prpceeding. Including any court or Jury trial,
             four (4) Business Days after deposit, and (Iv) If by                        arbitration   or   other   alternative   dispute   resolution
             overnight delivery service, upon delivery.                                  proceeding, bankruptcy proceeding, and during any appeal
                                                                                         of any of the foregoing, and (8) all fees and expenses of
             Dealer:                                                                     attorneys, auditors, accountants, keepers and other
             Nemet Motors, LLC                                                           outside experts and consultants retained by Lender. All
             144-02 Hl|lslde Avenue & 153-03 Hillside Avenue                             amounts due under this Section Shall be payable within ten
             Jamaica, NY 11432                                                           (10) days after written demand therefor. The agreements
                                                                                         In this Section 13(0 shall survive the tbrminatlon or
             With a copy to:                                                             expiration bf this Agreement.
             Andrew S.Zjzmor, Esq.                                                 (g) Choice of Law. This Agreement shall be governed by and
             Cyrull Shanks Itart & Zizmor LLP                                            construed in accordanbe vrjth the laws of the State of flew
             420 Lexington Avenue                                                        York fthe'Forum Stated.
             23rd Floor
             New York, New York 10170                                              (h) Arbitration. All claims or disputes arising out of or relating
                                                                                       to this Agreement, or the breach thereof, whether such
             Lender:
                                                                                         claims or disputes sound In contract, tort, trade practices,
                                                                                         equity, statutory or common law or otherwise, shall be
             Hyundai Capital America                                                     determined by arbitration administered by the American
             Attn: Senior Director, Commercial Credit                                    Arbitration Association In accordance with Its Commercial
             3161 MIchelson Drive, Suite 1900                                            Financial Disputes Arbitration Rules (the 'Rules"). The
             Irvine, CA 92612                                                            place of arbitration shall be New York, New York. To the
                                                                                         extent applicable In civil actions In the Forum State, the
                                                                                         Forum Stale's substantive and procedural laws. Including,
                                                                                         without limitation, rules of civil procedure, rules of
                                                                                         evidence, and rules of discovery, shall apply. Judgment

   Working CapitsI Loan Agreemenl.1.11-07-20

                                                                                                                             9
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 58 of 156 PageID #: 58




             on the award rendered by the arbitrator may be entered in             (i)   Jury Waiver. TO THE MAXIMUM EXTENT PERMITTED
             any court having jurisdictlpn thereof, and the parties waive                BY    LAW, LENDER AND             DEALER KNOWINGLY,
             any objection based upon a lack of personal jurisdiction in                 VOLUNTARILY, AND AFTER CONSULTING OR HAVING
             the court where enforcement Is sought. There shall be                       HAD THE OPPORTUNITY TO CONSULT WITH LEGAL
             one arbitrator, which arbitrator shall be a retired judge of                COUNSEL OF EACH PARTY'S RESPECTIVE CHOICE,
             any court in the Forum State and experienced In                             AGREE THAT, IN THE EVENT OF LITIGATION
             commercial finance and lending transactions. Resolution                     BETWEEN         THE     PARTIES        REGARDING         THE
             of the claim or dispute shall be based solely upon the                      performance or enforcement of this
             substantive law goveming the claims and defenses                            AGREEMENT. OR IN ANY OTHER MANNER RELATED
             pleaded, and the arbitrator may not Invoke any basis                        TO THIS AGREEMENT, THE PARTIES, FOR THEIR
             (Including, but not limited to, notions of what Is deemed                   MUTUAL BENEFIT AND INTENDING TO REDUCE
             'just and equitable' pursuant to AAA Commercial Rule                        LITIGATION EXPENSES, HEREBY WAIVE ANY RIGHT
             R-43} other than such controlling law. The award shall be                   TO TRIAL BY JURY IN ANY JSUCH ACTION, SLIlt OR
             in writing, signed by the arbitrator, and shall Include a                   CLAIM.
             statement setting forth the reasons for the disposition of
             any claim. The award shall liidude findings of fact and
             cpnclusibns of law. The arbitrator shall award to the                 LENDER                               DEALER'S
             prevailing party, if any, as determined by the arbitrator, the
                                                                                   INITIALS                             INITIALS:
             arbitrator's fees together with ail of its attome/s fees and
             experises as such attprne/s fees, costs and expenses are
             defined In this Agreement.                                            (j)   Severabliitv. If any provision of this Agreement or the
                                                                                         applicatioh thereof to any person or circuiristance shall, to
             Nothing in the preceding paragraph, or otherwise, nor the                   any extertt, be Invalid or uhenforceable, the remainder of
             exercise of any right to arbitration, nor the commencement                  this Agreement or the appilcation of such provision to
             or pendency of any proceeding, shall limit the right of any                 persons or circumstarices other than those as to which It Is
             party to this Agreement: (1) to seek judicial equitable                     held invalid or unentbrcbable shall not be affected thereby,
             relief, or othPi^ equitable relief available to It under                    and each provision of this Agreetnent shall be valid and
             applicable statutory and/or case law Including, but not                     enforceable to the full extent permitted by law.
             limited to, Injuncllve relief and the appointment of a
             receiver; or(2)to exercise any self-help nghts or any pther           (k) Amendments In Writing. No amendment or waiver of any
             rights or femedles available to It by contract or applicable                provision bf this Agreement or any other document
                                                                                         executed In connection herewith shall be effective unless
             stalutpry or Case law (iiicluding but not limited to the filing             In writing signed by the party against whom enforcement of
             of an itiybiurilary petltlbri In barikruptcy, the right of set off,         such amendment or walvef Is sought, and each such
             attactimbnt, recoupment, foreclosure, or repossession)
             with respect to Its extension of credit, the protection and                 amendment or waiver shall be effective only In the specific
             preservation of collateral, the liquidation and realization of              Instance and for the speciftc'puipbse for which given.
             collateral, the protection, continuation and preservation of          (I)   No Waiver. The failure Of Lender to seek redress for
             lien rights and priorities, the cpllectlori of Indebtedness,                violation of, to insist upon the strict performance of,.Or to
             and the processing and payment or retum of checks,                          take any action In connecUbh with the breach of any
             Whether such occurs before, during or after the pendency                    pbtigallbn, covenant or coriditipn of this Agreement or any
             of any arbitration proceeding. The Institution and                          other dpcumeht executed in ccnnectlpn herewith shall not
            .malntenaiice Of an actioii for judicial relief or pui'sult of               be construed as a waiver or rellnqulshment for the future
             provisional or ancillary rights or remedies or exercise of                  performance of such obligation, covenant pr condition, but
             self-help remedies, all as jpfovided tiefelh, and the pursuit               the same shall continue and remain in full force and effect
             bf any such rights or remedies, shall hot constitute a                      with respect to any subsequent breach, act or omission.
             waiver of the right or bbligatiori of any party to this                     The receipt by Lender of any amount payable or owed
             Agreement, including the plaintiff seeking judicial relief or               pursuant to this Agreement or any other docunfient
             remedies, to submit a dispute to arbitration, including                     executed In conrtectloh herewith or any other sums with
             disputes that may arise from the exercise of such rights.                   knowledge of the breach of any bbligatibn, covenant of
            The arbitrator shali not have the power to order specific                    condition Of this Agreement or any other document
            performance of any obligation or duty of any party to this                   executed |n connection herewith shall hot bp deemed a
            Agreement or to Issue Injunctions in connection therewith                    waiver of such breach. No payment by bealer or receipt
            or otherwise. The parties agree that the duty to arbitrate                   t)y Lender of a lesser amount than any amount due or
            disputes hefeunder extends beybnd the date of the                            owing pursuant to this Agreement or any other document
            expiration of terminaUon Of this Agreement, and beyond                       executed in connection herewith shall be deemed to be
            the date of the fulfillmerit of arty repayment obligations of                other than a payment on account of the earliest such
            any party hereunder.                                                         amount due and owing, or as Lender may elect to appiy
            in the eyerit of any conflict between the Rules and this
                                                                                         such payment, nor shall any endorsement or statement on
            Section 13(h), the provisions of this Section 13(h) shall
                                                                                         any check or any letter accompanying any check or
                                                                                         payment be deemed an accord arid satisfaction, and
            control.     BY     AGREEING          TO      THIS      BINDING
            ARBITRATION PROVISION. BOTH LENDER AND                                       Lender may accept such check of paymeht without
            DEALER GIVE UP ANY AND ALL RIGHTS TO TRIAL
                                                                                         prejudice to Lender's right to fbcbvef the balarice of any
                                                                                         amount due and owing or pursue any Other remedy
            BY JURY.
                                                                                         provided by this Agreement or any other document
                                                                                         executed Ih cohnectioh herewith. No delay on the part of
                                                                                         Lender In exercising any right, power or privilege
                                                                                         hereunder shall operate as a waiver thereof nor shall any
                                                                                         single or partial exercise of any right, power or privilege
                                                                                         hereunder preclude other or further exercise thereof or the
                                                                                         exercise of any other right, power or privilege.
                                                                                   (m) Parties Bound. This Agreement shall be binding upon and
                                                                                       inure to the benefit of the parties hereto and their
                                                                                       respective successors and assigns permitted hereby.

  Working Capital Loan Agreement.1.11-07-20
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 59 of 156 PageID #: 59




             except that Dealer may not assign or transfer any of its
             rights or obligations under this Agreement or any other
             Loan Document without the prior written consent of Lender
             which consent may be withheld by Lender in its sole and
             absolute discretion (and any other attempted assignment
             or transfer by Dealer shall be null and void}. Lender may
             at any time assign ail or a portion of its rights and
             obligations under this Agreement without the consent of
             Dealer. Nothing in this Agreement, express or implied,
             shall be construed to confer upon any Person (other than
             the parties hereto and their respective successors and
             assigns pennitted hereby) any legal of equitable right,
             remedy or claim under or by reason of th|s Agreement.
       (n) CouhterDarts: Effectiveness. This Agreement may be
             executed |n counterparts (and by different parties hereto
             on different couhterpahs), each of vyhlch shall constitute
             an original, but all of which when taken together shall
             constitute a single contract. This Agreement shall become
             effective when it shall have been execuled by Lender and
             when Lender shall have received counterparts hereof
             which, when taken together, bear the signature of Dealer,
             and thereafter shall be binding upon and inure to the
             benefit of the parties hereto and their respective
             successors and assigns. Delivery of an executed
             counterpart of a signature page of this Agreement by
             facsimile or email shall be effective as delivery of a
             manually executed counterpart of this Agreement.




                                                                          (9
  Working Capital Loan Agreement.1.11-07-20
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 60 of 156 PageID #: 60




   IN WITNESS WHEREOF,the parties hereto have caused this Agreement to be executed as of the date set forth in the introductory paragraph
   of this Agreement.
   HYUNDAI CAPITAL AMERICA, a California corporation                   NEMET MOTORS,LLC,a New York limited l|at}ility company




                                                                       By:

   Le:                                                                 Name: Scott A. Perlstein, Sr.

   Tltley^V Director, Commercial Credit                                Title:   Manager ^nd President
   Date:            ^ "7[1                                             Date;
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 61 of 156 PageID #: 61




                                                                     EXHIBIT A
                                                                         to

                                                       LOAN AND SECURITY AGREEMENT
                                                                      between

                                                        HYUNDAI CAPITAL AMERICA and
                                                              NEMET MOTORS. LLC


                                                            PROMISSORY NOTE




   $400,000.00                                                                                                                  Irvine, California
                                                                                                                        Dated: August 30,2016



   FOR VALUE RECEIVED, NEMET MOTORS, LLC, a New York limited liability company (the "Dealer"), promises to pay to the order of
   HYUNDAI CAPITAL AMERICA (the Tender"), at 3161 Michelson Drive, Suite 1900, Irvine, California 92612,or at such other place as may be
   designated In writing by the holder of this Note, the pnncipal sum of Four Hundred Thousand Dollars and No Cents ($400,000.00), v/ith
   interest thereon, as prodded in that certain Loan and Security Agreement between the Dealer and the Lender dated as of even date herewith
  (as the same may be supplemented, modified, amended, restated or replaced from time to time in the manner provided therein, the "Loan
  Agreement"). Capitalized terms used and hot olhenNise defined in this Note shall have the meanings respectively assigned to them in the
   Loan AgreemenL
   This Note is the Note referred to in the Loan Agreement. Principal and Interest shall be due and payable as provided in the Loan Agreement,
   and all of the terms and provisions of the Loan Agreement,Including, without limitation! provision for prepayment and acceleration of maturity,
   are incorporated herein by reference and made a part hereof. This Note is secured by the collateral described in Section 12 of the Loan
   Agreement.
  Presentment for payment, notice of dishonor, protest, notice of protest, notice of acceleration and all similar notices are hereby expressly
   waived by the Dealer. This Note has been made at Jamaica, New York and delivered in Irvine, Catifomia, where ail advances and
  repayrnents shall be made (except as otherwise provided in the t^oan Agreement). This Note shall be governed by and construed in
  accordance with the laws of the State of Npw York. This Note may only be enforced'ln accordance with the terms of the Loan Agreement.
  Each and every supplement, modification or amendment to this Note shall be in writing and signed by the Dealer and the Lender, each and
  every waiver of, orconsent to or any departure from, any term or provision of this Note shall be in writing and signed by the Lender, and each
  and every restatement or replacement of this Note shall be in writing, shall be signed by the Dealer and shall require the written consent of the
   Lender.



   NEMET MOTORS,LLC,a New York limited liability company



  By:        [EXHIBIT ONLY DO NOT SiGNl
  Name:
  Title:
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 62 of 156 PageID #: 62




                                                               EXHIBIT B
                                                                     to

                                                  LOAN AND SECURITY AGREEMENT
                                                                   between
                                                   HYUNDAI CAPITAL AMERICA and
                                                         NEMET MOTORS. LLC

                                                       LOAN DOCUMENTS


      1.   Loan and Security Agreement, dated as of August 30,2016, between Hyundai Capital America and Nemet Motors, LLC
      2. Promissory Note dated August 30,2016 by Nemet Motors, LLC to the order of Hyundai Capital America in the principal amount of
           $400,000.00.

     3. Inventory Loan and Security Agreement, dated as of September 5,2014, by and between Hyundai Capital America and Nemet
           Motors, LLC, with all amendments and addenda thereto.




                                                                                                                              O
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 63 of 156 PageID #: 63




                                                                   EXHIBIT C

                                                                        to
                                                     LOAN AND SECURITY AGREEMENT
                                                                     between
                                                       HYUNDAI CAPITAL AMERICA and
                                                             NEMET MOTORS. LLC

                                                          OTHER DOCUMENTS


      1. UCC search results regarding Dealer from the New York Secretaiy of State satisfactory to Lender.
      2. Tax Hen and judgment searches regarding Dealer reflecting the absence of tax liens and judgments.
      3. Such documents and certifications as Lender may reasonably require to evidence that Dealer Is duly organized or formed, and that
           Dealer is validly existing. In good standing and qualified to engage in business in the State of New York.




                                                                                                                                Q
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 64 of 156 PageID #: 64




                                                             PROMISSORY NOTE



   $400,000.00                                                                                                                     Irvine, California
                                                                                                                          Dated: August 30,2016



   FOR VALUE RECEIVED, NEMET MOTORS, 11,0, a New York limited liability company (ttie "Dealer^, promises to pay to the order of
   HYUNDAI CAPITAL AMERICA (the "Lender'L at 3161 Michelson Drive, Suite 1900, Irvine, Caiifornia 92612, or at such other place as may be
   designated in writing by the holder of this Note, the principal sum of Four Hundred Thousand Dollars and No Cents ($400,000.00), with
   interest thereon, as provided In that certain Loan and Security Agreement between the Dealer and the Lender dated as of even date herewith
   (as the same may be supplemented, modified, amended, restated or replaced from lime to time In the manner provided therein, the "Loan
   Agreement'). Capitalized terms iised and not Otherwise defined jri this Note shall have the meanings respectively assigned to them In the
   Loan Agreement.
   This Note Is the Note referred to in the Loan Agreement. Principal and interest shall lie due and payable as provided In the Loan Agreement,
   and all of the terms and provisions of the Loan Agreement,Including, without limitation, provision for prepayment and acceleration of maturity,
   are Incorporated herein by reference and made a part hereof. This Note Is secured by the collateral described In iSectlon 12 of the Loan
   Agreement.
   Presentment for payment, notice of dishonor, protest, notice of protest, notice of acceleration and all similar notices are hereby expressly
   waived by the Dealer. This Note has been made at Jamaica, New York and delivered In Irvine, California, where ail advances and
   repayments shall be made (except as othenwise provided in the Loan Agreement). This Note shall be governed by and construed in
   accordance with the laws of the State of New York. This Note may only be enforced in accordance with the terms of the Loan Agreerheiit.
   Each and every supplement, modification or amendmeiit to this Note shall be In writing and signed by the Dealer and thb Lender, each and
   every waiver of, or consent to or any departure frorn, any term or provision of this Note shall be In writing and slgried by the Lender; and each
   and every restatement or replacement of this Note shall be in writing, shail be signed by thb Dealer and shall require the written consent of the
   Lender.



   NEMET MOTOft^, LLC,a New York limited liability company


   By:.
   Name:^V§adtt A^Perlstein, Sr.
   Title:    Manager and President
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 65 of 156 PageID #: 65




                  EXHIBIT D
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 66 of 156 PageID #: 66



   I Hyundai Capital ]
    June 28, 2019

    Via FedEx

    Scott A. Peristein, Sr.
    Nemet Motors, LLC
    144-02 & 153-03 Hillside Avenue
    Jamaica, New York 11432

    Re:    Termination of Inventorv Loan and Security Agreement

    Dear Mr. Peristein:

   Reference is made to (i) that certain Inventory Loan and Security Agreement, dated as of
   September 5,2014(the "ILSA"; capitalized terms used in this letter without definition shall have
   the meanings set forth in the ILSA), by and between Nemet Motors, LLC dba Nemet Hyundai
   Kia ("Dealer") and Hyundai Capital America("HCA") and (ii) that certain Loan and Security
   Agreement, dated as of August 30, 2016, by and between HCA and Dealer(the "Working
   Capital Loan Agreement").

   Pursuant to Section 6(a)(ii) of the ILSA, HCA hereby exercises its right to terminate the
   ILSA, effective August 27,2019. Terrhination of the ILSA is an event of default under Section
   10(f) of the Working Capital Loan Agreement. The Dealership must secure inventory financing
   from another lender and pay all obligations outstanding under the ILSA and the Working Capital
   Loan Agreement, including principal and Interest, no later than August 27, 2019.
   HCA requests that you correspond with HCA on a regular basis to (i) communicate your
   progress with respect to securing alternative financing of all Dealer's obligations outstanding
   under the ILSA and the Working Capital Loan Agreement,(il) communicate your progress with
   respect to any potential sale of Dealer's assets, whether related to HCA assets secured under
   the ILSA or not, that may occur In the future, and (ill) continue to provide Dealer's Dealertrack
   Report(Customer Contract Status Details)to HCA on a daily basis until further notice and
   provide bank statements, dealer records, schedules and any other information that may be
   requested by HCA.

   HCA reserves the right to exercise any and all of its rights and remedies under the ILSA, the
   Working Capital Loan Agreement, at law or in equity.


   Thank you in advance for your prompt attention to this matter.


   Sincerely,



   Scott Smith
   Director, Commercial Credit


   cc:    Scott A. Peristein, Sr., Guarantor


                    Hyundai Capital America I 4100 Wtldwood Pkwy,Atlanta GA 30339
                                                                                | Ph:678.905.2820
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 67 of 156 PageID #: 67




                  EXHIBIT E
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 68 of 156 PageID #: 68



  [ Hijundai Capital ]

    July 23, 2019


    Via Email and FedEx


    Scott A. Perlstein
    Nemet Motors, LLC
    144-02 & 153-03 Hillside Avenue
    Jamaica, New York 11432

    Re;     Notice of Default

    Dear Mr. Perlstein:

    Reference is made to (i) that certain Inventory Loan and Security Agreement, dated as of September 5,
    2014 (the "ILSA"; capitalized terms used in this letter without definition shall have the meanings set forth
    in the ILSA), by and between Nemet Motors, LLC dba Nemet Hyundai and Nemet Kia ("Dealer") and
    Hyundai Capital America("HCA") and (ii) that certain Loan and Security Agreement, dated as of
    August 30,2016, by and between HCA and Dealer (the "Working Capital Loan Agreement").

    We understand that Nissan Motor Acceptance Corporation ("NMAC") has filed a lawsuit against Dealer
    seeking, among other things, a writ of replevin for certain vehicles, appointment of a receiver for Dealer's
    property, and money damages in excess of $100,000 arising from a breach of Deaier's financing and
    security agreement with NMAC. As a result of such lawsuit, an "Event of Default" has occurred under
    Sections 10(d), 10(g) and 10(o) of the ILSA and an "Event of Default" has occurred under Sections 10(d)
    and 10(1) of the Working Capital Loan Agreement.

    In addition, on Friday, July 19, 2019 you advised HCA that Dealer sent a notice of voluntary termination to
    Nissan North America, Inc. ("Nissan") with respect to Deaier's dealer sales and service agreement with
    Nissan. As a result of such termination, an "Event of Default" has occurred under Section 10(f) of the
    ILSA and an "Event of Default" has occurred under Section 10(d) of the Working Capital Loan Agreement.

    This letter will serve to advise Dealer that, effective immediately, (i) HCA will not make any further
    Advances to Dealer, and (ii) the principal amount of all outstanding Obligations under the ILSA and the
    Loan Agreement shall bear interest at the Default Rate (as such term is defined in the ILSA and the
    Working Capital Loan Agreement, respectively).

   Demand is hereby made for delivery to HCA of the keys, manufacturer's statements of origin,
   manufacturer's certificates of origin, certificates of title and other documents of title for all vehicles
   financed by HCA on or before 5:00 p.m. Eastern time on July 24,2019.

    Acceptance heretofore or hereafter of payments tendered by Dealer at any time in respect of payments
    made or due after the occurrence and during the continuance of an Event of Default shall not constitute a
    waiver of the right to receive payment of defauit interest and other fees, costs and other amounts which
    are due or become due under the ILSA, the Working Capital Loan Agreement, or any other Loan
    Document, and applicable law.

    Neither this letter, nor any delay or failure by HCA to exercise at this time any of its other rights and
    remedies, shall impair any power, right or privilege granted to HCA in the ILSA, the Working Capital Loan
    Agreement, pursuant to any guaranty, or by law available to it or be construed to be a waiver of or
   acquiescence in any event of default under the ILSA or the Working Capital Loan Agreement. Nothing in
   this letter shall be construed as a waiver by HCA of its rights to recover any additional sums due HCA by
   reason of any other obligations of Dealer to HCA, including, without limitation, the right to be reimbursed
   for attorneys' fees and other costs and expenses incurred in connection with HCA's exercise of any of its
   rights and remedies under the ILSA or the Working Capital Loan Agreement. HCA expressly reserves all



                         Hyundai Capital America|4100 Wildwood Pkwy, Atlanta GA 30339|Ph:678.905.2820
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 69 of 156 PageID #: 69

    Mr. Scott A. Perlstein
   Nemet Motors, LLC
   July 23, 2019
   Page 2

   of its rights and remedies under the ILSA, the Working Capital Loan Agreement and any other Loan
   Document, at law and in equity.

   The holding of any discussions between or among any or all of HCA, Dealer and/or Guarantor regarding
   the administration of the Advances or proposals regarding amendments to, or modifications or
   restructurings of the ILSA, the Working Capital Loan Agreement or any other Loan Document shall not
   constitute any waiver of any Event of Default(including, without limitation, the Events of Default described
   above), or an agreement to forbear from the exercise of HCA's rights and remedies under the ILSA, the
   Working Capital Loan Agreement or any other Loan Document, or applicable law, nor shall it be
   construed as an undertaking by HCA to continue such discussions or to enter into any such amendments,
   modifications or restructurings.

   Your immediate attention to this matter is appreciated.

   Sincerely,



   Scott Smith
   Director, Commercial Credit


   cc:      Scott A. Perlstein, Sr., Guarantor
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 70 of 156 PageID #: 70

    Mr. Scott A. Perlstein
   Nemet Motors, LLC
   July 23.2019
   Page 2
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 71 of 156 PageID #: 71




                  EXHIBIT F
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 72 of 156 PageID #: 72



   [ Hijundai Capital ]

    September 10,2019


    Via Email AND FedEx

    Scott A. Perlsteln
    Nemet Motors, LLC
    144-02 & 153-03 Hillside Avenue
    Jamaica, New York 11432

    Re:     Second Notice of Default and Notice of Acceleration

    Dear Mr. Perlsteln:

    Reference is made to (i) that certain Inventory Loan and Security Agreement, dated as of September 5,
    2014(the "ILSA"; capitalized terms used In this letter without definition shall have the meanings set forth
    In the ILSA), by and between Nemet Motors, LLC dba Nemet Hyundai and Nemet Kia ("Dealer") and
    Hyundai Capital America("HCA"),(11) that certain Loan and Security Agreement, dated as of August 30,
    2016, by and between HCA and Dealer(the "Working Capital Loan Agreement"),(ill) that certain letter
    dated June 28,2019 from HCA to Dealer(the "Termination Letter"), and (iv) that certain Notice of Default
    dated July 23,2019 from HCA to Dealer(the "First Notice of Defaulf). Capitalized terms used herein
    without definition shall have the meanings set forth In the ILSA.

    Since the date of the First Notice of Default, the ILSA terminated on August 27, 2019 pursuant to the
    Termination Letter, the Obligations created and outstanding under the ILSA, Including principal, interest,
    charges, fees, costs, and expenses, are due and payable In full, and the Events of Default described in
    the First Notice of Default have not been cured. Dealer has advised HCA that it has failed to pay sales
    tax in the amount of approximately $1,200,000, which failure is a breach of Section 9(d) of the ILSA.
    Also, an interest payment In the amount of ^2,076.29 was due today but not paid by Dealer. As a result
   of the failure to pay the amounts due under the ILSA and the default under Section 9(d) of the ILSA, an
   "Event of Defaulf has occurred under Section 10(a) of the ILSA and an "Event of Defaulf has occurred
   under Section 10(d) of the Working Capital Loan Agreement

    Pursuant to Section 11(a) of the ILSA, upon the occurrence of an Event of Default, HCA has the right to
    declare the unpaid principal amount of all outstanding Advances, all interest accrued and unpaid thereon,
    and all other amounts owing or payable under the ILSA or under any other Loan Document to be
    immediately due and payable. HCA hereby exercises its right to accelerate the unpaid principal amount
    of all outstanding Advances made by HCA under the ILSA, all interest accrued and unpaid thereon, and
    all other amounts owing or payable under the ILSA. As a result of such acceleration, the following
    amounts are immediately due and payable by Dealer as of the date of this letter.

            ILSA

            Outstanding Principal:                   $5,074,722.33
            Unpaid Interest through 9/10/19:            $51.275.11
            Total:                                   $5,125,997.44

    In addition, HCA hereby exercises its right to accelerate any and all debt and other obligations of Dealer
    under the Working Capital Loan Agreement. As a result of the acceleration of the debt and other
    obligations of Dealer under the Working Capital Loan Agreement, the following amounts are immediately
    due and payable as of the date of this letter:




                     Hyundai Capital Amen'ca I 4100 Wildwood Pkwy, Atlanta GA 30339 I Ph:678.905.2820
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 73 of 156 PageID #: 73

    Mr. Scott A. Peristein
    Nemet Motors, LLC
    September 10,2019
    Page 2

            Working Capital Loan Agreement

            Outstanding Principal:                 $ 159,998.88
            Unpaid Interest through 9/10/19:            $531.93
            Total:                                  $160,530.81


    Demand Is hereby made for payment of $5,288,528.25 by wire transfer to HCA by 5:00 p.m. Eastern
    time on September 11,2019. Wire instructions are enclosed with this letter.

    Acceptance heretofore or hereafter of payments tendered by Dealer at any time in respect of payments
    made or due after the occurrence and during the continuance of an Event of Default shall not constitute a
    waiver of the right to receive payment of default interest and other fees, costs and other amounts which
    are due or become due under the ILSA, the Working Capital Loan Agreement, or any other Loan
    Document, and applicable law.

   Neither this letter, nor any delay or failure by HCA to exercise at this time any of Its other rights and
   remedies, shall impair any power, right or privilege granted to HCA In the ILSA, the Working Capital Loan
   Agreement, pursuant to any guaranty, or by law available to it or be construed to be a waiver of or
   acquiescence in any event of default under the ILSA or the Working Capital Loan Agreement. Nothing in
   this letter shall be construed as a waiver by HCA of its rights to recover any additional sums due HCA by
   reason of any other obligations of Dealer to HCA, Including, without limitation, the right to be reimbursed
   for attomeys' fees and other costs and expenses incurred In connection with HCA's exercise of any of Its
   rights and remedies under the ILSA or the Working Capital Loan Agreement. HCA expressly reserves all
   of Its rights and remedies under the ILSA, the Working Capital Loan Agreement and any other Loan
   Document, at law and In equity.

   The holding of any discussions between or among any or all of HCA, Dealer and/or Guarantor regarding
   the administration of the Advances or proposals regarding amendments to, or modifications or
   restructurings of the ILSA, the Working Capital Loan Agreement or any other Loan Document shall not
   constitute any waiver of any Event of Default(Including, without limitation, the Events of Default described
   above), or an agreement to forbear from the exercise of HCA's rights and remedies under the ILSA, the
   Working Capital Loan Agreement or any other Loan Document, or applicable law, nor shall it be
   construed as an undertaking by HCA to continue such discussions or to enter into any such amendments,
   modifications or restructurings.

   Your immediate attention to this matter is appreciated.

   Sincerely,



   Scott Smith
   Director, Commercial Credit


   cc:     Scott A. Peristein, Sr., Guarantor
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 74 of 156 PageID #: 74




                  EXHIBIT G
                                 Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 75 of 156 PageID #: 75
Company:002                                                                               Hyundai Capital America                                                                                       Page:   1
Report ID: TRIAL2                                                                                                                                                                                     10/03/2019
                                                                                                TRIAL BALANCE
                                                                                                                                                                                                         16:45:35
Cost Center: 44009                                                                              As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                                    Principal Balance:               3,694,333.63

Today's Interest                         -4.86    Past Due Interest                       32,699.53     Base Rate                                     5.0000%      Credit Limit                      9,050,000.00
Accrued Interest                   1,418.42       Past Due Principal                        8,719.80    Equity Balance                                  0.00       Commitments                              0.00

Interest Receivable               56,999.53       Past Due Date                           10/27/2019    Equity Interest                                 0.00        Presold Amount                          0.00

Billing Date                     09/30/2019       Last Inspection Date            11/27/2018 6:14:20    Prepaid Items                                   0.00        Available Credit                 5,355,666.37

Plan                                                                                       Effective         Original           Current          Last Payment                  Today's    Accrued          Split
Code           Loan ID                 Serial #      Year Make             Model                Date        Principal         Principal      Date              Amount          Interest   interest      Interest


LOANS FOR COLLATERAL TYPE: Service Loaners                                                  Credit Limit:                 250,000.00 ** Sublimit **

                           Base Rate        PRIME     5.00000%         Variance      2.00000%

               3343360      5XXGT4L11HG 129117        2017 KIA             OPTIMA LX       12/20/2017        24,440.00              0.00   10/09/2018          16,374.80           0.00       0.00          0.00
                                                                                                                                                                                                                    )
               3204267      5XXGT4L36HG 151602        2017 KIA             OPTIMA LX       08/30/2017        22,714.00              0.00   10/09/2018          14,309.82           0.00       0.00          0.00

               3343361     5XYPG4A39HG 274555         2017 KIA             SORENTO LX      12/20/2017        30,307.00              0.00   10/09/2018          20,305.69           0.00       0.00          0.00

               3976383      5XXGT4L30KG 280409        2019 KIA             OPTIMA LX       05/16/2019        25,212.00         22,186.56 08/30/2019             2,521.20           0.00       8.50          0.00

               3976384      5XXGT4L30KG 282855        2019 KIA             OPTIMA LX       05/16/2019        26,156.00         23,017.28 08/30/2019             2,615.60           0.00       8.82          0.00

               3976385     5XYPHDA58KG 451599         2019 KIA             SORENTO EX      05/16/2019        36,262.80         28,204.40   08/30/2019            737.65            0.00      10.82          0.00

               3976386     5XYPGDA32KG 472613         2019 KIA             SORENTO LX      05/16/2019        29,647.00         28,757.59   08/30/2019            296.47            0.00      11.04          0.00

               3976387     KNDPMCAC8K7 527582         2019 KIA             SPORTAGE LX     05/16/2019        25,910.00         22,800.80 08/30/2019             2,453.85           0.00       8.74          0.00


Subtotal Service Loaners                                                               8Items               220,648.80        124,966.63                                           0.00      47.92          0.00


LOANS FOR COLLATERAL TYPE: New Kla Vehicles                                                 Credit Limit:                8,300,000.00"Subllmit **
                           Base Rate        PRIME     5.00000%         Variance      2.00000%

               4059910      3KPF34AD4KE 000216        2019 KIA             FORTE GT LIN    07/18/2019        21,726.00              0.00   09/20/2019          21,726.00           0.00       0.00          0.00

               4059909      3KPF54AD3KE 000217        2019 KIA             FORTE EX        07/18/2019        22,419.00         22,419.00                           0.00            0.00       8.60          0.00

               3889598     5XYP3DHC5LG 001364         2020 KIA             TELLURIDE EX    03/14/2019        39,765.00              0.00   03/28/2019          39,765.00           0.00       0.00          0.00


               3884069     5XYP3DHC3LG 001704         2020 KIA             TELLUEX         03/11/2019        39,019.00              0.00   04/08/2019          39,019.00           0.00       0.00          0.00    )
               3775724      KNDJN2A23K7 001817        2019 KIA             SOUL            12/12/2018        18,823.00              0.00   05/17/2019          18,823.00           0.00       0.00          0.00


               3775735      KNDJN2A26K7 001830        2019 KIA             SOUL            12/12/2018        18,823.00              0.00   05/04/2019          18,823.00           0.00       0.00          0.00

                            KNDJ23AU8L7 001913        2020 KIA             SOULLX          03/04/2019        19,935.00              0.00   05/23/2019           1,556.79           0.00       0.00          0.00
               3876476

                            5XYP5DHC2LG 002658        2020 KIA             TELLURIDE SX    03/26/2019        44,912.00              0.00   04/05/2019          44,912.00           0.00       0.00          0.00
               3905595

               3889591      5XYP2DHC9LG 002889        2020 KIA             TELLURIDE LX    03/14/2019        34,521.00              0.00   04/24/2019          34,521.00           0.00       0.00          0.00

               3879587      5XYP3DHC2LG 003170        2020 KIA             TELLURIDE EX    03/06/2019        39,019.00              0.00   03/20/2019          39,019.00           0.00       0.00          0.00

               3876364      5XYP3DHC1LG 003340        2020 KIA             TELLURIDE EX    03/04/2019        39,390.00              0.00   03/15/2019          39,390.00           0.00       0.00          0.00

                                                                           SOUL GT LINE    04/08/2019        20,996.00              0.00   08/06/2019          20,998.00           0.00       0.00          0.00
               3921893      KNDJ63AU1L7 003703        2020 KIA

                                                      2020 KIA             SOUL GT LINE    04/08/2019        20,996.00              0.00   07/31/2019            124.42            0.00       0.00          0.00
               3921894      KNDJ63AU3L7 003721

                            KNDJ63AUXL7 003862        2020 KIA             SOULGTL         04/05/2019        20,996.00              0.00   09/12/2019          20,996.00           0.00       0.00          0.00
               3920548
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 76 of 156 PageID #: 76
                                                                                      Hyundai Capital America                                                                                  Page: 2
Report ID: TRIAL2                                                                                                                                                                            10/03/2019
                                                                                          TRIAL BALANCE
                                                                                                                                                                                                16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                           Principal Balance:               3,694,333.63

Today's Interest                     -4.86      Past Due Interest                      32,699.53    Base Rate                                  .0000%      Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019      Last Inspection Date         11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                   Effective        Original       Current           Last Payment                 Today's    Accrued          Split
Code            Loan ID            Serial #        Year Make           Mode!             Date          Principal      Principal      Date             Amount          Interest   Interest      Interest

               3876344    5XYP2DHC2LG 004063        2020 KIA           TELLURIDE LX    03/04/2019       34,521.00          0.00   03/22/2019          34,521.00           0.00       0.00          0.00
               3893205    5XYP2DHC7LG 004382       2020 KIA            TELLURIDE LX    03/18/2019       34,521.00          0.00   04/17/2019          34,521.00           0.00       0.00          0.00
               3920549     KNDJ83AUXL7 004574      2020 KIA            SOUL GTL        04/05/2019       20,998.00          0.00   05/29/2019          20,996.00           0.00       0.00          0.00
               3885402    5XYP6DHC2LG 004617       2020 KIA            TELLURIDE S     03/12/2019       36,764.00          0.00   04/10/2019          36,764.00           0.00       0.00          0.00
               3893235    5XYP6DHC2LG 004889       2020 KIA            TELLURIDE S     03/18/2019       36,764.00          0.00   04/10/2019          36,764.00           0.00      0.00           0.00

               3879596    5XYP6DHC0LG 004907       2020 KIA            TELLURIDE S     03/08/2019       36,764.00          0.00   04/18/2019          36,764.00           0.00      0.00           0.00
               3893234    5XYP6DHC0LG 005006       2020 KIA            TELLURIDE S     03/18/2019       36,488.00          0.00   04/16/2019          36,488.00           0.00      0.00           0.00

               3893238    5XYP6DHCXLG 005773       2020 KIA            TELLURIDE S     03/18/2019       36,393.00          0.00   04/02/2019          38,393.00           0.00      0.00           0.00

               3793243    KNDJP3A54K7 005837       2019 KIA            SOUL +          12/24/2018       26,302.00          0.00   08/27/2019          26,302.00           0.00      0.00           0.00

               3971551     KNDJ23AU6L7 006074      2020 KIA            SOULLX          05/13/2019       21,201.00     21,201.00                            0.00           0.00      8.14           0.00

               3971552     KNDJ23AU9L7 006084      2020 KIA            SOULLX          05/13/2019       21,201.00     21,201.00                            0.00           0.00      8.14           0.00

               3899292    5XYP6DHC6LG 007004       2020 KIA            TELLURIDE S     03/21/2019       36,813.00          0.00   04/25/2019          36,813.00           0.00      0.00           0.00

               3929686    5XYP6DHC7LG 007254       2020 KIA            TELLURIDE S     04/12/2019       36,348.00         0.00    04/25/2019          36,348.00           0.00      0.00           0.00

               3971550    KNDJ23AU5L7 007264       2020 KIA            SOULLX          05/13/2019       20,878.00     20,878.00                            0.00           0.00      8.00           0.00

               3913624    5XYP3DHC8LG 008129       2020 KIA            TELLURIDE EX    04/01/2019       39,387.00         0.00    04/22/2019          39,387.00           0.00      0.00           0.00

               3925720    5XYP3DHC2LG 008272       2020 KIA            TELLURIDE EX    04/10/2019       39,016.00         0.00    04/25/2019          39,016.00           0.00      0.00           0.00

               3925718    5XYP3DHC0LG 008285       2020 KIA            TELLURIDE EX   04/10/2019        39,016.00         0.00    04/30/2019          39,016.00           0.00      0.00           0.00

               3913610

               3915811
                          5XYP2DHC1LG 008332

                          5XYP5DHCXLG 008403
                                                   2020 KIA

                                                   2020 KIA
                                                                       TELLURIDE LX

                                                                       TELLURIDE SX
                                                                                      04/01/2019

                                                                                      04/02/2019
                                                                                                        34,105.00

                                                                                                        45,334.00
                                                                                                                          0.00

                                                                                                                          0.00
                                                                                                                                  04/30/2019

                                                                                                                                  04/15/2019
                                                                                                                                                      34,105.00

                                                                                                                                                      45,334.00
                                                                                                                                                                          0.00

                                                                                                                                                                          0.00
                                                                                                                                                                                    0.00

                                                                                                                                                                                    0.00
                                                                                                                                                                                                   0.00

                                                                                                                                                                                                   0.00
                                                                                                                                                                                                           }
               3971548    KNDCC3LGXK5 008644       2019 KIA            NiRO EX        05/13/2019        39,691.00         0.00    09/23/2019           5,119.58           0.00      0.00           0.00

               3915769    5XYP2DHC2LG 008663       2020 KIA            TELLURIDE LX   04/02/2019        34,105.00         0.00    05/04/2019          34,105.00           0.00      0.00           0.00

               3682839    3KPF24AD1KE 009085       2019 KIA            FORTE FE       09/27/2018        19,432.00         0.00    03/12/2019          19,432.00           0.00      0.00           0.00

               3653731    3KPF24AD3KE 009153       2019 KIA            FORTE          09/04/2018        19,117.00         0.00    10/05/2018          19,117.00           0.00      0.00           0.00

               3925738    5XYP6DHC5LG 010542       2020 KIA            TELLURIDE S    04/10/2019        36,813.00         0.00    05/03/2019          38,813.00           0.00      0.00           0.00

               3929548    5XYP2DHC2LG 012048       2020 KIA            TELLURIDE LX   04/12/2019        34.148.00         0.00    05/08/2019           1,011.40           0.00      0.00           0.00

               3931709    5XYP2DHCXLG 012444       2020 KIA            TELLURIDE LX   04/15/2019       34,518.00          0.00    05/14/2019       34,518.00              0.00      0.00           0.00

               3942186    5XYP2DHC5LG 012674       2020 KIA            TELLURIDE LX   04/22/2019       34,148.00          0.00    05/28/2019       34,148.00              0.00      0.00           0.00

               3951837    5XYP3DHC2LG 012676       2020 KIA            TELLURIDE EX   04/26/2019       40,185.00          0.00    05/21/2019       40,185.00              0.00      0.00          0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 77 of 156 PageID #: 77
                                                                                     Hyundai Capital America                                                                                  Page: 3
ReiDort ID: TRIAL2                                                                      TRIAL BALANCE
                                                                                                                                                                                            10/03/2019
                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                      As Of: 10/03/2019
Deafer: KMNY097- Nemet Kla
                                                                                                                                                          Principal Balance:               3,694,333.63

Today's Interest                    -4.86      Past Due Interest                      32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00

Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code           I-oan ID           Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3931733    5XYP6DHC9LG 012827       2020 KIA           TELLURIDE S     04/15/2019       36,718.00          0.00   05/02/2019            365.72            0.00       0.00          0.00

               3969543    KNDJ23AU3L7 012866       2020 KIA           SOULLX          05/10/2019       20,878.00          0.00   08/28/2019           1,493.24           0.00       0.00          0.00

               3929688    5XYP6DHCXLG 012884       2020 KIA           TELLURIDE 8     04/12/2019       36,390.00          0.00   04/25/2019          36,390.00           0.00       0.00          0.00

               3951838    5XYP5DHC8LG 012904       2020 KIA           TELLURIDE SX    04/26/2019       43,841.00          0.00   05/16/2019          43,841.00           0.00       0.00          0.00

               3931715    5XYP3DHC3LG 012945       2020 KIA           TELLURIDE EX    04/15/2019       38,974.00          0.00   05/16/2019          38,974.00           0.00       0.00          0.00

               3667896    3KPF34AD6KE 014750       2019 KIA           FORTE GT LIN    09/17/2018       20,515.00          0.00   10/11/2018          20,515.00           0.00       0.00          0.00

               3681279    3KPF34AD7KE 015051       2019 KIA           FORTE GT LIN    09/26/2018       21,642.00          0.00   11/13/2018          21,642.00           0.00       0.00          0.00

               3737290    3KPF34AD7KE 015731       2019 KIA           FORTE GT LIN    11/09/2018       21,497.00          0.00   12/10/2018          21,497.00           0.00       0.00          0.00

               3979655    5XYP2DHC0LG 016342       2020 KIA           TELLURIDE LX    05/17/2019       34,476.00          0.00   05/24/2019          34,476.00           0.00       0.00          0.00

               3971549    KNDJ23AU0L7 016437       2020 KIA           SOULLX          05/13/2019       20.878.00          0.00   06/08/2019           1,984.57           0.00       0.00          0.00

               3682880    3KPF34AD4KE 016612       2019 KIA           FORTE GT LIN    09/27/2018       21,600.00          0.00   01/08/2019          21,600.00           0.00       0.00          0.00

               3681254    3KPF34AD1KE 016714       2019 KIA           FORTE GT LIN    09/26/2018       21,914.00          0.00   02/08/2019          21,914.00           0.00       0.00          0.00


               3979657    5XYP3DHC7LG 017145       2020 KIA           TELLURIDE EX    05/17/2019       39,844.00          0.00   08/06/2019          39,844.00           0.00       0.00          0.00

               3984623    5XYP6DHGXLG 017177       2020 KIA           TELLURIDE S     05/07/2019       36,856.00          0.00   05/20/2019          36,856.00           0.00       0.00          0.00

               3971546    5XYP5DHC3LG 017296       2020 KIA           TELLURIDE SX    05/13/2019       43,463.00          0.00   05/24/2019           4,200.41           0.00       0.00          0.00

               3971545    5XYP2DHC9LG 017537       2020 KIA           TELLURIDE LX    05/13/2019       34,105.00          0.00   06/11/2019          34,105.00           0.00       0.00          0.00


               3681255    3KPF34AD1KE 017555       2019 KIA           FORTE GT LIN    09/26/2018       21,642.00          0.00   10/23/2018          21,642.00           0.00       0.00          0.00


               3971544    5XYP2DHC6LG 017625       2020 KIA           TELLURIDE LX    05/13/2019       34,105.00          0.00   06/05/2019          34,105.00           0.00       0.00          0.00

               3971547    5XYP6DHCXLG 017986       2020 KIA           TELLURIDE S     05/13/2019       36,567.00          0.00   05/31/2019          36,567.00           0.00       0.00          0.00

               3973839    5XYP3DHC5LG 018195       2020 KIA           TELLURIDE EX    05/14/2019       39,468.00          0.00   06/10/2019          39,468.00           0.00       0.00          0.00


               3989451    5XYP6DHC1LG 018539       2020 KIA           TELLURIDE S     05/24/2019       36,761.00          0.00   06/11/2019          36,761.00           0.00       0.00          0.00


               3681286    3KPF34AD8KE 018542       2019 KIA           FORTE GT LIN    09/26/2018       21,600.00          0.00   01/07/2019          21,600.00           0.00       0.00          0.00

                          3KPF24ADXKE 018724       2019 KIA           FORTE FE        09/18/2018       19,604.00          0.00   10/24/2018          19,604.00           0.00       0.00          0.00
               3669724

               3979656    5XYP3DHC0LG 019366       2020 KIA           TELLURIDE EX    05/17/2019       39,069.00          0.00   05/28/2019          39,089.00           0.00       0.00          0.00

                          5XYP3DHC0LG 019593       2020 KIA           TELLURIDE EX    08/04/2019       39,816.00          0.00   08/01/2019          39,816.00           0.00       0.00          0.00
               4000780

               3989452    5XYP6DHC2LG 019604       2020 KIA           TELLURIDE S     05/24/2019       36,390.00          0.00   06/28/2019          36,390.00           0.00       0.00          0.00

                          5XYP3DHC3LG 019867       2020 KIA           TELLURIDE EX    06/04/2019       39,816.00          0.00   06/27/2019          39,816.00           0.00       0.00          0.00
               4000781

               3989453    5XYP6DHC6LG 019766       2020 KIA           TELLURIDE S     05/24/2019       36,390.00          0.00   08/11/2019          36,390.00           0.00       0.00          0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 78 of 156 PageID #: 78
                                                                                          Hyundai Capital America                                                                                  Page: 4
Report ID: TRIAL2                                                                             TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                    16:45:35
Cost Center: 44009                                                                           As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                               Principal Balance:               3,694,333.83

Today's Interest                         -4.86      Past Due Interest                     32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presoid Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date          11/27/2018 6:14:20    Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          split
Code            Loan ID                Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3999165        5XYP6DHCXLG 019785        2020 KIA           TELLURIDE S     06/03/2019       36,761.00          0.00   07/08/2019          36,761.00           0.00       0.00          0.00

               3997321        5XYP5DHCXLG 020017        2020 KIA           TELLURIDE SX    05/31/2019       44,209.00          0.00   06/18/2019          44,209.00           0.00       0.00          0.00

               3687842        3KPF34AD8KE 020081        2019 KIA           FORTE GT LIN    10/02/2018       21,600.00          0.00   01/28/2019          21,600.00           0.00       0.00          0.00

               3997322        5XYP6DHC5LG 020195        2020 KIA           TELLURIDE S     05/31/2019       36,390.00          0.00   06/18/2019          38,390.00           0.00       0.00          0.00

               3681281        3KPF34AD7KE 020685        2019 KIA           FORTE GT LIN    09/26/2018       21,600.00          0.00   12/28/2018          21,600.00           0.00       0.00          0.00

               3682895        3KPF34ADXKE 020941        2019 KIA           FORTE GT LIN    09/27/2018       21,872.00          0.00   01/10/2019          21,872.00           0.00       0.00          0.00

               3669669        3KPF24AD0KE 021602        2019 KIA           FORTE FE        09/18/2018       19,918.00          0.00   10/10/2018          19,918.00           0.00       0.00          0.00

               3669706        3KPF24AD7KE 021807        2019 KIA           FORTE FE        09/18/2018       19,918.00          0.00   10/15/2018          19,918.00           0.00       0.00          0.00

               3831404        KNDJN2A20K7 021992       2019 KIA            SOUL            01/25/2019       18,878.00          0.00   05/01/2019          18,878.00           0.00      0.00           0.00

               4006967        5XYP6DHCXLG 023092        2020 KIA           TELLURIDE 8     06/10/2019       36,718.00          0.00   06/24/2019          36,718.00           0.00      0.00           0.00

               4009345        5XYP6DHC1LG 023238       2020 KIA            TELLURIDE S     08/11/2019       36,348.00          0.00   06/25/2019          22,209.06           0.00      0.00           0.00

               4006966        5XYP6DHC8LG 023365       2020 KIA            TELLURIDE S     06/10/2019       36,346.00          0.00   06/28/2019          36,348.00           0.00      0.00           0.00

               3702170        3KPF24AD1KE 023407       2019 KIA            FORTE FE        10/15/2018       20,212.00          0.00   10/29/2018          20,212.00           0.00      0.00           0.00

               3691343        3KPF24AD5KE 023622       2019 KIA            FORTE FE        10/04/2018       20,212.00          0.00   10/23/2018          20,212.00           0.00      0.00           0.00

               3691354        3KPF24AD9KE 023624       2019 KIA            FORTE FE        10/04/2018       19,918.00          0.00   10/23/2018          19,918.00           0.00      0.00           0.00

               4027339        5XYP5DHC7LG 023702       2020 KIA            TELLURIDE SX    08/24/2019       43,092.00          0.00   07/01/2019          43,092.00           0.00      0.00           0.00

               4027340        5XYP6DHC6LG 023753       2020 KIA            TELLURIDE S     06/24/2019       36,718.00          0.00   08/01/2019          36,718.00           0.00      0.00           0.00

                                                                                                            19,647.00                                     19,647.00           0.00                     0.00
               3702175

               3710842
                              3KPF24AD2KE 024114

                              3KPF24AD1KE 024119
                                                       2019 KIA

                                                       2019 KIA
                                                                           FORTE FE

                                                                           FORTE FE
                                                                                           10/15/2018

                                                                                           10/22/2018       19,941.00
                                                                                                                               0.00

                                                                                                                               0.00
                                                                                                                                      10/31/2018

                                                                                                                                      11/08/2018          19,941.00           0.00
                                                                                                                                                                                        0.00

                                                                                                                                                                                        0.00           0.00
                                                                                                                                                                                                               )
               3702168        3KPF24AD0KE 024127       2019 KIA            FORTE FE        10/15/2018       19,941.00          0.00   11/01/2018          19,941.00           0.00      0.00           0.00

               3746727        3KPF24AD2KE 024226       2019 KIA            FORTE FE        11/15/2018       19,876.00          0.00   12/03/2018          19,876.00           0.00      0.00           0.00

                      Customer Name: BACKERMAN,A.

               3702171        3KPF24AD1KE 024248       2019 KIA            FORTE FE        10/15/2018       19,918.00          0.00   11/05/2018          19,918.00           0.00      0.00           0.00

               3711991        KNAE55LC8J6 024407       2018 KIA            STINGER GT2     10/22/2018       49,638.00          0.00   12/07/2018          49,638.00           0.00      0.00           0.00

               3670004         KNAE25LA9J6 024505      2018 KIA            STINGER PREM 09/18/2018          38,589.00          0.00   10/10/2018          38,589.00           0.00      0.00           0.00

               3702183        3KPF24AD6KE 024682       2019 KIA            FORTE FE        10/15/2018       19,941.00          0.00   10/29/2018          19,941.00           0.00      0.00           0.00

               3687795        3KPF24AD7KE 024691       2019 KIA            FORTE FE        10/02/2018       19,941.00          0.00   10/29/2018          19,941.00           0.00      0.00           0.00

               4032057        5XYP6DHC1LG 024812       2020 KIA            TELLURIDE S     06/26/2019       36,348.00          0.00   08/19/2019          36,348.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 79 of 156 PageID #: 79
                                                                                         Hyundai Capital America                                                                                  Page: 5
Report ID: TRIAL2                                                                           TRIAL BALANCE
                                                                                                                                                                                                10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kla
                                                                                                                                                              Principal Balance:               3.694,333.63

Today's Interest                         -4.86     Past Due Interest                     32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42     Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                 56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                       09/30/2019      Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3677345        KNAE55LC9J6 025095       2018 KIA           STINGER GT2     09/24/2018       50,052.00          0.00   01/08/2019          50,052.00           0.00       0.00          0.00

               4027341       5XYP6DHCXLG 025764        2020 KIA           TELLURIDE 8     06/24/2019       36,718.00          0.00   07/30/2019          36,718.00           0.00       0.00          0.00

               3665450        KNAE25LA1J6 026376       2018 KIA           STINGER PREM 09/13/2018          38,589.00          0.00   10/12/2018          38,589.00           0.00       0.00          0.00    >
               3660342        KNAE25LA2J8 026645       2018 KIA           STINGER PREM 09/10/2018          38,589.00          0.00   12/21/2018          38,589.00           0.00       0.00          0.00

               4037695        5XYP3DHC6LG 027360       2020 KIA           TELLURIDE EX    07/01/2019       39,438.00          0.00   07/31/2019           3,532.35           0.00       0.00          0.00

               3710942        3KPF54AD0KE 027861       2019 KIA           FORTE EX        10/22/2018       22,557.00          0.00   12/06/2018          22,557.00           0.00       0.00          0.00

               3512449        KNAE45LC4J6 028053      2018 KIA            STINGER GT1     05/08/2018       46,260.00          0.00   12/11/2018          46,260.00           0.00       0.00          0.00

               3710927        3KPF34AD8KE 028079      2019 KIA            FORTE GT LIN    10/22/2018       21,600.00          0.00   11/08/2018          21,600.00           0.00       0.00          0.00

               4045356        5XYP3DHC3LG 028837      2020 KIA            TELLURIDE EX    07/08/2019       39,755.00          0.00   07/23/2019          39,755.00           0.00       0.00          0.00

               3710915        3KPF34AD4KE 028856       2019 KIA           FORTE GT LIN    10/22/2018       21,642.00          0.00   02/20/2019          21,642.00           0.00       0.00          0.00

               4059907       5XYP3DHCXLG 028933       2020 KIA            TELLURIDE EX    07/18/2019       40,831.00          0.00   07/29/2019          40,831.00           0.00      0.00           0.00

               3975812        KNDJ23AU1L7 029195      2020 KIA            SOUL LX         05/15/2019       20,878.00          0.00   07/02/2019          20,878.00           0.00      0.00           0.00

               3822031        3KPF34AD9KE 029422      2019 KIA            FORTE GT LIN    01/17/2019       21,768.00          0.00   02/05/2019          21,768.00           0.00      0.00           0.00

               3710897        3KPF24ADXKE 030047      2019 KIA            FORTE FE        10/22/2018       19,941.00          0.00   11/19/2018          19,941.00           0.00      0.00           0.00

               3710851        3KPF24AD2KE 030253      2019 KIA            FORTE FE        10/22/2018       19,941.00          0.00   11/07/2018          19,941.00           0.00      0.00           0.00

               3710960        3KPF54ADXKE 030346      2019 KIA            FORTE EX        10/22/2018       22,466.00          0.00   11/07/2018          22,466.00           0.00      0.00           0.00

               3940838        KNDJ63AU1L7 030366      2020 KIA            SOUL GT LINE    04/19/2019       20,673.00          0.00   05/01/2019          20,673.00           0.00      0.00           0.00

               3710952        3KPF54AD6KE 030408      2019 KIA            FORTE EX        10/22/2018       22,286.00          0.00   12/05/2018          22,286.00           0.00      0.00           0.00

                      Customer Name:GONZALEZ,A.

               3710958        3KPFS4AD9KE 030516      2019 KIA            FORTE EX        10/22/2018       22,557.00          0.00   11/27/2018          22,557.00           0.00      0.00           0.00

               3710862        3KPF24AD4KE 030559       2019 KIA           FORTE FE        10/22/2018       19,941.00          0.00   11/16/2018          19,941.00           0.00      0.00           0.00

               4053132        5XYP3DHC6LG 030846       2020 KIA           TELLURIDE EX    07/12/2019       40,199.00          0.00   08/08/2019          40,199.00           0.00      0.00           0.00

               3710890        3KPF24AD9KE 030766       2019 KIA           FORTE FE        10/22/2018       19,941.00          0.00   11/20/2018          19,941.00           0.00      0.00           0.00

               3710867        3KPF24AD5KE 031333       2019 KIA           FORTE FE        10/22/2018       20,120.00          0.00   12/20/2018          20,120.00           0.00      0.00           0.00

               3512440        KNAE15U\4J6 031364      2018 KIA            STINGER         05/08/2018       31,579.00          0.00   01/08/2019          31.579.00           0.00      0.00           0.00

               3710845        3KPF24AD1KE 032253       2019 KIA           FORTE FE        10/22/2018       20,120.00          0.00   01/08/2019          20,120.00           0.00      0.00           0.00

               3710840        3KPF24AD0KE 033023       2019 KIA           FORTE FE        10/22/2018       19,876.00          0.00   11/09/2018          19,876.00           0.00      0.00           0.00

               3710869        3KPF24AD5KE 033194      2019 KIA            FORTE FE        10/22/2018       19,876.00          0.00   11/09/2018          19,876.00           0.00      0.00           0.00
                                     Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 80 of 156 PageID #: 80
                                                                                           Hyundai Capital America                                                                                  Page: 6
Report ID: TRIAL2                                                                              TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                     16:45:35
Cost Center:44009                                                                             As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                                Principal Balance:               3,694,333.63

Today's Interest                          -4.86      Past Due Interest                      32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019       Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                        Effective        Original       Current          Last Payment                  Today's    Accrued          split
Code            Loan ID                 Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          interest   Interest      interest

               3660343         KNAE251J\9J8 036089       2018 KIA           STINGER PREM 09/10/2018          40,433.00          0.00   02/22/2019          40,433.00           0.00       0.00          0.00

               3611750         KNAE55LC7J6 040288       2018 KIA            STINGER GT2     07/26/2018       50,052.00          0.00   11/05/2018          50,052.00           0.00       0.00          0.00

               3746925         3KPF24AD8KE 041983       2019 KIA            FORTE FE        11/16/2018       19,647.00          0.00   12/10/2018          19,647.00           0.00       0.00          0.00

                      Customer Name: DESPOSITO, M.

               3753299         3KPF24AD9KE 042674       2019 KIA            FORTE FE        11/23/2018       19,647.00          0.00   12/19/2018          19,647.00           0.00       0.00          0.00

               3743430        3KPF24ADXKE 042781        2019 KIA            FORTE FE        11/14/2018       19,826.00          0.00   12/12/2018          19,826.00           0.00       0.00          0.00

               3743420         3KPF24AD9KE 042786       2019 KIA            FORTE FE        11/14/2018       19,826.00          0.00   12/18/2018          19,826.00           0.00       0.00          0.00

               3858866         KNAE15LA2K6 043823       2019 KIA            STINGER         02/19/2019       34,835.00          0.00   05/10/2019            290.49            0.00       0.00          0.00

               3743415         3KPF24AD8KE 044013       2019 KIA            FORTE FE        11/14/2018       19,647.00          0.00   12/28/2018          19,647.00           0.00       0.00          0.00

               3743423         3KPF24AD9KE 044022       2019 KIA            FORTE FE        11/14/2018       19,647.00          0.00   12/18/2018          19,647.00           0.00       0.00          0.00

               3743424         3KPF24AD9KE 044084       2019 KIA            FORTE FE        11/14/2018       19,647.00          0.00   12/06/2018          19,647.00           0.00       0.00          0.00

               3770613         3KPF24AD0KE 044152       2019 KIA            FORTE FE        12/10/2018       19.784.00          0.00   01/08/2019          19,784.00           0.00      0.00           0.00

               3749751         3KPF24AD7KE 044178       2019 KIA            FORTE FE        11/20/2018       19,918.00          0.00   01/08/2019          19,918.00           0.00      0.00           0.00

               3743381         3KPF24AD0KE 044183       2019 KIA            FORTE FE        11/14/2018       19,918.00          0.00   12/11/2018          19,918.00           0.00      0.00           0.00

               3749707         3KPF24AD2KE 044251       2019 KIA            FORTE FE        11/20/2018       19,647.00          0.00   12/07/2018          19,647.00           0.00      0.00           0.00

               3743741         KNAE55LC6K6 044494       2019 KIA            STINGER GT2     11/14/2018       51,356.00          0.00   12/18/2018          51,356.00           0.00      0.00           0.00

               4023490         KNDJ33AU0L7 044557       2020 KIA            SOUL EX         06/20/2019       22,988.00     22,988.00                           0.00            0.00      8.82           0.00

               3750015         KNAE55LC3K6 044615       2019 KIA            STINGER GT2     11/20/2018       50,898.00          0.00   02/19/2019          50,896.00           0.00      0.00           0.00

               3743382         3KPF24AD0KE 044670       2019 KIA            FORTE FE        11/14/2018       19,647.00          0.00   12/06/2018          19,647.00           0.00      0.00           0.00

               3743393         3KPF24AD2KE 044833       2019 KIA            FORTE FE        11/14/2018       19,647.00          0.00   12/07/2018          19,647.00           0.00      0.00           0.00

               3775562        3KPF24ADXKE 044888        2019 KIA            FORTE FE        12/12/2018       19,876.00          0.00   01/07/2019          19,876.00           0.00      0.00           0.00

               3775575         3KPF34AD5KE 045813       2019 KIA            FORTE GT LIN    12/12/2018       21,914.00          0.00   02/13/2019          21,914.00           0.00      0.00           0.00

               3770623         3KPF24AD8KE 046182       2019 KIA            FORTE FE        12/10/2018       19,784.00          0.00   01/08/2019          19,784.00           0.00      0.00           0.00

               3779507         3KPF34AD6KE 046260       2019 KIA            FORTE GT LIN    12/14/2018       22,057.00          0.00   01/07/2019          22,057.00           0.00      0.00           0.00

               3781407         3KPF34AD1KE 046263       2019 KIA            FORTE GT LIN    12/17/2018       22,057.00          0.00   01/15/2019          22,057.00           0.00      0.00           0.00

               3905701         KNAE15LAgK6 046363       2019 KIA            STINGER         03/26/2019       34,333.00          0.00   06/08/2019            358.20            0.00      0.00           0.00

               3770635        3KPF34ADXKE 046407        2019 KIA            FORTE GT LIN    12/10/2018       22,014.00          0.00   01/08/2019          22,014.00           0.00      0.00           0.00

               3779487         3KPF34AD1KE 046408       2019 KIA            FORTE GT LIN    12/14/2018       22,014.00          0.00   01/18/2019          22.014.00           0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 81 of 156 PageID #: 81
                                                                                      Hyundai Capital America                                                                                   Page: 7
Report ID: TRIAL2                                                                                                                                                                             10/03/2019
                                                                                          TRIAL BALANCE
                                                                                                                                                                                                 16:45:35
Cost Center:44009                                                                        As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                            Principal Balance:               3,694.333.63

Today's Interest                     -4.86      Past Due Interest                      32,699.53    Base Rate                                  1.0000%      Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                      8,719.80    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable             56,999.53       Past Due Date                         10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                   09/30/2019       Last Inspection Date         11/27/2018 6:14:20     Prepaid Items                               0.00        Available Credit                 5,355,666.37

Plan                                                                                   Effective        Original       Current          Last Payment                   Today's    Accrued          Split
Code            Loan ID           Serial #         Year Make           Model             Date          Principal      Principal     Date               Amount          Interest   Interest      Interest

               3861741    KNAE35LC0K6 046604        2019 KIA           STINGER GT      02/20/2019       40,814.00          0.00   06/05/2019            1,552.18           0.00       0.00          0.00

               3861743    KNAE45LG1K6 046799        2019 KIA           STINGER GT1     02/20/2019       46,039.00          0.00   06/19/2019           46,039.00           0.00       0.00          0.00

               3781430    3KPF34ADXKE 048075       2019 KIA            FORTE GT LIN    12/17/2018       21,822.00          0.00   06/06/2019              523.89           0.00       0.00          0.00

               3770626    3KPF24ADXKE 048161        2019 KIA           FORTE FE        12/10/2018       19,876.00          0.00   01/07/2019           19,876.00           0.00       0.00          0.00
               3775566    3KPF34AD0KE 048232       2019 KIA            FORTE GT LIN    12/12/2018       21,822.00          0.00   04/10/2019           21,822.00           0.00       0.00          0.00

               4023491    KNOJ33AU8L7 050462       2020 KIA            SOUL EX         05/20/2019       23,311.00     23,311.00                             0.00           0.00       8.94          0.00

               3991718    KNDJ33AU9L7 050633       2020 KIA            SOUL EX         05/28/2019       22,988.00          0.00   08/12/2019           22,988.00           0.00      0.00           0.00

               3991719    KNDJ33AUXL7 050785       2020 KIA            SOUL EX         05/28/2019       23,311.00          0.00   09/05/2019              749.02           0.00      0.00           0.00

               3991717    KNDJ33AU6L7 050847       2020 KIA            SOUL EX         05/28/2019       22,988.00          0.00   07/30/2019           22,988.00           0.00      0.00           0.00

               3991715    KNDJ33AU1L7 051064       2020 KIA            SOUL EX         05/28/2019       22,988.00          0.00   07/05/2019            3,407.19           0.00      0.00           0.00

               4033704    KNAE15LA1K6 051086       2019 KIA            STINGER         06/27/2019       34,396.00          0.00   08/19/2019            1,201.55           0.00      0.00           0.00

               3991716    KNDJ33AU4L7 051253       2020 KIA            SOUL EX         05/28/2019       24,768.00     24,768.00                             0.00           0.00      9.50           0.00

               4059906    KNDJ63AU2L7 052263       2020 KIA            SOUL GT LINE    07/18/2019       22,506.00     22,506.00                             0.00           0.00      8.64           0.00

               4059903    KNDJ63AU3L7 052272       2020 KIA            SOUL GT LINE    07/18/2019       22,506.00     22,506.00                            0.00            0.00      8.64           0.00

               4059905    KNDJ63AU2L7 052845       2020 KIA            SOUL GT LINE    07/18/2019       22,829.00     22,829.00                            0.00            0.00      8.76           0.00

               4059896    KNDJ63AU9L7 053331       2020 KIA            SOUL GT LINE    07/18/2019       22,829.00     22,829.00                            0.00            0.00      8.76           0.00

               4049433    KNAE35LC2K6 053649       2019 KIA            STINGER GT      07/10/2019       40,834.00     40,834.00                            0.00            0.00     15.66           0.00

               4040511

               4049434
                          KNAE45LC4K6 053942

                          KNAE55LC1K6 054477
                                                   2019 KIA

                                                   2019 KIA
                                                                       STINGER GT1

                                                                       STINGER GT2
                                                                                       07/02/2019

                                                                                       07/10/2019
                                                                                                        46.097.00

                                                                                                        51,192.00
                                                                                                                      46,097.00

                                                                                                                      51,192.00
                                                                                                                                                           0.00

                                                                                                                                                           0.00
                                                                                                                                                                           0.00

                                                                                                                                                                           0.00
                                                                                                                                                                                    17.68

                                                                                                                                                                                    19.64
                                                                                                                                                                                                    0.00

                                                                                                                                                                                                    0.00
                                                                                                                                                                                                            >
               4040512    KNAE55LC9K6 056753       2019 KIA            STINGER GT2     07/02/2019       51,192.00         0.00    09/17/2019           51,192.00           0.00      0.00           0.00

               4059899    KNDJ63AU7L7 057085       2020 KIA            SOUL GT LINE    07/18/2019       22,508.00     22,506.00                            0.00            0.00      8.64           0.00

               4059897    KNDJ63AU8L7 057094       2020 KIA            SOUL GT LINE    07/18/2019       22,839.00     22,839.00                            0.00            0.00      8.76           0.00

               4059898    KNDJ63AU7L7 057104       2020 KIA            SOUL GT LINE    07/18/2019       22,596.00     22,596.00                            0.00            0.00      8.66           0.00

               4059904    KNDJ83AU2L7 057236       2020 KIA            SOUL GT LINE    07/18/2019       22,829.00     22,829.00                            0.00            0.00      8.76           0.00

               3901494    3KPF24AD7KE 057643       2019 KIA            FORTE FE        03/22/2019       19,732.00         0.00    05/23/2019           19,732.00           0.00      0.00           0.00

               3873399    KNAE25L.A5K6 058488      2019 KIA            STINGER PREM 02/28/2019          40,664.00         0.00    05/22/2019           40,664.00           0.00      0.00           0.00

               3905712    KNAE55LCXK6 058558       2019 KIA            STINGER GT2     03/26/2019       51,514.00         0.00    06/11/2019           51,514.00           0.00      0.00           0.00

               3901461    3KPF24AD3KE 058823       2019 KIA            FORTE FE       03/22/2019        19,912.00         0.00    05/16/2019           19,912.00           0.00      0.00           0.00
                              Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 82 of 156 PageID #: 82
                                                                                     Hyundai Capital America                                                                                  Page: 8
Report ID: TRIAL2                                                                        TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                      As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                          Principal Balance:               3,694,333.63

Today's Interest                    -4.86      Past Due Interest                     32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3901486    3KPF24AD6KE 058881       2019 KIA           FORTE FE        03/22/2019       19,732.00          0.00   05/09/2019          19,732.00           0.00       0.00          0.00

               3770825    3KPF24AD8KE 058963       2019 KIA           FORTE FE        12/10/2018       19,604.00          0.00   01/14/2019          19,604.00           0.00       0.00          0.00

               3866139    3KPF54AD6KE 059245       2019 KIA           FORTE EX        02/22/2019       25,710.00          0.00   06/13/2019          25,710.00           0.00       0.00          0.00

               3901504    3KPF24AD8KE 059384      2019 KIA            FORTE FE        03/22/2019       19,912.00          0.00   08/06/2019            578.27            0.00       0.00          0.00

               3850865    3KPF24ADXKE 059421      2019 KIA            FORTE FE        02/11/2019       19,732.00          0.00   02/27/2019          19,732.00           0.00       0.00          0.00

               3793086    3KPF24AD6KE 059514      2019 KIA            FORTE FE        12/24/2018       19,918.00          0.00   01/14/2019          19,918.00           0.00       0.00          0.00

               3815320    3KPF24AD8KE 059515      2019 KIA            FORTE FE        01/10/2019       19,918.00          0.00   02/05/2019          19,918.00           0.00       0.00          0.00

               3867603    3KPF54AD1KE 059606      2019 KIA            FORTE EX        02/25/2019       25,710.00          0.00   08/05/2019          25,710.00           0.00      0.00           0.00

               3812537    3KPF24AD9KE 059734      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   02/08/2019          19.647.00           0.00      0.00           0.00

               3812464    3KPF24AD0KE 059735      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   02/04/2019          19,647.00           0.00      0.00           0.00

               3793071    3KPF24AD1KE 059937      2019 KIA            FORTE FE        12/24/2018       19,647.00          0.00   01/09/2019          19,647.00           0.00      0.00           0.00

               3812486    3KPF24AD3KE 059938      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   02/04/2019          19,647.00           0.00      0.00           0.00

               3812543    3KPF24ADXKE 060083      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   02/08/2019          19,647.00           0.00      0.00           0.00

               3793072    3KPF24AD1KE 060084      2019 KIA            FORTE FE        12/24/2018       19,647.00          0.00   01/14/2019          19,647.00           0.00      0.00           0.00

               3812471    3KPF24AD1KE 060425      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   01/30/2019          19,647.00           0.00      0.00           0.00

               3812487    3KPF24AD3KE 080426      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   02/07/2019          19,647.00           0.00      0.00           0.00

               3812521    3KPF24AD7KE 060428      2019 KIA            FORTE FE        01/08/2019       19,647.00          0.00   02/05/2019          19,647.00           0.00      0.00           0.00

               3815321    3KPF24AD9KE 080429      2019 KIA            FORTE FE        01/10/2019       19,647.00          0.00   02/12/2019          19,647.00           0.00      0.00           0.00

               3903319    3KPF24AD4KE 081682      2019 KIA            FORTE FE        03/25/2019       20,004.00          0.00   05/23/2019             38.43            0.00      0.00           0.00

               3901497    3KPF24AD7KE 061689      2019 KIA            FORTE FE        03/22/2019       20,004.00          0.00   05/03/2019          20,004.00           0.00      0.00           0.00

               3973836    3KPF34AD0KE 063250      2019 KIA            FORTE GT LIN    05/14/2019       22,040.00          0.00   06/10/2019          22,040.00           0.00      0.00           0.00

               3858768    3KPF24AD3KE 064301      2019 KIA            FORTE FE        02/19/2019       19,912.00          0.00   03/07/2019          19,912.00           0.00      0.00           0.00

               3903344    3KPF24AD6KE 067368      2019 KIA            FORTE FE        03/25/2019       19,732.00          0.00   04/22/2019          19,732.00           0.00      0.00           0.00

               3901505    3KPF24AD8KE 087369      2019 KIA            FORTE FE        03/22/2019       19,732.00          0.00   05/14/2019          19,732.00           0.00      0.00           0.00

               3866141    3KPF54ADXKE 070877      2019 KIA            FORTE EX        02/22/2019       25,710.00          0.00   04/11/2019          25,710.00           0.00      0.00           0.00

               3861511    3KPF34AD3KE 070919      2019 KIA            FORTE GT LIN    02/20/2019       20,599.00          0.00   06/12/2019          20,599.00           0.00      0.00           0.00

               3861513    3KPF34AD5KE 071229      2019 KIA            FORTE GT LIN    02/20/2019       20,599.00          0.00   04/22/2019          20,599.00           0.00      0.00           0.00

               3858790    3KPF34AD3KE 071231      2019 KIA            FORTE GT LIN    02/19/2019       20,599.00          0.00   03/20/2019          20,599.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 83 of 156 PageID #: 83
                                                                                     Hyundai Capital America                                                                                  Page: 9
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center:44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                         Principal Balance:                3.894,333.63

Today's Interest                    -4.86      Past Due Interest                      32,699.53    Base Rate                              5.0000%        Credit Limit                      9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               4059901    KNDJ63AU5L7 071261       2020 KIA           SOUL GT LINE    07/18/2019       22,506.00     22,506.00                           0.00            0.00       8.64          0.00

               4059902    KNDJ63AU3L7 071405       2020 KIA           SOUL GT LINE    07/18/2019       22,829.00     22,829.00                           0.00            0.00       8.76          0.00

               3858789    3KPF34AD1KE 071468      2019 KIA            FORTE GT LIN    02/19/2019       20,599.00          0.00   04/10/2019          20,599.00           0.00       0.00          0.00

               4059895    KNDJ63AU9L7 071618      2020 KIA            SOUL GT LINE    07/18/2019       22,506.00     22,506.00                           0.00            0.00       8.64          0.00

               4059900    KNDJ63AU6L7 071656      2020 KIA            SOUL GT LINE    07/18/2019       22,506.00          0.00   09/17/2019          22,506.00           0.00       0.00          0.00

               3858765    3KPF24AD0KE 072064      2019 KIA            FORTE FE        02/19/2019       19,732.00          0.00   03/15/2019          19,732.00           0.00       0.00          0.00

               3861512    3KPF34AD4KE 073361      2019 KIA            FORTE GT LIN    02/20/2019       20,599.00          0.00   06/07/2019             23.47            0.00       0.00          0.00

               3850666    3KPF34ADXKE 073509      2019 KIA            FORTE GT LIN    02/11/2019       20,599.00          0.00   03/04/2019          20,599.00           0.00       0.00          0.00

               3832955    3KPF34AD6KE 073636      2019 KIA            FORTE GT LIN    01/28/2019       21,726.00          0.00   05/07/2019          21,726.00           0.00       0.00          0.00

               3903292    3KPF24AD0KE 074445      2019 KIA            FORTE FE        03/25/2019       19,732.00          0.00   05/29/2019          19,732.00           0.00       0.00          0.00

               3837114    3KPF34AD2KE 074654      2019 KIA            FORTE GT LIN    01/30/2019       21,726.00          0.00   04/10/2019          21,726.00           0.00       0.00          0.00

               3984620    3KPF34ADXKE 079231      2019 KIA            FORTE GT LIN    05/07/2019       22,040.00          0.00   06/17/2019            862.23            0.00      0.00           0.00

               3850662    3KPF24AD8KE 080204      2019 KIA            FORTE FE        02/11/2019       19,732.00          0.00   03/05/2019          19,732.00           0.00      0.00           0.00

               3858783    3KPF24AD8KE 080865      2019 KIA            FORTE FE        02/19/2019       19,732.00          0.00   03/18/2019          19,732.00           0.00      0.00           0.00

               3850664    3KPF24AD9KE 081118      2019 KIA            FORTE FE        02/11/2019       19,732.00          0.00   03/04/2019          19,732.00           0.00       0.00          0.00

               3858781    3KPF24AD7KE 081120      2019 KIA            FORTE FE        02/19/2019       19,732.00          0.00   03/11/2019          19,732.00           0.00       0.00          0.00

               3901465    3KPF24AD3KE 085181      2019 KIA            FORTE FE        03/22/2019       19,732.00          0.00   04/16/2019          19,732.00           0.00      0.00           0.00

               3873279

               3873283
                          3KPF24AD5KE 085442

                          3KPF24AD7KE 085443
                                                  2019 KIA

                                                  2019 KIA
                                                                      FORTE FE

                                                                      FORTE FE
                                                                                      02/28/2019

                                                                                      02/28/2019
                                                                                                       20,004.00

                                                                                                       20,004.00
                                                                                                                          0.00

                                                                                                                          0.00
                                                                                                                                 03/18/2019

                                                                                                                                 03/22/2019
                                                                                                                                                     20,004.00

                                                                                                                                                     20,004.00
                                                                                                                                                                         0.00

                                                                                                                                                                         0.00
                                                                                                                                                                                    0.00

                                                                                                                                                                                    0.00
                                                                                                                                                                                                  0.00

                                                                                                                                                                                                  0.00
                                                                                                                                                                                                          >
               3903294    3KPF24AD0KE 085610       2019 KIA           FORTE FE        03/25/2019       19,732.00          0.00   04/15/2019          19.732.00           0.00       0.00          0.00

               3903393    3KPF54ADXKE 088666       2019 KIA           FORTE EX        03/25/2019       22,967.00          0.00   05/15/2019          22,967.00           0.00       0.00          0.00

               3903389    3KPF54AD5KE 088865       2019 KIA           FORTE EX        03/25/2019       22,967.00          0.00   05/31/2019            272.38            0.00       0.00          0.00

               3973837    3KPF34AD4KE 092962       2019 KIA           FORTE GT LIN    05/14/2019       21,768.00     21,768.00                           0.00            0.00       8.34          0.00

               3973838    3KPF34AD6KE 092963       2019 KIA           FORTE GT LIN    05/14/2019       21,768.00          0.00   07/01/2019            138.39            0.00       0.00          0.00

               3989539    3KPF34AD2KE 093043       2019 KIA           FORTE GT LIN    05/10/2019       21,768.00     21,768.00                           0.00            0.00       8.34          0.00

               3971543    3KPF34AD3KE 093360       2019 KIA           FORTE GT LIN    05/13/2019       21,768.00          0.00   08/15/2019          21,768.00           0.00       0.00          0.00

               3911439    3KPF24AD6KE 095803       2019 KIA           FORTE FE        03/29/2019       19,732.00          0.00   08/06/2019           1,087.40           0.00       0.00          0.00

               3901491    3KPF24AD6KE 095932       2019 KIA           FORTE FE        03/22/2019       19,732.00          0.00   05/20/2019           1,467.98           0.00       0.00          0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 84 of 156 PageID #: 84
                                                                                  Hyundai Capital America                                                                                   Page: 10
Report ID: TRIAL2                                                                     TRIAL BALANCE                                                                                        10/03/2019
                                                                                                                                                                                              16:45:35
Cost Center:44009                                                                     As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                       Principal Balance:                 3,694,333.63

Today's Interest                    -4.86      Past Due Interest                   32,699.53    Base Rate                              5.0000%         Credit Limit                       9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                   8,719.80    Equity Balance                             0.00        Commitments                               0.00
Interest Receivable             56,999.53      Past Due Date                      10/27/2019    Equity Interest                            0.00        Presold Amount                            0.00
Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20   Prepaid Items                              0.00        Available Credit                   5,355,666.37

Plan                                                                                Effective       Original       Current          Last Payment                  Today's    Accrued            Spilt
Code            Loan ID           Serial #        Year Make           Model           Date         Principal      Principal     Date              Amount          Interest   Interest        interest

               3911444    3KPF24AD7KE 096278      2019 KIA            FORTE FE     03/29/2019       20,004.00          0.00   05/24/2019            145.04            0.00        0.00           0.00

               3901500    3KPF24AD7KE 096605      2019 KIA            FORTE FE     03/22/2019       19,732.00          0.00   05/14/2019           1,611.42           0.00        0.00           0.00

               3903360    3KPF24AD7KE 096698      2019 KIA            FORTE FE     03/25/2019       19,732.00          0.00   05/21/2019           1,193.68           0.00        0.00           0.00

               3901467    3KPF24AD3KE 095701      2019 KIA            FORTE FE     03/22/2019       19,732.00          0.00   04/25/2019          19,732.00           0.00        0.00           0.00

               3364623    KNALC4J14J5 096820      2018 KIA            CADENZA      01/10/2018       37,712.00          0.00   10/09/2018          37,712.00           0.00        0.00           0.00

               3364626    KNALC4J16J5 098821      2018 KIA            CADENZA      01/10/2018       37,712.00          0.00   02/04/2019          33,940.80           0.00    •   0.00           0.00

               3377167    KNALC4J15J5 096938      2018 KIA            CADENZA      01/19/2018       37,712.00          0.00   04/29/2019          30,169.60           0.00        0.00           0.00

               3364627    KNALC4J16J5 097144      2018 KIA            CADENZA      01/10/2018       42,676.00          0.00   04/10/2019          34,140.80           0.00        0.00           0.00

               4049430    3KPF24AD6KE 103222      2019 KIA            FORTE FE     07/10/2019       19,732.00          0.00   08/08/2019           1,176.96           0.00        0.00           0.00

               4049425    3KPF24AD1KE 103225       2019 KIA           FORTE FE     07/10/2019       19,732.00          0.00   08/16/2019          19,732.00           0.00        0.00           0.00

               3971542    3KPF24AD1KE 103287      2019 KIA            FORTE FE     05/13/2019       20,004.00          0.00   08/07/2019            429.44            0.00        0.00           0.00

               3973832    3KPF24AD2KE 103315      2019 KIA            FORTE FE     05/14/2019       19,732.00          0.00   05/22/2019          19,732.00           0.00        0.00           0.00

               3973833    3KPF24AD4KE 103316      2019 KIA            FORTE FE     05/14/2019       19,732.00          0.00   08/03/2019           1,608.79           0.00        0.00           0.00

               3993928    3KPF24AD3KE 103839      2019 KIA            FORTE FE     05/29/2019       19,732.00          0.00   08/26/2019           2,949.46           0.00        0.00           0.00

               3973834    3KPF24AD5KE 103891      2019 KIA            FORTE FE     05/14/2019       20,004.00          0.00   08/19/2019          20,004.00           0.00        0.00           0.00

               3993926    3KPF24AD1KE 104388      2019 KIA            FORTE FE     05/29/2019       19,732.00          0.00   09/16/2019           3,038.99           0.00        0.00           0.00


               3993930    3KPF24AD8KE 104971      2019 KIA            FORTE FE     05/29/2019       19,732.00          0.00   07/01/2019          19,732.00           0.00        0.00           0.00

               3973835    3KPF24AD7KE 105030      2019 KIA            FORTE FE     05/14/2019       19,732.00          0.00   05/31/2019            477.53            0.00        0.00           0.00

               3964619    3KPF24AD4KE 105034      2019 KIA            FORTE FE     05/07/2019       19,732.00          0.00   05/29/2019          19,732.00           0.00        0.00           0.00

               3993929    3KPF24AD6KE 105696      2019 KIA            FORTE FE     05/29/2019       19,732.00     19,732.00                           0.00            0.00        7.56           0.00

               4049429    3KPF24AD5KE 105804      2019 KIA            FORTE FE     07/10/2019       19,912.00          0.00   07/23/2019           2,435.13           0.00        0.00           0.00

               4033699    3KPF24ADXKE 10S687      2019 KIA            FORTE FE     08/27/2019       20,004.00          0.00   07/11/2019          20,004.00           0.00        0.00           0.00

               4049428    3KPF24AD3KE 106689      2019 KIA            FORTE FE     07/10/2019       20,004.00          0.00   08/05/2019           2,211.86           0.00        0.00           0.00

               3993927    3KPF24AD1KE 107288      2019 KIA            FORTE FE     05/29/2019       19,912.00          0.00   07/09/2019            561.52            0.00        0.00           0.00

               4049431    3KPF24AD8KE 107384      2019 KIA            FORTE FE     07/10/2019       19,732.00          0.00   09/30/2019          19,732.00           0.00        -3.78          0.00

               4049426    3KPF24AD1KE 107386      2019 KIA            FORTE FE     07/10/2019       19,732.00          0.00   08/05/2019            503.25            0.00        0.00           0.00

               3364630    KNALC4J1XJ5 114172      2018 KIA            CADENZA      01/10/2018       35,160.00          0.00   03/07/2019          31,644.00           0.00        0.00           0.00

               3369518    KNALC4J17J5 114176      2018 KIA            CADENZA      01/16/2018       35,124.00          0.00   04/17/2019          28,099.20           0.00        0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 85 of 156 PageID #: 85
                                                                                      Hyundai Capital America                                                                                 Page: 11
Report ID; TRIAL2                                                                         TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                           Principal Balance;               3,694,333.63

Today's Interest                     -4.86      Past Due Interest                      32,699.53    Base Rate                                  .0000%      Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019       Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                   Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #         Year Make           Model             Date          Principal      Principal     Date              Amount          interest   interest      interest

               3377169     KNALC4J19J5 114342       2018 KIA           CADENZA         01/19/2018       35,124.00          0.00   10/11/2018          35,124.00           0.00       0.00          0.00

               3364624     KNALC4J14J5 114345       2018 KIA           CADENZA         01/10/2018       35,160.00          0.00   04/04/2019          28,128.00           0.00       0.00          0.00

               4033700    3KPF34AD4KE 114359        2019 KIA           FORTE GT LIN    06/27/2019       20,641.00     20,641.00                            0.00           0.00       7.92          0.00

               3993931    3KPF34AD3KE 114367        2019 KIA           FORTE GT LIN    05/29/2019       20,641.00          0.00   06/26/2019           1,481.41           0.00       0.00          0.00
               3385113     KNALC4J17J5 114582       2018 KIA           CADENZA         01/25/2018       35,124.00          0.00   07/10/2019          24,586.80           0.00       0.00          0.00

               4063295    3KPF34AD8KE 116163        2019 KIA           FORTE GT LIN    07/22/2019       20,913.00     20,913.00                            0.00           0.00       8.02          0.00

               4033702    3KPF54AD1KE 119951        2019 KIA           FORTE EX        06/27/2019       22,281.00     22,281.00                            0.00           0.00       8.54          0.00

               4033701    3KPF54AD0KE 122307        2019 KIA           FORTE EX        08/27/2019       22,461.00     22,461.00                            0.00           0.00       8.62          0.00

               4033703    3KPF54AD3KE 123385       2019 KIA            FORTE EX        06/27/2019       22,553.00          0.00   09/12/2019          22,553.00           0.00      0.00           0.00

               4063296    3KPF34ADXKE 124152        2019 KIA           FORTE GT LIN    07/22/2019       20,913.00          0.00   09/23/2019             288.52           0.00      0.00           0.00

               4040505    3KPF24AD9KE 124288       2019 KIA            FORTE FE        07/02/2019       19,775.00          0.00   09/04/2019          19,775.00           0.00      0.00           0.00

               4040509    3KPF24ADXKE 124347       2019 KIA            FORTE FE        07/02/2019       19,775.00          0.00   07/31/2019           1,226.99           0.00      0.00           0.00

               4040502    3KPF24AD7KE 124564       2019 KIA            FORTE FE        07/02/2019       19,775.00          0.00   08/07/2019          19,775.00           0.00      0.00           0.00

               4040506    3KPF24AD9KE 124601       2019 KIA            FORTE FE        07/02/2019       20,046.00     20,046.00                            0.00           0.00      7.68           0.00

               4040500    3KPF24AD3KE 124626       2019 KIA            FORTE FE        07/02/2019       19,775.00          0.00   09/30/2019           1,167.47           0.00      0.00           0.00

               4040503    3KPF24AD7KE 124631       2019 KIA            FORTE FE        07/02/2019       19,775.00     19,775.00                           0.00            0.00      7.58           0.00

               4049427    3KPF24AD2KE 124651       2019 KIA            FORTE FE        07/10/2019       19,775.00          0.00   08/22/2019          19,775.00           0.00      0.00           0.00

               4040498    3KPF24AD2KE 124889       2019 KIA            FORTE FE        07/02/2019       20,046.00          0.00   07/22/2019            508.08            0.00      0.00           0.00

               4040507    3KPF24AD9KE 124890       2019 KIA            FORTE FE        07/02/2019       20,046.00     20,046.00                           0.00            0.00      7.68           0.00

               4040499    3KPF24AD2KE 125122       2019 KIA            FORTE FE        07/02/2019       19,954.00          0.00   09/05/2019            717.32            0.00      0.00           0.00

               4040504    3KPF24AD8KE 125125       2019 KIA            FORTE FE        07/02/2019       19,954.00         0.00    08/15/2019          19,954.00           0.00      0.00           0.00

               4040510    3KPF24ADXKE 125126       2019 KIA            FORTE FE        07/02/2019       19,954.00     19,954.00                           0.00            0.00      7.66           0.00

               4040497    3KPF24AD1KE 125211       2019 KIA            FORTE FE        07/02/2019       19,775.00     19,775.00                           0.00            0.00      7.58           0.00

               4040501    3KPF24AD4KE 125400       2019 KIA            FORTE FE        07/02/2019       19,775.00     19,775.00                           0.00            0.00      7.58           0.00

               4040508    3KPF24AD9KE 125439       2019 KIA            FORTE FE        07/02/2019       19,775.00     19,775.00                           0.00            0.00      7.58           0.00

               4049432    3KPF24AD8KE 131054       2019 KIA            FORTE FE        07/10/2019       19,775.00     19,775.00                           0.00            0.00      7.58           0.00

               4059911    3KPF24AD1KE 131056       2019 KIA            FORTE FE        07/18/2019       19,775.00         0.00    08/07/2019          19,775.00           0.00      0.00           0.00

               3653907    KNDCC3LG5J5 135491       2018 KIA            NIRO EX         09/04/2018       28,372.00         0.00    11/06/2018          28,372.00           0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 86 of 156 PageID #: 86
                                                                                      Hyundai Capital America                                                                                Page: 12
Report ID: TRIAL2                                                                        TRIAL BALANCE
                                                                                                                                                                                            10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                          Principal Balance:               3.694,333.63

Today's Interest                    -4.86      Past Due Interest                      32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019      Last Inspection Date           11/27/2018 6:14:20   Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                   Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model              Date         Principal      Principal     Date              Amount          Interest   Interest      Interest

               3645675    3KPA24ABXJE 144234       2018 KIA           RIOLX           08/27/2018       16,686.00          0.00   10/15/2018          16,666.00           0.00       0.00          0.00

               3645652    3KPA24AB3JE 144236       2018 KIA           RIOLX           08/27/2018       16,666.00          0.00   10/09/2018          16,666.00           0.00       0.00          0.00

               3645648    3KPA24AB0JE 144646       2018 KIA           RIOLX           08/27/2018       16,843.00          0.00   10/12/2018          16,843.00           0.00       0.00          0.00

               3660349    KNDCC3LC0J5 179737       2018 KIA           NIRO EX         09/10/2018       28,372.00          0.00   11/27/2018          28,372.00           0.00       0.00          0.00

               3653904    KNDCB3LC6J5 206166       2018 KIA           NIRO FE         09/04/2018       24,401.00          0.00   10/11/2018          24,401.00           0.00       0.00          0.00

               3653906    KNDCB3LG8J5 206170       2018 KIA           NIRO FE         09/04/2018       24,401.00          0.00   10/09/2018          24,401.00           0.00       0.00          0.00

               3653902    KNDCB3LC4J5 210507       2018 KIA           NIRO FE         09/04/2018       24,401.00          0.00   10/17/2018          24,401.00           0.00       0.00          0.00

               3645836    KNDCB3LC3J5 210935       2018 KIA           NIRO FE         08/27/2018       24,473.00          0.00   10/04/2018          24,473.00           0.00       0.00          0.00

               3653903    KNDCB3LC4J5 211026       2018 KIA           NIRO FE         09/04/2018       24,401.00          0.00   08/09/2019          24,401.00           0.00       0.00          0.00

               3975807    3KPA25AB7KE 213842       2019 KIA           RIO 8           05/15/2019       17,032.00          0.00   07/23/2019          17,032.00           0.00       0.00          0.00

               3971541    3KPA25AB2KE 213991       2019 KIA           RIOS            05/13/2019       17,209.00          0.00   05/23/2019            124.39            0.00       0.00          0.00

               3975806    3KPA25AB1KE 215571      2019 KIA            RIOS            05/15/2019       17,032.00          0.00   08/15/2019           1,059.76           0.00      0.00           0.00

               3594365    5XXGU4L38JG 219806      2018 KIA            OPTIMA EX       07/11/2018       27,599.00          0.00   10/09/2018          27,599.00           0.00      0.00           0.00

               4049423    3KPA24AB9KE 222567      2019 KIA            RIOS            07/10/2019       16,742.00          0.00   08/16/2019           1,693.63           0.00      0.00           0.00

               4049424    3KPA25AB2KE 226840      2019 KIA            RIOS            07/10/2019       17,032.00          0.00   07/23/2019           2,246.85           0.00      0.00           0.00

               4049422    3KPA24AB8KE 231535      2019 KIA            RIOS            07/10/2019       16,742.00          0.00   07/23/2019          16,742.00           0.00      0.00           0.00

               3769499    KNDCC3LCXK5 240786      2019 KIA            NIRO EX         12/07/2018       26,593.00          0.00   06/13/2019           1,260.34           0.00      0.00           0.00

               3815368    KNDCB3LC5K5 246093      2019 KIA            NIRO FE         01/10/2019       24,619.00          0.00   06/24/2019             89.32            0.00      0.00           0.00

               3858878    KNDCB3LC8K5 251708      2019 KIA            NIRO FE         02/19/2019       24,364.00          0.00   04/10/2019          24,364.00           0.00      0.00           0.00

               3600053    3KPFK4A7XJE 270207      2018 KIA            FORTE LX        07/17/2018       19,417.00          0.00   11/13/2018          19,417.00           0.00      0.00           0.00

               3647790    5XXGU4L18KG 271274      2019 KIA            OPTIMA EX       08/28/2018       27,069.00          0.00   10/11/2018          27,069.00           0.00      0.00           0.00


               3598426    3KPFK4A74JE 272633      2018 KIA            FORTE LX        07/16/2018       19,146.00          0.00   10/12/2018          19,146.00           0.00      0.00           0.00

               3615809    5XXGU4L38JG 273493      2018 KIA            OPTIMA EX       07/31/2018       27,967.00          0.00   10/04/2018          27,967.00           0.00      0.00           0.00

               3628007    5XXGU4L36JG 274349      2018 KIA            OPTIMA EX       08/10/2018       27,967.00          0.00   04/03/2019          27,967.00           0.00      0.00           0.00

               3656157    5XXGT4L35KG 280275      2019 KIA            OPTIMA LX       09/05/2018       25,670.00          0.00   07/26/2019          25,670.00           0.00      0.00           0.00

               3645722    5XXGT4L38KG 280304      2019 KIA            OPTIMA LX       08/27/2018       25,212.00          0.00   05/02/2019          25,212.00           0.00      0.00           0.00

               3638670    5XXGT4L30KG 280409       2019 KIA           OPTIMA LX       08/21/2018       25,212.00          0.00   05/16/2019          25,212.00           0.00      0.00           0.00

               3635655    5XXQT4L3XKG 280451      2019 KIA            OPTIMA LX       08/17/2018       26,156.00          0.00   10/09/2018          26,156.00           0.00      0.00           0.00
                                    Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 87 of 156 PageID #: 87
                                                                                        Hyundai Capital America                                                                                 Page: 13
Report ID: TRIAL2                                                                           TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                             Principal Balance:               3,694,333.63

Today's Interest                          -4.86     Past Due Interest                    32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42     Past Due Principal                    8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53      Past Due Date                       10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date        11/27/2018 6:14:20    Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #       Year Make           Model           Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3635626         5XXGT4L32KG 280590       2019 KIA           OPTIMA LX     08/17/2018       25,212.00          0.00   10/10/2018          25,212.00           0.00       0.00          0.00

               3635633         5XXGT4L34KG 280753      2019 KIA            OPTIMA LX     08/17/2018       26,614.00          0.00   11/13/2018          26,614.00           0.00       0.00          0.00

               3647778        5XXGT4L3XKG 281048       2019 KIA            OPTIMA LX     08/28/2018       25,670,00          0.00   10/05/2018          25,670.00           0.00       0.00          0.00

               3638698         5XXGT4L33KG 282154      2019 KIA            OPTIMA LX     08/21/2018       26,614.00          0.00   04/10/2019          26,614.00           0.00       0.00          0.00

               3645692         5XXGT4L31KG 282279      2019 KIA            OPTIMA LX     08/27/2018       26,156.00          0.00   03/18/2019          26,156.00           0.00       0.00          0.00

               3645710         5XXGT4L35KG 282401      2019 KIA            OPTIMA LX     08/27/2018       25,670.00          0.00   12/04/2018          25,670.00           0.00       0.00          0.00
                      Customer Name: DELGADO, E.

               3647684        5XXGT4L30KG 282547       2019 KIA            OPTIMA LX     08/28/2018       25,212.00          0.00   10/11/2018          25,212.00           0.00      0.00           0.00

               3638672         5XXGT4L30KG 282855      2019 KIA            OPTIMA LX     08/21/2018       26,156.00          0.00   05/16/2019          26,156.00           0.00      0.00           0.00

               3635652        5XXGT4L38KG 283705       2019 KIA            OPTIMA LX     08/17/2018       25,212.00          0.00   02/13/2019          25,212.00           0.00      0.00           0.00

               3638763        5XXGT4L3XKG 283706       2019 KIA            OPTIMA LX     08/21/2018       25,212.00          0.00   07/02/2019            475.38            0.00      0.00           0.00

               3647730        5XXGT4L35KG 284309       2019 KIA            OPTIMA LX     08/28/2018       26,156.00          0.00   10/15/2018          26,156.00           0.00      0.00           0.00

               3647791        5XXGU4L18KG 285336       2019 KIA            OPTIMA EX     08/28/2018       26,990.00          0.00   12/11/2018          26,990.00           0.00      0.00           0.00

               3647694        5XXGT4L31KG 285621       2019 KIA            OPTIMA LX     08/28/2018       26,156.00          0.00   02/08/2019          26,156.00           0.00      0.00           0.00

               3664048        5XXGT4L37KG 286093       2019 KIA            OPTIMA LX     09/12/2018       26,614.00          0.00   02/13/2019          26,614.00           0.00      0.00           0.00

               3656169        5XXGT4L37KG 286515       2019 KIA            OPTIMA LX     09/05/2018       26,614.00          0.00   10/15/2018          26,614.00           0.00      0.00           0.00

               3647742        5XXGT4L36KG 286859       2019 KIA            OPTIMA LX     08/28/2018       25,212.00          0.00   10/10/2018          25,212.00           0.00      0.00           0.00

               3656118        5XXGT4L31KG 286865       2019 KIA            OPTIMA LX     09/05/2018       25,212.00          0.00   11/09/2018          25,212.00           0.00      0.00           0.00

               3656193        5XXGT4L3XKG 287254       2019 KIA            OPTIMA LX     09/05/2018       23,387.00          0.00   10/24/2018          23,387.00           0.00      0.00           0.00

               3638783        5XXGV4L20KG 288706       2019 KIA            OPTIMA SXL    08/21/2018       35,603.00          0.00   11/02/2018          35,603.00           0.00      0.00           0.00

               3656211        5XXGU4L14KG 289111       2019 KIA            OPTIMA EX     09/05/2018       26,990.00          0.00   01/14/2019          26,990.00           0.00      0.00           0.00

               3656179        5XXGT4L38KG 291917       2019 KIA            OPTIMA LX     09/05/2018       26,156.00          0.00   07/02/2019          26,156.00           0.00      0.00           0.00

               3651300        5XXGV4L22KG 292269       2019 KIA            OPTIMA SXL    08/30/2018       35,983.00          0.00   12/12/2018          35,983.00           0.00      0.00           0.00

               3679275        5XXGT4L37KG 297594       2019 KIA            OPTIMA LX     09/25/2018       26,614.00          0.00   02/13/2019          26,614.00           0.00      0.00           0.00

               3701086        5XXGT4L35KG 299649       2019 KIA            OPTIMA LX     10/12/2018       26,156.00          0.00   05/01/2019          26,156.00           0.00      0.00           0.00

               3682904        5XXGT4L31KG 299650       2019 KIA            OPTIMA LX     09/27/2018       26,156.00          0.00   03/20/2019          26,156.00           0.00      0.00           0.00

               3692703        5XXGT4L34KG 300080       2019 KIA            OPTIMA LX     10/05/2018       25,538.00          0.00   04/15/2019          25,538.00           0.00      0.00           0.00

               3693921        5XXGT4L31KG 300084       2019 KIA            OPTIMA LX     10/09/2018       25,538.00         0.00    02/08/2019          25,538.00           0.00      0.00           0.00
                                     Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 88 of 156 PageID #: 88
                                                                                         Hyundai Capital America                                                                                Page: 14
Report ID: TRIAL2                                                                           TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                             Principal Balance:               3,694,333.63

Today's Interest                          -4.86      Past Due Interest                   32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42      Past Due Principal                   8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   56,999.53      Past Due Date                      10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                         09/30/2019      Last Inspection Date        11/27/2018 6:14:20   Prepaid items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                      Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #        Year Make           Model           Date         Principal      Principal     Date              Amount          Interest   Interest      interest

               3697076         5XXGT4L3XKG 300505       2019 KIA            OPTIMA LX    10/10/2018       25,224.00          0.00   01/07/2019          25,224.00           0.00       0.00          0.00

               3690003         5XXGT4L30KG 300528       2019 KIA            OPTIMA IK    10/03/2018       25,181.00          0.00   12/21/2018          25,181.00           0.00       0.00          0.00

               3679221         5XXGT4L32KG 300529       2019 KIA            OPTIMA LX    09/25/2018       25,181.00          0.00   10/17/2018          25,181.00           0.00       0.00          0.00

               3699369         5XXGT4tJ35KG 300704      2019 KIA            OPTIMA LX    10/11/2018       25,996.00          0.00   12/17/2018          25,998.00           0.00       0.00          0.00

               3699378         5XXGT41.37KG 300705      2019 KIA            OPTIMA LX    10/11^018        25,996.00          0.00   12/10/2018          25,996.00           0.00       0.00          0.00

               3699356         5XXGT4L31KG 300876       2019 KIA            OPTIMA LX    10/11/2018       25,538.00          0.00   03/05/2019          25,538.00           0.00       0.00          0.00

               3699370         5XXGT4L35KG 300881       2019 KIA            OPTIMA LX    10/11/2018       25,538.00          0.00   03/29/2019          25,538.00           0.00       0.00          0.00

               3701068         5XXQT4I^2KG 300949       2019 KIA            OPTIMA LX    10/12/2018       25,538.00          0.00   03/05/2019          25,538.00           0.00       0.00          0.00

               3687920         5XXGT4L39KG 300950       2019 KIA            OPTIMA LX    10/02/2018       25,538.00          0.00   02/13/2019          25,538.00           0.00       0.00          0.00

               3693934         5XXGT4U38KG 301944       2019 KIA            OPTIMA LX    10/09/2018       25,538.00          0.00   06/12/2019           1,880.98           0.00       0.00          0.00

               3701087         5XXGT4L35KG 301948       2019 KIA            OPTIMA LX    10/12/2018       25,538.00          0.00   07/11/2019          25,538.00           0.00       0.00          0.00

               3702212         5XXGT4L34KG 302878       2019 KIA            OPTIMA LX    10/15/2018       23,387.00          0.00   12/06/2018          23,387.00           0.00      0.00           0.00

                      Customer Name: BARKER, R.

               3699381         5XXGT4L38KG 302984       2019 KIA            OPTIMA LX    10/11/2018       26,156.00          0.00   02/05/2019          26,156.00           0.00      0.00           0.00

               3697042         5XXGT4L35KG 302971       2019 KIA            OPTIMA LX    10/10/2018       26,156.00          0.00   12/03/2018          26,156.00           0.00      0.00           0.00

                      Customer Name: RILEY,S

               3697023         5XXGT4L32KG 303155       2019 KIA            OPTIMA LX    10/10/2018       23,387.00          0.00   12/10/2018          23,387.00           0.00      0.00           0.00

                      Customer Name:SANTIAGO, A.

               3709548         5XXGT4L30KG 303297       2019 KIA            OPTIMA LX    10/19/2018       23,387.00          0.00   12/28/2018          23,387.00           0.00      0.00           0.00

               3701080         5XXGT4L34KQ 304288       2019 KIA            OPTIMA LX    10/12/2018       25,181.00          0.00   04/29/2019          25,181.00           0.00      0.00           0.00

               3702214         5XXGT4L34KG 304386       2019 KIA            OPTIMA LX    10/15/2018       23,387.00          0.00   12/10/2018          23,387.00           0.00      0.00           0.00

               3702229         5XXGT4L36KG 304843       2019 KIA            OPTIMA LX    10/15/2018       25,181.00          0.00   06/27/2019          25,181.00           0.00      0.00           0.00

               3701063         5XXGT4L31 KG 304989      2019 KIA            OPTIMA LX    10/12/2018       23,387.00          0.00   11/27/2018          23,387.00           0.00      0.00           0.00

               3702204         5XXGT4L31 KG 305253      2019 KIA            OPTIMA LX    10/15/2018       23,387.00          0.00   11/02/2018          23,387.00           0.00      0.00           0.00

               3702209         5XXGT4L33KG 305447       2019 KIA            OPTIMA LX    10/15/2018       23,387.00          0.00   12/05/2018          23,387.00           0.00      0.00           0.00

                      Customer Name:YOO.D.

               3709560         5XXGT4L34KG 305747       2019 KIA            OPTIMA LX    10/19/2018       23,387.00          0.00   11/29/2018          23,387.00           0.00      0.00           0.00

                      Customer Name: CHIRIAEVA,T.

               3704014         5XXGT4L37KG 305984       2019 KIA            OPTIMA LX    10/16/2018       23,846.00          0.00   11/01/2018          23,846.00           0.00      0.00           0.00
                                    Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 89 of 156 PageID #: 89
                                                                                        Hyundai Capital America                                                                                 Page: 15
Report ID: TRIAL2                                                                          TRIAL BALANCE
                                                                                                                                                                                               10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                             Principal Balance:               3,694,333.63

Today's Interest                          -4.86     Past Due Interest                    32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42      Past Due Principal                    8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53      Past Due Date                       10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date        11/27/2018 6:14:20    Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code           Loan ID                 Serial #        Year Make           Model           Date          Principal      Principal     Date              Amount          interest   Interest      interest

               3709568        5XXGT4L37KG 306004       2019 KIA            OPTIMA LX     10/19/2018       23,846.00          0.00   11/05/2018          23,846.00           0.00       0.00          0.00

               3709559        5XXGT41.33KG 306419      2019 KIA            OPTIMA LX     10/19/2018       23,387.00          0.00   12/07/2018          23,387.00           0.00       0.00          0.00

                      Customer Name:TEUTONICO,G.

               3709552        5XXGT4LJ1KG 306869        2019 KIA           OPTIMA LX     10/19/2018       23,387.00          0.00   12/04/2018          23,387.00           0.00       0.00          0.00

                      Customer Name:WADE,J

               3767947        5XXGT41.34KG 307109      2019 KIA            OPTIMA LX     12/05/2018       23,345.00          0.00   12/12/2018          23,345.00           0.00       0.00          0.00

               3704010        5XXGT4L36KG 307399       2019 KIA            OPTIMA LX     10/16/2018       23,846.00          0.00   11/13/2018          23,846.00           0.00       0.00          0.00

               3709574        5XXGT4L38KG 307937       2019 KIA            OPTIMA LX     10/19/2018       25,181.00          0.00   02/08/2019          25,181.00           0.00       0.00          0.00

               3709575        5XXGT4L38KG 307985        2019 KIA           OPTIMA LX     10/19/2018       23,387.00          0.00   12/05/2018          23,387.00           0.00       0.00          0.00

                      Customer Name: CORTES,R.

               3729211        5XXGT4L35KG 308219        2019 KIA           OPTIMA LX     11/05/2018       23,387.00          0.00   12/19/2018          23,387.00           0.00       0.00          0.00

               3749877        5XXGW4L29KG 316368       2019 KIA            OPTIMA SX     11/20/2018       31,978.00          0.00   03/29/2019          31,978.00           0.00       0.00          0.00

               3749878        5XXGW4L29KG 316547       2019 KIA            OPTIMA SX     11/20/2018       31,978.00          0.00   01/11/2019          31,978.00           0.00       0.00          0.00

               3749879        5XXGW4L29KG 318900       2019 KIA            OPTIMA SX     11/20/2018       32,436.00          0.00   04/10/2019          32,436.00           0.00       0.00          0.00

               3795008        5XXGT4L38KG 320333       2019 KIA            OPTIMA LX     12/26/2018       23,345.00          0.00   04/29/2019          23,345.00           0.00       0.00          0.00

               3791182        5XXGT4L36KG 320380       2019 KIA            OPTIMA LX     12/21/2018       23,345.00          0.00   04/10/2019          23,345.00           0.00      0.00           0.00

               3760357        5XXGW41.20KG 321619      2019 KIA            OPTIMA SX     11/29/2018       31,978.00          0.00   12/17/2018          31,978.00           0.00      0.00           0.00

               3784145        5XXGT4L36KG 321738       2019 KIA            OPTIMA LX     12/18/2018       23,345.00          0.00   03/18/2019          23,345.00           0.00      0.00           0.00

               3787052        5XXGT4L38KG 322888        2019 KIA           OPTIMA LX     12/19/2018       23,345.00          0.00   02/27/2019          23,345.00           0.00      0.00           0.00


               3784190        5XXGT4L3XKG 322889        2019 KIA           OPTIMA LX     12/18/2018       23,345.00          0.00   04/22/2019          23,345.00           0.00      0.00           0.00

               3951835        5XXGT4L35KG 323366        2019 KIA           OPTIMA LX     04/26/2019       25,261.00          0.00   06/10/2019           2,404.36           0.00      0.00           0.00

               3979654        5XXGV4L28KG 324254       2019 KIA            OPTIMA SXL    05/17/2019       36,033.00          0.00   08/16/2019           1,010.01           0.00       0.00          0.00

               3787022        5XXGT4L32KG 325110       2019 KIA            OPTIMA LX     12/19/2018       23,804.00          0.00   02/13/2019          23,804.00           0.00       0.00          0.00

               3787039        5XXGT4I.34KG325111       2019 KIA            OPTIMA LX     12/19/2018       23,804.00          0.00   04/22/2019          23,804.00           0.00       0.00          0.00


               3824736        5XXGT4L37KG 325359        2019 KIA           OPTIMA LX     01/22/2019       23,387.00          0.00   03/20/2019          23,387.00           0.00       0.00          0.00


               3824725        5XXGT4L32KG 325365        2019 KIA           OPTIMA LX     01/22/2019       23,387.00          0.00   05/17/2019            800.54            0.00       0.00          0.00

               3800546        5XXGT4L34KG 325366        2019 KIA           OPTIMA LX     12/28/2018       23,387.00          0.00   04/25/2019          23,387.00           0.00       0.00          0.00

               3791156        5XXGT4L31KG 325504        2019 KIA           OPTIMA LX     12/21/2018       23,345.00          0.00   02/22/2019          23,345.00           0.00       0.00          0.00

               3791167        5XXGT4L33KG 325505        2019 KIA           OPTIMA LX     12/21/2018       23,345.00          0.00   05/01/2019            890.70            0.00       0.00          0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 90 of 156 PageID #: 90
                                                                                  Hyundai Capital America                                                                                  Page: 16
Report ID: TRIAL2                                                                     TRIAL BALANCE
                                                                                                                                                                                          10/03/2019

                                                                                                                                                                                             16:45:35
Cost Center: 44009                                                                    As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kia
                                                                                                                                                        Principal Balance:               3,694,333.63

Today's Interest                    -4.86      Past Due Interest                   32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                   8,719.80     Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                      10/27/2019     Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20    Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model           Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3800548    5XXGT4L35KG 325893      2019 KIA            OPTIMA LX     12/28/2018       23,413.00          0.00   03/27^019           23,413.00           0.00       0.00          0.00

               3832964    5XXGT4L38KG 325905       2019 KIA           OPTIMA LX    01/28^019         23,413.00          0.00   04/03/2019          23,413.00           0.00       0.00          0.00

               3824730    5XXGT4L35KG 326123       2019 KIA           OPTIMA LX    01/22/2019        23,846.00          0.00   05/04/2019          23,846.00           0.00       0.00          0.00    )
               3824738    5XXGT4L37KG 326124       2019 KIA           OPTIMA LX    01/22/2019        23,846.00          0.00   05/21/2019           1,523.23           0.00       0.00          0.00

               3800560    5XXGT4L3XKG 326540       2019 KIA           OPTIMA LX     12/28/2018       23,413.00          0.00   06/03/2019           1,568.98           0.00       0.00          0.00

               3929627    5XXGT4L35KG 326879       2019 KIA           OPTIMA LX    04/12/2019        25,261.00          0.00   07/11/2019          25,261.00           0.00       0.00          0.00

               3829712    5XXGT4L36KG 326972       2019 KIA           OPTIMA LX    01/24/2019        23,413.00          0.00   05/09/2019          23,413.00           0.00       0.00          0.00

               3829711    5XXGT4L35KG 326977       2019 KIA           OPTIMA LX    01/24/2019        23,413.00          0.00   04/16/2019          23,413.00           0.00       0.00          0.00

               3795012    5XXGT4L38KG 327539       2019 KIA           OPTIMA LX     12/26/2018       23,804.00          0.00   04/25/2019          23,804.00           0.00       0.00          0.00

               3795000    5XXGT4L38KG 327541       2019 KIA           OPTIMA LX     12/26/2018       23,804.00          0.00   04/29/2019          23,804.00           0.00       0.00          0.00

               3795013    5XXGT4L38KG 327542       2019 KIA           OPTIMA LX     12/26/2018       23,804.00          0.00   08/21/2019           1,343.77           0.00       0.00          0.00

               3795026    5XXGT4L3XKG 327543      2019 KIA            OPTIMA LX    12/26/2018        23,804.00          0.00   01/30/2019          23,804.00           0.00      0.00           0.00

               3794968    5XXGT4L33KG 327609      2019 KIA            OPTIMA LX    12^6/2018         23,345.00          0.00   03/01/2019          23,345.00           0.00      0.00           0.00

               3800562    5XXGT4L3XKG 327610      2019 KIA            OPTIMA LX    12/28/2018        23,345.00          0.00   02/21/2019          23,345.00           0.00      0.00           0.00

               3794957    5XXGT4L31KG 327611      2019 KIA            OPTIMA LX    12/26/2018        23,345.00          0.00   04/01/2019          23,345.00           0.00      0.00           0.00

               3791188    5XXGT4L36KG 328320      2019 KIA            OPTIMA LX    12/21/2018        23,345.00          0.00   05/08/2019          23,345.00           0.00      0.00           0.00

               3791160    5XXGT4L31KG 328323      2019 KIA            OPTIMA LX    12/21/2018        23,345.00          0.00   02/27/2019          23,345.00           0.00      0.00           0.00

               3798040    5XXGT4L34KG 329191      2019 KIA            OPTIMA LX    12/27/2018        23,345.00          0.00   02/13/2019          23,345.00           0.00      0.00           0.00

               3798051    5XXGT4L3XKG 329194       2019 KIA           OPTIMA LX    12/27/2018        23,345.00          0.00   05/10/2019           1,583.54           0.00      0.00           0.00

               3834637    5XXGT4L30KG 329253       2019 KIA           OPTIMA LX    01/29/2019        23,804.00          0.00   05/09/2019            481.98            0.00      0.00           0.00

               3798036    5XXGT4L32KG 329254       2019 KIA           OPTIMA LX     12/27/2018       23,804.00          0.00   04/17/2019          23,804.00           0.00      0.00           0.00

               4058506    5XXGT4L30KG 329351       2019 KIA           OPTIMA LX    07/17/2019        25,762.00          0.00   08/20/2019          25,762.00           0.00      0.00           0.00

               3798047    5XXGT4L38KG 329730       2019 KIA           OPTIMA LX     12/27/2018       23,345.00          0.00   04/11/2019          23,345.00           0.00      0.00           0.00

               3808106    5XXGT4L3XKG 329731       2019 KIA           OPTIMA LX    01/03/2019        23.345.00          0.00   04/15/2019          23,345.00           0.00      0.00           0.00

               3942157    5XXGT4L38KG 329775       2019 KIA           OPTIMA LX    04/22/2019        25,719.00          0.00   05/30/2019          25,719.00           0.00      0.00           0.00

               3803994    5XXGT4L33KG 330106       2019 KIA           OPTIMA LX    01/02/2019        23,387.00          0.00   04/25/2019          23,387.00           0.00      0.00           0.00

               3808096    5XXGT4L35KG 330107       2019 KIA           OPTIMA LX    01/03/2019        23,387.00          0.00   06/10/2019          23,387.00           0.00      0.00           0.00


               3808102    5XXGT4L39KG 330112       2019 KIA           OPTIMA LX    01/03/2019        23,387.00          0.00   05/08/2019          23,387.00           0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 91 of 156 PageID #: 91
                                                                                   Hyundai Capital America                                                                                 Page: 17
Report ID: TRIAL2                                                                     TRIAL BALANCE
                                                                                                                                                                                          10/03/2019

                                                                                                                                                                                             16:45:35
Cost Center: 44009                                                                    As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kia
                                                                                                                                                        Principal Balance:               3,694,333.63

Today's Interest                    -4.86      Past Due Interest                    32,699.53    Base Rate                                  .0000%      Credit Limit                     9,050,000.00
Accrued Interest                 1,418.42      Past Due Principal                    8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                       10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20    Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model           Date          Principal      Principal     Date              Amount          interest   interest      interest

               3808091    5XXGT4L30KG 330113       2019 KIA           OPTIMA LX     01/03/2019       23,387.00          0.00   06/17/2019           1,507.44           0.00       0.00          0.00

               3800550    5XXGT4L36KG 330116       2019 KIA           OPTIMA LX     12/28/2018       23.387.00          0.00   05/15/2019          23,387.00           0.00       0.00          0.00

               3803995    5XXGT4L33KG 330509       2019 KIA           OPTIMA LX     01/02/2019       23,846.00          0.00   05/23/2019          23,846.00           0.00       0.00          0.00    )
               4053136    5XXGT4L34KG 335329       2019 KIA           OPTIMA LX     07/12/2019       25,303.00          0.00   07/17/2019          25,303.00           0.00       0.00          0.00

               4045355    5XXGU4L13KG 342168       2019 KIA           OPTIMA EX     07/08/2019       30,599.00     30,599.00                           0.00            0.00      11.74          0.00

               3855714    5XXGV4L22KG 343589       2019 KIA           OPTIMA SXL    02/14/2019       35,653.00          0.00   03/04/2019          35,653.00           0.00       0.00          0.00

               3959624    5XXGV4L26KG 344082      2019 KIA            OPTIMA SXL    05/02/2019       35,574.00     35,574.00                           0.00            0.00      13.64          0.00

               3864302    5XXGT4L37KG 344123      2019 KIA            OPTIMA LX     02/21/2019       23,480.00          0.00   07/10/2019           1,443.27           0.00       0.00          0.00

               3855689    5XXGT4L30KG 344125       2019 KIA           OPTIMA LX     02/14/2019       23,480.00          0.00   06/17/2019           1,993.07           0.00       0.00          0.00

               3915744    5XXGU4L10KG 344296       2019 KIA           OPTIMA EX     04/02/2019       30,426.00          0.00   04/30/2019          30,426.00           0.00       0.00          0.00

               3855695    5XXGT4L34KG 344435       2019 KIA           OPTIMA LX     02/14/2019       23,480.00          0.00   08/08/2019          23,480.00           0.00       0.00          0.00

               3855701    5XXGT4L36KG 344436       2019 KIA           OPTIMA UK     02/14/2019       23,480.00          0.00   08/19/2019          23,480.00           0.00       0.00          0.00

               3594481    KNDMC5C11J6 347913       2018 KIA           SEDONA EX     07/11/2018       36,532.00          0.00   11/13/2018          36,532.00           0.00       0.00          0.00

               3594480    KNDMC5C10J6 348843       2018 KIA           SEDONA EX     07/11/2018       36,166.00          0.00   10/15/2018          36,166.00           0.00       0.00          0.00

               3919027    5XXGU4L1XKG 352910       2019 KIA           OPTIMA EX     04/04/2019       29,968.00          0.00   04/22/2019          29,966.00           0.00       0.00          0.00


               3915745    5XXGU4L10KG 353192       2019 KIA           OPTIMA EX     04/02/2019       29,968.00          0.00   06/10/2019           2,140.15           0.00      0.00           0.00

               4053133    5XXGU4L10KG 353306       2019 KIA           OPTIMA EX     07/12/2019       30,099.00     30,099.00                           0.00            0.00      11.54          0.00

               4053134    5XXGT4L39KG 353535       2019 KIA           OPTIMA LX     07/12/2019       25,762.00     25,762.00                           0.00            0.00       9.88          0.00

               3969540    5XXGU4L12KG 356594       2019 KIA           OPTIMA EX     05/10/2019       29,925.00          0.00   06/06/2019            889.96            0.00       0.00          0.00

               3929830    5XXGT4L36KG 359244       2019 KIA           OPTIMA LX     04/12/2019       26,664.00          0.00   05/01/2019            606.86            0.00       0.00          0.00

               3598601    KNDMB5C18J6 360497       2018 KIA           SEDONA LX     07/16/2018       33,761.00          0.00   12/28/2018          33,761.00           0.00      0.00           0.00


               4032051    5XXGT4L32KG 360780       2019 KIA           OPTIMA LX     08/26/2019       23,918.00     23,918.00                           0.00            0.00       9.18          0.00


               3929619    5XXGT4L31KG 360799       2019 KIA           OPTIMA LX     04/12/2019       26,664.00          0.00   05/21/2019             61.67            0.00      0.00           0.00

               3925685    5XXGT4L39KG 360940       2019 KIA           OPTIMA LX     04/10/2019       26,205.00          0.00   05/02/2019          26,205.00           0.00      0.00           0.00

               4009343    5XXGT4L36KG 361110       2019 KIA           OPTIMA LX     06/11/2019       23,918.00          0.00   07/22/2019          23,918.00           0.00      0.00           0.00

               4035754    5XXGT4L39KG 361649       2019 KIA           OPTIMA LX     06/28/2019       23,918.00     23,918.00                           0.00            0.00       9.18          0.00

               4005457    5XXGT4L35KG 361695       2019 KIA           OPTIMA LX     08/07/2019       24,376.00     24,376.00                           0.00            0.00       9.34          0.00

               4005455    5XXGT4L30KG 361698       2019 KIA           OPTIMA LX     06/07/2019       24,376.00     24,376.00                           0.00            0.00       9.34          0.00
                                 Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 92 of 156 PageID #: 92
                                                                                    Hyundai Capital America                                                                                Page: 18
Report ID: TRIAL2                                                                      TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                             16:45:35
Cost Center: 44009                                                                     As Of: 10/03/2019
Dealer: KMNY097• Nemet Kla
                                                                                                                                                        Principal Balance:               3.694.333.63

Today's Interest                     -4.86      Past Due Interest                   32.699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1.418.42      Past Due Principal                   8.719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56.999.53      Past Due Date                      10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019      Last Inspection Date        11/27/2018 6:14:20   Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                 Effective       Original       Current          Last Payment                  Today's    Accrued          Spilt
Code            Loan ID            Serial #        Year Make           Model           Date         Principal      Principal     Date              Amount          Interest   Interest      Interest

               3984621    5XXGT4L36KG 361754        2019 KIA           OPTIMA LX    05/07/2019       26,205.00          0.00   05/31/2019            254.57            0.00       0.00          0.00

               4006965    5XXGT4L33KG 362134        2019 KIA           OPTIMA LX    06/10/2019       23,918.00          0.00   07/17/2019           1,667.10           0.00       0.00          0.00

               3594484    KNDMC5C13J6 362915        2018 KIA           SEDONA EX    07/11/2018       35,896.00          0.00   12/21/2018          35,896.00           0.00       0.00          0.00

               3959626    5XXGW4L29KG 363125        2019 KIA           OPTIMA SX    05/02/2019       31,986.00          0.00   08/02/2019          31,986.00           0.00       0.00          0.00

               3598599    KNDMB5C15J6 363227        2018 KIA           SEDONA LX    07/16/2018       33,396.00          0.00   10/05/2018          33,396.00           0.00       0.00          0.00

               3959622    5XXGT4L34KG 364555        2019 KIA           OPTIMA LX    05/02/2019       26,664.00          0.00   08/08/2019          26,664.00           0.00       0.00          0.00

               4053138    5XXGT4L32KG 364666        2019 KIA           OPTIMA LX    07/12/2019       26,248.00     26,248.00                           0.00            0.00      10.06          0.00

               4056842    5XXGT4L34KG 365513        2019 KIA           OPTIMA LX    07/16/2019       25,303.00     25,303.00                            0.00           0.00       9.70          0.00

               4056843    5XXGT4L3XKG 365631        2019 KIA           OPTIMA LX    07/16/2019       26,706.00     26,706.00                            0.00           0.00      10.24          0.00

               3956397    5XXGW4L22KG 365914        2019 KIA           OPTIMA SX    04/30/2019       32,444.00          0.00   07/08/2019           2,065.63           0.00       0.00          0.00

               3959825    5XXGW4L21 KG 367041       2019 KIA           OPTIMA SX    05/02/2019       31,986.00          0.00   06/17/2019           1,318.91           0.00       0.00          0.00

               4059908    5XXGT4L3XKG 368240       2019 KIA            OPTIMA LX    07/18/2019       26,248.00          0.00   08/14/2019          26,248.00           0.00       0.00          0.00

               3984622    5XXGU4L13KG 368267       2019 KIA            OPTIMA EX    05/07/2019       27,456.00          0.00   05/21/2019           4,378.11           0.00       0.00          0.00

               4005456    5XXGT4L32KG 368510       2019 KIA            OPTIMA LX    06/07/2019       23,918.00     23,918.00                           0.00            0.00       9.18          0.00

               4005458    5XXGT4L38KG 368866       2019 KIA            OPTIMA LX    06/07/2019       23,918.00     23,918.00                           0.00            0.00       9.18          0.00

               3959823    5XXGU4L13KG 369578       2019 KIA            OPTIMA EX    05/02/2019       29,925.00          0.00   06/25/2019           8,756.94           0.00      0.00           0.00

               3979853    5XXGU4L19KG 369617       2019 KIA            OPTIMA EX    05/17/2019       29,925.00          0.00   08/12/2019          29,925.00           0.00      0.00           0.00

               4056841    5XXGT4L31KG 373987       2019 KIA            OPTIMA LX    07/16/2019       26,706.00          0.00   09/04/2019          26,706.00           0.00      0.00           0.00


               4009344    5XXGT4L38KG 375512       2019 KIA            OPTIMA LX    06/11/2019       23,438.00          0.00   09/05/2019          23,438.00           0.00      0.00           0.00

               4030251    5XXGT4L39KG 376202       2019 KIA            OPTIMA LX    06/25/2019       23,438.00          0.00   09/12/2019          23,438.00           0.00      0.00           0.00

               4032052    5XXGT4L32KG 376901       2019 KIA            OPTIMA LX    06/26/2019       23,896.00     23,896.00                           0.00            0.00       9.16          0.00

               4032050    5XXGT4L30KG 377237       2019 KIA            OPTIMA LX    06/26/2019       23,896.00     23,896.00                           0.00            0.00       9.16          0.00

               4053135    5XXGT4L35KG 377363       2019 KIA            OPTIMA LX    07/12/2019       26,290.00          0.00   08/29/2019            600.09            0.00      0.00           0.00

               4053137    5XXGT4L32KG 377370       2019 KIA            OPTIMA LX    07/12/2019       26,248.00     26,248.00                           0.00            0.00      10.06          0.00

               4035753    5XXGT4L32KG 378082       2019 KIA            OPTIMA LX    06/28/2019       23,918.00     23,918.00                           0.00            0.00      9.18           0.00

               4032054    5XXGT4L34KG 378083        2019 KIA           OPTIMA LX    06/26/2019       23,918.00     23,918.00                           0.00            0.00       9.18          0.00

               4058505    5XXGT4L32KG 378454        2019 KIA           OPTIMA LX    07/17/2019       26,268.00          0.00   08/08/2019           1,728.24           0.00      0.00           0.00

               4032056    5XXGT4L38KG 378815        2019 KIA           OPTIMA LX    06/26/2019       23,438.00     23,438.00                           0.00            0.00       8.98          0.00
                                    Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 93 of 156 PageID #: 93
                                                                                          Hyundai Capital America                                                                                 Page: 19
Report ID: TRIAL2                                                                                                                                                                                10/03/2019
                                                                                              TRIAL BALANCE
                                                                                                                                                                                                    16:45:35
Cost Center:44009                                                                            As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                               Principal Balance:               3,694,333.63

Today's interest                          -4.86     Past Due Interest                     32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42     Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date         11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               4030252         5XXGT4L3XKG 378816       2019 KIA           OPTIMA LX       06/25/2019       23,438.00          0.00   09/16/2019             546.10           0.00       0.00          0.00

               4032053         5XXGT4L33KG 378818       2019 KIA           OPTIMA IX       06/26/2019       23,438.00     23,438.00                            0.00           0.00       8.98          0.00

               4032055         5XXGT4L35KG 378819       2019 KIA           OPTIMA LX       06/26/2019       23,438.00          0.00   07/29/2019          23,438.00           0.00       0.00          0.00

               3595915         KNDMB5C15J6 387818       2018 KIA           SEDONA LX       07/12/2018       29,631.00          0.00   10/12/2018          29,631.00           0.00       0.00          0.00

               3598605        KNDMC5C12J6 395842        2018 KIA           SEDONA EX       07/16/2018       33,633.00          0.00   11/06/2018          33,633.00           0.00       0.00          0.00

               3595924        KNDMC5C19J6 396888        2018 KIA           SEDONA EX       07/12/2018       33,540.00          0.00   10/11/2018          33,540.00           0.00       0.00          0.00

               3483829        KNDMC5C17J6 397439       2018 KIA            SEDONA EX       04/16/2018       33,268.00          0.00   04/25/2019          29,941.20           0.00       0.00          0.00

               3595922        KNDMC5C17J6 397442       2018 KIA            SEDONA EX       07/12/2018       33,268.00          0.00   12/12/2018          33,268.00           0.00      0.00           0.00

               3594486        KNDMC5C15J6 397844       2018 KIA            SEDONA EX       07/11/2018       36,261.00          0.00   01/08/2019          36,261.00           0.00      0.00           0.00

               3598611        KNDMC5C19J6 401250       2018 KIA            SEDONA EX       07/16/2018       33,268.00          0.00   10/12/2018          33,268.00           0.00      0.00           0.00

               3687393        KNDPNCAC7J7 428375       2018 KIA            SPORTAGE EX     10/01/2018       29,946.00          0.00   08^0/2019            3,219.91           0.00      0.00           0.00

               3682990        5XYPGDA35KG 439301       2019 KIA            SORENTO LX      09/27/2018       31,591.00          0.00   03/15/2019          31,591.00           0.00      0.00           0.00

               3679388        5XYPGDA30KG 439304       2019 KIA            SORENTO LX      09/25/2018       31,591.00     31,591.00                            0.00           0.00      12.12          0.00

               3675284        5XYPGDA33KG 439684       2019 KIA            SORENTO LX      09/20/2018       31,356.00          0.00   01/10/2019          31,356.00           0.00      0.00           0.00

               3499774        5XYPHDA58KG 451599       2019 KIA            SORENTO EX      04/27/2018       40,292.00          0.00   05/16/2019          36,262.80           0.00      0.00           0.00

               3682995        5XYPGDA3XKG 452755       2019 KIA            SORENTO LX      09/27/2018       31,809.00          0.00   12/04/2018          31,809.00           0.00      0.00           0.00

                      Customer Name: KOSARSKA, M.

               3679421        5XYPGDA39KG 452763       2019 KIA            SORENTO LX      09/25/2018       31,809.00         0.00    11/06/2018          31,809.00           0.00      0.00           0.00

               3656459        5XYPHDA55KG 460048       2019 KIA            SORENTO EX      09/05/2018       37,070.00         0.00    11/07/2018          37,070.00           0.00      0.00           0.00    )
               3626757        5XYPKDA55KG 467082       2019 KIA            SORENTO SX      08/09/2018       41,568.00         0.00    02/19/2019          41,568.00           0.00      0.00           0.00

               3615919        5XYPKDA52KG 467105       2019 KIA            SORENTO SX      07/31/2018       41,588.00         0.00    01/16/2019          41,568.00           0.00      0.00           0.00

               3615923        5XYPKDA56KG 467110       2019 KIA            SORENTO SX      07/31/2018       41,568.00         0.00    11/29/2018          41,568.00           0.00      0.00           0.00

                      Customer Name: LEBERFELD,J.

               3656357        5XYPGDA32KG 472613       2019 KIA            SORENTO LX      09/05/2018       29,647.00         0.00    05/16/2019          29,647.00           0.00      0.00           0.00

               3662053        5XYPHDA59KG 474955       2019 KIA            SOREI^JTO EX    09/11/2018       37,384.00         0.00    12/28/2018          37,384.00           0.00      0.00           0.00

               3656458        5XYPHDA54KG 478590       2019 KIA            SORENTO EX      09/05/2018       40,555.00         0.00    04/25/2019          40,555.00           0.00      0.00           0.00

               3833977        5XYPGDA35KG 480480       2019 KIA            SORENTO LX      01/28/2019       30,130.00         0.00    02/21/2019          30,130.00           0.00      0.00           0.00

               3602242        KNDPNCAC5K7492416        2019 KIA            SPORTAGE EX     07/18/2018       32,761.00         0.00    11/13/2018          32,761.00           0.00      0.00           0.00

               3647999        5XYPHDA53KG 492819       2019 KIA            SORENTO EX      08/28/2018       40,555.00         0.00    10/11/2018          40,555.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 94 of 156 PageID #: 94
                                                                                        Hyundai Capital America                                                                                  Page: 20
Report ID: TRIAL2                                                                                                                                                                               10/03/2019
                                                                                            TRIAL BALANCE
                                                                                                                                                                                                   16:45:35
Cost Center;44009                                                                          As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kia
                                                                                                                                                              Principal Balance:               3,694,333.63

Today's Interest                         -4.86     Past Due Interest                    32,699.53     Base Rate                                  .0000%       Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42     Past Due Principal                     8,719.80    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable                  56,999.53     Past Due Date                        10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                               0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                   Today's    Accrued          Split
Code            Loan ID                Serial #       Year Make           Model            Date          Principal      Principal     Date               Amount          Interest   Interest      Interest

               3598686       KNDPNCACXK7 494002        2019 KIA           SPORTAGE EX    07/16/2018       28,497.00          0.00   12/08/2018           28,497.00           0.00       0.00          0.00

               3602245       KNDPNCAC7K7 494975        2019 KIA           SPORTAGE EX    07/18/2018       30,431.00          0.00   12/17/2018           30,431.00           0.00       0.00          0.00

               3602238       KNDPNCAC1K7 495328        2019 KIA           SPORTAGE EX    07/18/2018       30,066.00          0.00   11/14/2018           30,066.00           0.00       0.00          0.00

               3598671       KNDPNCAC2K7 495337        2019 KIA           SPORTAGE EX    07/16/2018       30,066.00          0.00   11/06/2018           30,086.00           0.00       0.00          0.00

               3579958       KNDPNCAC1K7 495409        2019 KIA           SPORTAGE EX    06/28/2018       30,431.00          0.00   02/05/2019           30,431.00           0.00       0.00          0.00

               3598657       KNDPMCAC6K7 496672        2019 KIA           SPORTAGE LX    07/16/2018       25,637.00          0.00   10/11/2018           25,637.00           0.00       0.00          0.00

               3697208        5XYPHDA54KG 497379      2019 KIA            SORENTO EX     10/10/2018       37,028.00          0.00   01/28/2019           37,028.00           0.00       0.00          0.00

               3674216        5XYPKDA54KG 497531      2019 KIA            SORENTO SX     09/20/2018       43,557.00          0.00   11/08/2018           43,557.00           0.00       0.00          0.00

               3648002        5XYPHDA55KG 498802      2019 KIA            SORENTO EX     08/28/2018       40,920.00          0.00   02/13/2019           40,920.00           0.00       0.00          0.00

               3711992       KNDPNCAC4K7 499275       2019 KIA            SPORTAGE EX    10/22/2018       32,761.00          0.00   11/27/2018           32,761.00           0.00       0.00          0.00

               3674201        5XYPHDA56KG 500363      2019 KIA            SORENTO EX     09/20/2018       37.384.00          0.00   10/11/2018           37,384.00           0.00       0.00          0.00

               3611863       KNDPNCACXK7 500512       2019 KIA            SPORTAGE EX    07/26/2018       30,339.00          0.00   03/07/2019           30,339.00           0.00      0.00           0.00

               3675913        5XYPKDA55KG 500601      2019 KIA            SORENTO SX     09/21/2018       41,202.00          0.00   12/18/2018           41,202.00           0.00      0.00           0.00

               3679461        5XYPKDA54KG 500606      2019 KIA            SORENTO SX     09/25/2018       41,202.00          0.00   10/30/2018           41,202.00           0.00      0.00           0.00

               3602224       KNDPMCAC2K7 501303       2019 KIA            SPORTAGE LX    07/18/2018       27,216.00          0.00   12/18/2018           27,216.00           0.00      0.00,          0.00

               3602225       KNDPMCAC2K7 501432       2019 KIA            SPORTAGE LX    07/18/2018       26,850.00          0.00   12/05/2018           26,850.00           0.00      0.00           0.00

                      Customer Name: DORMAN,T

               3656460        5XYPHDA56KG 501786      2019 KIA            SORENTO EX     09/05/2018       40,555.00          0.00   12/12/2018           40,555.00           0.00      0.00           0.00

               3674215        5XYPKDA52KG 503343      2019 KIA            SORENTO SX     09/20/2018       41,202.00          0.00   11/20/2018           41,202.00           0.00      0.00           0.00

               3668019        5XYPKDA55KG 503918      2019 KIA            SORENTO SX     09/17/2018       41,202.00          0.00   10/17/2018           41,202.00           0.00      0.00           0.00

               3979658        5XYPKDA50KG 505141      2019 KIA            SORENTO SX     05/17/2019       43,298.00     43,298.00                            0.00            0.00      16.60          0.00

               3753428        KNDMB5C12K6 505728      2019 KIA            SEDONA LX      11/23/2018       33,386.00          0.00   02/07/2019           33,386.00           0.00      0.00           0.00

               3989542        5XYPKDA56KG 506455      2019 KIA            SORENTO SX     05/10/2019       40,943.00          0.00   07/12/2019            1,670.39           0.00      0.00           0.00

               3665435       5XYPHDA50KG 508281       2019 KIA            SORENTO EX     09/13/2018       37,384.00          0.00   11/02/2018           37,384.00           0.00      0.00           0.00

               3662068        5XYPKDA59KG 510015      2019 KIA            SORENTO SX     09/11/2018       41,568.00         0.00    11/13/2018           41,568.00           0.00      0.00           0.00

               3664139       5XYPHDA57KG 511369       2019 KIA            SORENTO EX     09/12/2018       37,384.00         0.00    11/01/2018      • 37,384.00              0.00      0.00           0.00

               3656225        5XYPG4A30KG 511652      2019 KIA            SORENTO LX     09/05/2018       27,818.00         0.00    10/11/2018           27,818.00           0.00      0.00           0.00

               3779743        KNDMB5C12K6 511948      2019 KIA            SEDONA LX      12/14/2018       30,702.00         0.00    02/07/2019           30,702.00           0.00      0.00           0.00
                                     Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 95 of 156 PageID #: 95
                                                                                         Hyundai Capital America                                                                                 Page: 21
Report ID: TRIAL2                                                                            TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kla
                                                                                                                                                              Principal Balance:               3,694,333.63

Today's Interest                          -4.86      Past Due Interest                    32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42      Past Due Principal                    8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53       Past Due Date                       10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019       Last Inspection Date        11/27/2018 6:14:20    Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #         Year Make           Model           Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3667940        5XYPG4A33KG 511953         2019 KIA           SORENTO LX    09/17/2018       27,818.00          0.00   10/09/2018          27,818.00           0.00       0.00          0.00

               3675899        5XYPGDA34KG 512190         2019 KIA           SORENTO LX    09/21/2018       29,604.00          0.00   10/09/2018          29,604.00           0.00       0.00          0.00

               3674184        5XYPGDA37KG 512720         2019 KIA           SORENTO LX    09/20/2018       29,604.00          0.00   02/05/2019          29,604.00           0.00       0.00          0.00

               3679396        5XYPGDA32KG 512737         2019 KIA           SORENTO LX    09/25/2018       29,604.00          0.00   11/27/2018          29,604.00           0.00       0.00          0.00

               3791336        5XYPKDA52KG 514889        2019 KIA            SORENTO SX    12/21/2018       41,245.00     41,245.00                           0.00            0.00      15.82          0.00

               3765165        5XYPHDA56KG 515249        2019 KIA            SORENTO EX    12/04/2018       37,427.00          0.00   02/21/2019          37,427.00           0.00       0.00          0.00

               3679416        5XYPGDA38KG 515318        2019 KIA            SORENTO LX    09/25/2018       31,486.00          0.00   12/18/2018          31,486.00           0.00       0.00          0.00

               3679417        5XYPGDA38KG 515321        2019 KIA            SORENTO LX    09/25/2018       31,486.00          0.00   06/11/2019          31,486.00           0.00       0.00          0.00

               3674176        5XYPGDA32KG 515430         2019 KIA           SORENTO LX    09/20/2018       29,604.00          0.00   11/13/2018          29,604.00           0.00       0.00          0.00

               3679419        5XYPGDA38KG 515433         2019 KIA           SORENTO LX    09/25/2018       29,604.00          0.00   10/29/2018          29,604.00           0.00       0.00          0.00

               3674187        5XYPGDA39KG 515442         2019 KIA           SORENTO LX    09/20/2018       29,604.00          0.00   12/13/2018          29,604.00           0.00       0.00          0.00

               3679400        5XYPGDA33KG 515503        2019 KIA            SORENTO LX    09/25/2018       29,604.00          0.00   12/07/2018          29,604.00           0.00      0.00           0.00

                      Customer Name: BELL,SHAKIMA

               3679397        5XYPGDA32KG 515508        2019 KIA            SORENTO LX    09/25/2018       29,604.00          0.00   10/30/2018          29,604.00           0.00      0.00           0.00

               3701166        5XYPGDA34KG 515512        2019 KIA            SORENTO LX    10/12/2018       29,604.00          0.00   11/02/2018          29,604.00           0.00      0.00           0.00

               3679405        5XYPGDA34KG 515607        2019 KIA            SORENTO LX    09/25/2018       29,604.00          0.00   12/10/2018          29,604.00           0.00      0.00           0.00

                      Customer Name: CARR,L.

               3760402        5XYPHDA51KG 515739        2019 KIA            SORENTO EX    11/29/2018       37,427.00          0.00   01/28/2019          37,427.00           0.00      0.00           0.00

               3682991        5XYPGDA35KG 515745        2019 KIA            SORENTO LX    09/27/2018       29,604.00          0.00   12/10/2018          29,604.00           0.00      0.00           0.00

                      Customer Name: ALTAMIRANO,A.

               3882989        5XYPGDA34KG 515753        2019 KIA            SORENTO LX    09/27/2018       29,604.00          0.00   11/06/2018          29,604.00           0.00      0.00           0.00

               3879430        5XYPGDA3XKG 515756        2019 KIA            SORENTO LX    09/25/2018       29,604.00          0.00   10/09/2018          29,604.00           0.00      0.00           0.00

               3784605        KNDMB5C16K6 515940        2019 KIA            SEDONA LX     12/18/2018       33,386.00          0.00   03/15/2019          33,386.00           0.00      0.00           0.00

               3679393        5XYPGDA31KG 516195        2019 KIA            SORENTO LX    09/25/2018       29,970.00          0.00   10/09/2018          29,970.00           0.00      0.00           0.00

               3781709        KNDMB5C18K6 516622        2019 KIA            SEDONA LX     12/17/2018       33,751.00          0.00   02/12/2019          33,751.00           0.00      0.00           0.00

               3679398        5XYPGDA32KG 516710        2019 KIA            SORENTO LX    09/25/2018       29,604.00          0.00   11/13/2018          29,604.00           0.00      0.00           0.00

               3679420        5XYPGDA38KG 516713        2019 KIA            SORENTO LX    09/25/2018       29,604.00          0.00   10/05/2018          29,604.00           0.00      0.00           0.00

               3781705        KNDMB5C14K6 517170        2019 KIA            SEDONA LX     12/17/2018       33,386.00          0.00   06/10/2019            730.89            0.00      0.00           0.00


               3784608        KNDMB5C1XK6 517187        2019 KIA            SEDONA LX     12/18/2018       33,751.00          0.00   02/20/2019          33,751.00           0.00      0.00           0.00
                                    Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 96 of 156 PageID #: 96
                                                                                          Hyundai Capital America                                                                                 Page: 22
Report ID: TRIAL2                                                                             TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                    16:45:35
Cost Center:44009                                                                            As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                               Principal Balance:               3,694,333.63

Today's Interest                           -4.86     Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                        1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                         09/36/2019      Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                  Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3781707         KNDMB5C17K6 517194        2019 KIA           SEDONA LX      12/17/2018       33,751.00          0.00   02/28/2019          33,751.00           0.00       0.00          0.00

               3650059        KNDPNCAC4K7 518570         2019 KIA           SPORTAGE EX    08/29/2018       32,404.00          0.00   02/01/2019          32,404.00           0.00       0.00          0.00

               3645962        KNDPM3ACXK7 518575         2019 KIA           SPORTAGE LX    08/27/2018       24,175.00          0.00   10/09/2018          24,175.00           0.00       0.00          0.00

               3693962         5XYPGDA33KG 518756        2019 KIA           SORENTO LX     10/09/2018       31,486.00          0.00   11/27/2018          31,486.00           0.00       0.00          0.00

               3692748        5XYPGDA34KG 518765         2019 KIA           SORENTO LX     10/05/2018       31,486.00          0.00   11/08/2018          31,486.00           0.00       0.00          0.00

               3693973        5XYPGDA58KG 519161         2019 KIA           SORENTO LX     10/09/2018       33,383.00          0.00   02/12/2019          33,383.00           0.00       0.00          0.00

               3903479         5XYPHDA55KG 519731        2019 KIA           SORENTO EX     03/25/2019       37,482.00          0.00   06/10/2019          37,482.00           0.00       0.00          0.00

               3611860        KNDPNCAC8K7 519799         2019 KIA           SPORTAGE EX    07/26/2018       30,066.00          0.00   03/11/2019          30,066.00           0.00       0.00          0.00

               3611862        KNDPNCAC9K7 519990         2019 KIA           SPORTAGE EX    07/26/2018       30,066.00          0.00   04/25/2019          30,066.00           0.00       0.00          0.00

               3693985        5XYPGDA37KG 520218         2019 KIA           SORENTO LX     10/09/2018       31,486.00          0.00   11/07/2018          31,486.00           0.00       0.00          0.00

               3697167        5XYPGDA34KG 520225         2019 KIA           SORENTO LX     10/10/2018       31,486.00          0.00   12/05/2018          31,486.00           0.00       0.00          0.00

                      Customer Name: BAEZ, R.

               3693961        5XYPGDA31KG 520229        2019 KIA            SORENTO LX     10/09/2018       31,486.00          0.00   11/15/2018          31,486.00           0.00      0.00           0.00

               3697179        5XYPGDA39KG 520236        2019 KIA            SORENTO LX     10/10/2018       31,486.00          0.00   11/07/2018          31,486.00           0.00      0.00           0.00

               3701144         5XYPG4A34KG 520399       2019 KIA            SORENTO LX     10/12/2018       27,818.00          0.00   10/30/2018          27,818.00           0.00      0.00           0.00

               3702282         5XYPG4A39KG 520608       2019 KIA            SORENTO LX     10/15/2018       28,183.00          0.00   11/15/2018          28,183.00           0.00      0.00           0.00

               3712694        5XYPGDA32KG 520644        2019 KIA            SORENTO LX     10/23/2018       29,604.00          0.00   11/29/2018          29,604.00           0.00      0.00           0.00

                      Customer Name; GILLESPIE, R.

               3704116        5XYPGDA34KG 520645        2019 KIA            SORENTO LX     10/16/2018       29,604.00          0.00   11/27/2018          29,604.00           0.00      0.00           0.00    )
               3701168        5XYPGDA38KG 520647        2019 KIA            SORENTO LX     10/12/2018       29,604.00          0.00   11/07/2018          29,604.00           0.00      0.00           0.00

               3693984        5XYPGDA35KG 520685        2019 KIA            SORENTO LX     10/09/2018       31,486.00          0.00   12/27/2018          31,486.00           0.00      0.00           0.00

               3712703        5XYPGDA39KG 520687        2019 KIA            SORENTO LX     10/23/2018       31,486.00          0.00   01/14/2019          31,486.00           0.00      0.00           0.00

               3702288        5XYPGDA31KG 520781        2019 KIA            SORENTO LX     10/15/2018       31,486.00          0.00   12/10/2018          31,486.00           0.00      0.00           0.00

               3697134         5XYPG4A35KG 520847       2019 KIA            SORENTO LX     10/10/2018       27,818.00          0.00   10/31/2018          27,818.00           0.00      0.00           0.00

               3874999         5XYPKDA55KG 521478       2019 KIA            SORENTO SX     03/01/2019       40,943.00          0.00   03/20/2019          40,943.00           0.00      0.00           0.00

               3709608         5XYPG4A35KG 521741       2019 KIA            SORENTO LX     10/19/2018       27,818.00          0.00   11/08/2018          27,818.00           0.00      0.00           0.00

               3693972        5XYPGDA57KG 522133        2019 KIA            SORENTO LX     10/09/2018       33,383.00          0.00   11/08/2018          33,383.00           0.00      0.00           0.00

               3693975        5XYPGDA59KG 522392        2019 KIA            SORENTO LX     10/09/2018       33,383.00          0.00   11/16/2018          33,383.00           0.00      0.00           0.00

               3697186        5XYPGDA52KG 522394        2019 KIA            SORENTO LX     10/10/2018       33,383.00          0.00   12/18/2018          33,383.00           0.00      0.00           0.00
                                    Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 97 of 156 PageID #: 97
                                                                                        Hyundai Capital America                                                                                 Page: 23
Report ID: TRIAL2                                                                          TRIAL BALANCE
                                                                                                                                                                                               10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center:44009                                                                          As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kla
                                                                                                                                                             Principal Balance:               3,694,333.63

Today's Interest                         -4.86     Past Due Interest                    32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3749991        5XYPHDA53KG 523048       2019 KIA           SORENTO EX     11/20/2018       37,792.00          0.00   06/11/2019           5,449.91           0.00       0.00          0.00

               3800617        5XYPKDA58KG 523225       2019 KIA           SORENTO SX     12/28/2018       41,245.00          0.00   02/07/2019          41,245.00           0.00       0.00          0.00

               3693970        5XYPGDA53KG 523263       2019 KIA           SORENTO LX     10/09/2018       33,383.00          0.00   02/12/2019          33,383.00           0.00       0.00          0.00

               3697196        5XYPGDA59KG 523414       2019 KIA           SORENTO LX     10/10/2018       33,791.00          0.00   02/28/2019          33,791.00           0.00       0.00          0.00

               3879623        5XYPHDA51KG 523470       2019 KIA           SORENTO EX     03/06/2019       37,482.00          0.00   03/26/2019          37,482.00           0.00       0.00          0.00

               3709631        5XYPHDA58KG 523773       2019 KIA           SORENTO EX     10/19/2018       40,198.00          0.00   05/13/2019          40,198.00           0.00       0.00          0.00

               3709622        5XYPG4A39KG 523833       2019 KIA           SORENTO LX     10/19/2018       27,818.00          0.00   11/06/2018          27,818.00           0.00       0.00          0.00

               3749992        5XYPHDA53KG 524281       2019 KIA           SORENTO EX     11/20/2018       37,792.00          0.00   04/02/2019          37,792.00           0.00      0.00           0.00

               3701164        5XYPGDA31KG 524829       2019 KIA           SORENTO LX     10/12/2018       29,604.00          0.00   12/07/2018          29,604.00           0.00      0.00           0.00

                      Customer Name:TAVAREZ,J.

               3702290        5XYPGDA52KG 525053       2019 KIA           SORENTO LX     10/15/2018       33,383.00     33,383.00                           0.00            0.00      12.80          0.00

               3979659        5XYPKDA58KG 525055       2019 KIA           SORENTO SX     05/17/2019       43,298.00          0.00   09/17/2019          43,298.00           0.00      0.00           0.00

               3702291        5XYPGDA59KG 525065      2019 KIA            SORENTO LX     10/15/2018       33,383.00          0.00   05/30/2019           1,632.77           0.00      0.00           0.00


               3712698        5XYPGDA35KG 525594      2019 KIA            SORENTO LX     10/23/2018       29,604.00          0.00   11/20/2018          29,604.00           0.00      0.00           0.00


               3709840        5XYPKDA5XKG 525719      2019 KIA            SORENTO SX     10/19/2018       45,732.00          0.00   01/11/2019          45,732.00           0.00      0.00           0.00

               3712709       5XYPGDA57KG 526750       2019 KIA            SORENTO LX     10/23/2018       33,748.00          0.00   03/07/2019          33,748.00           0.00      0.00           0.00

               3712712        5XYPHDA56KG 526820       2019 KIA           SORENTO EX     10/23/2018       40,241.00          0.00   05/21/2019          40,241.00           0.00      0.00           0.00

               3635816       KNDPMCAC8K7 527582       2019 KIA            SPORTAGE LX    08/17/2018       25,910.00          0.00   05/16/2019          25,910.00           0.00      0.00           0.00

               3850790        KNDMB5C15K6 528338       2019 KIA           SEDONA LX      02/11/2019       30,456.00          0.00   05/31/2019           1,110.85           0.00      0.00           0.00
                                                                                                                                                                                                             1
               3837197        KNDMB5C15K6 528341       2019 KIA           SEDONA LX      01/30/2019       30,456.00          0.00   05/24/2019            643.35            0.00       0.00          0.00

               3760363        5XYPG4A31KG 529724       2019 KIA           SORENTO LX     11/29/2018       27,818.00          0.00   12/12/2018          27,818.00           0.00       0.00          0.00

               3650024       KNDPMCAC1K7 530002        2019 KIA           SPORTAGE LX    08/29/2018       25,595.00          0.00   10/09/2018          25,595.00           0.00      0.00           0.00

               3873394        5XYPKDA54KG 530480       2019 KIA           SORENTO SX     02/28/2019       40,943.00     40,943.00                           0.00            0.00      15.70          0.00

               3760360        5XYPG4A30KG 531514       2019 KIA           SORENTO LX     11/29/2018       27,818.00          0.00   01/03/2019          27,818.00           0.00      0.00           0.00

               3808131        5XYPGDA37KG 531705       2019 KIA           SORENTO LX     01/03/2019       31,528.00          0.00   02/05/2019          31,528.00           0.00      0.00           0.00

                              5XYPGDA30KG 531769       2019 KIA           SORENTO LX     12/04/2018       29,647.00          0.00   01/10/2019          29,647.00           0.00      0.00           0.00
               3765146

               3791335        5XYPKDA51KG 531991       2019 KIA           SORENTO SX     12/21/2018       41,245.00          0.00   01/18/2019          41,245.00           0.00       0.00          0.00

               3879625        5XYPKDA52KG 531997       2019 KIA           SORENTO SX     03/08/2019       41,300.00     41,300.00                           0.00            0.00      15.84          0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 98 of 156 PageID #: 98
                                                                                          Hyundai Capital America                                                                                 Page: 24
Report ID: TRIAL2                                                                                                                                                                                10/03/2019
                                                                                              TRIAL BALANCE
                                                                                                                                                                                                    16:45:35
Cost Center:44009                                                                            As Of: 10/03/2019
Deafer: KMNY097- Nemet Kla
                                                                                                                                                               Principal Balance:               3,694,333.63

Today's Interest                          -4.86      Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42       Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53       Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019       Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #         Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3876424        5XYPKDA59KG 532385         2019 KIA           SORENTO SX     03/04/2019       40,943.00     40,943.00                            0.00           0.00      15.70          0.00

               3670137       KNDPMCAC1K7 532395          2019 KIA           SPORTAGE LX    09/18/2018       25,637.00          0.00   10/05/2018          25,637.00           0.00      0.00           0.00

               3670149       KNDPMCAC7K7 532398          2019 KIA           SPORTAGE LX    09/18/2018       25,637.00          0.00   10/11/2018          25,637.00           0.00      0.00           0.00

               3873395        5XYPKDA57KG 532403         2019 KIA           SORENTO SX     02/28/2019       40,943.00     40,943.00                            0.00           0.00      15.70          0.00

               3873396        5XYPKDA57KG 532630         2019 KIA           SORENTO SX     02/28/2019       41,300.00          0.00   08/12/2019           3,091.56           0.00      0.00           0.00

               3873456        KNDiVIBSCIIKe 532760       2019 KIA           SEDONA LX      02/28/2019       34,005.00          0.00   07/09/2019          34,005.00           0.00      0.00           0.00

               3876538        KNDMB5C15K6 532793        2019 KIA            SEDONA LX      03/04/2019       33,733.00          0.00   06/07/2019           2,716.61           0.00      0.00           0.00

               3690153       KNDPMCAC1K7 533353         2019 KIA            SPORTAGE LX    10/03/2018       25,637.00          0.00   12/12/2018          25,637.00           0.00      0.00           0.00

               3894078       KNDPMCAC5K7 533355         2019 KIA            SPORTAGE LX    10/09/2018       25,637.00          0.00   12/05/2018          25,637.00           0.00      0.00           0.00

                      Customer Name; CHANDRABHAN.O.

               3761978       5XYPHDA55KG 533368         2019 KIA            SORENTO EX     11/30/2018       37,427.00          0.00   06/12/2019          37,427.00           0.00      0.00           0.00

               3760382       5XYPGDA31KG 533451         2019 KIA            SORENTO LX     11/29/2018       29,647.00          0.00   01/07/2019          29,647.00           0.00      0.00           0.00

               3712874       KNDPMCAC8K7 533625         2019 KIA            SPORTAGE LX    10/23/2018       25,637.00          0.00   12/17/2018          25,637.00           0.00      0.00           0.00

               3711096       KNDPMCAC2K7 533765         2019 KIA            SPORTAGE LX    10/22/2018       25,637.00          0.00   11/15/2018          25,637.00           0.00      0.00           0.00

               3712875       KNDPMCAC9K7 534492         2019 KIA            SPORTAGE LX    10/23/2018       25,637.00          0.00   03/11/2019          25,637.00           0.00      0.00           0.00

               3711101       KNDPMCAC4K7 534495         2019 KIA            SPORTAGE LX    10/22/2018       25,637.00          0.00   02/13/2019          25,637.00           0.00      0.00           0.00

               3861786        KNDMB5C12K6 534503        2019 KIA            SEDONA LX      02/20/2019       30,864.00          0.00   04/16/2019          30,864.00           0.00      0.00           0.00

               3681452       KNDPMCAC0K7 534574         2019 KIA            SPORTAGE LX    09/26/2018       25,910.00          0.00   02/13/2019          25,910.00           0.00      0.00           0.00

               3681456       KNDPMCAC6K7 534577         2019 KIA            SPORTAGE LX    09/26/2018       25,910.00          0.00   02/08/2019          25,910.00           0.00      0.00           0.00    )
               3861794       KNDMB5C18K6 535221         2019 KIA            SEDONA LX      02/20/2019       30,771.00          0.00   04/29/2019          30,771.00           0.00      0.00           0.00

               4040515       KNDMB5C11K6 535447         2019 KIA            SEDONA LX      07/02/2019       33,913.00          0.00   08/30/2019             77.07            0.00      0.00           0.00

               3761974       5)(YPGDA39KG 535643        2019 KIA            SORENTO LX     11/30/2018       29,647.00          0.00   01/07/2019          29,647.00           0.00      0.00           0.00

               3873457       KNDMC5C16K6 535683         2019 KIA            SEDONA EX      02/28/2019       42,713.00         0.00    10/01/2019          42,713.00           0.00      0.00           0.00

               3881041       KNDMB5C19K6 535728         2019 KIA            SEDONA LX      03/07/2019       30,499.00         0.00    04/24/2019          30,499.00           0.00      0.00           0.00

               3743721       5XYPHDA59KG 535737         2019 KIA            SORENTO EX     11/14/2018       37,070.00         0.00    01/10/2019          37,070.00           0.00      0.00           0.00

               3760384       5XYPGDA32KG 536312         2019 KIA            SORENTO LX     11/29/2018       29.647.00         0.00    12/20/2018          29,647.00           0.00      0.00           0.00

               3749997       5XYPHDA56KG 536585         2019 KIA            SORENTO EX     11/20/2018       37,427.00         0.00    06/17/2019           1,758.75           0.00      0.00           0.00

               3873458       KNDMC5C18K6 536883         2019 KIA            SEDONA EX      02/28/2019       38,631.00         0.00    03/22/2019          38,631.00           0.00      0.00           0.00
                                     Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 99 of 156 PageID #: 99
                                                                                        Hyundai Capital America                                                                                 Page: 25
Report ID: TRIAL2                                                                          TRIAL BALANCE
                                                                                                                                                                                               10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: KMNY097• Nemet Kla
                                                                                                                                                             Principal Balance:               3,694,333.63

Today's Interest                          -4.86    Past Due Interest                    32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42    Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3749926        5XYPG4A37KG 536936       2019 KIA           SORENTO LX     11/20/2018       27,818.00          0.00   01/03/2019          27,818.00           0.00       0.00          0.00

               3785160        5XYPGDA3XKG 537448       2019 KIA           SORENTO LX     12/04/2018       29,647.00          0.00   12/21/2018          29,647.00           0.00       0.00          0.00

               3798112        5XYPGDA35KG 537499       2019.KIA           SORENTO LX     12/27/2018       31,528.00          0.00   02/01/2019          31,528.00           0.00       0.00          u.oo
                                                                                                                                                                                                             )
               3751934        5XYPHDA59KG 537830       2019 KIA           SORENTO EX     11/21/2018       37,792.00          0.00   12/21/2018          37,792.00           0.00       0.00          0.00

               3749993        5XYPHDA54KG 537833       2019 KIA           SORENTO EX     11/20/2018       37,792.00          0.00   01/15/2019          37,792.00           0.00       0.00          0.00

               3749986        5XYPGDA38KG 538047       2019 KIA           SORENTO LX     11/20/2018       29,647.00          0.00   12/11/2018          29,647.00           0.00       0.00          0.00

               3800810        5XYPGDA3XKG 538129       2019 KIA           SORENTO LX     12/28/2018       31,528.00          0.00   03/13/2019          31,528.00           0.00       0.00          0.00

               3765156        5XYPGDA39KG 538509       2019 KIA           SORENTO LX     12/04/2018       29,647.00          0.00   01/14/2019          29,647.00           0.00       0.00          0.00

               3765153        5XYPGDA34KG 538515       2019 KIA           SORENTO LX     12/04/2018       29,647.00          0.00   01/07/2019          29,647.00           0.00       0.00          0.00

               3650060        KNDPNCAC4K7 538558       2019 KIA           SPORTAGE EX    08/29/2018       29,709.00          0.00   12/05/2018          29,709.00           0.00       0.00          0.00

                      Custome Name: BAUTISTA, E.

               3769478        5XYPGDA31KG 538729       2019 KIA           SORENTO LX     12/07/2018       30,012.00          0.00   01/07/2019          30,012.00           0.00       0.00          0.00

               3765157        5XYPGDA39KG 538736       2019 KIA           SORENTO LX     12/04/2018       30,012.00          0.00   12/19/2018          30,012.00           0.00       0.00          0.00

               4040516        KNDMB5C12K6 539166       2019 KIA           SEDONA LX      07/02/2019       33.548.00          0.00   08/08/2019            549.65            0.00       0.00          0.00

               4040513        KNDMB5C10K6 539198       2019 KIA           SEDONA LX      07/02/2019       33,548.00          0.00   08/02/2019           5,200.98           0.00      0.00           0.00

               4037708        KNDMB5C18K6 539205      2019 KIA            SEDONA LX      07/01/2019       33,548.00          0.00   08/14/2019            453.77            0.00      0.00           0.00

               4040514        KNDMB5C10K6 539215      2019 KIA            SEDONA LX      07/02/2019       33,913.00          0.00   09/24/2019          33,913.00           0.00      0.00           0.00

               3760391        5XYPGDA3XKG 539846      2019 KIA            SORENTO LX     11/29/2018       29,647.00          0.00   01/09/2019          29,647.00           0.00      0.00           0.00

               3760390        5XYPGDA38KG 539859      2019 KIA            SORENTO LX     11/29/2018       29,647.00          0.00   01/16/2019          29,647.00           0.00      0.00           0.00    )
               3668095        KNDPMCAC4K7 540426      2019 KIA            SPORTAGE LX    09/17/2018       26,266.00          0.00   10/10/2018          26,266.00           0.00      0.00           0.00

               3881040        KNDMB5C15K6 540568      2019 KIA            SEDONA LX      03/07/2019       30,499.00          0.00   06/05/2019          30,499.00           0.00      0.00           0.00

               3650044       KNDPMCAC7K7 540839       2019 KIA            SPORTAGE LX    08/29/2018       25,637.00          0.00   10/10/2018          25,637.00           0.00      0.00           0.00

               3791298        5XYPGDA31KG 540982      2019 KIA            SORENTO LX     12/21/2018       31,528.00          0.00   01/09/2019          31,528.00           0.00      0.00           0.00

               3791305        5XYPGDA34KG 541043      2019 KIA            SORENTO LX     12/21/2018       31,528.00          0.00   01/09/2019          31,528.00           0.00      0.00           0.00

               3873397        5XYPKDA5XKG 541404      2019 KIA            SORENTO SX     02/28/2019       41,665.00     41,665.00                           0.00            0.00      15.98          0.00

               3873398        5XYPKDA5XKG 541421      2019 KIA            SORENTO SX     02/28/2019       41,665.00     41,665.00                           0.00            0.00      15.98          0.00

               3670150        KNDPMCAC7K7 541442       2019 KIA           SPORTAGE LX    09/18/2018       26,266.00          0.00   02/04/2019          26,266.00           0.00      0.00           0.00

               3760378        5XYPG4A39KG 541717       2019 KIA           SORENTO LX     11/29/2018       27,818.00          0.00   12/17/2018          27,818.00           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 100 of 156 PageID #: 100
                                                                                        Hyundai Capital America                                                                                  Page: 26
Report ID: TRIAL2                                                                           TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: KMNY097 - Nemet Kia
                                                                                                                                                              Principal Balance:               3,694,333.63

Today's Interest                          -4.86    Past Due Interest                     32,699.53    Base Rate                                  .0000%       Credit Limit                     9,050,000.00
Accrued Interest                       1,418.42    Past Due Principal                     8,719.80    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable                   56,999.53    Past Due Date                        10/27/2019    Equity Interest                            0.00         Presold Amount                          0.00
Billing Date                         09/30/2019    Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00         Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                   Today's    Accrued          Split
Code            Loan ID                 Serial #      Year Make           Model            Date          Principal      Principal     Date               Amount          Interest   Interest      interest

               3798094        5XYPGDA30KG 541976       2019 KIA           SORENTO LX     12/27/2018       31,894.00          0.00   03/08/2019           31,894.00           0.00       0.00          0.00

               3798117        5XYPGDA38KG 542003       2019 KIA           SORENTO LX     12/27/2018       31,894.00          0.00   02/07/2019           31,894.00           0.00       0.00          0.00

               3749957        5XYPGDA34KG 542404       2019 KIA           SORENTO LX     11/20/2018       30,012.00          0.00   01/07/2019           30,012.00           0.00       0.00          0.00    )
               3749953        5XYPGDA33KG 542412       2019 KIA           SORENTO LX     11/20/2018       30,012.00          0.00   12/06/2018           30,012.00           0.00       0.00          0.00

               3899305        5XYPGDA32KG 542742       2019 KIA           SORENTO LX     03/21/2019       32,096.00          0.00   05/30/2019            1,170.68           0.00       0.00          0.00

               3808122        SXYPG4A3XKG 544075      2019 KIA            SORENTO LX     01/03/2019       27,775.00          0.00   03/08/2019           27,775.00           0.00       0.00          0.00

               3903473        5XYPGDA39KG 544231      2019 KIA            SORENTO LX     03/25/2019       32,096.00     32,096.00                             0.00           0.00      12.32          0.00

               3903462        5XYPGDA32KG 544233      2019 KIA            SORENTO LX     03/25/2019       32,096.00          0.00   05/20/2019           32,096.00           0.00      0.00           0.00

               3903465        5XYPGDA33KG 544421      2019 KIA            SORENTO LX     03/25/2019       32,096.00          0.00   04/08/2019           32,096.00           0.00      0.00           0.00

               3804036        5XYPG4A3XKG 544495      2019 KIA            SORENTO LX     01/02/2019       27,775.00          0.00   04/29/2019             650.51            0.00      0.00           0.00

               3804031        5XYPG4A38KG 546553      2019 KIA            SORENTO LX     01/02/2019       27,775.00          0.00   03/06/2019           27,775.00           0.00      0.00           0.00

               3808136        5XYPGDA3XKG 547106      2019 KIA            SORENTO LX     01/03/2019       31,528.00          0.00   03/07/2019           31,528.00           0.00      0.00           0.00

               3656691        KNDPMCAC2K7 547455      2019 KIA            SPORTAGE LX    09/05/2018       25,980.00     25,960.00                             0.00           0.00      9.96           0.00

               3683082        KNDPMCAC2K7 547729      2019 KIA            SPORTAGE LX    09/27/2018       25,637.00          0.00   10/15/2018           25,637.00           0.00      0.00           0.00

               3683092        KNDPMCAC7K7 547824      2019 KIA            SPORTAGE LX    09/27/2018       25,637.00          0.00   11/09/2018           25,637.00           0.00      0.00           0.00

               3684957        KNDPMCAC8K7 547914      2019 KIA            SPORTAGE LX    09/28/2018       25,637.00          0.00   12/19/2018           25,637.00           0.00      0.00           0.00

               3683084        KNDPMCAC3K7 547917      2019 KIA            SPORTAGE LX    09/27/2018       25,637.00          0.00   10/30/2018           25,637.00           0.00      0.00           0.00

               3800568        5XYPG4A31KG 548080      2019 KIA            SORENTO LX     12/28/2018       27,775.00          0.00   03/13/2019           27,775.00           0.00      0.00           0.00

               3804045        5XYPGDA36KG 548222      2019 KIA            SORENTO LX     01/02/2019       31,852.00          0.00   04/01/2019           31,852.00           0.00      0.00           0.00
                                                                                                                                                                                                              )
               3690152        KNDPMCAC0K7 548359      2019 KIA            SPORTAGE LX    10/03/2018       25,637.00          0.00   12/05/2018           25,637.00           0.00      0.00           0.00

                      Customer Name: MULLANEY, M

               3694081        KNDPMCAC9K7 548361      2019 KIA            SPORTAGE LX    10/09/2018       25,637.00          0.00   12/05/2018           25,637.00           0.00      0.00           0.00

                      Customer Name:SENIiOR, R.

               3808133        5XYPGDA38KG 548593      2019 KIA            SORENTO LX     01/03/2019       31,528.00          0.00   02/13/2019           31,528.00           0.00      0.00           0.00

               3798116        5XYPGDA37KG 548908      2019 KIA            SORENTO LX     12/27/2018       31,528.00          0.00   02/21/2019           31,528.00           0.00      0.00           0.00

               3800607        5XYPGDA37KG 548911      2019 KIA            SORENTO LX     12/28/2018       31,528.00         0.00    03/28/2019           31,528.00           0.00      0.00           0.00

               3654050        KNDPNCAC9K7 549779      2019 KIA            SPORTAGE EX    09/04/2018       29,709.00          0.00   10/29/2018           29,709.00           0.00      0.00           0.00

               3808127        5XYPGDA33KG 550302      2019 KIA            SORENTO LX     01/03/2019       29,647.00         0.00    03/08/2019           29,647.00           0.00      0.00           0.00

               3711103        KNDPMCAC5K7 550303      2019 KIA            SPORTAGE LX    10/22/2018       25,637.00         0.00    12/10/2018           25,637.00           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 101 of 156 PageID #: 101
                                                                                        Hyundai Capital America                                                                                 Page: 27
Report ID: TRIAL2                                                                          TRIAL BALANCE
                                                                                                                                                                                               10/03/2019

                                                                                                                                                                                                 16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                             Principal Balance:               3,694,333.63

Today's Interest                         -4.86     Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3712870       KNDPMCAC7K7 550304        2019 KIA           SPORTAGE LX    10/23/2018       25,637.00          0.00   12/20/2018          25,637.00           0.00       0.00          0.00

               3670192       KNDPNCAC6K7 550832        2019 KIA           SPORTAGE EX    09/18/2018       29,709.00          0.00   12/17/2018          29,709.00           0.00       0.00          0.00

               3690158       KNDPMCAC6K7 550780        2019 KIA           SPORTAGE LX    10/03/2018       25,637.00          0.00   11/07/2018          25,637.00           0.00       0.00          0.00    )
               4040518        KNDMB5C14K6 550850       2019 KIA           SEDONA LX      07/02/2019       30,901.00          0.00   07/26/2019          30,901.00           0.00       0.00          0.00

               3824793        5XYPGDA37KG 550934       2019 KIA           SORENTO LX     01/22/2019       29,647.00          0.00   02/12/2019          29,647.00           0.00       0.00          0.00

               3798108        5XYPGDA32KG 550968       2019 KIA           SORENTO LX     12/27/2018       29,647.00          0.00   01/10/2019          29,647.00           0.00       0.00          0.00

               4040517        KNDMB5C12K6 551110       2019 KIA           SEDONA LX      07/02/2019       30,808.00          0.00   07/15/2019          30,808.00           0.00       0.00          0.00

               3681463       KNDPMCAC9K7 551373        2019 KIA           SPORTAGE LX    09/26/2018       25,637.00          0.00   01/30/2019          25,637.00           0.00       0.00          0.00

               3681460       KNDPMCAC8K7 551400        2019 KIA           SPORTAGE LX    09/26/2018       25,637.00          0.00   12/04/2018          25,637.00           0.00       0.00          0.00

                      Customer Name:PEZZINO,S

               3690159       KNDPMCAC9K7 551437        2019 KIA           SPORTAGE LX    10/03/2018       25,637.00          0.00   10/29/2018          25,637.00           0.00       0.00          0.00

               3876420        5XYPHDA57KG 551483       2019 KIA           SORENTO EX     03/04/2019       37,482.00          0.00   04/04/2019          37,482.00           0.00       0.00          0.00

               3829744       5XYPGDA30KG 551830        2019 KIA           SORENTO LX     01/24/2019       29,647.00          0.00   03/15/2019          29,647.00           0.00      0.00           0.00

               3824785       5XYPGDA31KG 552274        2019 KIA           SORENTO LX     01/22/2019       29,647.00          0.00   02/26/2019          29,647.00           0.00      0.00           0.00

               3690160       KNDPMCAC9K7 552295        2019 KIA           SPORTAGE LX    10/03/2018       25,910.00          0.00   11/08/2018          25,910.00           0.00      0.00           0.00

               3702368       KNDPMCAC2K7 552297       2019 KIA            SPORTAGE LX    10/15/2018       25,910.00          0.00   02/12/2019          25,910.00           0.00      0.00           0.00

               4037709        KNDMB5C1XK6 552506       2019 KIA           SEDONA LX      07/01/2019       30,901.00          0.00   07/05/2019          30,901.00           0.00      0.00           0.00

               3829749       5XYPGDA3XKG 552516        2019 KIA           SORENTO LX     01/24/2019       29,647.00          0.00   03/11/2019          29,647.00           0.00       0.00          0.00

               3804048        5XYPGDA37KG 552859       2019 KIA           SORENTO LX     01/02/2019       30,012.00          0.00   02/13/2019          30,012.00           0.00       0.00          0.00

               3824805       5XYPGDA3XKG 552953        2019 KIA           SORENTO LX     01/22/2019       30,012.00          0.00   02/13/2019          30,012.00           0.00       0.00          0.00


               3804040        5XYPGDA30KG 553142       2019 KIA           SORENTO LX     01/02/2019       29,647.00          0.00   02/13/2019          29,647.00           0.00       0.00          0.00

               3879824        5XYPHDA52KG 553187       2019 KIA           SORENTO EX     03/08/2019       37,482.00          0.00   06/05/2019          37,482.00           0.00       0.00          0.00

               3712871       KNDPMCAC7K7 553347        2019 KIA           SPORTAGE LX    10/23/2018       25,910.00          0.00   02/27/2019          25,910.00           0.00       0.00          0.00

               3712872       KNDPMCAC7K7 553350        2019 KIA           SPORTAGE LX    10/23/2018       25,910.00          0.00   03/06/2019          25,910.00           0.00      0.00           0.00


               3683091       KNDPMCAC6K7 553579        2019 KIA           SPORTAGE LX    09/27/2018       26,003.00          0.00   02/08/2019          26,003.00           0.00      0.00           0.00

               3804051       5XYPGDA39KG 553673        2019 KIA           SORENTO LX     01/02/2019       29.647.00          0.00   02/13/2019          29,647.00           0.00      0.00           0.00

               3683100       KNDPMCAC9K7 554113        2019 KIA           SPORTAGE LX    09/27/2018       25,637.00          0.00   12/08/2018          25,637.00           0.00      0.00           0.00

               3683097       KNDPMCAC8K7 554524        2019 KIA           SPORTAGE LX    09/27/2018       26,003.00          0.00   01/15/2019          26,003.00           0.00      0.00           0.00
                              Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 102 of 156 PageID #: 102
                                                                                    Hyundai Capital America                                                                                 Page: 28
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                              16:45:35
Cost Center:44009                                                                      As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                         Principal Balance:               3,694,333.63

Today's Interest                     -4.86     Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019     Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                 Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID            Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3694079    KNDPMCAC6K7 554795       2019 KIA           SPORTAGE LX    10/09/2018       26,003.00          0.00   02/01/2019          26,003.00           0.00       0.00          0.00

               3694075    KNDPMCAC3K7 554799       2019 KIA           SPORTAGE LX    10/09/2018       26,003.00          0.00   02/13/2019          26,003.00           0.00       0.00          0.00

               3690164    KNDPNCAC4K7 555053       2019 KIA           SPORTAGE EX    10/03/2018       29,709.00          0.00   01/08/2019          29,709.00           0.00       0.00          0.00    )
               3683123    KNDPNCAC9K7 555467       2019 KIA           SPORTAGE EX    09/27/2018       29,709.00          0.00   04/08/2019          29,709.00           0.00       0.00          0.00

               3677405    KNDPMCAC4K7 555895       2019 KIA           SPORTAGE LX    09/24/2018       27,207.00          0.00   12/07/2018          27,207.00           0.00       0.00          0.00

               3683126    KNDPNCACXK7 555896       2019 KIA           SPORTAGE EX    09/27/2018       29,709.00          0.00   11/07/2018          29,709.00           0.00       0.00          0.00

               3677411    KNDPMCAC9K7 555990       2019 KIA           SPORTAGE LX    09/24/2018       27,207.00          0.00   11/07/2018          27,207.00           0.00      0.00           0.00

               3677403    KNDPMCAC2K7 556415       2019 KIA           SPORTAGE LX    09/24/2018       27,479.00          0.00   11/08/2018          27,479.00           0.00      0.00           0.00

               3677413    KNDPMCACXK7 556467       2019 KIA           SPORTAGE LX    09/24/2018       27,207.00          0.00   02/06/2019          27,207.00           0.00      0.00           0.00

               3677401    KNDPMCAC1K7 556468       2019 KIA           SPORTAGE LX    09/24/2018       27,207.00          0.00   01/10/2019          27,207.00           0.00      0.00           0.00

               3677408    KNDPMCAC6K7 556546       2019 KIA           SPORTAGE LX    09/24/2018       27,207.00          0.00   10/29/2018          27,207.00           0.00      0.00           0.00

               3675979    KNDPMCAC1K7 556549       2019 KIA           SPORTAGE LX    09/21/2018       27,207.00          0.00   10/12/2018          27,207.00           0.00      0.00           0.00

               3681461    KNDPMCAC8K7 556631       2019 KIA           SPORTAGE LX    09/26/2018       27,479.00          0.00   02/13/2019          27,479.00           0.00      0.00           0.00

               3675983    KNDPMCAC5K7 556764      2019 KIA            SPORTAGE LX    09/21/2018       27,207.00          0.00   10/11/2018          27,207.00           0.00      0.00           0.00

               3675980    KNDPMCAC1K7 556776      2019 KIA            SPORTAGE LX    09/21/2018       27,207.00          0.00   03/05/2019          27,207.00           0.00      0.00           0.00

               3683124    KNDPNCAC9K7 557039      2019 KIA            SPORTAGE EX    09/27/2018       29,982.00          0.00   03/07/2019          29,982.00           0.00      0.00           0.00

               3690166    KNDPNCAC5K7 557104      2019 KIA            SPORTAGE EX    10/03/2018       29,709.00          0.00   02/05/2019          29,709.00           0.00      0.00           0.00

               3889617    5XYPGDA32KG 557144      2019 KIA            SORENTO LX     03/14/2019       32,096.00          0.00   04/09/2019          32,096.00           0.00      0.00           0.00

               3889624    5XYPGDA36KG 557146      2019 KIA            SORENTO LX     03/14/2019       32,098.00          0.00   07/19/2019          32,096.00           0.00      0.00           0.00
                                                                                                                                                                                                         )
               3743995    KNDPNCAC9K7 557672      2019 KIA            SPORTAGE EX    11/14/2018       29,777.00          0.00   04/12/2019          29,777.00           0.00      0.00           0.00

               3879626    5XYPKDA58KG 557844      2019 KIA            SORENTO SX     03/06/2019       45,772.00          0.00   06/11/2019           2,580.90           0.00      0.00           0.00

               3750157    KNDPNCAC6K7 557886      2019 KIA            SPORTAGE EX    11/20/2018       29,777.00          0.00   03/07/2019          29,777.00           0.00      0.00           0.00

               3683099    KNDPMGAC8K7 557939      2019 KIA            SPORTAGE LX    09/27/2018       25,637.00          0.00   12/20/2018          25,637.00           0.00      0.00           0.00

               3681454    KNDPMCAC4K7 557940      2019 KIA            SPORTAGE LX    09/26/2018       25,637.00          0.00   11/02/2018          25,637.00           0.00      0.00           0.00

               3694076    KNDPMCAC3K7 558271      2019 KIA            SPORTAGE LX    10/09/2018       27,123.00          0.00   10/23/2018          27,123.00           0.00      0.00           0.00

               3750151    KNDPNCAC3K7 558297      2019 KIA            SPORTAGE EX    11/20/2018       29,777.00          0.00   01/10/2019          29,777.00           0.00      0.00           0.00

               3694080    KNDPMCAC8K7 558332      2019 KIA            SPORTAGE LX    10/09/2018       26,850.00          0.00   11/09/2018          26,850.00           0.00      0.00           0.00

               3686327    KNDPMCAC3K7 558349      2019 KIA            SPORTAGE LX    10/01/2018       27,207.00          0.00   12/08/2018          27,207.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 103 of 156 PageID #: 103
                                                                                         Hyundai Capital America                                                                                 Page: 29
Report ID: TRIAL2                                                                           TRIAL BALANCE
                                                                                                                                                                                                10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: KMNYD97 - Nemet Kla
                                                                                                                                                              Principal Balance:               3,694,333.63

Today's Interest                          -4.86     Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9.050.000.00
Accrued Interest                       1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3683087        KNDPMCAC4K7 558439        2019 KIA           SPORTAGE LX    09/27/2018       27,572.00          0.00   12/05/2018          27,572.00           0.00       0.00          0.00

                      Customer Name: FRAGUADO, F.
               3684953        KNDPMCAC2K7 558455        2019 KIA           SPORTAGE LX    09/28/2018       27,572.00          0.00   01/15/2019          27,572.00           0.00       0.00          0.00    )
               3743997        KNDPNCACXK7 558488        2019 KIA           SPORTAGE EX    11/14/2018       29,777.00          0.00   12/10/2018          29,777.00           0.00       0.00          0.00

                      Customer Name:PATEL, V.

               3684955        KNDPMCAC4K7 558554        2019 KIA           SPORTAGE LX    09/28/2018       27,207.00          0.00   12/05/2018          27,207.00           0.00       0.00          0.00

                      Customer Name:GONZALEZ,P

               3686325        KNDPMCAC2K7 558598        2019 KIA           SPORTAGE LX    10/01/2018       26,850.00          0.00   12/12/2018          26,850.00           0.00       0.00          0.00

               3686329        KNDPMCAC6K7 558653        2019 KIA           SPORTAGE LX    10/01/2018       27,216.00          0.00   01/07/2019          27,216.00           0.00       0.00          0.00

               3686348        KNDPRCA67K7 558978        2019 KIA           SPORTAGE SX    10/01/2018       34,436.00          0.00   12/07/2018          34,436.00           0.00       0.00          0.00

               3779827        KNDPNCAC5K7 559080        2019 KIA           SPORTAGE EX    12/14/2018       32,404.00          0.00   01/07/2019          32,404.00           0.00       0.00          0.00

               3750147        KNDPNCAC0K7 559245        2019 KIA           SPORTAGE EX    11/20/2018       32,472.00          0.00   12/10/2018          32,472.00           0.00       0.00          0.00

               3829746        5XYPGDA35KG 559776        2019 KIA           SORENTO LX     01/24/2019       30,224.00          0.00   02/27/2019          30,224.00           0.00       0.00          0.00

               3686341        KNDPNCAC2K7 560073        2019 KIA           SPORTAGE EX    10/01/2018       28,132.00          0.00   11/09/2018          28,132.00           0.00       0.00          0.00

               3688200        KNDPMCAC4K7 560109        2019 KIA           SPORTAGE LX    10/02/2018       25,637.00          0.00   12/31/2018          25,637.00           0.00       0.00          0.00

               3688207        KNDPMCAC6K7 560113        2019 KIA           SPORTAGE LX    10/02/2018       25,637.00          0.00   12/31/2018          25,637.00           0.00       0.00          0.00

               3857157        5XYPGDA35KG 560278        2019 KIA           SORENTO LX     02/15/2019       29,858.00          0.00   03/11/2019          29,858.00           0.00      0.00           0.00


               3712860        KNDPIWCAC3K7 560294       2019 KIA           SPORTAGE LX    10/23/2018       26,003.00          0.00   03/07/2019          26,003.00           0.00      0.00           0.00

               3712858        KNDPMCAC2K7 560464        2019 KIA           SPORTAGE LX    10/23/2018       26,003.00          0.00   02/28/2019          26,003.00           0.00       0.00          0.00

               3857156        5XYPGDA32KG 560478        2019 KIA           SORENTO LX     02/15/2019       29,858.00          0.00   03/12/2019          29,858.00           0.00       0.00          0.00

               3694087        KNDPNCAC4K7 560558        2019 KIA           SPORTAGE EX    10/09/2018       28,132.00          0.00   10/29/2018          28,132.00           0.00       0.00          0.00

               3895783        5XYPGDA31KG 561248        2019 KIA           SORENTO LX     03/19/2019       31,740.00          0.00   07/23/2019          31,740.00           0.00       0.00          0.00

               3903469        5XYPGDA35KG 561253        2019 KIA           SORENTO LX     03/25/2019       31,740.00          0.00   08/29/2019           3,240.92           0.00       0.00          0.00

               3694074        KNDPMCAC2K7 561677        2019 KIA           SPORTAGE LX    10/09/2018       25,994.00          0.00   03/07/2019          25,994.00           0.00       0.00          0.00

               3879819        5XYPGDA32KG 561694        2019 KIA           SORENTO LX     03/06/2019       29,858.00          0.00   04/22/2019          29,858.00           0.00       0.00          0.00

               3876405        5XYPGDA31KG 561718        2019 KIA           SORENTO LX     03/04/2019       29,858.00          0.00   04/08/2019          29,858.00           0.00       0.00          0.00

               3694077        KNDPMCAC4K7 562474        2019 KIA           SPORTAGE LX    10/09/2018       25,994.00          0.00   01/25/2019          25,994.00           0.00       0.00          0.00

               3855740        5XYPGDA3XKG 562575        2019 KIA           SORENTO LX     02/14/2019       30,224.00          0.00   03/21/2019          30,224.00           0.00       0.00          0.00

               3857159        5XYPGDA37KG 562579        2019 KIA           SORENTO LX     02/15/2019       30,224.00          0.00   05/23/2019          30,224.00           0.00       0.00          0.00
                              Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 104 of 156 PageID #: 104
                                                                                     Hyundai Capital America                                                                                 Page: 30
Report ID: TRIAL2                                                                        TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                      As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                          Principal Balance:               3.694,333.63

Today's Interest                     -4.86     Past Due Interest                      32,699.53    Base Rate                               5.0000%        Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42     Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019     Last Inspection Date         11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          split
Code            Loan ID            Serial #       Year Make           Model             Date          Principal      Principal      Date             Amount          Interest   Interest      Interest

               3855737    5XYPGDA38KG 563191       2019 KIA           SORENTO LX      02/14/2019       29,858.00          0.00   03/04/2019          29,858.00           0.00       0.00          0.00
               3873373    5XYPGDA30KG 563914       2019 KIA           SORENTO LX      02/28/2019       29,858.00          0.00   03/29/2019          29,858.00           0.00       0.00          0.00

               3899306    5XYPGDA32KG 563946       2019 KIA           SORENTO LX      03/21/2019       29,858.00          0.00   05/29/2019          29,858.00           0.00       0.00          0.00

               3903467    5XYPGDA33KG 564586       2019 KIA           SORENTO LX      03/25/2019       32,096.00          0.00   04/24/2019          32,096.00           0.00       0.00          0.00

               3915871    5XYPGDA30KG 564609      2019 KIA            SORENTO LX      04/02/2019       32,096.00          0.00   05/02/2019           2,083.94           0.00       0.00          0.00

               3861704    5XYPGDA32KG 564613      2019 KIA            SORENTO LX      02/20/2019       29,858.00          0.00   03/18/2019          29.858.00           0.00      0.00           0.00

               3913663    5XYPGDA32KG 564921      2019 KIA            SORENTO LX      04/01/2019       29,858.00          0.00   05/01/2019          29,858.00           0.00      0.00           0.00

               4037710    KNDMC5C12K6 565408      2019 KIA            SEDONA EX       07/01/2019       38,353.00     38,353.00                            0.00           0.00      14.72          0.00

               4059894    KNDMB5C11K6 565418      2019 KIA            SEDONA LX       07/18/2019       30,535.00          0.00   08/13/2019          30,535.00           0.00      0.00           0.00

               3879627    5XYPKDA5XKG 565976      2019 KIA            soRErsrro sx    03/06/2019       45,772.00          0.00   03/19/2019          45,772.00           0.00      0.00           0.00

               3913664    5XYPGDA32KG 566247      2019 KIA            SORENTO LX      04/01/2019       29,858.00          0.00   05/02/2019          29,858.00           0.00      0.00           0.00

               3913670    5XYPGDA37KG 566258      2019 KIA            SORENTO LX      04/01/2019       29,858.00          0.00   05/23/2019          29,858.00           0.00      0.00           0.00

               3913665    5XYPGDA32KG 566264      2019 KIA            SORENTO LX      04/01/2019       29,858.00         0.00    06/14/2019          29,858.00           0.00      0.00           0.00

               3869600    5XYPKDA58KG 566589      2019 KIA            SORENTO SX      02/26/2019       40,943.00         0.00    06/19/2019          40,943.00           0.00      0.00           0.00

               3899311    5XYPHDA5XKG 567421      2019 KIA            SORENTO EX      03/21/2019       37,847.00         0.00    09/09/2019          37,847.00           0.00      0.00           0.00

               3879822    5XYPHDA50KG 567427      2019 KIA            SORENTO EX      03/08/2019       37.847.00         0.00    07/17/2019          37,847.00           0.00      0.00           0.00

               3915898    5XYPGDA39KG 568139      2019 KIA            SORENTO LX      04/02/2019       30,224.00     30,224.00                           0.00            0.00     11.60           0.00

                                                                                                       30,224.00     30,224.00
               3907979

               3913667
                          5XYPGDA36KG 568437

                          5XYPGDA33KG 568573
                                                  2019 KIA

                                                  2019 KIA
                                                                      SORENTO LX

                                                                      SORENTO LX
                                                                                      03/27/2019

                                                                                      04/01/2019       30,224.00     30,224.00
                                                                                                                                                         0.00

                                                                                                                                                         0.00
                                                                                                                                                                         0.00

                                                                                                                                                                         0.00
                                                                                                                                                                                  11.60

                                                                                                                                                                                  11.60
                                                                                                                                                                                                  0.00

                                                                                                                                                                                                  0.00
                                                                                                                                                                                                          )
               3903471    5XYPGDA37KG 568589      2019 KIA            SORENTO LX      03/25/2019       30,224.00         0.00    05/06/2019          30,224.00           0.00      0.00           0.00

               3919101    5XYPGDA38KG 568617      2019 KIA            SORENTO LX      04/04/2019       30,224.00     30,224.00                           0.00            0.00     11.60           0.00

               3895794    5XYPGDA38KG 568620      2019 KIA            SORENTO LX      03/19/2019       30,224.00     30,224.00                           0.00            0.00     11.60           0.00

               3925782    5XYPGDA38KG 568695      2019 KIA            SORENTO LX      04/10/2019       29.858.00         0.00    08/08/2019          29,858.00           0.00      0.00           0.00

               3781739    KNDPMCAC4K7 569070      2019 KIA            SPORTAGE LX     12/17/2018       25.960.00         0.00    01/25/2019          25,980.00           0.00      0.00           0.00

               3903463    5XYPGDA32KG 569097      2019 KIA            SORENTO LX      03/25/2019       32,462.00         0.00    06/11/2019          32,462.00           0.00      0.00           0.00

               3903474    5XYPGDA39KG 569100      2019 KIA            SORENTO LX      03/25/2019       32,462.00     32,462.00                           0.00            0.00     12.46           0.00

               3931752    5XYPGDA31KG 569141      2019 KIA            SORENTO LX      04/15/2019       29,858.00         0.00    08/16/2019          29,858.00           0.00      0.00           0.00

               3929735    5XYPGDA37KG 569144      2019 KIA            SORENTO LX      04/12/2019       29.858.00         0.00    08/24/2019          29,858.00           0.00      0.00           0.00
                              Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 105 of 156 PageID #: 105
                                                                                     Hyundai Capital America                                                                                 Page: 31
Report ID: TRiAL2                                                                        TRIAL BALANCE                                                                                      10/03/2019
                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                      As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                          Principal Balance:               3,694,333.63

Today's Interest                     -4.86      Past Due Interest                    32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019      Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID            Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3942243    5XYPQDA30KG 569146        2019 KIA           SORENTO LX     04/22/2019       29,858.00          0.00   08/26/2019            991.17            0.00       0.00          0.00

               3779786    KNDPMCAC2K7 569181       2019 KIA            SPORTAGE LX    12/14/2018       25,595.00          0.00   01/07/2019          25,595.00           0.00       0.00          0.00

               3779803    KNDPMCAC8K7 569251       2019 KIA            SPORTAGE LX    12/14/2018       25,595.00          0.00   01/16/2019          25,595.00           0.00       0.00          0.00

               3895797    5XYPGDA39KG 570215       2019 KIA            SORENTO LX     03/19/2019       30,224.00     30,224.00                            0.00           0.00      11.60          0.00

               3925778    5XYPGDA34KQ 570381       2019 KIA            SORENTO LX     04/10/2019       32,096.00     32,096.00                            0.00           0.00      12.32          0.00

               3919097    5XYPGDA35KG 570602       2019 KIA            SORENTO LX     04/04/2019       32,096.00          0.00   07/17/2019             36.93            0.00      0.00           0.00

               3899307    5XYPGDA36KG 571130       2019 KIA            SORENTO LX     03/21/2019       30,224.00     30,224.00                            0.00           0.00      11.60          0.00

               3903475    5)(YPGDA39KG 571493      2019 KIA            SORENTO LX     03/25/2019       29,858.00          0.00   06/19/2019           1,004.70           0.00      0.00           0.00

               3781737    KNDPMGAC0K7 571902       2019 KIA            SPORTAGE LX    12/17/2018       25,595.00          0.00   02/07/2019          25,595.00           0.00      0.00           0.00

               3781738    KNDPMCAC2K7 571903       2019 KIA            SPORTAGE LX    12/17/2018       25,595.00          0.00   01/11/2019          25,595.00           0.00      0.00           0.00

               3925779    5XYPGDA34KG 571904       2019 KIA            SORENTO LX     04/10/2019       29,858.00          0.00   05/23/2019          29,858.00           0.00      0.00           0.00

               3925780    5XYPGDA35KG 572205       2019 KIA            SORENTO LX     04/10/2019       30,224.00     30,224.00                           0.00            0.00      11.60          0.00

               3929733    5XYPGDA36KG 573461       2019 KIA            SORENTO LX     04/12/2019       30,224.00     30,224.00                           0.00            0.00      11.60          0.00

               3951839    5XYPGDA38KG 573462       2019 KIA            SORENTO LX     04/26/2019       30,224.00          0.00   07/03/2019          30,224.00           0.00      0.00           0.00

               3929741    5XYPGDA3XKG 573463       2019 KIA            SORENTO LX     04/12/2019       30,224.00     30,224.00                           0.00            0.00      11.60          0.00

               3901628    5XYPGDA38KG 573588       2019 KIA            SORENTO LX     03/22/2019       29,858.00          0.00   04/08/2019          29,858.00           0.00      0.00           0.00

               3903470    5XYPGDA36KG 573590       2019 KIA            SORENTO LX     03/25/2019       29,858.00          0.00   05/30/2019            795.81            0.00      0.00           0.00

               3889626    5XYPGDA37KG 573598       2019 KIA            SORENTO LX     03/14/2019       29,858.00          0.00   05/29/2019          29,858.00           0.00      0.00           0.00

               3876406    5XYPGDA32KG 573683       2019 KIA            SORENTO LX     03/04/2019       32,106.00          0.00   07/17/2019          32,106.00           0.00      0.00           0.00

               3873381    5XYPGDA38KG 574059       2019 KIA            SORENTO LX     02/28/2019       32,106.00          0.00   08/15/2019          32,106.00           0.00      0.00           0.00

               3743991    KNDPNCAC8K7 574219       2019 KIA            SPORTAGE EX    11/14/2018       32,837.00          0.00   03/13/2019          32,837.00           0.00      0.00           0.00

               4027342    5XYPGDA38KG 574370       2019 KIA            SORENTO LX     08/24/2019       31,740.00          0.00   09/11/2019           1,120.60           0.00      0.00           0.00

               3752007    KNDPNCAC8K7 574382       2019 KIA            SPORTAGE EX    11/21/2018       32,837.00          0.00   04/11/2019          32,837.00           0.00      0.00           0.00

               3743984    KNDPNCAC3K7 574418       2019 KIA            SPORTAGE EX    11/14/2018       32,744.00         0.00    01/03/2019          32,744.00           0.00      0.00           0.00

               3903472    5XYPGDA37KG 574747       2019 KIA            SORENTO LX     03/25/2019       30,224.00     30,224.00                           0.00            0.00     11.60           0.00

               3899304    5XYPGDA30KG 574752       2019 KIA            SORENTO LX     03/21/2019       30.224.00         0.00    07/17/2019            844.00            0.00      0.00           0.00

               3925781    5XYPGDA35KG 575704       2019 KIA            SORENTO LX     04/10/2019       29,858.00         0.00    07/08/2019          8,431.19            0.00      0.00           0.00

               3959832    5XYPGDA39KG 576578       2019 KIA            SORENTO LX     05/02/2019       29,858.00     29,858.00                           0.00            0.00     11.46           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 106 of 156 PageID #: 106
                                                                                        Hyundai Capital America                                                                                 Page: 32
Report ID: TRIAL2                                                                           TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                             Principal Balance:               3,894,333.63

Today's Interest                         -4.86     Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                      1,416.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  56.999.53     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3989541        5XYPGDA35KG 576691       2019 KIA           SORENTO LX     05/10/2019       29,858.00          0.00   07/17/2019           3,698.39           0.00       0.00          0.00

               3959629        5XYPGDA36KG 576859      2019 KIA            SORENTO LX     05/02/2019       29,858.00     29,858.00                            0.00           0.00      11.46          0.00

               3743989       KNDPNCAC6K7 576924       2019 KIA            SPORTAGE EX    11/14/2018       30,050.00          0.00   04/16/2019          30,050.00           0.00       0.00          0.00

               3747083       KNDPNCACXK7 576957       2019 KIA            SPORTAGE EX    11/16/2018       29,777.00          0.00   01/08/2019          29,777.00           0.00       0.00          0.00

               3750148       KNDPNCAC1K7 577169       2019 KIA            SPORTAGE EX    11/20/2018       30,143.00          0.00   03/07/2019          30,143.00           0.00       0.00          0.00

               3750149       KNDPNCAC1K7 577172       2019 KIA            SPORTAGE EX    11/20/2018       30,143.00          0.00   01/08/2019          30,143.00           0.00       0.00          0.00

               3750154       KNDPNCAC5K7 577224       2019 KIA            SPORTAGE EX    11/20/2018       29,777.00          0.00   02/04/2019          29,777.00           0.00       0.00          0.00

               3750150       KNDPNCAC2K7 577620       2019 KIA            SPORTAGE EX    11/20/2018       30,050.00          0.00   04/25/2019          30,050.00           0.00       0.00          0.00

               3779800       KNDPMCAC7K7 577891       2019 KIA            SPORTAGE LX    12/14/2018       25,595.00          0.00   01/18/2019          25,595.00           0.00       0.00          0.00

               3779794       KNDPMCAC5K7 577985        2019 KIA           SPORTAGE LX    12/14/2018       25,595.00          0.00   01/14/2019          25,595.00           0.00       0.00          0.00

               3775784       KNDPMCAC7K7 577986       2019 KIA            SPORTAGE LX    12/12/2018       25,595.00          0.00   01/10/2019          25,595.00           0.00       0.00          0.00

               3775777       KNDPMCAC1K7 578129       2019 KIA            SPORTAGE LX    12/12/2018       25,960.00          0.00   03/13/2019          25,980.00           0.00       0.00          0.00

               3779806       KNDPMCAC9K7 578489       2019 KIA            SPORTAGE LX    12/14/2018       25,595.00          0.00   01/15/2019          25,595.00           0.00       0.00          0.00

               3779801       KNDPMCAC7K7 578491       2019 KIA            SPORTAGE LX    12/14/2018       25,595.00          0.00   01/15/2019          25,595.00           0.00       0.00          0.00

               3743975       KNDPNCAC0K7 579396       2019 KIA            SPORTAGE EX    11/14/2018       32,472.00          0.00   02/05/2019          32,472.00           0.00       0.00          0.00

               3743982       KNDPNCAC2K7 579397       2019 KIA            SPORTAGE EX    11/14/2018       32,472.00          0.00   12/03/2018          32,472.00           0.00       0.00          0.00

                      Customer Name:SMITH,P

                                                                                                          32,404.00          0.00   05/31/2019          32,404.00           0.00      0.00           0.00
               3779826

               4027343
                             KNDPNCAC2K7 579528

                             5XYPGDA54KG 583696
                                                      2019 KIA

                                                      2019 KIA
                                                                          SPORTAGE EX

                                                                          SORENTO LX
                                                                                         12/14/2018

                                                                                         08/24/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00
                                                                                                                                                                                                             )
               4027344        5XYPGDA54KG 583701      2019 KIA            SORENTO LX     08/24/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4045357       5XYPGDA50KG 584523       2019 KIA            SORENTO LX     07/08/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4037706       5XYPGDA54KG 584587       2019 KIA            SORENTO LX     07/01/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4032059       5XYPGDA53KG 584600       2019 KIA            SORENTO LX     08/26/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4027348       5XYPGDA58KG 584656       2019 KIA            SORENTO LX     08/24/2019       35,141.00     35,141.00                           0.00            0.00      13.48          0.00

               4027345       5XYPGDA55KG 585019       2019 KIA            SORENTO LX     06/24/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4027349       5XYPGDA58KG 585239       2019 KIA            SORENTO LX     06/24/2019       34,775.00          0.00   09/09/2019          34,775.00           0.00      0.00           0.00

               3959627       5XYPGDA35KG 589568       2019 KIA            SORENTO LX     05/02/2019       32,106.00     32,106.00                           0.00            0.00      12.32          0.00

               3959628       5XYPGDA35KG 589571       2019 KIA            SORENTO LX     05/02/2019       32,108.00     32.106.00                           0.00            0.00      12.32          0.00
                             Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 107 of 156 PageID #: 107
                                                                                   Hyundai Capital America                                                                                 Page: 33
Report ID: TRIAL2                                                                     TRIAL BALANCE                                                                                       10/03/2019
                                                                                                                                                                                             16:45:35
Cost Center: 44009                                                                    As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                        Principal Balance:               3,694,333.63

Today's Interest                    -4.86     Past Due Interest                    32,699.53     Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                 1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable            56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                  09/30/2019      Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code           Loan ID           Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3769814   KNDPMCAC1K7 589812       2019 KIA           SPORTAGE LX    12/07/2018       27,148.00          0.00   01/08/2019          27,148.00           0.00       0.00          0.00

               3959830   5XYPGDA36KG 590566       2019 KIA           SORENTO LX     05/02/2019       31,740.00     31,740.00                            0.00           0.00      12.18          0.00

               3964624   5XYPGDA38KG 590567       2019 KIA           SORENTO LX     05/07/2019       31,740.00          0.00   07/11/2019          31,740.00           0.00       0.00          0.00

               3959631   5XYPGDA38KG 590889       2019 KIA           SORENTO LX     05/02/2019       32,106.00     32,108.00                            0.00           0.00      12.32          0.00

               3984625   5XYPGDA39KG 590985       2019 KIA           SORENTO LX     05/07/2019       31,740.00     31,740.00                            0.00           0.00      12.18          0.00

               3784649   KNDPMCAC0K7 595004       2019 KIA           SPORTAGE LX    12/18/2018       25,637.00          0.00   03/11/2019          25,637.00           0.00       0.00          0.00

               3781741   KNDPMCAC4K7 595006       2019 KIA           SPORTAGE LX    12/17/2018       25,637.00          0.00   03/15/2019          25,637.00           0.00       0.00          0.00

               3793299   KNDPNGAC6K7 596462       2019 KIA           SPORTAGE EX    12/24/2018       29,709.00          0.00   03/05/2019          29,709.00           0.00       0.00          0.00

               3793297   KNDPNCAC3K7 598807       2019 KIA           SPORTAGE EX    12/24/2018       29,709.00          0.00   02/13/2019          29,709.00           0.00       0.00          0.00

               3812802   KNDPMCAC1K7 597022       2019 KIA           SPORTAGE LX    01/08/2019       26,850.00          0.00   03/04/2019          26,850.00           0.00       0.00          0.00

               3793283   KNDPMCAC8K7 597065       2019 KIA           SPORTAGE LX    12/24/2018       26,850.00          0.00   01/15/2019          26,850.00           0.00       0.00          0.00

               3812851   KNDPRCA63K7 597566       2019 KIA           SPORTAGE SX    01/08/2019       34,725.00          0.00   01/22/2019          34,725.00           0.00      0.00           0.00

               3793272   KNDPMCAC0K7 598100       2019 KIA           SPORTAGE LX    12/24/2018       26,850.00          0.00   01/14/2019          26,850.00           0.00      0.00           0.00

               3793304   KNDPRCA67K7 598638       2019 KIA           SPORTAGE SX    12/24/2018       35,091.00          0.00   04/25/2019          35,091.00           0.00      0.00           0.00

               3815414   KNDPMCAC1K7 801980       2019 KIA           SPORTAGE LX    01/10/2019       26,850.00          0.00   02/05/2019          28,850.00           0.00      0.00           0.00

               4037707   5XYPGDA57KG 603021       2019 KIA           SORENTO LX     07/01/2019       34.775.00     34,775.00                           0.00            0.00      13.34          0.00

               4032058   5XYPGDA51KG 603094       2019 KIA           SORENTO LX     08/26/2019       34,775.00          0.00   07/08/2019           3,134.54           0.00      0.00           0.00

               4027346   5XYPGDA57KG 803097       2019 KIA           SORENTO LX     08/24/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4032081   5XYPGDA58KG 603206       2019 KIA           SORENTO LX     08/26/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4027347   5XYPGDA57KG 603519       2019 KIA           SORENTO LX     08/24/2019       34,775.00     34,775.00                           0.00            0.00      13.34          0.00

               4032080   5XYPGDA54KG 603557       2019 KIA           SORENTO LX     08/26/2019       34,775.00     34,775.00                           0.00            0.00     13.34           0.00

               3828080   KNDPNCAC2K7 605173       2019 KIA           SPORTAGE EX    01/23/2019       29,471.00          0.00   03/22/2019          29,471.00           0.00      0.00           0.00


               3828082   KNDPNCAC7K7 605881       2019 KIA           SPORTAGE EX    01/23/2019       29,108.00          0.00   03/04/2019          29,108.00           0.00      0.00           0.00

               3861893   KNDPMCAC8K7 606492       2019 KIA           SPORTAGE LX    02/20/2019       25,687.00          0.00   04/22/2019          25,687.00           0.00      0.00           0.00


               3866288   KNDPMCAC8K7 806735       2019 KIA           SPORTAGE LX    02/22/2019       27,194.00          0.00   03/15/2019          27,194.00           0.00      0.00           0.00

               3861886   KNDPMCAC5K7 608524       2019 KIA           SPORTAGE LX    02/20/2019       25,687.00          0.00   04/10/2019          25,687.00           0.00      0.00           0.00

               3873483   KNDPMCAC9K7 609830       2019 KIA           SPORTAGE LX    02/28/2019       25,887.00          0.00   03/20/2019          25,687.00           0.00      0.00           0.00

               3828057   KNDPNCAC1K7 611837       2019 KIA           SPORTAGE EX    01/23/2019       29,471.00          0.00   03/05/2019          29,471.00           0.00      0.00           0.00
                             Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 108 of 156 PageID #: 108
                                                                                     Hyundai Capital America                                                                                 Page: 34
Report ID: TRIAL2                                                                        TRIAL BALANCE                                                                                      10/03/2019
                                                                                                                                                                                               16:45:35
Cost Center:44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                          Principal Balance:               3,694,333.63

Today's Interest                     -4.86     Past Due Interest                      32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42     Past Due Principal                      8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019     Last Inspection Date        11/27/2018 6:14:20      Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID            Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3858950    KNDPMCAC6K7 613554       2019 KIA           SPORTAGE LX     02/19/2019       25,687.00          0.00   03/08/2019          25,687.00           0.00       0.00          0.00

               3858924    KNDPMCAG1K7 614126       2019 KIA           SPORTAGE LX.    02/19/2019       25,687.00          0.00   04/11/2019          25,687.00           0.00       0.00          0.00

               3858932    KNDPMCAC3K7 614130       2019 KIA           SPORTAGE LX     02/19/2019       25,687.00          0.00   03/11/2019          25,687.00           0.00       0.00          0.00    )
               3866255    KNDPMCAC0K7 618460       2019 KIA           SPORTAGE LX     02/22/2019       25,687.00          0.00   03/26/2019          25.687.00           0.00       0.00          0.00

               3876582    KNDPMCAC6K7 618463       2019 KIA           SPORTAGE LX     03/04/2019       25,645.00          0.00   04/16/2019          25,645.00           0.00      0.00           0.00

               3866267    KNDPMCAC9K7 618554       2019 KIA           SPORTAGE LX     02/22/2019       25,687.00          0.00   03/20/2019          25,687.00           0.00      0.00           0.00

               3873486    KNDPMCACXK7 618577      2019 KIA            SPORTAGE LX     02/28/2019       25,645.00          0.00   04/15/2019          25,645.00           0.00      0.00           0.00

               3876568    KNDPMCAC2K7 618590      2019 KIA            SPORTAGE LX     03/04/2019       26,053.00          0.00   04/15/2019          26,053.00           0.00      0.00           0.00

               3876574    KNDPMCAC4K7 618591      2019 KIA            SPORTAGE LX     03/04/2019       26,053.00          0.00   05/01/2019          26,053.00           0.00      0.00           0.00

               3876583    KNDPMCAC6K7 618785      2019 KIA            SPORTAGE LX     03/04/2019       26,053.00          0.00   04/15/2019          26,053.00           0.00      0.00           0.00

               3876579    KNDPMCAC5K7 618857      2019 KIA            SPORTAGE LX     03/04/2019       26,053.00          0.00   04/11/2019          26,053.00           0.00      0.00           0.00

               3861888    KNDPMCAC5K7 619040      2019 KIA            SPORTAGE LX     02/20/2019       25,687.00          0.00   03/18/2019          25,687.00           0.00      0.00           0.00

               3861876    KNDPMCAC2K7 619156      2019 KIA            SPORTAGE LX     02/20/2019       25,687.00          0.00   03/13/2019          25,687.00           0.00      0.00           0.00

               3876559    KNDPMCAC0K7 620323      2019 KIA            SPORTAGE LX     03/04/2019       25,687.00          0.00   04/03/2019          25,687.00           0.00      0.00           0.00

               3876569    KNDPMCAC2K7 620372      2019 KIA            SPORTAGE LX     03/04/2019       25,687.00          0.00   04/10/2019          25,687.00           0.00      0.00           0.00

               3876584    KNDPMCAC6K7 620715      2019 KIA            SPORTAGE LX     03/04/2019       25,960.00         0.00    03/18/2019          25,960.00           0.00      0.00           0.00

               3876593    KNDPMCAC8K7 620716      2019 KIA            SPORTAGE LX     03/04/2019       25,980.00         0.00    08/05/2019           2,034.54           0.00      0.00           0.00

               3881051

               3876606
                          KNDPMCAC1K7 620864

                          KNDPMCACXK7 620894
                                                  2019 KIA

                                                  2019 KIA
                                                                      SPORTAGE LX

                                                                      SPORTAGE LX
                                                                                      03/07/2019

                                                                                      03/04/2019
                                                                                                       25,981.00

                                                                                                       25,645.00
                                                                                                                         0.00

                                                                                                                         0.00
                                                                                                                                 04/25/2019

                                                                                                                                 04/01/2019
                                                                                                                                                     25,981.00

                                                                                                                                                     25,645.00
                                                                                                                                                                         0.00

                                                                                                                                                                         0.00
                                                                                                                                                                                   0.00

                                                                                                                                                                                   0.00
                                                                                                                                                                                                  0.00

                                                                                                                                                                                                  0.00
                                                                                                                                                                                                          )
               3873480    KNDPMCAG7K7 620898      2019 KIA            SPORTAGE LX     02/28/2019       25,645.00         0.00    03/19/2019          25,645.00           0.00      0.00           0.00

               3881046    KNDPMGAG0K7 621679      2019 KIA            SPORTAGE LX     03/07/2019       25,981.00         0.00    04/22/2019          25,981.00           0.00      0.00           0.00

               3905848    KNDPMGAG1K7 623280      2019 KIA            SPORTAGE LX     03/26/2019       25,645.00         0.00    05/17/2019          25,645.00           0.00      0.00           0.00

               3881048    KNDPMGAG0K7 623593      2019 KIA            SPORTAGE LX     03/07/2019       25,687.00         0.00    04/03/2019          25,687.00           0.00      0.00           0.00

               3905859    KNDPMGAG8K7 623776      2019 KIA            SPORTAGE LX     03/26/2019       25,981.00         0.00    04/11/2019          25,981.00           0.00      0.00           0.00

               3881062    KNDPMGAGXK7 624699      2019 KIA            SPORTAGE LX     03/07/2019       25,981.00         0.00    05/16/2019            101.75            0.00      0.00           0.00

               3866271    KNDPMGAGXK7 625349      2019 KIA            SPORTAGE LX     02/22/2019       27,194.00         0.00    03/11/2019          27,194.00           0.00      0.00           0.00

               3866258    KNDPMGAG4K7 625363      2019 KIA            SPORTAGE LX     02/22/2019       27,194.00         0.00    03/15/2019          27,194.00           0.00      0.00           0.00

               3905849    KNDPMCAC2K7 625653      2019 KIA            SPORTAGE LX     03/26/2019       25,645.00         0.00    06/10/2019          25,645.00           0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 109 of 156 PageID #: 109
                                                                                     Hyundai Capital America                                                                                  Page: 35
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                        10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                      As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                          Principal Balance:                3,694,333.63

Today's Interest                     -4,86      Past Due Interest                    32,699.53     Base Rate                              5.0000%         Credit Limit                      9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                              0.00

Interest Receivable              56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                           0.00
Billing Date                    09/30/2019      Last Inspection Dale        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                  5,355,666.37

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's     Accrued          Split
Code            Loan ID            Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest    Interest      Interest

               3903586    KNDPMCAC7K7 625826        2019 KIA           SPORTAGE LX    03/25/2019       25,687.00          0.00   04/17/2019          25,687.00           0.00        0.00          0.00

               3876808    KNDPMCACXK7 626839        2019 KIA           SPORTAGE LX    03/04/2019       27,173.00          0.00   05/02/2019           1,281.50           0.00        0.00          0.00

               3876570    KNDPMCAC2K7 626950        2019 KIA           SPORTAGE LX    03/04/2019       27,173.00          0.00   04/04/2019          27,173.00           0.00       0.00           0.00

               3876589    KNDPMCAC7K7 627155        2019 KIA           SPORTAGE LX    03/04/2019       27,173.00          0.00   03/19/2019          27,173.00           0.00       0.00           0.00

               3876561    KNDPMCAC0K7 627160        2019 KIA           SPORTAGE LX    03/04/2019       27,173.00          0.00   04/03/2019          27,173.00           0.00       0.00           0.00

               3608693     KNDJP3A52K7 629359       2019 KIA           SOUL +         07/23/2018       20,694.00          0.00   11/14/2018          20,694.00           0.00       0.00           0.00

               3946771    KNDPMCAC2L7 629378        2020 KIA           SPORTAGE LX    04/24/2019       25,917.00          0.00   06/07/2019          25,917.00           0.00       0.00           0.00

               3953621    KNDPMCAC5L7 629424        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   05/29/2019          25,917.00           0.00       0.00           0.00

               3953625    KNDPMCAC8L7 629711        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   08/26/2019            987.47            0.00       0.00           0.00

               3956400    KNDPMCAC7L7 629716        2020 KIA           SPORTAGE LX    04/30/2019       25,917.00          0.00   09/06/2019            252.74            0.00       0.00           0.00

               3953618    KNDPMCAC3L7 629776        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   07/31/2019            778.93            0.00       0.00           0.00

               3953622    KNDPMCAC5L7 629777        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   06/20/2019           1,774.59           0.00       0.00           0.00

               3953626    KNDPMCAC9L7 629779        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   06/11/2019             58.75            0.00       0.00           0.00

               3931881    KNDPMCAC1L7 629923        2020 KIA           SPORTAGE LX    04/15/2019       25,917.00          0.00   05/13/2019          25,917.00           0.00       0.00           0.00

               3953619    KNDPMCAC3L7 629924        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   06/25/2019          25,917.00           0.00       0.00           0.00

               3953623    KNDPMCAC7L7 629926        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   07/30/2019          25,917.00           0.00       0.00           0.00

               3956399    KNDPMCAC6L7 630050        2020 KIA           SPORTAGE LX    04/30/2019       25,917.00          0.00   08/16/2019          25,917.00           0.00       0.00           0.00

                                                                                                       25,917.00          0.00   07/23/2019          25,917.00           0.00       0.00           0.00
               3931875

               3946774
                          KNDPMCAC0L7 630111

                          KNDPMCAC6L7 630114
                                                    2020 KIA

                                                    2020 KIA
                                                                       SPORTAGE LX

                                                                       SPORTAGE LX
                                                                                      04/15/2019

                                                                                      04/24/2019       25,917.00          0.00   06/14/2019          25,917.00           0.00       0.00           0.00
                                                                                                                                                                                                           )
               3946777    KNDPMCAC8L7 630115        2020 KIA           SPORTAGE LX    04/24/2019       25,917.00          0.00   07/30/2019          25,917.00           0.00       0.00           0.00


               3953624    KNDPMCAC7L7 630154        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   07/31/2019            215.57            0.00       0.00           0.00

               3946778    KNDPMCAC9L7 630155        2020 KIA           SPORTAGE LX    04/24/2019       25,917.00          0.00   07/29/2019          25,917.00           0.00       0.00           0.00

               39S4630    KNDPMCAC9L7 630348        2020 KIA           SPORTAGE LX    05/07/2019       25,917.00          0.00   08/11/2019              5.46            0.00       0.00           0.00

               3964629    KNDPMCAG7L7 630459        2020 KIA           SPORTAGE LX    05/07/2019       25,917.00          0.00   10/03/2019            568.37            -4.86      5.08           0.00

               3969548    KNDPMCAC9L7 630995        2020 KIA           SPORTAGE LX    05/10/2019       25,917.00     25,917.00                           0.00            0.00       9.94           0.00

               3953620    KNDPMCAC4L7 631018        2020 KIA           SPORTAGE LX    04/29/2019       25,917.00          0.00   08/19/2019           1.113.26           0.00       0.00           0.00

               4023492    KNDPMCAC8L7 631359        2020 KIA           SPORTAGE LX    06/20/2019       25,869.00          0.00   08/08/2019          10,845.05           0.00       0.00           0.00


               3608694     KNDJP3A53K7 631458       2019 KIA           SOUL +         07/23/2018       20,694.00          0.00   11/15/2018          20.694.00           0.00       0.00           0.00
                              Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 110 of 156 PageID #: 110
                                                                                    Hyundai Capital America                                                                                 Page: 36
Report ID: TRIAL2                                                                      TRIAL BALANCE
                                                                                                                                                                                           10/03/2019

                                                                                                                                                                                              16:45:35
Cost Center:44009                                                                      As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                         Principal Balance:               3,694,333.63

Today's Interest                     -4.86     Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42     Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable             56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019      Last Inspection Date        11/27/2018 6:14:20     Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                 Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3964627    KNDP6CAC9L7 631624      2020 KIA            SPORTAGE S     05/07/2019       30,951.00          0.00   07/23/2019           4,153.52           0.00       0.00          0.00

               3956404    KNDPNCAC4L7 631713      2020 KIA            SPORTAGE EX    04/30/2019       33,338.00          0.00   05/30/2019          33,338.00           0.00       0.00          0.00

               3940868    KNDPNCAG2L7 631953      2020 KIA            SPORTAGE EX    04/19/2019       33,338.00          0.00   09/05/2019            823.55            0.00       0.00          0.00

               3964628    KNDPMCAC0L7 632084      2020 KIA            SPORTAGE LX    05/07/2019       27,699.00          0.00   09/12/2019           1,134.43           0.00       0.00          0.00

               3946776    KNDPMCAC7L7 632308      2020 KIA            SPORTAGE LX    04/24/2019       27,699.00          0.00   08/08/2019          27,699.00           0.00       0.00          0.00

               3940865    KNDPMCAC1L7 632353      2020 KIA            SPORTAGE LX    04/19/2019       27,699.00          0.00   08/30/2019          27,699.00           0.00       0.00          0.00

               3956401    KNDPMCAC9L7 632438      2020 KIA            SPORTAGE LX    04/30/2019       27,699.00     27,699.00                           0.00            0.00      10.62          0.00

               3931877    KNDPMCAC0L7 632439      2020 KIA            SPORTAGE LX    04/15/2019       27,699.00          0.00   05/23/2019           1,201.41           0.00       0.00          0.00

               3940866    KNDPMCAC3L7 632466      2020 KIA            SPORTAGE LX    04/19/2019       27,699.00          0.00   05/21/2019          27,699.00           0.00       0.00          0.00

               3940875    KNDPNCACXL7 632509       2020 KIA           SPORTAGE EX    04/19/2019       33,338.00          0.00   06/17/2019           1,663.71           0.00       0.00          0.00

               3931878    KNDPMCAC0L7 632523      2020 KIA            SPORTAGE LX    04/15/2019       27,699.00          0.00   05/03/2019            240.94            0.00       0.00          0.00

               3940867    KNDPMCAG9L7 632570      2020 KIA            SPORTAGE LX    04/19/2019       27,699.00          0.00   06/26/2019          27,699.00           0.00      0.00           0.00

               3946790    KNDPNGAG4L7 632585      2020 KIA            SPORTAGE EX    04/24/2019       33,338.00          0.00   08/22/2019          33,338.00           0.00       0.00          0.00

               3946779    KNDPMCAG9L7 632648      2020 KIA            SPORTAGE LX    04/24/2019       27,699.00          0.00   06/12/2019           1,132.14           0.00       0.00          0.00

               3956398    KNDP6GAG8L7 632666      2020 KIA            SPORTAGE S     04/30/2019       30,951.00     30,951.00                           0.00            0.00      11.88          0.00

               3946773    KNDPMGAG3L7 632676      2020 KIA            SPORTAGE LX    04/24/2019       27,699.00          0.00   09/04/2019          27,699.00           0.00      0.00           0.00

               3931880    KNDPMGAG0L7 632716      2020 KIA            SPORTAGE LX    04/15/2019       27,699.00          0.00   05/02/2019          27,699.00           0.00      0.00           0.00

               3975821    KNDPMGAG6L7 632722      2020 KIA            SPORTAGE LX    05/15/2019       27,699.00          0.00   08/21/2019            916.53            0.00      0.00           0.00

               3946794    KNDPNGAG9L7 632811      2020 KIA            SPORTAGE EX    04/24/2019       33,338.00          0.00   05/17/2019           2,090.16           0.00      0.00           0.00

               3940859    KNDP6GAG6L7 632858      2020 KIA            SPORTAGE S     04/19/2019       30,951.00          0.00   06/24/2019          30,951.00           0.00      0.00           0.00

               4023494    KNDPMGAG9L7 632889      2020 KIA            SPORTAGE LX    06/20/2019       25,869.00          0.00   09/04/2019          25,869.00           0.00      0.00           0.00


               3971554    KNDP6GACXL7 632944      2020 KIA            SPORTAGE S     05/13/2019       29,089.00          0.00   10/01/2019          29,089.00           0.00      0.00           0.00

               3956405    KNDPNGAG6L7 633320      2020 KIA            SPORTAGE EX    04/30/2019       29,088.00          0.00   07/09/2019          29,088.00           0.00      0.00           0.00

               3956403    KNDPNGAG3L7 633338      2020 KIA            SPORTAGE EX    04/30/2019       29,088.00          0.00   07/02/2019            984.52            0.00      0.00           0.00

               3973840    KNDP6GAG3L7 633501      2020 KIA            SPORTAGE S     05/14/2019       29,089.00          0.00   05/29/2019          29,089.00           0.00      0.00           0.00


               3969545    KNDP6GAC5L7 633516      2020 KIA            SPORTAGE S     05/10/2019       29,089.00     29,089.00                           0.00            0.00      11.16          0.00

               3973841    KNDP6GAG4L7 633605      2020 KIA            SPORTAGE S     05/14/2019       29,089.00          0.00   06/17/2019          29,089.00           0.00      0.00           0.00

               3964631    KNDPNCAC4L7 633607      2020 KIA            SPORTAGE EX    05/07/2019       29,088.00          0.00   08/27/2019          29,088.00           0.00      0.00           0.00
                              Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 111 of 156 PageID #: 111
                                                                                      Hyundai Capital America                                                                                Page: 37
Report ID: TRIAL2                                                                        TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                          Principal Balance:               3,694,333.63

Today's Interest                     -4.86      Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019      Last Inspection Date          11/27/2018 6:14:20   Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                   Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID            Serial #        Year Make           Model             Date         Principal      Principal     Date              Amount          Interest   Interest      Interest

               3SS4626    KNDP6CAC7L7 633680        2020 KIA           SPORTAGE 3     05/07/2019       29,089.00          0.00   06/28/2019          29,089.00           0.00       0.00          0.00

               3940872    KNDPNGAC6L7 633723        2020 KIA           SPORTAGE EX    04/19/2019       29,088.00     29,088.00                           0.00            0.00      11.16          0.00

               3969547    KNDP6GAC9L7 633762        2020 KIA           SPORTAGE S     05/10/2019       29,089.00          0.00   06/28/2019          29,089.00           0.00       0.00          0.00

               3956402    KNDPNCAC2L7 633766        2020 KIA           SPORTAGE EX    04/30/2019       29,088.00          0.00   06/14/2019           1,531.56           0.00       0.00          0.00

               3956406    KNDPNCAG6L7 633835        2020 KIA           SPORTAGE EX    04/30/2019       29,088.00          0.00   07/26/2019          29,088.00           0.00       0.00          0.00

               3971553    KNDP6GAG9L7 633891        2020 KIA           SPORTAGE S     05/13/2019       29,089.00          0.00   09/24/2019           1,643.34           0.00       0.00          0.00

               3969544    KNDP6GAG2L7 634445        2020 KIA           SPORTAGE S     05/10/2019       29,089.00          0.00   08/20/2019          29,089.00           0.00       0.00          0.00

               3969546    KNDP6GAG6L7 634562       2020 KIA            SPORTAGE S     05/10/2019       29,089.00     29,089.00                           0.00            0.00      11.16          0.00

               4023495    KNDPMGAG9L7 640748       2020 KIA            SPORTAGE LX    08/20/2019       25,869.00          0.00   07/03/2019          25,869.00           0.00       0.00          0.00

               4033706    KNDPMCAG9L7 642077        2020 KIA           SPORTAGE LX    06/27/2019       25,869.00          0.00   07/08/2019           2,130.06           0.00       0.00          0.00

               4033707    KNDPMCAGXL7 643061       2020 KIA            SPORTAGE LX    06/27/2019       25,869.00          0.00   07/18/2019          25,869.00           0.00       0.00          0.00

               4023496    KNDPMCACXL7 643254       2020 KIA            SPORTAGE LX    06/20/2019       25,889.00          0.00   07/30/2019          25,869.00           0.00       0.00          0.00

               3969549    KNDPNGAG4L7 643960       2020 KIA            SPORTAGE EX    05/10/2019       33,338.00     33,338.00                           0.00            0.00      12.78          0.00

               3614350     KNDJP3A58K7 646358      2019 KIA            SOUL +         07/30/2018       21,083.00          0.00   01/14/2019          21,063.00           0.00      0.00           0.00

               3931863    KNDP6GAG3L7 647530       2020 KIA            SPORTAGE S     04/15/2019       28,118.00          0.00   05/14/2019          28,118.00           0.00      0.00           0.00

               3931865    KNDP6CAC4L7 648749       2020 KIA            SPORTAGE S     04/15/2019       28,118.00          0.00   05/08/2019           1,435.04           0.00      0.00           0.00

               3964632    KNDPRGA64L7 649045       2020 KIA            SPORTAGE SX    05/07/2019       35,020.00          0.00   05/28/2019           1,557.08           0.00      0.00           0.00

               3931866    KNDP6GAG4L7 650288       2020 KIA            SPORTAGE S     04/15/2019       30,951.00          0.00   08/13/2019          30,951.00           0.00      0.00           0.00

               3931867    KNDP6GAG7L7 650544       2020 KIA            SPORTAGE S     04/15/2019       28,118.00          0.00   09/19/2019            681.66            0.00      0.00           0.00
                                                                                                                                                                                                          )
               3940856    KNDP6GAG1L7 651401       2020 KIA            SPORTAGE S     04/19/2019       28,118.00          0.00   08/05/2019            139.13            0.00      0.00           0.00

               3621220     KNDJP3A51K7 651482      2019 KIA            SOUL +         08/03/2018       21,063.00          0.00   11/05/2018          21,063.00           0.00      0.00           0.00

               3634348    KNDJX3AA1K7 653231       2019 KIA            SOUL!          08/16/2018       23,443.00          0.00   10/09/2018          23,443.00           0.00      0.00           0.00

               3641112    KNDJN2A21K7 661029       2019 KIA            SOUL           08/22/2018       18,823.00          0.00   10/09/2018          18,823.00           0.00      0.00           0.00

               3645895    KNDJN2A28K7 661349       2019 KIA            SOUL           08/27/2018       18,823.00          0.00   10/30/2018          18,823.00           0.00      0.00           0.00

               4033705    KNDPMCAG2L7 661618       2020 KIA            SPORTAGE LX    06/27/2019       27,583.00          0.00   08/09/2019          27,583.00           0.00      0.00           0.00

               3743870     KNDJP3A56K7 662560      2019 KIA            SOUL +         11/14/2018       24,344.00          0.00   02/01/2019          24,344.00           0.00      0.00           0.00

               4023493    KNDPMCAG8L7 662787       2020 KIA            SPORTAGE LX    06/20/2019       27,583.00          0.00   08/27/2019          27,583.00           0.00      0.00           0.00

               3993932    KNDPMGAC4L7 663032       2020 KIA            SPORTAGE LX    05/29/2019       27,583.00          0.00   09/30/2019           1,418.35           0.00      0.00           0.00
                             Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 112 of 156 PageID #: 112
                                                                                      Hyundai Capital America                                                                                Page: 38
Report ID: TRIAL2                                                                                                                                                                           10/03/2019
                                                                                         TRIAL BALANCE
                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: KMNY097- Nemet Kla
                                                                                                                                                          Principal Balance:               3.694,333.63

Today's Interest                     -4.86      Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                  1,418.42      Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              56,999.53      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                   09/30/2019       Last Inspection Date          11/27/2018 6:14:20   Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                   Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #         Year Make           Mode!             Date         Principal      Principal     Date              Amount          interest   interest      interest

               4040520    KNDP6CAC1L7 663807        2020 KIA           SPORTAGE S     07/02/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               4049439    KNDP6CAC8L7 663898        2020 KIA           SPORTAGE S     07/10/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               3653913    KNDJN2/^21K7 664044       2019 KIA           SOUL           09/04/2018       18,823.00          0.00   11/13/2018          18,823.00           0.00       0.00          0.00

               3656526    KNDJN2A21K7 664903        2019 KIA           SOUL           09/05/2018       18,823.00          0.00   10/29/2018          18,823.00           0.00       0.00          0.00

               3653921    KNDJN2/V23K7 664904      2019 KIA            SOUL           09/04/2018       18,823.00          0.00   10/11/2018          18,823.00           0.00       0.00          0.00

               3648084    KNDJN2A20K7 664942        2019 KIA           SOUL           08/28/2018       18,823.00          0.00   11/27/2018          18,823.00           0.00       0.00          0.00

               3969550    KN0PRGA63L7 665088        2020 KIA           SPORTAGE SX    05/10/2019       35,020.00          0.00   07/24/2019          35,020.00           0.00       0.00          0.00

               4040519    KNDP6CAC0L7 665239       2020 KIA            SPORTAGE S     07/02/2019       28,044.00          0.00   08/30/2019          28,044.00           0.00       0.00          0.00

               4040525    KNDP6CAC5L7 665415       2020 KIA            SPORTAGE S     07/02/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               3648103    KNDJN2A23K7 665938       2019 KIA            SOUL           08/28/2018       18,823.00          0.00   11/09/2018          18,823.00           0.00       0.00          0.00

               3650000    KN0JN2A2XK7 666391       2019 KIA            SOUL           08/29/2018       18,823.00          0.00   12/11/2018          18,823.00           0.00       0.00          0.00

               3645883    KNDJN2A25K7 666394       2019 KIA            SOUL           08/27/2018       18,823.00          0.00   11/07/2018          18,823.00           0.00      0.00           0.00

               3993933    KNDPMCAC8L7 666452       2020 KIA            SPORTAGE LX    05/29/2019       27,583.00          0.00   08/21/2019          27,583.00           0.00      0.00           0.00

               4040522    KNDP6CAC2L7 666747       2020 KIA            SPORTAGE S     07/02/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               4049435    KNDP6CAC0L7 666939       2020 KIA            SPORTAGE S     07/10/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               4040527    KNDP6CACXL7 667337       2020 KIA            SPORTAGE S     07/02/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               4040521    KNDP6CAC1L7 667338       2020 KIA            SPORTAGE S     07/02/2019       28,044.00     28,044.00                           0.00            0.00      10.76          0.00

               3712834    KNDJP3A53K7 671460       2019 KIA            SOUL +         10/23/2018       21,063.00          0.00   11/13/2018          21,063.00           0.00      0.00           0.00

               3743872    KNDJP3A57K7 671851       2019 KIA            SOUL +         11/14/2018       24,344.00          0.00   08/20/2019           1,150.87           0.00      0.00           0.00
                                                                                                                                                                                                          >
               3764288    KNDJN2A28K7 676269       2019 KIA            SOUL           12/03/2018       18,781.00          0.00   04/09/2019          18,781.00           0.00      0.00           0.00

               4040524    KNDP6CAC4L7 680214       2020 KIA            SPORTAGE S     07/02/2019       30,877.00          0.00   07/16/2019          30,877.00           0.00      0.00           0.00

               4049438    KNDP6CAC7L7 680417       2020 KIA            SPORTAGE S     07/10/2019       30,877.00     30,877.00                           0.00            0.00      11.84          0.00

               4040526    KNDP6CAC8L7 680877       2020 KIA            SPORTAGE S     07/02/2019       30,877.00     30,877.00                           0.00            0.00      11.84          0.00

               4040528    KNDP6GACXL7 681433       2020 KIA            SPORTAGE S     07/02/2019       30,877.00     30,877.00                           0.00            0.00      11.84          0.00

               4049437    KNDP6GAG6L7 681445       2020 KIA            SPORTAGE S     07/10/2019       30,877.00     30,877.00                           0.00            0.00     11.84           0.00

               4049436    KNDP6GAG2L7 681460       2020 KIA            SPORTAGE S     07/10/2019       30,877.00     30,877.00                           0.00            0.00     11.84           0.00

               4059893    KNDP6GAG6L7 681624       2020 KIA            SPORTAGE S     07/18/2019       30,877.00     30,877.00                           0.00            0.00      11.84          0.00

               4040523    KNDP6CAC3L7 681676       2020 KIA            SPORTAGE S     07/02/2019       30,877.00     30,877.00                           0.00            0.00     11.84           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 113 of 156 PageID #: 113
                                                                                         Hyundai Capital America                                                                                 Page: 39
Report ID: TRIAL2                                                                                                                                                                               10/03/2019
                                                                                             TRIAL BALANCE
                                                                                                                                                                                                   16:45:35
Cost Center:44009                                                                            As Of: 10/03/2019
Dealer: KMNY097• Nemet Kla
                                                                                                                                                              Principal Balance:               3,694,333.63

Today's Interest                        -4.86       Past Due Interest                     32,699.53    Base Rate                              5.0000%         Credit Limit                     9,050,000.00
Accrued Interest                     1,418.42       Past Due Principal                     8,719.80    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                 56,999.53       Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                       09/30/2019       Last Inspection Date          11/27/2018 6:14:20   Prepaid Items                              0.00        Available Credit                 5,355,666.37

Plan                                                                                       Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #         Year Make           Model             Date         Principal      Principal     Date              Amount          Interest   Interest      interest

               4023497       KNDPNCAC5L7 686770         2020 KIA           SPORTAGE EX    06/20/2019       29,020.00          0.00   08/16/2019          29,020.00           0.00       0.00          0.00

               4023498       KNDPNCACXL7 687381         2020 KIA           SPORTAGE EX    06/20/2019       29,020.00     29,020.00                            0.00           0.00      11.14          0.00

               4059892       KNDPNCAC5L7 687675         2020 KIA           SPORTAGE EX    07/18/2019       29,020.00     29,020.00                            0.00           0.00      11.14          0.00

               3755827        KNDJN2A22K7 691897       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   05/08/2019          18,823.00           0.00       0.00          0.00

               3755854        KNDJN2A27K7 693287       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   02/28/2019          18,823.00           0.00       0.00          0.00

               3755846        KNDJN2A26K7 693295       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   04/18/2019          18,823.00           0.00       0.00          0.00

               3769520        KNDJN2A22K7 693763       2019 KIA            SOUL           12/07/2018       18,823.00          0.00   05/20/2019            112.06            0.00       0.00          0.00

               3755856        KNDJN2A27K7 693774       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   05/20/2019           2,930.10           0.00       0.00          0.00

               3755869        KNDJP3A52K7 693952       2019 KIA            SOUL +         11/27/2018       26,302.00          0.00   03/18/2019          26,302.00           0.00       0.00          0.00

               3763313        KNDJN2A29K7 694294       2019 KIA            SOUL           12/03/2018       19,982.00          0.00   09/05/2019           4,212.27           0.00       0.00          0.00

               3763311        KNDJN2A28K7 694898       2019 KIA            SOUL           12/03/2018       19,982.00          0.00   03/04/2019          19,982.00           0.00       0.00          0.00

               3767016        KNDJP3A58K7 695172       2019 KIA            SOUL +         12/05/2018       26,302.00          0.00   05/16/2019           1,439.91           0.00      0.00           0.00

               3767012        KNDJP3A56K7 698062       2019 KIA            SOUL +         12/05/2018       20,694.00          0.00   05/17/2019          20,694.00           0.00      0.00           0.00

               3763315        KNDJP3A51K7 698065       2019 KIA            SOUL +         12/03/2018       20,694.00          0.00   01/18/2019          20,694.00           0.00      0.00           0.00

               3767008        KNDJP3A54K7 696125       2019 KIA            SOUL +         12/05/2018       20,694.00          0.00   01/07/2019          20,694.00           0.00      0.00           0.00

               3767018        KNDJP3A5XK7 698128       2019 KIA            SOUL +         12/05/2018       20,694.00          0.00   01/28/2019          20,694.00           0.00      0.00           0.00

               3608692        KNDJP3A51K7 908348       2019 KIA            SOUL +         07/23/2018       20,694.00          0.00   11/16/2018          20,694.00           0.00      0.00           0.00

               3614358        KNDJX3AA4K7 908504       2019 KIA            SOULI          07/30/2018       23,443.00          0.00   11/06/2018          23,443.00           0.00      0.00           0.00

               3753390        KNDJN2A24K7 917101       2019 KIA            SOUL           11/23/2018       18,823.00          0.00   12/10/2018          18,823.00           0.00      0.00           0.00

                      Customer Name:GENSTERBLUM,J

               3753401        KNDJN2A26K7 917116       2019 KIA            SOUL           11/23/2018       18,823.00          0.00   01/16/2019          18,823.00           0.00      0.00           0.00

               3753388        KNDJN2A23K7 917154       2019 KIA            SOUL           11/23/2018       18,823.00          0.00   04/25/2019          18,823.00           0.00      0.00           0.00

               3753375        KNDJN2A20K7 917161       2019 KIA            SOUL           11/23/2018       18,823.00          0.00   01/30/2019          18,823.00           0.00      0.00           0.00

               3755832        KNDJN2A22K7 917176       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   02/07/2019          18,823.00           0.00      0.00           0.00

               3755835        KNDJN2A23K7 917204       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   05/09/2019          18,823.00           0.00      0.00           0.00

               3755825        KNDJN2A21K7 917251       2019 KIA            SOUL           11/27/2018       18,823.00          0.00   12/18/2018          18,823.00           0.00      0.00           0.00

               3753413        KNDJN2A29K7 917319       2019 KIA            SOUL           11/23/2018       18,823.00          0.00   03/01/2019          18,823.00           0.00      0.00           0.00

               3763288        KNDJN2A20K7 917323       2019 KIA            SOUL           12/03/2018       18,823.00          0.00   05/08/2019          18,823.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 114 of 156 PageID #: 114
                                                                                         Hyundai Capital America                                                                                     Page: 40
Report ID: TRIAL2                                                                              TRIAL BALANCE                                                                                        10/03/2019

                                                                                                                                                                                                       16:45:35
Cost Center:44009                                                                              As Of: 10/03/2019
Dealer: KMNY097- Nemet Kia
                                                                                                                                                                 Principal Balance:                3,694,333.63

Today's Interest                        -4.86    Past Due Interest                       32,699.53     Base Rate                                 5.0000%         Credit Limit                      9,050,000.00
Accrued Interest                    1,418.42     Past Due Principal                       8,719.80     Equity Balance                                0.00        Commitments                              0.00
Interest Receivable               56,999.53      Past Due Date                          10/27/2019     Equity Interest                               0.00        Presold Amount                           0.00
Billing Date                     09/30/2019      Last Inspection Date            11/27/2018 6:14:20    Prepaid Items                                 0.00        Available Credit                  5,355,666.37

Plan                                                                                      Effective        Original         Current           Last Payment                  Today's     Accrued          Split
Code            Loan ID               Serial #      Year Make             Model                Date       Principal        Principal      Date              Amount          Interest    Interest      Interest

               3769543      KNDJN2A23K7 917994       2019 KIA             SOUL            12/07/2018       18,823.00            0.00    04/29/2019          18,823.00           0.00        0.00          0.00

               3769580      KNDJN2A29K7 917997       2019 KIA             SOUL            12/07/2018       18,823.00            0.00    01/28/2019          18,823.00           0.00        0.00          0.00

               3775752      KNDJN2A29K7 918602       2019 KIA             SOUL            12/12/2018       18,823.00            0.00    01/22/2019          18,823.00           0.00        0.00          0.00    )
               3775722      KN0JN2A22K7 918604       2019 KIA             SOUL            12/12/2018       18,823.00            0.00    02/13/2019          18,823.00           0.00        0.00          0.00

Subtotal New Kia Vehicles                                                         1058Items            29,580,285.00     3,569,367.00                                           -4.86   1,370.50          0.00


LOANS FOR COLLATERAL TYPE: Program Vehicles                                               Credit Limit:                      0.00   Subllmit

                          Base Rate        PRIME     5.00000%         Variance     2.00000%

               3826982      SXXGT4L15GG 004426      2016 KIA              OPTIMA LX      01/22/2019        13,848.00            0.00    02/13/2019          13,848.00           0.00        0.00          0.00

               3907467    5XYPG4A3XGG 008936        2016 KIA              SORENTO LX      03/26/2019       13,340.00            0.00    04/08/2019          13,340.00           0.00        0.00          0.00

               3847582      5XXGU4L30GG 007376      2016 KIA              OPTIMA EX      02/08/2019        14,686.00            0.00    02/21/2019          14,686.00           0.00        0.00          0.00

               3834179      5XXGT4L33GG 026362      2016 KIA             OPTIMA LX       01/28/2019        13,067.00            0.00    02/13/2019          13,067.00           0.00       0.00           0.00

               3897335      SXXGU4L34GG 054412      2016 KIA             OPTIMA EX       03/19/2019        17,475.00            0.00    04/02/2019          17,475.00           0.00       0.00           0.00

               3890851    5XYPGDA33GG 107641        2016 KIA             SORENTO LX      03/14/2019        17,005.00            0.00    04/10/2019          17,005.00           0.00       0.00           0.00

               3808989    5XYPKDA5XGG 116899        2016 KIA             SORENTO SX      01/03/2019        28,569.00            0.00    08/05/2019          28.569.00           0.00       0.00           0.00

               3936363    KNDMC5C1XG6 169699        2016 KIA             SEDONA EX       04/16/2019        17,161.00            0.00    04/25/2019          17,161.00           0.00       0.00           0.00

               3691185      KNDJP3A5XG7 277395      2016 KIA                             10/03/2018        11,990.00            0.00    10/11/2018          11,990.00           0.00       0.00           0.00

                                                                                                           18,954.00                                        18,954.00
               3918478

               3943757
                            KNDJP3A59G7 350515

                            5XXGN4A73FG 494882
                                                    2016 KIA

                                                    2015 KIA
                                                                         SOUL +

                                                                         OPTIMA EX
                                                                                         04/03/2019

                                                                                         04/22/2019        10,986.00
                                                                                                                                0.00

                                                                                                                                0.00
                                                                                                                                        04/17/2019

                                                                                                                                        04/29/2019          10,986.00
                                                                                                                                                                                0.00

                                                                                                                                                                                0.00
                                                                                                                                                                                           0.00

                                                                                                                                                                                           0.00
                                                                                                                                                                                                          0.00

                                                                                                                                                                                                          0.00
                                                                                                                                                                                                                  )
               3738876      5XXGM4A76FG 497035      2015 KIA             OPTIMA LX       11/09/2018        10,625.00            0.00    11/27/2018          10,625.00           0.00       0.00           0.00

               3914975      5XXGR4A66FG 508074      2015 KIA             OPTIMA SX       04/01/2019        20,242.00            0.00    04/03/2019          20,242.00           0.00       0.00           0.00

               3860851    KNDPBCACXF7 705715        2015 KIA             SPORTAGE LX     02/19/2019        11,938.00            0.00    03/12/2019          11,938.00           0.00       0.00           0.00

               3758248      KNDJX3A55G7 824461      2016 KIA             SOULl           11/27/2018        14,729.00            0.00    12/18/2018          14,729.00           0.00       0.00           0.00


Subtotal Program Vehicles                                                           15 items              234,615.00            0.00                                            0.00       0.00           0.00


Dealer Totals:                                                                    1081 Items           30,035,548.80     3,694,333.63                                           -4.88   1,418.42          0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 115 of 156 PageID #: 115
                                                                                               Hyundai Capital America                                                                                     Page: 41
Report ID: TRIAL2                                                                                                                                                                                         10/03/2019
                                                                                                    TRIAL BALANCE
                                                                                                                                                                                                             16:45:35
Cost Center: 44009                                                                                  As Of; 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                                        Principal Balance:                509.164.70

Today's Interest                            0.00        Past Due Interest                       9,376.76    Base Rate                                     5.0000%       Credit Limit                     6,350,000.00
Accrued Interest                         190.05     Past Due Principal                          6,165.70    Equity Balance                                  0.00        Commitments                             0.00
Interest Receivable                   12,989.76     Past Due Date                             10/27/2019    Equity Interest                                 0.00        Presold Amount                          0.00
Billing Date                        09/30/2019          Last Inspection Date           11/27/2018 6:14:32   Prepaid Items                                   0.00        Available Credit                 5,840,835.30

Flan                                                                                            Effective       Original            Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                  Serial #          Year Make            Model               Date        Principal         Principal      Date              Amount          Interest   Interest      interest

LOANS FOR COLLATERAL TYPE: Service Loaners                                                      Credit Limit:                 150,000.00"Subiimit **

                             Base Rate          PRIME       5.00000%        Variance     2.00000%

               3630681         5NPE34AF6JH 602221           2018 HYUN           SEL284B2       08/13/2018       21,482.10               0.00   01/10/2019          16,708.30           0.00       0.00          0.00
                                                                                                                                                                                                                        )
               3976076        5NPE24AFXKH 728957            2019 HYUN           SE 284H2       05/15/2019       22,722.00          22,040.34   08/12/2019             227.22           0.00       8.46          0.00

               3976077         5NPE24AF5KH 731667           2019 HYUN           SE 284H2       05/15/2019       22.722.00          19,995.36   08/12/2019           2,272.20           0.00       7.66          0.00

Subtotal Service Loaners                                                                   3Items               66,926.10          42,035.70                                           0.00      16.12          0.00


LOANS FOR COLLATERAL TYPE: New Hyundai Vehicles                                                 Credit Limit:               5,800,000.00 ** Subiimit **

                             Base Rate          PRIME       5.00000%        Variance     2.00000%

               3808730        KMHT36AH8KU 001108           2019 HYUN            VELOSTER N     01/02/2019       27,221.00               0.00   07/03/2019          27,221.00           0.00      0.00           0.00

               3987679         KM8J3CAL1KU 001218          2019 HYUN           TUCSON LIMIT    05/23/2019       27,712.00               0.00   06/21/2019           5,771.82           0.00      0.00           0.00

               3991720         KM8J2CA46KU 001484          2019 HYUN           TUCSON SE       05/24/2019       25,513.00               0.00   08/25/2019            703.26            0.00      0.00           0.00

               3608672        5NMS2CAD6KH 002098           2019 HYUN           SANTA FE SE     07/23/2018       27,790.00               0.00   11/05/2018          27,790.00           0.00      0.00           0.00

               3987680         KM8J3CAL7KU 003748          2019 HYUN           TUCSON LIMIT    05/23/2019       27,771.00               0.00   08/19/2019           2,490.30           0.00      0.00           0.00

               3991721         KM8J3CA40KU 005057          2019 HYUN           TUCSON LIMIT    05/24/2019       26,977.00               0.00   08/25/2019           2,696.84           0.00      0.00           0.00

               3991722         KM8J3CA41KU 005178          2019 HYUN           TUCSON LIMIT    05/24/2019       26,943.00              0.00    06/19/2019           1,844.03           0.00      0.00           0.00

               3984066         KM8J2CA48KU 005844          2019 HYUN           TUCSON SE       05/21/2019       25,567.00              0.00    07/10/2019          25,567.00           0.00      0.00           0.00

               3443073         3KPC24A36JE 008076          2018 HYUN           ACCENT SEL      03/12/2018       16,798.00              0.00    11/28/2018          16,798.00           0.00      0.00           0.00

                      Customer Name:PELAN, K.

               3984077         KM8J3CA45KU 008348          2019 HYUN           TUCSON LIMIT    05/20/2019       26,908.00              0.00    05/31/2019          26,908.00           0.00      0.00           0.00

               3607026        5NMS3CAD3KH 006350           2019 HYUN           SANTA FE SEL    07/20/2018       31,669.00              0.00    08/08/2019          28,502.10           0.00      0.00           0.00

               3984076         KM8J3CA42KU 006419          2019 HYUN           TUCSON LIMIT    05/20/2019       26,796.00              0.00    05/28/2019          26,798.00           0.00      0.00           0.00

               3608749        5NMS3CAD7KH 007291           2019 HYUN           SANTA FE SEL    07/23/2018       29,671.00              0.00    01/22/2019          29,671.00           0.00      0.00           0.00

               4005461        KM8J3CAL8KU 008980           2019 HYUN           TUCSON LIMIT    06/08/2019       27,749.00              0.00    08/21/2019           1,013.52           0.00      0.00           0.00

               3984068        KM8J3CAL5KU 008995           2019 HYUN           TUCSON LIMIT    05/21/2019       27,818.00              0.00    08/17/2019          27,818.00           0.00      0.00           0.00

               4027358        KM8J3CAL7KU 009002           2019 HYUN           TUCSON LIMIT    06/21/2019       32,128.00              0.00    08/15/2019           3,026.66           0.00      0.00           0.00

               3712004        KMHTH8AB8KU 009612           2019 HYUN           VELOSTER TUR 10/22/2018          25,548.00              0.00    11/09/2018          25,548.00           0.00      0.00           0.00

               4019834        KM8J3CA4XKU 012100           2019 HYUN           TUCSON LIMIT    06/17/2019       26,802.00              0.00    07/23/2019           2,850.04           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 116 of 156 PageID #: 116
                                                                                          Hyundai Capital America                                                                                 Page: 42
Report ID: TRIAL2                                                                                                                                                                                10/03/2019
                                                                                              TRIAL BALANCE
                                                                                                                                                                                                    16:45:35
Cost Center: 44009                                                                           As Of: 10/03/2019
Dealer: NY055- Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's Interest                          0.00      Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                       190.05       Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  12,989.76      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3683976       KMHTG6AF0KU 012168         2019 HYUN          VELOSTER BAS 09/26/2018          20,093.00          0.00   09/06/2019          20,093.00           0.00       0.00          0.00

               3682127       KMHTG6AF8KU 012239         2019 HYUN          VELOSTER BAS 09/25/2018          20,093.00          0.00   04/19/2019          20,093.00           0.00       0.00          0.00

               3952124       KMHTH6ABXKU 012463         2019 HYUN          VELOSTER TUR 04/26/2019          27,969.00          0.00   05/03/2019          27,969.00           0.00       0.00          0.00

               3984064        KM8J2CA42KU 012725        2019 HYUN          TUCSON SE       05/21/2019       25,521.00          0.00   06/14/2019          25,521.00           0.00       0.00          0.00

               3984065        KM8J2CA44KU 012919       2019 HYUN           TUCSON SE       05/21/2019       25,509.00          0.00   06/19/2019          25,509.00           0.00       0.00          0.00

               3619001       5NMS5CAA5KH 012957        2019 HYUN           SANTA FE LIM    07/31/2018       35,726.00          0.00   10/29/2018          35,726.00           0.00       0.00          0.00

               3997324        KM8J2CA47KU 013000       2019 HYUN           TUCSON SE       05/31/2019       25,522.00          0.00   07/25/2019          25,522.00           0.00       0.00          0.00

               3997325        KM8J3CA47KU 013091       2019 HYUN           TUCSON LIMIT    05/31/2019       26,860.00          0.00   07/12/2019          26,860.00           0.00       0.00          0.00

               3705607       KMHTG6AF4KU 013694        2019 HYUN           VELOSTER BAS 10/15/2018          20,093.00          0.00   01/10/2019          20,093.00           0.00       0.00          0.00

               3705609       KMHTG6AF4KU 013730        2019 HYUN           VELOSTER BAS 10/15/2018          23,093.00          0.00   03/25/2019          23,093.00           0.00       0.00          0.00

               3984067        KM8J2CA49KU 013869       2019 HYUN           TUCSON SE       05/21/2019       25,522.00          0.00   06/17/2019            956.65            0.00      0.00           0.00

               3751183       KMHTH6AB5KU 014119        2019 HYUN           VELOSTER TUR 11/19/2018          25,491.00          0.00   04/05/2019          25,491.00           0.00      0.00           0.00

               3744663       KMHTH6AB9KU 014334        2019 HYUN           VELOSTER TUR 11/13/2018          25,491.00          0.00   12/17/2018          25,491.00           0.00      0.00           0.00

               3744657       KMHTG6AF9KU 014341        2019 HYUN           VELOSTER BAS 11/13/2018          20,093.00          0.00   05/31/2019          20,093.00           0.00      0.00           0.00

               3744656       KMHTG6AF7KU 014452        2019 HYUN           VELOSTER BAS 11/13/2018          23,093.00          0.00   03/22/2019          23,093.00           0.00      0.00           0.00

               3997323        KM8J2CA46KU 014722       2019 HYUN           TUCSON SE       05/31/2019       25,403.00          0.00   09/11/2019            311.03            0.00      0.00           0.00

               3620249       5NMS5CAAXKH 017135        2019 HYUN           SANTA FE LIM    08/01/2018       38,746.00          0.00   11/26/2018          38,746.00           0.00      0.00           0.00

               3634692

               4027359
                             5NMS3CAD9KH 017868

                              KM8J3CAL8KU 018890
                                                       2019 HYUN

                                                       2019 HYUN
                                                                           SANTA FE SEL

                                                                           TUCSON LIMIT
                                                                                           08/15/2018

                                                                                           06/21/2019
                                                                                                            29,646.00

                                                                                                            32,304.00
                                                                                                                               0.00

                                                                                                                               0.00
                                                                                                                                      03/26/2019

                                                                                                                                      07/24/2019
                                                                                                                                                          29,646.00

                                                                                                                                                           1,726.04
                                                                                                                                                                              0.00

                                                                                                                                                                              0.00
                                                                                                                                                                                        0.00

                                                                                                                                                                                        0.00
                                                                                                                                                                                                       0.00

                                                                                                                                                                                                       0.00
                                                                                                                                                                                                               >
               4033710        KM8J3CA44KU 020015       2019 HYUN           TUCSON LIMIT    06/26/2019       26,802.00     26,802.00                           0.00            0.00      10.28          0.00

               4005460        KM8J2CA44KU 020177       2019 HYUN           TUCSON SE       06/06/2019       25,403.00          0.00   07/18/2019          25,403.00           0.00      0.00           0.00

               4027360       KMHTH6AB9KU 020425        2019 HYUN           VELOSTER TUR 06/21/2019          25,669.00          0.00   07/06/2019          25,669.00           0.00      0.00           0.00

               3639519       5NMS5CAD7KH 020698        2019 HYUN           SANTA FE LIM    08/20/2018       36,918.00          0.00   11/07/2018          36,918.00           0.00      0.00           0.00

               4053131        KMHTG6AF9LU 020951       2020 HYUN           VELOSTER BAS 07/11/2019          20,331.00     20,331.00                           0.00            0.00      7.80           0.00

               3637582       5NMS5CAA7KH 021854        2019 HYUN           SANTA FE LIM    08/17/2018       38,746.00          0.00   11/29/2018          38,746.00           0.00      0.00           0.00

                      Customer NameiTAGLIAFERRO.J

               4051226       KMHTH6AB0LU 022260        2020 HYUN           VELOSTER TUR 07/10/2019          23,377.00         0.00    07/29/2019          23,377.00           0.00      0.00           0.00

               4005459        KM8J2CA42KU 022445       2019 HYUN           TUCSON SE       06/06/2019       25.542.00         0.00    09/13/2019           1,258.69           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 117 of 156 PageID #: 117
                                                                                         Hyundai Capital America                                                                                 Page: 43
Report ID: TRIAL2                                                                           TRIAL BALANCE
                                                                                                                                                                                                10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                              Principal Balance:                509,164.70

Today's Interest                          0.00     Past Due interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                        190.05     Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00

Interest Receivable                  12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #         Year Make         Model             Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3651589        5NMS3CAD5KH 022498        2019 HYUN         SANTA FE SEL    08/29/2018       29,646.00          0.00   12/03/2018          29,646.00           0.00       0.00          0.00

                      Customer Name: RODRIGUEZ DIAZ,J

               3639488        5NMS5CAA3KH 022645        2019 HYUN         SANTA FE LIM    08/20/2018       38,491.00          0.00   11/09/2018          38,491.00           0.00       0.00          0.00
                                                                                                                                                                                                              )
               3665736       5NMS3CADXKH 022710         2019 HYUN         SANTA FE SEL    09/12/2018       29,646.00          0.00   05/15/2019            651.49            0.00       0.00          0.00

               3975897        KM8K33AG9KU 023913        2019 HYUN         KONA LIMITED    05/14/2019       42,046.00     42,046.00                           0.00            0.00      16.12          0.00

               3868463        KM8K33AG3KU 024832        2019 HYUN         KONA LIMITED    02/22/2019       41,641.00     41,641.00                           0.00            0.00      15.98          0.00

               3975896        KM8K33AG8KU 024986        2019 HYUN         KONA LIMITED    05/14/2019       42,046.00          0.00   06/11/2019           2,241.07           0.00       0.00          0.00

               4027353        KM8J3CA43KU 025089        2019 HYUN         TUCSON LIMIT    08/21/2019       26,800.00          0.00   07/26/2019           6,412.07           0.00       0.00          0.00

               4027354        KM8J3CA46KU 025314        2019 HYUN         TUCSON LIMIT    06/21/2019       26,912.00          0.00   07/17/2019           1,012.69           0.00       0.00          0.00

               3975898        KM8K53AGXKU 025356        2019 HYUN         KONA ULTIMAT 05/14/2019          45,187.00          0.00   08/01/2019          45,187.00           0.00       0.00          0.00

               3651591        5NMS3CAD6KH 025488        2019 HYUN         SANTA FE SEL    08/29/2018       29,646.00          0.00   03/05/2019          29,646.00           0.00       0.00          0.00

               4027356        KM8J3CAL1KU 025910        2019 HYUN         TUCSON LIMIT    08/21/2019       33,236.00          0.00   07/19/2019          33,236.00           0.00       0.00          0.00

               3651587        5NMS3CAD1KH 026421        2019 HYUN         SANTA FE SEL    08/29/2018       31,768.00          0.00   03/01/2019          31,768.00           0.00       0.00          0.00

               3659620        5NMS5CAD4KH 026794        2019 HYUN         SANTA FE LIM    09/08/2018       34,438.00          0.00   10/11/2018          34,438.00           0.00       0.00          0.00

               4027357        KM8J3CAL4KU 027120        2019 HYUN         TUCSON LIMIT    06/21/2019       30,678.00          0.00   07/25/2019           1,831.82           0.00       0.00          0.00

               4027355        KM8J3CA49KU 027395        2019 HYUN         TUCSON LIMIT    06/21/2019       26,915.00          0.00   07/29/2019           1,180.09           0.00       0.00          0.00


               3677668       5NMS2CADXKH 027585         2019 HYUN         SANTA FE SE     09/21/2018       27,704.00          0.00   11/14/2018          27,704.00           0.00       0.00          0.00

               3677686       5NMS3CAD0KH 027706         2019 HYUN         SANTA FE SEL    09/21/2018       29,609.00          0.00   01/04/2019          29,609.00           0.00       0.00          0.00

               4051213        KM8J3CAL2KU 027858        2019 HYUN         TUCSON LIMIT    07/10/2019       32,280.00          0.00   07/30/2019           2,290.26           0.00       0.00          0.00

               4033711        KM8J3CAL8KU 028058        2019 HYUN         TUCSON LIMIT    06/26/2019       30,523.00          0.00   07/10/2019           1,821.94           0.00       0.00          0.00

               4059889        KM8R2DHE2LU 030036        2020 HYUN         PALISADE SEL    07/17/2019       35,130.00          0.00   09/17/2019          35,130.00           0.00       0.00          0.00

               3991725        KM8K33AG4KU 030333        2019 HYUN         KONA LIMITED    05/24/2019       42,022.00          0.00   08/16/2019           3,851.84           0.00       0.00          0.00

               3683504        5NMS5CAA5KH 030424        2019 HYUN         SANTA FE LIM    09/26/2018       38,671.00          0.00   12/27/2018          38,671.00           0.00       0.00          0.00

               4033714        KM8J3CALXKU 030507        2019 HYUN         TUCSON LIMIT    08/26/2019       30,577.00          0.00   07/18/2019          30,577.00           0.00       0.00          0.00

               4056850        KM8J3CAL8KU 030523        2019 HYUN         TUCSON LIMIT    07/15/2019       30,523.00          0.00   08/02/2019          30,523.00           0.00       0.00          0.00

               3991726        KM8K33AG7KU 030665        2019 HYUN         KONA LIMITED    05/24/2019       42,022.00          0.00   08/19/2019          42,022.00           0.00       0.00          0.00

               4005463        KM8K33AG5KU 030924        2019 HYUN         KONA LIMITED    08/08/2019       42,046.00     42,046.00                           0.00            0.00      16.12          0.00

               4056849        KM8J3CAL2KU 031165        2019 HYUN         TUCSON LIMIT    07/15/2019       33,056.00          0.00   08/26/2019           1,444.06           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 118 of 156 PageID #: 118
                                                                                      Hyundai Capital America                                                                                 Page: 44
Report ID: TRIAL2                                                                         TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                16:45:35
Cost Center: 44009                                                                        As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                           Principal Balance:                509,164.70

Today's Interest                       0.00     Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable               12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                     09/30/2019     Last Inspection Date           11/27/2018 6:14:32   Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                    Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID             Serial #       Year Make           Model              Date         Principal      Principal     Date              Amount          Interest   Interest      Interest

               3984081    KM8K23AG5KU 031610        2019 HYUN          KONA SEL        05/20/2019       37,836.00          0.00   07/08/2019           2,720.60           0.00       0.00          0.00

               3672745    5NMS3CAD4KH 033315        2019 HYUN          SANTA FE SEL    09/18/2018       31,727.00          0.00   07/25/2019             58.45            0.00       0.00          0.00

               3672779    5NMS5CADXKH 033538        2019 HYUN          SANTA FE LIM    09/18/2018       37,073.00          0.00   10/10/2018          37,073.00           0.00       0.00          0.00

               3674471    5NMS3CAD0KH 033876        2019 HYUN          SANTA FE SEL    09/19/2018       29,646.00          0.00   02/12/2019          29,646.00           0.00       0.00          0.00

               3674476    5NMS3GAD4KH 034092        2019 HYUN          SANTA FE SEL    09/19/2018       29,646.00          0.00   02/01/2019          29,646.00           0.00       0.00          0.00

               4061472    KM8R5DHE6LU034114         2020 HYUN          PALISADE LIM    07/18/2019       45,818.00          0.00   07/31/2019          45,818.00           0.00       0.00          0.00

               4033712    KM8J3CAL8KU 034474        2019 HYUN          TUCSON LiMrr    06/26/2019       33,081.00          0.00   08/02/2019            509.58            0.00       0.00          0.00

               3583298     3KPC24A3XJE 034592       2018 HYUN          ACCENT SEL      06/29/2018       16,798.00          0.00   11/07/2018          16,798.00           0.00       0.00          0.00

               3594531     3KPC24A32JE 034618       2018 HYUN          ACCENT SE       07/10/2018       16,798.00          0.00   12/07/2018          16,798.00           0.00       0.00          0.00

               3674473    5NMS3CAD1KH 034745        2019 HYUN          SANTA FE SEL    09/19/2018       29,588.00          0.00   10/16/2018          29,588.00           0.00       0.00          0.00

               3676160    5NMS3CAD1KH 035278       2019 HYUN           SANTA FE SEL    09/20/2018       29,588.00          0.00   11/16/2018          29,588.00           0.00       0.00          0.00

               3695322    KMHC75LH4KU 035896       2019 HYUN           lONIQ           10/05/2018       30,031.00          0.00   08/05/2019           1,687.72           0.00       0.00          0.00

               4056848    KM8J3CA47KU 037407       2019 HYUN           TUCSON LIMIT    07/15/2019       26,708.00          0.00   08/08/2019          15,385.82           0.00      0.00           0.00

               4033709    KM8J2CA43KU 037567       2019 HYUN           TUCSON SE       06/26/2019       25,367.00          0.00   08/07/2019          25,367.00           0.00      0.00           0.00

               4051212    KM8J3CA40KU 037801       2019 HYUN           TUCSON LIMIT    07/10/2019       26,759.00          0.00   08/08/2019           2,151.23           0.00      0.00           0.00

               4005465    KMHC05LH5KU 037824       2019 HYUN           lONIQ LIMITE    06/08/2019       36,438.00     36,438.00                           0.00            0.00      13.98          0.00

               4056852    KM8R4DHE1LU 038140       2020 HYUN           PALISADE SEL    07/15/2019       41,532.00          0.00   08/08/2019          41,532.00           0.00      0.00           0.00

                                                   2019 HYUN           TUCSON LIMIT    07/18/2019       26,860.00          0.00   09/17/2019           1,835.00           0.00      0.00           0.00
               4061463

               4056845
                          KM8J3CA42KU 038299

                          KM8J3CA42KU 038898       2019 HYUN           TUCSON LIMIT    07/15/2019       26,759.00          0.00   09/16/2019           1,533.88           0.00      0.00           0.00
                                                                                                                                                                                                           )
               4056847    KM8J3CA46KU 038919       2019 HYUN           TUCSON LIMIT    07/15/2019       28,691.00          0.00   09/05/2019          26,691.00           0.00      0.00           0.00

               3690344    5NMS3GAD9KH 039112       2019 HYUN           SANTA FE SEL    10/02/2018       29,688.00          0.00   01/10/2019          29,688.00           0.00      0.00           0.00

               3608623    3KPC24A37KE 039640       2019 HYUN           ACCENT SE       07/23/2018       16,867.00          0.00   10/09/2018          16,867.00           0.00      0.00           0.00

               4059890    KM8R4DHE5LU 039775       2020 HYUN           PALISADE SEL    07/17/2019       41,620.00          0.00   08/03/2019          41,620.00           0.00      0.00           0.00

               4051211    KM8J2GA43KU 039884       2019 HYUN           TUCSON SE       07/10/2019       25,294.00          0.00   08/09/2019          25,294.00           0.00      0.00           0.00

               4056846    KM8J3GA45KU 040113       2019 HYUN           TUCSON LIMIT    07/15/2019       26,691.00          0.00   09/03/2019            102.90            0.00      0.00           0.00

               4061471    KM8R4DHE3LU 040276       2020 HYUN           PALISADE SEL    07/18/2019       40,450.00          0.00   09/08/2019            728.63            0.00      0.00           0.00

               3713136    5NMS3GAD4KH 041625       2019 HYUN           SANTA FE SEL    10/22/2018       31,710.00          0.00   04/05/2019          31,710.00           0.00      0.00           0.00

               3701374    5NMS3GADXKH 041970       2019 HYUN           SANTA FE SEL    10/11/2018       29,688.00          0.00   05/09/2019          29,688.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 119 of 156 PageID #: 119
                                                                                      Hyundai Capital America                                                                                 Page: 45
Report ID: TRIAL2                                                                         TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                16:45:35
Cost Center:44009                                                                         As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                           Principal Balance:                509,164.70

Today's Interest                       0.00     Past Due Interest                       9,376.76    Base Rale                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable               12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                     09/30/2019     Last Inspection Date           11/27/2018 6:14:32   Prepaid Items                              0.00        Avaiiable Credit                 5,840,835.30

Plan                                                                                    Effective       Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID             Serial #       Year Make           Model              Date         Principal      Principal     Date              Amount          Interest   Interest      Interest

               3702625    5NMS3CAD6KH 042128        2019 HYUN          SANTA FE SEL    10/12/2018       31,686.00          0.00   01/10/2019          31,686.00           0.00       0.00          0.00

               3611911     3KPC24A34KE 042351       2019 HYUN          ACCENT SE       07/25/2018       18,151.00          0.00   01/09/2019          18,151.00           0.00       0.00          0.00

               3704614    5NMS3CADXKH 042844        2019 HYUN          SANTA FE SEL    10/15/2018       31,686.00          0.00   01/14/2019          31,686.00           0.00       0.00          0.00    )
               3701372    5NMS3CAD4KH 043150        2019 HYUN          SANTA FE SEL    10/11/2018       31,686.00          0.00   01/15/2019          31,686.00           0.00       0.00          0.00

               3702570    5NMS2CAD0KH 044248       2019 HYUN           SANTA FE SE     10/12/2018       27,728.00          0.00   01/30/2019          27,728.00           0.00      0.00           0.00

               3702592    5NMS2CADXKH 044340       2019 HYUN           SANTA FE SE     10/12/2018       27,728.00          0.00   01/11/2019          27,728.00           0.00      0.00           0.00

               3702621    5NMS3CAD4KH 044458       2019 HYUN           SANTA FE SEL    10/12/2018       29,688.00          0.00   02/27/2019          29,688.00           0.00      0.00           0.00

               4059883    KM8J2CA41KU 044503       2019 HYUN           TUCSON SE       07/17/2019       25,325.00          0.00   09/11/2019            799.40            0.00      0.00           0.00

               3706761    5NMS3GAD0KH 044733       2019 HYUN           SANTA FE SEL    10/16/2018       31,686.00          0.00   11/13/2018          31,686.00           0.00      0.00           0.00

               4051209    KM8J2CA41KU 045599       2019 HYUN           TUCSON SE       07/10/2019       25,318.00          0.00   08/28/2019          25,318.00           0.00      0.00           0.00

               4056844    KM8J2CA40KU 045710       2019 HYUN           TUCSON SE       07/15/2019       25,301.00          0.00   09/12/2019          25,301.00           0.00      0.00           0.00

               4051210    KM8J2CA42KU 046079       2019 HYUN           TUCSON SE       07/10/2019       25,301.00          0.00   08/02/2019           1,733.83           0.00      0.00           0.00

               4053123    KM8J2CA49KU 046080       2019 HYUN           TUCSON SE       07/11/2019       25,325.00          0.00   08/02/2019          25,325.00           0.00      0.00           0.00

               3706767    5NMS3CAD5KH 046185       2019 HYUN           SANTA FE SEL    10/16/2018       31,728.00          0.00   02/26/2019          31,728.00           0.00      0.00           0.00

               3709901    5NMS5CAD4KH 046530       2019 HYUN           SANTA FE LIM    10/18/2018       34,356.00          0.00   01/07/2019          34,356.00           0.00      0.00           0.00

               4051216    KMHC75LH0KU 046541       2019 HYUN           lONIQ           07/10/2019       30,548.00     30,548.00                           0.00            0.00     11.72           0.00

               3706809    5NMS5CAD8KH 046711       2019 HYUN           SANTA FE LIM    10/16/2018       34,356.00          0.00   04/08/2019          34,356.00           0.00      0.00           0.00

               3773059    5NMS2CAD6KH 046876       2019 HYUN           SANTA FE SE     12/10/2018       27,786.00          0.00   01/14/2019          27,786.00           0.00      0.00           0.00

               3709866    5NMS3CAD7KH 047144       2019 HYUN           SANTA FE SEL    10/18/2018       29,794.00          0.00   02/27/2019          29,794.00           0.00      0.00           0.00

               3706730    5NMS2CAD6KH 047199       2019 HYUN           SANTA FE SE     10/16/2018       27,693.00          0.00   12/18/2018          27,693.00           0.00      0.00           0.00

               3713054    5NMS2CAD5KH 048604       2019 HYUN           SANTA FE SE     10/22/2018       27,693.00          0.00   01/30/2019          27,693.00           0.00      0.00           0.00

               3713211    5NMS5CAA8KH 048674       2019 HYUN           SANTA FE LIM    10/22/2018       35,947.00          0.00   05/10/2019          35,947.00           0.00      0.00           0.00

               3717008    5NMS5CAD1KH 050292       2019 HYUN           SANTA FE LIM    10/24/2018       37,173.00          0.00   02/28/2019          37,173.00           0.00      0.00           0.00

               3773103    5NMS3CAD4KH 050356       2019 HYUN           SANTA FE SEL    12/10/2018       29,894.00          0.00   04/22/2019          29,894.00           0.00      0.00           0.00

               3773114    5NMS3CAD7KH 050769       2019 HYUN           SANTA FE SEL    12/10/2018       29,894.00          0.00   03/01/2019          29,894.00           0.00      0.00           0.00

               4053125    KM8J3CA40KU 050905       2019 HYUN           TUCSON LIMIT    07/11/2019       26,698.00          0.00   08/21/2019              1.84            0.00      0.00           0.00

               4059885    KM8J3CA44KU 050941       2019 HYUN           TUCSON LIMIT    07/17/2019       26,708.00          0.00   09/06/2019            122.69            0.00      0.00           0.00

               3721755    5NMS3CAD0KH 050970       2019 HYUN           SANTA FE SEL    10/29/2018       29,630.00         0.00    03/05/2019          29,630.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 120 of 156 PageID #: 120
                                                                                          Hyundai Capital America                                                                                 Page: 46
Report ID: TRIAL2                                                                            TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                    16:45:35
Cost Center: 44009                                                                           As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's interest                           0.00     Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                        190.05      Past Due Principal                     6,165.70     Equity Balance                             0.00        Commitments                             0.00
interest Receivable                   12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3724509        5NMS5CAA1KH 051450         2019 HYUN         SANTA FE LIM    10/30/2018       35,939.00          0.00   01/09/2019          35,939.00           0.00       0.00          0.00

               4061464         KM8J3CA45KU 051919        2019 HYUN         TUCSON LIMIT    07/18/2019       26,860.00          0.00   08/13/2019          26,860.00           0.00       0.00          0.00

               4053124         KM8J2CA49KU 051960        2019 HYUN         TUCSON SE       07/11/2019       25,451.00          0.00   08/28/2019          25,451.00           0.00       0.00          0.00

               4061460         KM8J3CA40KU 052153        2019 HYUN         TUCSON UMIT     07/18/2019       26,708.00          0.00   08/08/2019            613.55            0.00       0.00          0.00

               4061468         KM8J3CA48KU 052207        2019 HYUN         TUCSON UMIT     07/18/2019       26,691.00          0.00   08/15/2019          26,691.00           0.00       0.00          0.00

               4059887         KM8J3CA45KU 052326        2019 HYUN         TUCSON LIMIT    07/17/2019       26,698.00     26,698.00                           0.00            0.00      10.24          0.00

               4061461         KM8J3CA40KU 052346        2019 HYUN         TUCSON LIMIT    07/18/2019       26,698.00          0.00   08/06/2019          26,698.00           0.00       0.00          0.00

               4059886         KM8J3CA44KU 052432        2019 HYUN         TUCSON UMIT     07/17/2019       26,698.00          0.00   08/14/2019          26,698.00           0.00       0.00          0.00

               3726209        5NMS3CAD5KH 052942         2019 HYUN         SANTA FE SEL    10/31/2018       29,712.00          0.00   04/01/2019          29,712.00           0.00       0.00          0.00

               3750372        5NMS5CAA4KH 054469         2019 HYUN         SANTA FE LIM    11/19/2018       35,939.00          0.00   05/16/2019           3,752.90           0.00       0.00          0.00

               4061469        KM8J3CA4XKU 054704         2019 HYUN         TUCSON LIMIT    07/18/2019       26,755.00          0.00   09/05/2019          26,755.00           0.00       0.00          0.00

               4061466         KM8J3CA47KU 055695        2019 HYUN         TUCSON LIMIT    07/18/2019       26,755.00     26,755.00                           0.00            0.00      10.26          0.00

               3737557        5NMS2CAD5KH 056606         2019 HYUN         SANTA FE SE     11/08/2018       27,693.00          0.00   01/25/2019          27,693.00           0.00       0.00          0.00

               4061467         KM8J3CA47KU 056832        2019 HYUN         TUCSON LIMIT    07/18/2019       26,860.00          0.00   08/28/2019          26,860.00           0.00       0.00          0.00

               4061465         KM8J3CA45KU 057185        2019 HYUN         TUCSON LIMIT    07/18/2019       26,755.00     26,755.00                           0.00            0.00      10.26          0.00

               3739344        5NMS2CADXKH 057394         2019 HYUN         SANTA FE SE     11/13/2018       27,848.00          0.00   12/12/2018          27,848.00           0.00       0.00          0.00

                      Customer Name; ACOSTA-ALMONTE,P.

               4061462         KM8J3CA40KU 059992        2019 HYUN         TUCSON LIMIT    07/18/2019       26,698.00          0.00   08/16/2019          26,698.00           0.00       0.00          0.00

               4059884         KM8J3CA41KU 059998        2019 HYUN         TUCSON LIMIT    07/17/2019       26,860.00     26,860.00                           0.00            0.00      10.30          0.00

               3859003         3KPC24A39KE 086788        2019 HYUN         ACCENT SE       02/19/2019       16,667.00          0.00   04/09/2019          16,667.00           0.00       0.00          0.00

               3859001         3KPC24A38KE 067253        2019 HYUN         ACCENT SE       02/19/2019       16,667.00          0.00   03/01/2019          16,667.00           0.00       0.00          0.00

               3600479         KMHH35LE5JU 070677        2018 HYUN         ELANTRA GT      07/17/2018       22,623.00          0.00   12/17/2018          22,623.00           0.00       0.00          0.00

               3600480         KMHH35LE5JU 070680        2018 HYUN         ELANTRA GT      07/17/2018       20,904.00          0.00   10/17/2018          20,904.00           0.00       0.00          0.00

               3600478        KMHH35LE2JU 070703         2018 HYUN         ELANTRA GT      07/17/2018       20,904.00          0.00   10/11/2018          20,904.00           0.00       0.00          0.00


               3622935        KMHH55LC5JU 073281         2018 HYUN         ELANTRA GTS 08/03/2018           28,413.00          0.00   10/22/2018          28,413.00           0.00      0.00           0.00

               3620540        KMHH55LC9JU 073414         2018 HYUN         ELANTRA GTS 08/01/2018           24,753.00          0.00   12/07/2018          24,753.00           0.00      0.00           0.00

               3630229        KMHH35LE4JU 075076         2018 HYUN         ELANTRA GT      08/10/2018       20,922.00          0.00   04/16/2019          20,922.00           0.00      0.00           0.00

               3508443         KMHE34L39JA 079055        2018 HYUN         SONATA HYBRI 05/02/2018          33,732.00          0.00   11/30/2018          33,732.00           0.00      0.00           0.00

                      Customer Name: DASCAL,J.
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 121 of 156 PageID #: 121
                                                                                          Hyundai Capital America                                                                                 Page: 47
Report ID: TR!AL2                                                                            TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                    16:45:35
Cost Center:44009                                                                            As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's Interest                           0.00     Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                        190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019      Last Inspection Date         11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3744654         KMHE24L32JA 087307       2018 HYUN          SONATA HYBRI 11/13/2018          25,628.00          0.00   12/07/2018          25,628.00           0.00       0.00          0.00

               3502745        KMHC75LC4JU 090805        2018 HYUN          lONIQ SEL       04/27/2018       24,465.00          0.00   12/03/2018          24,465.00           0.00       0.00          0.00

                      Customer Name: GONZALEZ, R.
                                                                                                                                                                                                               )
               3922605         KMHE24L33KA 091190       2019 HYUN          SONATA HYBRI 04/05/2019          25,983.00          0.00   06/19/2019          25,983.00           0.00       0.00          0.00

               3921292         KMHE24L32KA 091195       2019 HYUN          SONATA HYBRI 04/04/2019          25,983.00          0.00   06/19/2019          25,983.00           0.00       0.00          0.00

               3346601        5NMZUDLA4JH 092576        2018 HYUN          SANTA FE SPO    12/26/2017       33,377.00          0.00   10/09/2018          33,377.00           0.00       0.00          0.00

               3903819        5NMS2CAD1KH 094317        2019 HYUN          SANTA FE SE     03/22/2019       27,859.00          0.00   06/19/2019          27,859.00           0.00       0.00          0.00

               3901846        5NMS5CAA1KH 095691        2019 HYUN          SANTA FE LIM    03/21/2019       38,915.00          0.00   04/19/2019          38,915.00           0.00       0.00          0.00

               3908129        5NMS2CAD2KH 095993        2019 HYUN          SANTA FE SE     03/26/2019       27,993.00          0.00   05/29/2019          27,993.00           0.00       0.00          0.00

               3898105        5NMS2CADXKH 098048        2019 HYUN          SANTA FE SE     03/18/2019       27,993.00          0.00   05/13/2019          27,993.00           0.00       0.00          0.00

               3952122        5NMS5CAA1KH 104488        2019 HYUN          SANTA FE LIM    04/26/2019       38,826.00          0.00   05/01/2019           1,974.58           0.00       0.00          0.00

               3975900        KMHH35LE1KU 104566        2019 HYUN          ELANTRA GT      05/14/2019       20,993.00          0.00   06/26/2019          20,993.00           0.00      0.00           0.00

               3987809        KMHH35LE4KU 104609        2019 HYUN          ELANTRAGT       05/09/2019       23,764.00          0.00   07/12/2019           2,642.59           0.00      0.00           0.00

               4032355        KMHH55LC0KU 104924        2019 HYUN          ELANTRA GT S 06/26/2019          24,786.00          0.00   08/19/2019          24,766.00           0.00      0.00           0.00

               3508349        KM8K1CAAXJU 108422        2018 HYUN          KONA SE         05/02/2018       21,567.00          0.00   10/09/2018          21,567.00           0.00       0.00          0.00

               3982808        5NMS2CAD0KH 109034       2019 HYUN           SANTA FE SE     05/03/2019       28,144.00          0.00   06/24/2019          28,144.00           0.00      0.00           0.00

               3984073        5NMS5CAA0KH 111704       2019 HYUN           SANTA FE LIM    05/20/2019       36,176.00          0.00   07/24/2019          21,178.28           0.00      0.00           0.00

               3989455        SNMS5CAAXKH 115243       2019 HYUN           SANTA FE LIM    05/23/2019       39,025.00          0.00   08/11/2019          39,025.00           0.00      0.00           0.00

               3989454        5NMS5CAA7KH 117970       2019 HYUN           SANTA FE LIM    05/23/2019       36,269.00          0.00   08/21/2019            322.95            0.00      0.00           0.00

               4012755        5NMS3CAD2KH 123076       2019 HYUN           SANTA FE SEL    08/12/2019       29,768.00          0.00   08/02/2019            312.31            0.00      0.00           0.00

               4006968        5NMS2CAD5KH 124015       2019 HYUN           SANTA FE SE     08/07/2019       28,352.00          0.00   07/17/2019          28,352.00           0.00      0.00           0.00

               4012754        5NMS3CAD0KH 124713        2019 HYUN          SANTA FE SEL    08/12/2019       29,768.00          0.00   07/23/2019            474.14            0.00      0.00           0.00

               4030254        5NMS3CADXKH 127960       2019 HYUN           SANTA FE SEL    08/24/2019       29,768.00          0.00   07/31/2019          29,768.00           0.00      0.00           0.00

               3597712        KM8K1CAA7JU 128711        2018 HYUN          KONA SE         07/12/2018       21,438.00          0.00   10/11/2018          21,438.00           0.00      0.00           0.00

               3814808        KMHC05LC1KU 130389        2019 HYUN          tONIQ LIMITE    01/08/2019       30,779.00          0.00   04/03/2019          30,779.00           0.00      0.00           0.00

               4030253        5NMS3CAD1KH 130696        2019 HYUN          SANTA FE SEL    06/24/2019       32,074.00          0.00   07/30/2019          32,074.00           0.00      0.00           0.00

               3594933        KM8K1CAA9JU 130878        2018 HYUN          KONA SE         07/10/2018       21,438.00          0.00   11/27/2018          21,438.00           0.00       0.00          0.00

               4016977        5NMS3CAD4KH 131048        2019 HYUN          SANTA FE SEL    06/14/2019       29,768.00          0.00   07/19/2019          29,768.00           0.00       0.00          0.00
                                 Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 122 of 156 PageID #: 122
                                                                                           Hyundai Capital America                                                                                     Page: 48
Report ID: TRIAL2                                                                             TRIAL BALANCE                                                                                           10/03/2019
                                                                                                                                                                                                         16:45:35
Cost Center: 44009                                                                            As Of; 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                                    Principal Balance:                509,164.70

Today's Interest                         0.00       Past Due Interest                       9,376.76     Base Rate                                  5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                       190.05       Past Due Principal                      6,165.70     Equity Balance                                 0.00        Commitments                             0.00
Interest Receivable                 12,989.76       Past Due Date                         10/27/2019     Equity Interest                                0.00        Presold Amount                          0.00
Billing Date                       09/30/2019       Last Inspection Date           11/27/2018 6:14:32    Prepaid Items                                  0.00        Available Credit                 5,840,835.30

Plan                                                                                        Effective        Original           Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #         Year Make           Model              Date          Principal          Principal     Date              Amount          Interest   Interest      Interest

               3814811       KMHC65LC9KU 131630         2019 HYUN          lONIQ BLUE      01/08/2019        23,086.00              0.00   07/08/2019           1,644.78           0.00       0.00          0.00

               3832347       KMHC85LC2KU 133830         2019 HYUN          lONIQ LIMITE    01/24/2019        28,623.00              0.00   07/02/2019          28,623.00           0.00       0.00          0.00

               3859377       KMHC75LC2KU 134396         2019 HYUN          lONIQ SEL       02/19/2019        25,277.00              0.00   08/30/2019          25,277.00           0.00       0.00          0.00    )
               3832329       KMHC65LC7KU 134431         2019 HYUN          lONIQ BLUE      01/24/2019        23,086.00              0.00   05/08/2019          23,086.00           0.00       0.00          0.00

               3832346       KMHC75LC8KU 134600         2019 HYUN          lONIQ SEL       01/24/2019        25,277.00              0.00   05/28/2019          25,277.00           0.00       0.00          0.00

               3736810        KM8K3CA52JU 134915        2018 HYUN          KONA LIMITED     11/08/2018       26,287.00              0.00   11/27/2018          26,287.00           0.00       0.00          0.00

               3833868       KMHC05LC4KU 135943         2019 HYUN          lONIQ LIMITE    01/25/2019        30,779.00         30,779.00                            0.00           0.00      11.80          0.00

               4059881       5NMS2CAD3LH 139677         2020 HYUN          SANTA FE SE     07/17/2019        28,390.00              0.00   09/19/2019          28,390.00           0.00      0.00           0.00

               4059882       5NMS5CADXLH 142373         2020 HYUN          SANTA FE LIM    07/17/2019        37,495.00              0.00   08/08/2019          37,495.00           0.00      0.00           0.00

               3975899       KMHC65LD8KU 143776         2019 HYUN          lONlQ           05/14^019         25,931.00         25,931.00                            0.00           0.00       9.94          0.00

               3594930        KM8K1CAA5JU 147502        2018 HYUN          KONA SE         07/10/2018        21,438.00              0.00   10/17/2018          21,438.00           0.00      0.00           0.00

               3609867        KM8K1CAA9JU 153609       2018 HYUN           KONA SE         07/23/2018        21,662.00              0.00   10/29/2018          21,662.00           0.00      0.00           0.00

               3600474        KM8K1CAA1JU 153779       2018 HYUN           KONA SE         07/17/2018        21,760.00              0.00   10/09/2018          21,760.00           0.00      0.00           0.00

               3597716        KM8K1CAA9JU 158163       2018 HYUN           KONA SE         07/12/2018        21,621.00              0.00   10/10/2018          21,621.00           0.00      0.00           0.00

               3613695        KM8K3CA55JU 168282       2018 HYUN           KONA LIMITED    07/26/2018        26,508.00              0.00   10/04/2018          26,508.00           0.00      0.00           0.00

               3622891        KM8K3CA52JU 168627       2018 HYUN           KONA LIMITED    08/03/2018        26,495.00              0.00   10/16/2018          26,495.00           0.00      0.00           0.00

               3636539        KM8K1CAA3JU 179414       2018 HYUN           KONA SE         08/16/2018        21,851.00              0.00   12/03/2018          21,851.00           0.00      0.00           0.00

                      Customer Name:SAMSON,S.

               3764291       KM8K2CAA4KU 191781        2019 HYUN           KONA SEL        12/03/2018        23,810.00              0.00   01/04/2019          23,810.00           0.00      0.00           0.00

               3736809       KM8K2CAA7KU 207990        2019 HYUN           KONA SEL        11/08/2018        23,842.00              0.00   12/10/2018          23,842.00           0.00      0.00           0.00

               3705757       KM8K2CAA9KU 210616        2019 HYUN           SEL O0422       10/15/2018        23,808.00              0.00   12/21/2018          23,808.00           0.00      0.00           0.00

               3764290       KM8K2C/!iA3KU 210658      2019 HYUN           KONA SEL        12/03/2018        23,789.00              0.00   01/11/2019          23,789.00           0.00      0.00           0.00

               3764289       KM8K2CAA2KU 210795        2019 HYUN           KONA SEL        12/03/2018        23,739.00              0.00   12/18/2018          23,739.00           0.00      0.00           0.00

               3745235       KM8K1C/VA6KU 215033       2019 HYUN           KONA SE         11/14/2018        22,109.00              0.00   11/27/2018          22,109.00           0.00      0.00           0.00

               3747656        KM8K5CA54KU 225700       2019 HYUN           KONA ULTIMAT 11/15/2018           29,235.00              0.00   02/05/2019          29,235.00           0.00      0.00           0.00

               3764292       KM8K2CAA6KU 230239        2019 HYUN           KONA SEL        12/03/2018        23,808.00              0.00   12/31/2018          23,808.00           0.00      o.co           0.00

               3764293        KM8K3CA54KU 233513       2019 HYUN           KONA LIMITED    12/03/2018        27,376.00              0.00   12/20/2018          27,376.00           0.00      0.00           0.00

               3797537       KM8K2CAA1KU 235106        2019 HYUN           KONA SEL        12/26/2018        23,756.00     .        0.00   01/10/2019          23,756.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 123 of 156 PageID #: 123
                                                                                            Hyundai Capital America                                                                                 Page: 49
Report ID: TRIAL2                                                                              TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                      16:45:35
Cost Center:44009                                                                              As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                                 Principal Balance:                509,164.70

Today's Interest                            0.00      Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                         190.05       Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   12,989.76       Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                         09/30/2019       Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                         Effective        Original       Current          Last Payment                  Today's    Accrued          Spilt
Code            Loan ID                 Serial #         Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3781009        KM8K1CAA6KU 241129          2019 HYUN          KONA SE         12/14/2018       22,353.00          0.00   01/15/2019          22,353.00           0.00       0.00          0.00

               3797539        KM8K6CAA5KU 241477          2019 HYUN          KONA SEL        12/26/2018       25,335.00          0.00   01/11/2019          25,335.00           0.00       0.00          0.00

               3166483        KM8SRDHF2HU 242237          2017 HYUN          SANTA FE SE     07/27/2017       42,704.00          0.00   01/10/2019          29,892.80           0.00       0.00          0.00

               3764137         KM8K3CA58KU 245373         2019 HYUN          KONA LIMITED    11/30/2018       27,385.00          0.00   02/05/2019          27,385.00           0.00       0.00          0.00

               3814776         KM8K3CA50KU 246677         2019 HYUN          KONA LIMITED    01/08/2019       27,348.00          0.00   02/08/2019          27,348.00           0.00       0.00          0.00

               3799618         KM8K3CA55KU 247324         2019 HYUN          KONA LIMITED    12/26/2018       27,290.00          0.00   03/01/2019          27,290.00           0.00       0.00          0.00

               3808679         KM8K5CA54KU 247762         2019 HYUN          KONA ULTIMAT 01/02/2019          29,207.00          0.00   03/01/2019          29,207.00           0.00       0.00          0.00

               3768328        KI\/t8K1CAA9KU 249449       2019 HYUN          KONA SE         12/06/2018       22,299.00          0.00   12/27/2018          22,299.00           0.00       0.00          0.00

               3822792         KM8K3CA54KU 251932         2019 HYUN          KONA LIMITED    01/17/2019       27,415.00          0.00   01/28/2019          27,415.00           0.00       0.00          0.00

               3148275        KM8SRDHF6HU 253886          2017 HYUN          SANTA FE SE     07/13/2017       42,551.00          0.00   11/29/2018          29,785.70           0.00       0.00          0.00

                      Customer Name: SINGH, L

               3143671        KM8SRDHFXHU 254443          2017 HYUN          SANTA FE SE     07/10/2017       42,192.00          0.00   01/10/2019          29,534.40           0.00       0.00          0.00

               3170596        KM8SRDHFXHU 257147          2017 HYUN          SANTA FE SE     07/31/2017       42,192.00          0.00   01/10/2019          29,534.40           0.00       0.00          0.00

               3222696        KM8SRDHFXJU 261530          2018 HYUN          SANTA FE SE     09/15/2017       42,597.00          0.00   11/08/2018          38,337.30           0.00      0.00           0.00

               3228057        KM8SMDHF9JU 264871          2018 HYUN          SANTA FE SE     09/19/2017       33,127.00          0.00   10/30/2018          29,814.30           0.00       0.00          0.00

               3261955        KM8SRDHF5JU 265971          2018 HYUN          SANTA FE SE     10/13/2017       42,933.00          0.00   02/08/2019          34,346.40           0.00       0.00          0.00

               3284943        KM8SRDHF7JU 267656          2018 HYUN          SANTA FE SE     10/31/2017       42,627.00          0.00   11/30/2018          38,364.30           0.00       0.00          0.00

                      Customer Name:PERSAUD, N

               3396920        KM8SMDHF1JU 268154          2018 HYUN          SANTA FE SE     02/01/2018       32,998.00          0.00   11/27/2018          32,998.00           0.00       0.00          0.00

               3320112        KM8SMDHF9JU 268158          2018 HYUN          SANTA FE SE     11/30/2017       33,063.00          0.00   01/02/2019          29,756.70           0.00       0.00          0.00

               3320135        KM8SRDHF8JU 271943          2018 HYUN          SANTA FE SE     11/30/2017       42,685.00          0.00   05/10/2019          29,879.50           0.00       0.00          0.00

               3823362         KM8K5CA54KU 272368         2019 HYUN          KONA ULTIMAT 01/18/2019          29,235.00          0.00   03/12/2019          29,235.00           0.00       0.00          0.00

               3229484         KM8SR4HF3JU 273177         2018 HYUN          SANTA FE SE     09/20/2017       39,257.00          0.00   03/11/2019          27,479.90           0.00       0.00          0.00

               3464786        KM8SRDHF2JU 274160          2018 HYUN          SANTA FE SE     03/28/2018       42,582.00          0.00   07/08/2019           9,244.92           0.00       0.00          0.00

               3823360         KM8K3CA59KU 274591         2019 HYUN          KONA LIMITED    01/18/2019       27,383.00          0.00   02/28/2019          27,383,00           0.00      0.00           0.00

               3415429        KM8SMDHF9JU 277152          2018 HYUN          SANTA FE SE     02/20/2018       33,110.00          0.00   01/10/2019          33,110.00           0.00      0.00           0.00

               3821388        KM8K1CAAXKU 277731          2019 HYUN          KONA SE         01/15/2019       22,260.00          0.00   02/05/2019          22,260.00           0.00      0.00           0.00

               3292924        KM8SRDHFXJU 278439          2018 HYUN          SANTA FE SE     11/06/2017       40,907.00          0.00   10/29/2018          40,907.00           0.00      0.00           0.00

               3398923        KM8SMDHF8JU 279071          2018 HYUN          SANTA FE SE     02/01/2018       32,998.00          0.00   03/21/2019          29,698.20           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 124 of 156 PageID #: 124
                                                                                          Hyundai Capital America                                                                                 Page: 50
Report ID: TRIAL2                                                                                                                                                                                10/03/2019
                                                                                              TRIAL BALANCE
                                                                                                                                                                                                    16:45:35
Cost Center: 44009                                                                           As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's Interest                           0.00      Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                         190.05      Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   12,989.76      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019       Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #        Year iVIake         Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3500890        KM8SRDHF8JU 279122         2018 HYUN          SANTA FE SE    04/26/2018       42,830.00          0.00   07/10/2019          34,264.00           0.00       0.00          0.00
               3464781        KM8SMOHF5JU 280601         2018 HYUN          SANTA FE SE    03/28/2018       33,075.00          0.00   01/09/2019          33,075.00           0.00       0.00          0.00

               3534263        KM8SMDHFXJU 280805         2018 HYUN          SANTA FE SE    05/23/2018       32,862.00          0.00   12/03/2018          32,862.00           0.00       0.00          0.00
                      Customer Name: CANDELARIA, R

               3323974        KM8SMDHFXJU 285048        2018 HYUN           SANTA FE SE    12/04/2017       33,040.00          0.00   12/17/2018          29,736.00           0.00       0.00          0.00

               3323989        KM8SMDHF2JU 285898        2018 HYUN           SANTA FE SE    12/04/2017       33,127.00          0.00   10/04/2018          33,127.00           0.00       0.00          0.00
               3323972        KM8SMDHF5JU 289170        2018 HYUN           SANTA FE SE    12/04/2017       33,039.00          0.00   10/19/2018          33,039.00           0.00       0.00          0.00

               3747669       KM8SMDHF8KU 302334         2019 HYUN           SANTA FE XL    11/15/2018       32,800.00          0.00   01/03/2019          32,800.00           0.00      0.00           0.00

               3751044        KM8SRDHF6KU 302348        2019 HYUN           SANTA FE XL    11/19/2018       42,589.00          0.00   04/25/2019          42,589.00           0.00       0.00          0.00

               3747674        KM8SNDHF4KU 302957        2019 HYUN           SANTA FE XL    11/15/2018       38,055.00          0.00   03/21/2019          36,055.00           0.00      0.00           0.00

               3747668       KM8SMDHF5KU 304137         2019 HYUN           SANTA FE XL    11/15/2018       32,726.00          0.00   07/08/2019          32,726.00           0.00      0.00           0.00

               3747670       KM8SMDHF9KU 305095         2019 HYUN           SANTA FE XL    11/15/2018       32,800.00          0.00   12/05/2018          32,800.00           0.00      0.00           0.00

                      Customer Name:SCOUFARAS,G

               3754304        KM8SRDHF6KU 305699        2019 HYUN           SANTA FE XL    11/21/2018       42,439.00          0.00   02/05/2019          42,439.00           0.00      0.00           0.00

               3754293        KM8SNDHF3KU 306286        2019 HYUN           SANTA FE XL    11/21/2018       36,150.00          0.00   02/08/2019          36,150.00           0.00      0.00           0.00

               3764181        KM8SNDHF3KU 306725        2019 HYUN           SANTA FE XL    11/30/2018       36,019.00          0.00   05/30/2019          36,019.00           0.00      0.00           0.00

               3808682       KM8SMDHF5KU 306860         2019 HYUN           SANTA FE XL    01/02/2019       32,661.00          0.00   08/26/2019           2,248.30           0.00      0.00           0.00

               3808683       KM8SMDHF5KU 306907         2019 HYUN           SANTA FE XL    01/02/2019       32,650.00          0.00   04/25/2019          32,650.00           0.00      0.00           0.00

               3814798       KM8SNDHF4KU 307219         2019 HYUN           SANTA FE XL    01/08/2019       36,019.00         0.00    05/29/2019          36,019.00           0.00      0.00           0.00    )
               3780771       KM8SRDHF7KU 307820         2019 HYUN           SANTA FE XL    12/13/2018       42,565.00         0.00    03/04/2019          42,565.00           0.00      0.00           0.00

               3814805       KM8SRDHF6KU 310398         2019 HYUN           SANTA FE XL    01/08/2019       40,649.00         0.00    02/08/2019          40,649.00           0.00      0.00           0.00

               3958076        KM8K5CA51KU 310719        2019 HYUN           KONA ULTIMAT 04/30/2019         32,351.00         0.00    07/29/2019          32,351.00           0.00      0.00           0.00

               3958077        KM8K5CA55KU 316362        2019 HYUN           KONA ULTIMAT 04/30/2019         32,351.00     32,351.00                           0.00            0.00     12.40           0.00

               3907049        KM8K2CAA6KU 319650        2019 HYUN           KONA SEL       03/25/2019       23,810.00         0.00    04/25/2019          23,810.00           0.00      0.00           0.00

               3904439        KM8K2CAA1KU 320026        2019 HYUN           KONA SEL       03/22/2019       23,810.00         0.00    04/25/2019          23,810.00           0.00      0.00           0.00

               3952123        KM8K6CAA5KU 320521        2019 HYUN           KONA SEL       04/26/2019       25,281.00         0.00    05/02/2019          25,281.00           0.00      0.00           0.00

               3904442        KM8K6CAA0KU 320961        2019 HYUN           KONA SEL      03/22/2019        25,333.00         0.00    04/11/2019          25,333.00           0.00      0.00           0.00

               3921226        KM8K2CAA4KU 323373        2019 HYUN           KONA SEL      04/04/2019        23,810.00         0.00    05/07/2019            324.30            0.00      0.00           0.00

               3921246        KM8K6CAA4KU 323393        2019 HYUN           KONA SEL      04/04/2019        25,333.00         0.00    06/14/2019           2,161.14           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 125 of 156 PageID #: 125
                                                                                      Hyundai Capital America                                                                                 Page: 51
Report ID: TRIAL2                                                                         TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                           Principal Balance:                509,164.70

Today's Interest                      0.00      Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              12,989.76      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019      Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                   Effective        Original       Current          Last Payment                  Today's    Accrued          split
Code            Loan ID            Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3914528    KM8K6CAA8KU 324238       2019 HYUN           KONA SEL        03/29/2019       25,333.00          0.00   04/25/2019          25,333.00           0.00       0.00          0.00

               3914432    KM8K1CAA2KU 324427       2019 HYUN           KONA SE         03/29/2019       22,202.00          0.00   04/23/2019          22,202.00           0.00       0.00          0.00

               3914482    KM8K1CAA9KU 324442       2019 HYUN           KONA SE         03/29/2019       22,208.00          0.00   04/11/2019          22,206.00           0.00       0.00          0.00

               3921245    KM8K6GAA3KU 324860       2019 HYUN           KONA SEL        04/04/2019       25,306.00          0.00   07/02/2019          25,306.00           0.00       0.00          0.00

               3921176    KM8K12AA5KU 324948       2019 HYUN           KONA SE         04/04/2019       21,150.00          0.00   05/14/2019          21,150.00           0.00       0.00          0.00

               3921243    KM8K6CAA1KU 325070       2019 HYUN           KONA SEL        04/04/2019       25,333.00          0.00   05/17/2019          25,333.00           0.00       0.00          0.00

               3921253    KM8K6CAAXKU 325133       2019 HYUN           KONA SEL        04/04/2019       25,200.00          0.00   06/20/2019            261.87            0.00       0.00          0.00

               3914449    KM8K1CAA4KU 325210       2019 HYUN           KONA SE         03/29/2019       22,299.00          0.00   04/09/2019          22,299.00           0.00       0.00          0.00

               3958078    KM8K5CA5XKU 329561       2019 HYUN           KONA ULTIMAT 04/30/2019          29,325.00          0.00   05/17/2019           1,500.72           0.00       0.00          0.00

               3984082    KM8K5CA55KU 329676       2019 HYUN           KONA ULTIMAT 05/20/2019          29,366.00          0.00   06/27/2019          29,366.00           0.00       0.00          0.00

               3958079    KM8K5CA5XKU 330774       2019 HYUN           KONA ULTIMAT 04/30/2019          29,330.00          0.00   05/29/2019          29,330.00           0.00       0.00          0.00

               3958075    KM8K2CAAXKU 334846       2019 HYUN           KONA SEL        04/30/2019       23,907.00          0.00   05/23/2019           1,498.20           0.00       0.00          0.00

               3967808    KM8K3CA50KU 336138       2019 HYUN           KONA LIMITED    05/09/2019       27,507.00          0.00   06/11/2019          27,507.00           0.00      0.00           0.00

               3958080    KM8K6CAAXKU 337072       2019 HYUN           KONA SEL        04/30/2019       25,433.00          0.00   06/19/2019           5,821.66           0.00      0.00           0.00

               3967812    KM8K2CAAXKU 339738       2019 HYUN           KONA SEL        05/09/2019       23,810.00          0.00   05/28/2019           1,169.38           0.00      0.00           0.00

               4002832    KM8K2CAAgKU 341433       2019 HYUN           KONA SEL        08/05/2019       23,875.00          0.00   06/26/2019           2,041.60           0.00      0.00           0.00

               3967813    KM8K6CAA3KU 341514       2019 HYUN           KONA SEL        05/09/2019       25,433.00          0.00   07/02/2019          25,433.00           0.00      0.00           0.00

                          KM8K2CAA0KU 343278       2019 HYUN           KONA SEL        05/09/2019       23,907.00          0.00   07/16/2019          23,907.00           0.00      0.00           0.00
               3967807

               3975895    KM8K2GAA6KU 343477       2019 HYUN           KONA SEL        05/14/2019       23,931.00          0.00   06/14/2019           1,264.78           0.00      0.00           0.00
                                                                                                                                                                                                           )
               3975894    KM8K2GAA4KU 343753       2019 HYUN           KONA SEL        05/14/2019       23,931.00          0.00   06/07/2019            658.13            0.00      0.00           0.00

               3559585    5NPD84LF0JH 344966       2018 HYUN           ELANTRA SEL     06/13/2018       19,654.00          0.00   10/29/2018          19,654.00           0.00      0.00           0.00

               3984071    KM8K6G/\A0KU 350574      2019 HYUN           KONA SEL        05/21/2019       25,514.00          0.00   07/01/2019          12,446.00           0.00      0.00           0,00

               3984072    KM8K6GAA4KU 350867       2019 HYUN           KONA SEL        05/21/2019       25,498.00          0.00   06/26/2019           3,084.40           0.00      0.00           0.00

               3987681    KM8K1GAA7KU 352238       2019 HYUN           KONA SE         05/23/2019       22,399.00          0.00   06/14/2019            599,20            0.00      0.00           0.00

               3991723    KM8K2GAA1KU 352359       2019 HYUN           KONA SEL        05/24/2019       23,931.00          0.00   06/25/2019          23,931.00           0.00      0.00           0.00

               3984080    KM8K1GAA7KU 353079       2019 HYUN           KONA SE         05/20/2019       22,472.00          0.00   06/12/2019          22,472.00           0.00      0.00           0.00


               3984078    KM8K1GA/\2KU 353118      2019 HYUN           KONA SE         05/20/2019       22,399.00          0.00   06/11/2019          22,399.00           0.00      0.00           0.00

               3987684    KM8K2GAAXKU 353333       2019 HYUN           KONA SEL        05/23/2019       23,931.00          0.00   07/08/2019          10,903.39           0.00      0.00           0.00
                                 Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 126 of 156 PageID #: 126
                                                                                        Hyundai Capital America                                                                                 Page: 52
Report ID: TRIAL2                                                                          TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                             Principal Balance:                509,164.70

Today's Interest                         0.00      Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                       190.05      Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                 12,989.76      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                       09/30/2019      Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3987682        KM8K22AA3KU 353720       2019 HYUN          KONA SEL       05/23/2019       22,576.00          0.00   07/18/2019          22,576.00           0.00       0.00          0.00

               3984079       KM8K1CAA2KU 354933        2019 HYUN          KONA SE        05/20/2019       22,423.00          0.00   05/30/2019          22,423.00           0.00       0.00          0.00

               4033716       KM8K1CAA7KU 355575        2019 HYUN          KONA SE        06/26/2019       22,423.00          0.00   07/19/2019          22,423.00           0.00       0.00          0.00    )
               4000782       KM8K1CAA3KU 356481        2019 HYUN          KONA SE        08/03/2019       22,399.00          0.00   07/10/2019          22,399.00           0.00       0.00          0.00

               3984070       KM8K1CAA6KU 356765        2019 HYUN          KONA SE        05/21/2019       22,175.00          0.00   06/26/2019          22,175.00           0.00       0.00          0.00

               3991724       KM8K2CAA5KU 357192        2019 HYUN          KONA SEL       05/24/2019       23,976.00          0.00   07/10/2019           2,019.49           0.00       0.00          0.00

               4060037       KM8K2CAA6KU 357945        2019 HYUN          KONA SEL       07/18/2019       23,770.00          0.00   08/08/2019          23,770.00           0.00       0.00          0.00

               3984069       KM8K1CAA3KU 358215        2019 HYUN          KONA SE        05/21/2019       22,240.00          0.00   08/17/2019          22,240.00           0.00       0.00          0.00

               3563782        5NPD84LF5JH 359379       2018 HYUN          ELANTRA SEL    06/15/2018       19,646.00          0.00   02/28/2019          19,646.00           0.00       0.00          0.00

               3987683       KM8K2CAA1KU 360090        2019 HYUN          KONA SEL       05/23/2019       23,976.00          0.00   07/02/2019          23,976.00           0.00       0.00          0.00

               3563861        5NPD84LF8JH 360395      2018 HYUN           ELANTRA SEL    08/15/2018       19,820.00          0.00   01/16/2019          19,620.00           0.00       0.00          0.00

               3607155        5NPD84LF5JH 361505      2018 HYUN           ELANTRA SEL    07/20/2018       19,870.00          0.00   04/10/2019          19,670.00           0.00      0.00           0.00

               3997326       KM8K1CAA5KU 364355       2019 HYUN           KONA SE        05/31/2019       22,475.00          0.00   08/17/2019           1,717.90           0.00      0.00           0.00

               4033715       KM8K1CAA6KU 365000       2019 HYUN           KONA SE        06/26/2019       22,475.00          0.00   07/09/2019          22,475.00           0.00      0.00           0.00

               4000783       KM8K2CAASKU 366345       2019 HYUN           KONA SEL       06/03/2019       23,996.00          0.00   07/23/2019           1,608.59           0.00      0.00           0.00

               40D5462       KM8K1C/^2KU 366905       2019 HYUN           KONA SE        06/08/2019       22,475.00          0.00   06/19/2019           1,622.60           0.00      0.00           0.00

               3587586        5NPD84LFXJH 366909      2018 HYUN           ELANTRA SEL    07/03/2018       19,670.00          0.00   01/22/2019          19,670.00           0.00      0.00           0.00

               4005464       KM8K5CA50KU 366960       2019 HYUN           KONA ULTIMAT 08/08/2019         29,378.00          0.00   08/21/2019           2,341.54           0.00      0.00           0.00

               3610665        5NPD74LF6JH 367185      2018 HYUN           ELANTRA SE     07/24/2018       19,166.00          0.00   10/22/2018          19,166.00           0.00      0.00           0.00

               3566296        5NPD84LF5JH 367434      2018 HYUN           ELANTRA SEL    06/18/2018       19,646.00          0.00   10/31/2018          19,646.00           0.00      0.00           0.00

               3608846        5NPD74LF5JH 367887      2018 HYUN           ELANTRA SE     07/23/2018       19,166.00          0.00   10/17/2018          19,166.00           0.00      0.00           0.00

               3607102        5NPD74LF6JH 368532      2018 HYUN           ELANTRA SE     07/20/2018       19,150.00          0.00   11/05/2018          19,150.00           0.00      0.00           0.00

               3610686        5NPD84LF1JH 372517      2018 HYUN           ELANTRA SEL    07/24/2018       19,604.00          0.00   03/08/2019          19,604.00           0.00      0.00           0.00

               3608911        5NPD84LF1JH 373103      2018 HYUN           ELANTRA SEL    07/23/2018       19,604.00          0.00   11/28/2018          19,604.00           0.00      0.00           0.00

                      Customer Name; LONGMORE,D

               3581802        5NPD84LF6JH 373999      2018 HYUN           ELANTRA SEL    06/28/2018       19,673.00          0.00   01/09/2019          19,673.00           0.00      0.00           0.00

               3581861        5NPD84LFXJH 374234      2018 HYUN           ELANTRA SEL    06/28/2018       19,670.00          0.00   02/27/2019          19,670.00           0.00      0.00           0.00

               3578535        5NPD84LF3JH 374494      2018 HYUN           ELANTRA SEL    06/26/2018       19,673.00          0.00   02/08/2019          19,673.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 127 of 156 PageID #: 127
                                                                                      Hyundai Capital America                                                                                 Page: 53
Report ID: TRIAL2                                                                        TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                           Principal Balance:                509,164.70

Today's Interest                      0.00       Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05       Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable               12,989.76      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                     09/30/2019      Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                   Effective        Original       Current          Last Payment                  Today's    Accrued          spilt
Code            Loan ID            Serial #         Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3619114     5NPD84LF7JH 375082        2018 HYUN          ELANTRA SEL    07/31/2018       19,593.00          0.00   01/30/2019          19,593.00           0.00       0.00          0.00

               3639833     5NPD84LF=7JH 375485       2018 HYUN          ELANTRA SEL    08/20/2018       19,604.00          0.00   03/26/2019          19,604.00           0.00       0.00          0.00

               3607133     5NPD84LF2JH 375619        2018 HYUN          ELANTRA SEL    07/20/2018       19,604.00          0.00   03/08/2019          19,604.00           0.00       0.00          0.00    )
               3612015     5NPD84LF4JH 375668        2018 HYUN          EUVNTRA SEL    07/25/2018       19,572.00          0.00   01/18/2019          19,572.00           0.00       0.00          0.00

               3610746     5NPD84LF9JH 376153        2018 HYUN          ELANTRA SEL    07/24/2018       19,604.00          0.00   01/28/2019          19,604.00           0.00       0.00          0.00

               4053129    KM8K2CAA9KU 376585         2019 HYUN          KONA SEL       07/11/2019       24,054.00          0.00   07/31/2019           1,337.15           0.00       0.00          0.00

               3583508    5NPD84LF9JH 376721        2018 HYUN           ELANTRA SEL    06/29/2018       19,670.00          0.00   02/20/2019          19,670.00           0.00       0.00          0.00

               3612079    5NPD84LFXJH 376825        2018 HYUN           ELANTRA SEL    07/25/2018       22,461.00          0.00   10/09/2018          22,461.00           0.00       0.00          0.00

               4053130    KM8K5CA56KU 377011        2019 HYUN           KONA ULTIMAT 07/11/2019         29,431.00          0.00   07/31/2019          29,431.00           0.00       0.00          0.00

               3608848     5NPD74LF5JH 377397       2018 HYUN           ELANTRA SE     07/23/2018       19,200.00          0.00   12/07/2018          19,200.00           0.00       0.00          0.00

               4053128    KM8K2CAA5KU 377894        2019 HYUN           KONA SEL       07/11/2019       24,054.00          0.00   08/21/2019            703.80            0.00      0.00           0.00

               4053127    KM8K2CAA1KU 378038        2019 HYUN           KONA SEL       07/11/2019       24,054.00          0.00   08/28/2019          24,054.00           0.00      0.00           0.00

               4051215    KM8K2CAAXKU 378118        2019 HYUN           KONA SEL       07/10/2019       24,054.00          0.00   08/01/2019           1,759.96           0.00      0.00           0.00

               3607171    5NPD84LF7JH 378807        2018 HYUN           ELANTRA SEL    07/20/2018       19,593.00          0.00   02/21/2019          19,593.00           0.00      0.00           0.00

               3609096    5NPD84LF8JH 378881        2018 HYUN           ELANTRA SEL    07/23/2018       19,604.00          0.00   01/16/2019          19,604.00           0.00      0.00           0.00

               3607142    5NPD84LF3JH 379050        2018 HYUN           ELANTRA SEL    07/20/2018       19,649.00          0.00   03/15/2019          19,649.00           0.00      0.00           0.00

               3608897    5NPD84LF0JH 379233        2018 HYUN           ELANTRA SEL    07/23/2018       19,670.00          0.00   03/15/2019          19,670.00           0.00      0.00           0.00

                                                                                                        22,472.00                 08/01/2019          22,472.00           0.00      0.00           0.00
               4051214

               4053126
                          KM8K1CAA0KU 379460

                          KM8K1CAA4KU 379722
                                                    2019 HYUN

                                                    2019 HYUN
                                                                        KONA SE

                                                                        KONA SE
                                                                                       07/10/2019

                                                                                       07/11/2019       22,472.00
                                                                                                                           0.00

                                                                                                                           0.00   08/16/2019           1,270.07           0.00      0.00           0.00
                                                                                                                                                                                                           )
               3614634    5NPD84LF6JH 379978        2018 HYUN           ELANTRA SEL    07/27/2018       19,596.00          0.00   02/12/2019          19,596.00           0.00      0.00           0.00

               3608825    5NPD74LF2JH 380192        2018 HYUN           ELANTRA SE     07/23/2018       19,147.00          0.00   12/07/2018          19,147.00           0.00      0.00           0.00

               3614655    5NPD84LF9JH 380204        2018 HYUN           ELANTRA SEL    07/27/2018       20,555.00          0.00   02/12/2019          20,555.00           0.00      0.00           0.00

               3617027    5NPD84LFXJH 380292        2018 HYUN           ELANTRA SEL    07/30/2018       19,620.00          0.00   01/25/2019          19,620.00           0.00      0.00           0.00

               3614623    5NPD84LF5JH 380362        2018 HYUN           ELANTRA SEL    07/27/2018       19,620.00          0.00   02/28/2019          19,620.00           0.00      0.00           0.00

               3609140    5NPD84LFXJH 380440        2018 HYUN           ELANTRA SEL    07/23/2018       19,604.00          0.00   03/18/2019          19,604.00           0.00      0.00           0.00

               3619048    5NPD74LF7JH 381659        2018 HYUN           ELANTRA SE     07/31/2018       19,123.00          0.00   11/09/2018          19,123.00           0.00      0.00           0.00

               3620306    5NPD84LF5JH 382189        2018 HYUN           ELANTRA SEL    08/01/2018       19,593.00          0.00   03/11/2019          19,593.00           0.00      0.00           0.00

               3608994    5NPD84LF4JH 382961        2018 HYUN           ELANTRA SEL    07/23/2018       19,613.00          0.00   01/28/2019          19,613.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 128 of 156 PageID #: 128
                                                                                           Hyundai Capital America                                                                                  Page: 54
Report ID: TRIAL2                                                                              TRIAL BALANCE                                                                                       10/03/2019
                                                                                                                                                                                                      16:45:35
Cost Center: 44009                                                                            As Of: 10/03/2019
Dealer: NYD55 - Nemet Hyundai
                                                                                                                                                                 Principal Balance;                509,164.70

Today's Interest                               0.00   Past Due Interest                      9,376.76    Base Rate                                  .0000%       Credit Limit                     6,350,000.00
Accrued Interest                          190.05      Past Due Principal                     6,165.70    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable                    12,989.76      Past Due Date                        10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                         09/30/2019       Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                               0.00        Available Credit                 5,840,835.30

Plan                                                                                        Effective        Original       Current          Last Payment                   Today's    Accrued          Split
Code            Loan ID                  Serial #        Year Make           Model            Date          Principal      Principal     Date               Amount          Interest   Interest      Interest

               3610695          5NPD84LF2JH 383803        2018 HYUN          ELANTRASEL     07/24/2018       19,621.00          0.00   01/04/2019           19,621.00           0.00       0.00          0.00

               3612082         5NPD84LFXJH 384262         2018 HYUN          ELANTRA SEL    07/25/2018       19,641.00          0.00   03/21/2019           19,641.00           0.00       0.00          0.00

               3612029          5NPD84LF5JH 384511        2018 HYUN          ELANTRA SEL    07/25/2018       19,641.00          0.00   03/15/2019           19,641.00           0.00       0.00          0.00    )
               3619044          5NPD74LF5JH 384642        2018 HYUN          ELANTRA SB     07/31/2018       19,166.00          0.00   12/18/2018           19,166.00           0.00       0.00          0.00

               3612072          5NPD84LF9JH 384902        2018 HYUN          ELANTRA SEL    07/25/2018       19,641.00          0.00   03/21/2019           19,641.00           0.00       0.00          0.00

               3624293          5NPD84LF5JH 385786        2018 HYUN          ELANTRA SEL    08/08/2018       19,641.00          0.00   03/15/2019           19,641.00           0.00       0.00          0.00

               3617015          5NPD84LF9JH 385810        2018 HYUN          ELANTRA SEL    07/30/2018       19,641.00          0.00   04/09/2019           19,641.00           0.00       0.00          0.00

               3624236          5NPD84LF2JH 385972        2018 HYUN          ELANTRA SEL    08/08/2018       20,555.00          0.00   01/25/2019           20,555.00           0.00       0.00          0.00

               3616929          5NPD84LF4JH 387089        2018 HYUN          ELANTRA SEL    07/30/2018       19,641.00          0.00   04/03/2019           19,641.00           0.00       0.00          0.00

               3625713          5NPD84LF0JH 387204        2018 HYUN          ELANTRA SEL    08/07/2018       20,555.00          0.00   02/08/2019           20,555.00           0.00       0.00          0.00

               3624237          5NPD84LF2JH 387267        2018 HYUN          ELANTRA SEL    08/06/2018       20,579.00          0.00   11/28/2018           20,579.00           0.00       0.00          0.00

                      Customer Name: FURONE, E.

               3631912         5NPD84LF8JH 387449        2018 HYUN           ELANTRA SEL    08/13/2018       19,620.00          0.00   03/04/2019           19,620.00           0.00      0.00           0.00

               3625784         5NPD84LF8JH 387628        2018 HYUN           ELANTRA SEL    08/07/2018       19,620.00          0.00   03/05/2019           19,620.00           0.00      0.00           0.00

               3625776         5NPD84LF7JH 387653        2018 HYUN           ELANTRA SEL    08/07/2018       19,572.00          0.00   10/15/2018           19,572.00           0.00      0.00           0.00

               3625730         5NPD84LF2JH 387835        2018 HYUN           ELANTRA SEL    08/07/2018       20,538.00          0.00   10/04/2018           20,538.00           0.00      0.00           0.00

               3631896         5NPD84LF7JH 387863        2018 HYUN           ELANTRA SEL    08/13/2018       19,620.00          0.00   10/17/2018           19,620.00           0.00      0.00           0.00

               3619146         5NPD84LFXJH 387873        2018 HYUN           ELANTRA SEL    07/31/2018       19,620.00          0.00   12/07/2018           19,620.00           0.00      0.00           0.00

                      Customer Name: RICE, K

               3625792         5NPD84LF9JH 387881        2018 HYUN           ELANTRA SEL    08/07/2018       19,620.00          0.00   03/15/2019           19,620.00           0.00      0.00           0.00

               3620295         5NPD84LF2JH 387897        2018 HYUN           ELANTRA SEL    08/01/2018       19,620.00          0.00   03/12/2019           19,620.00           0.00      0.00           0.00

               3625743         5NPD84LF3JH 387990        2018 HYUN           ELANTRA SEL    08/07/2018       19,620.00          0.00   03/19/2019           19,620.00           0.00      0.00           0.00

               3646564         5NPD84LF9JH 388383        2018 HYUN           ELANTRA SEL    08/24/2018       20,578.00          0.00   12/27/2018           20,578.00           0.00      0.00           0.00

               3624161         5NPD74LF2JH 388552        2018 HYUN           ELANTRA SE     08/06/2018       19,166.00          0.00   11/19/2018           19,166.00           0.00      0.00           0.00

               3627123         5NPD84LF9JH 388643        2018 HYUN           ELANTRA SEL    08/08/2018       19,641.00          0.00   04/03/2019           19,641.00           0.00      0.00           0.00

               3629839         5NPD74LF9JH 389570        2018 HYUN           ELANTRA SE     08/10/2018       19,166.00          0.00   11/02/2018           19,166.00           0.00      0.00           0.00

               3629891         5NPD84LF5JH 389594        2018 HYUN           ELANTRA SEL    08/10/2018       19,641.00          0.00   02/28/2019           19,641.00           0.00      0.00           0.00

               3631863         5NPD84LF5JH 389899        2018 HYUN           ELANTRA SEL    08/13/2018       19,620.00          0.00   03/26/2019           19,620.00           0.00      0.00           0.00

               3631948         5NPD84LFXJH 389932        2018 HYUN           ELANTRA SEL    08/13/2018       19,613.00          0.00   03/21/2019           19,613.00           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 129 of 156 PageID #: 129
                                                                                        Hyundai Capital America                                                                                 Page: 55
Report ID: TRIAL2                                                                          TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                  16:45:35
Cost Center: 44009                                                                         As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                             Principal Balance:                509,164.70

Today's Interest                         0.00      Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                       190.05      Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  12,989.76     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                       09/30/2019      Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                     Effective        Original       Current          Last Payment                  Today's    Accrued          Spiit
Code            Loan ID               Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          interest   interest      Interest

               3631742        5NPD74LF6JH 390031       2018 HYUN          ELANTRA SE     08/13/2018       19,166.00          0.00   12/05/2018          19,166.00           0.00       0.00          0.00
                      Customer Name:BAKER,S.

               3631903        5NPD84LF7JH 390066       2018 HYUN          ELANTRA SEL    08/13/2018       19,620.00          0.00   03/15/2019          19,620.00           0.00       0.00          0.00
                                                                                                                                                                                                             )
               4056851        KM8K5CA54KU 390162       2019 HYUN          KONA ULTIMAT 07/15/2019         29,460.00          0.00   08/14/2019            389.67            0.00       0.00          0.00

               3631774        5NPD74LFXJH 390226       2018 HYUN          ELANTRA SE     08/13/2018       19,166.00          0.00   11/01/2018          19,166.00           0.00       0.00          0.00

               3642807        5NPD84LF6JH 390365       2018 HYUN          ELANTRA SEL    08/22/2018       19,613.00          0.00   03/19/2019          19,613.00           0.00       0.00          0.00

               3631811        5NPD84LF1JH 390371       2018 HYUN          ELANTRA SEL    08/13/2018       19,598.00          0.00   03/05/2019          19,596.00           0.00       0.00          0.00

               3631842        5NPD84LF3JH 390582       2018 HYUN          ELANTRA SEL    08/13/2018       19,593.00          0.00   01/31/2019          19,593.00           0.00       0.00          0.00

               3637650        5NPD84LF6JH 390866       2018 HYUN          ELANTRA SEL    08/17/2018       19,620.00          0.00   03/22/2019          19,620.00           0.00       0.00          0.00

               3639840        5NPD84LF7JH 390911       2018 HYUN          ELANTRA SEL    08/20/2018       19,613.00          0.00   03/25/2019          19,613.00           0.00       0.00          0.00

               3642834        5NPD84LFXJH 391003       2018 HYUN          ELANTRA SEL    08/22/2018       19,596.00          0.00   11/29/2018          19,596.00           0.00       0.00          0.00

               3639889        5NPD84LF9JH 391011       2018 HYUN          ELANTRA SEL    08/20/2018       19,613.00          0.00   02/21/2019          19,613.00           0.00      0.00           0.00

               3646493        5NPD84LF1JH 391066      2018 HYUN           ELANTRA SEL    08/24/2018       19,620.00          0.00   01/14/2019          19,620.00           0.00      0.00           0.00

               3639911        5NPD84LFXJH 391227      2018 HYUN           ELANTRA SEL    08/20/2018       20,527.00          0.00   01/11/2019          20,527.00           0.00      0.00           0.00

               3639912        5NPD84LFXJH 391406      2018 HYUN           ELANTRA SEL    08/20/2018       19,596.00          0.00   10/17/2018          19,596.00           0.00      0.00           0.00

               3646513        5NPD84LF4JH 391420      2018 HYUN           ELANTRA SEL    08/24/2018       20,538.00          0.00   02/04/2019          20,538.00           0.00      0.00           0.00

               3639809        5NPD84LF6JH 391743      2018 HYUN           ELANTRA SEL    08/20/2018       19,569.00          0.00   11/19/2018          19,569.00           0.00      0.00           0.00

               3646526        5NPD84LF5JH 391913      2018 HYUN           ELANTRA SEL    08/24/2018       19,596.00          0.00   12/27/2018          19,596.00           0.00      0.00           0.00

               3639714        5NPD84LF2JH 391979      2018 HYUN           ELANTRA SEL    08/20/2018       20,578.00          0.00   12/17/2018          20,578.00           0.00      0.00           0.00

               3644910        5NPD84LF8JH 392084      2018 HYUN           ELANTRA SEL    08/23/2018       20,636.00          0.00   12/17/2018          20,636.00           0.00      0.00           0.00

               3639770        5NPD84LF4JH 392101      2018 HYUN           ELANTRA SEL    08/20/2018       19,572.00          0.00   01/04/2019          19,572.00           0.00      0.00           0.00

               3639734        5NPD84LF3JH 392106      2018 HYUN           ELANTRA SEL    08/20/2018       19,596.00          0.00   01/03/2019          19,596.00           0.00      0.00           0.00

               3639892        5NPD84LF9JH 392109      2018 HYUN           ELANTRA SEL    08/20/2018       20,636.00          0.00   02/06/2019          20,636.00           0.00      0.00           0.00

               3646566        5NPD84LF9JH 392157      2018 HYUN           ELANTRA SEL    08/24/2018       19,569.00          0.00   10/22/2018          19,569.00           0.00      0.00           0.00

               3639845        5NPD84LF7JH 392187      2018 HYUN           ELANTRA SEL    08/20/2018       19.620.00          0.00   02/22/2019          19,620.00           0.00      0.00           0.00

               3637620        5NPD84LF0JH 392189      2018 HYUN           ELANTRA SEL    08/17/2018       19,620.00          0.00   04/03/2019          19,620.00           0.00      0.00           0.00

               3639848        5NPD84LF7JH 392190      2018 HYUN           ELANTRA SEL    08/20/2018       20,470.00          0.00   01/03/2019          20,470.00           0.00      0.00           0.00

               3646507        5NPD84LF3JH 392199      2018 HYUN           ELANTRA SEL    08/24/2018       20,636.00          0.00   01/28/2019          20,638.00           0.00      0.00           0.00
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 130 of 156 PageID #: 130
                                                                                          Hyundai Capital America                                                                                 Page: 56
Report ID: TRIAL2                                                                            TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                    16:45:35
Cost Center: 44009                                                                           As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's Interest                           0.00     Past Due interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                         190.05     Past Due Principal                     6,165.70     Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                         09/30/2019     Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3639735         5NPD841P3JH 392218       2018 HYUN          EU^NTRA SEL     08/20/2018       19,596.00          0.00   01/02/2019          19,596.00           0.00       0.00          0.00

               3641401         5NPD84LF0JH 392239       2018 HYUN          ELANTRA SEL     08/21/2018       20,513.00          0.00   12/11/2018          20,513.00           0.00       0.00          0.00

               3641402         5NPD84LF0JH 392242       2018 HYUN          ElANTRA SEL     08/21/2018       20,513.00          0.00   01/10/2019          20,513.00           0.00       0.00          0.00

               4081470        KM8K6CAA7KU 392353        2019 HYUN          KONA SEL        07/18/2019       25,523.00          0.00   07/29/2019            901.70            0.00       0.00          0.00

               3639847         5NPD84LF7JH 392383       2018 HYUN          ELANTRA SEL     08/20/2018       19,613.00          0.00   03/15/2019          19,613.00           0.00       0.00          0.00

               3641422         5NPD84LF3JH 392462       2018 HYUN          ELANTRA SEL     08/21/2018       19,613.00          0.00   12/12/2018          19,613.00           0.00       0.00          0.00

               3637638         5NPD84LF4JH 392535       2018 HYUN          ELANTRA SEL     08/17/2018       19,596.00          0.00   10/15/2018          19,596.00           0.00      0.00           0.00

               3639923         5NPD94LA2JH 392759       2018 HYUN          ELANTRA ECO     08/20/2018       21,157.00          0.00   04/10/2019          21,157.00           0.00      0.00           0.00

               3651632         5NPD74LF4JH 392988      2018 HYUN           ELANTRA SE      08/29/2018       19,173.00          0.00   11/08/2018          19,173.00           0.00      0.00           0.00

               4059888         KM8K3CA56KU 392999      2019 HYUN           KONA LIMITED    07/17/2019       27,600.00          0.00   08/22/2019          27,600.00           0.00      0.00           0.00

               3834842         5NPD84LF8JH 393381      2018 HYUN           ELANTRA SEL     08/15/2018       19,527.00          0.00   01/03/2019          19,527.00           0.00      0.00           0.00

               3637626         5NPD84LF1JH 393559      2018 HYUN           ELANTRA SEL     08/17/2018       20,531.00          0.00   10/17/2018          20,531.00           0.00      0.00           0.00

               3651695         5NPD84LF7JH 393856      2018 HYUN           ELANTRA SEL     08/29/2018       20,531.00          0.00   01/25/2019          20,531.00           0.00      0.00           0.00

               3646542         5NPD84LF7JH 393937      2018 HYUN           ELANTRA SEL     08/24/2018       20,555.00          0.00   01/08/2019          20,555.00           0.00      0.00           0.00

               3644897         5NPD84LF4JH 394320      2018 HYUN           ELANTRA SEL     08/23/2018       19,621.00          0.00   03/04/2019          19,621.00           0.00      0.00           0.00

               3637652         5NPD84LF6JH 394335      2018 HYUN           ELANTRA SEL     08/17/2018       19,739.00          0.00   04/01/2019          19,739.00           0.00      0.00           0.00

               3646482         5NPD84LF0JH 394363      2018 HYUN           ELANTRA SEL     08/24/2018       20,531.00          0.00   01/15/2019          20,531.00           0.00      0.00           0.00

               3646516         5NPD84LF4JH 394480      2018 HYUN           ELANTRA SEL     08/24/2018       19,596.00          0.00   01/08/2019          19,596.00           0.00      0.00           0.00

               3646483         5NPD84LF0JH 394489      2018 HYUN           ELANTRA SEL     08/24/2018       19,614.00          0.00   01/25/2019          19,614.00           0.00      0.00           0.00

               3637627         5NPD84LF1JH 395019      2018 HYUN           ELANTRA SEL     08/17/2018       19,527.00          0.00   11/30/2018          19,527.00           0.00      0.00           0.00

                      Customer Name: SANTOLI, V

               3651677         5NPD84LF5JH 396013      2018 HYUN           EUNTRA SEL      08/29/2018       20,531.00          0.00   11/27/2018          20,531.00           0.00      0.00           0.00

               3651665         5NPD84LF4JH 398262      2018 HYUN           ELANTRA SEL     08/29/2018       19,596.00          0.00   11/06/2018          19,596.00           0.00      0.00           0.00

               3658467         5NPD84LF7JH 396854      2018 HYUN           ELANTRA SEL     09/05/2018       20,552.00          0.00   11/09/2018          20,552.00           0.00      0.00           0.00

               3690387         5NPD84LF3JH 399248      2018 HYUN           ELANTRA SEL     10/02/2018       19,739.00          0.00   01/11/2019          19,739.00           0.00      0.00           0.00

               3672860         5NPD84LF7JH 399334      2018 HYUN           ELANTRA SEL     09/18/2018       19,556.00          0.00   12/20/2018          19,556.00           0.00      0.00           0.00

               3665765         5NPD74LF8JH 400011      2018 HYUN           ELANTRA SE      09/12/2018       19,252.00          0.00   11/15/2018          19,252.00           0.00      0.00           0.00

               3664412         5NPD74LF3JH 400207      2018 HYUN           ELANTRA SE      09/11/2018       19,252.00          0.00   10/17/2018          19,252.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 131 of 156 PageID #: 131
                                                                                    Hyundai Capital America                                                                                  Page: 57
Report ID: TRIAL2                                                                                                                                                                           10/03/2019
                                                                                        TRIAL BALANCE
                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                     As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                          Principal Balance:                509,164.70

Today's Interest                      0.00     Past Due Interest                      9,376.76    Base Rate                                  .0000%       Credit Limit                     6,350,000.00
Accrued Interest                    190.05     Past Due Principal                     6,165.70    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable               12,989.76    Past Due Date                        10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                     09/30/2019    Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                               0.00        Available Credit                 5,840,835.30

Plan                                                                                 Effective        Original       Current          Last Payment                   Today's    Accrued          Split
Code            Loan ID            Serial #       Year Make           Model            Date          Principal      Principal     Date               Amount          Interest   Interest      Interest

               3676268    5NPD84LF5JH 400318      2018 HYUN           ELANTRA BEL    09/20/2018       20,513.00          0.00   02/13/2019           20,513.00           0.00       0.00          0.00

               3665776    5NPD84LF4JH 402190       2018 HYUN          ELANTRA SEL    09/12/2018       20,527.00          0.00   01/25/2019           20,527.00           0.00       0.00          0.00

               3702681    5NPD84LF0KH 405329       2019 HYUN          ELANTRA SEL    10/12/2018       21,090.00          0.00   05/09/2019            2,870.66           0.00       0.00          0.00

               3702958    5NPD84LFXKH 406228      2019 HYUN           ELANTRA SEL    10/12/2018       21,090.00          0.00   04/15/2019           21,090.00           0.00      0.00           0.00

               3782143    5NPD74LF7KH 407128      2019 HYUN           ELANTRA SE     12/14/2018       18,968.00          0.00   03/27/2019           18,968.00           0.00      0.00           0.00

               3709997    5NPD84LF8KH 407975      2019 HYUN           ELANTRA SEL    10/18/2018       20,039.00          0.00   02/28/2019           20,039.00           0.00      0.00           0.00

               3709988    5NPD84LF7KH 408485      2019 HYUN           ELANTRA SEL    10/18/2018       19,997.00          0.00   04/02/2019           19,997.00           0.00      0.00           0.00

               3707000    5NPD84LF8KH 408706      2019 HYUN           ELANTRA SEL    10/16/2018       19,997.00          0.00   01/08/2019           19,997.00           0.00      0.00           0.00

               3702933    5NPD84LF9KH 408777      2019 HYUN           ELANTRA SEL    10/12/2018       19,997.00          0.00   04/05/2019           19,997.00           0.00      0.00           0.00

               3706885    5NPD84LF2KH 408880      2019 HYUN           ELANTRA SEL    10/16/2018       20,090.00          0.00   04/09/2019           20,090.00           0.00      0.00           0.00

               3710016    5NP084LFXKH 409436      2019 HYUN           ELANTRA SEL    10/18/2018       20,132.00          0.00   04/23/2019           20,132.00           0.00      0.00           0.00

               3701561    5NPD84LF7KH 409538      2019 HYUN           ELANTRA SEL    10/11/2018       21,115.00          0.00   04/29/2019           21,115.00           0.00      0.00           0.00

               3699858    5NPD84LF5KH 409831      2019 HYUN           ELANTRA SEL    10/10/2018       21,090.00          0.00   05/02/2019           21,090.00           0.00      0.00           0.00

               3709958    5NPD84LF3KH 410153      2019 HYUN           ELANTRA SEL    10/18/2018       20,021.00          0.00   04/25/2019           20,021.00           0.00      0.00           0.00

               3706947    5NPD84LF5KH 410588      2019 HYUN           ELANTRA SEL    10/16/2018       20,039.00          0.00   04/23/2019           20,039.00           0.00      0.00           0.00

               3699730    5NPD84LF0KH 411079      2019 HYUN           ELANTRA SEL    10/10/2018       20,039.00          0.00   12/18/2018           20,039.00           0.00      0.00           0.00

               3699802    5NPD84LF3KH 411089      2019 HYUN           ELANTRA SEL    10/10/2018       19,997.00          0.00   04/25/2019           19,997.00           0.00      0.00           0.00

               3706856    5NPD84LF1KH 411320      2019 HYUN           ELANTRA SEL    10/16/2018       20,039.00          0.00   02/20/2019           20,039.00           0.00      0.00           0.00

               3701534    5NPD84LF6KH 411345      2019 HYUN           ELANTRA SEL    10/11/2018       20,956.00          0.00   05/10/2019           20,956.00           0.00      0.00           0.00
                                                                                                                                                                                                          3
               3701511    5NPD84LF5KH 411353      2019 HYUN           ELANTRA SEL    10/11/2018       20,021.00          0.00   05/07/2019           20,021.00           0.00      0.00           0.00

               3702702    5NPD84LF0KH 411552      2019 HYUN           ELANTRA SEL    10/12/2018       19,997.00          0.00   04/29/2019           19,997.00           0.00      0.00           0.00

               3709999    5NPD84LF8KH 411640      2019 HYUN           ELANTRA SEL    10/18/2018       20,039.00          0.00   04/29/2019           20,039.00           0.00      0.00           0.00

               3702746    5NPD84LF2KH 411732      2019 HYUN           ELANTRA SEL    10/12/2018       20,039.00          0.00   09/05/2019           20,039.00           0.00      0.00           0.00

               3701497    5NPD84LF4KH 411845      2019 HYUN           ELANTRA SEL    10/11/2018       20,021.00         0.00    04/05/2019           20,021.00           0.00      0.00           0.00

               3701476    5NPD84LF3KH 412081      2019 HYUN           ELANTRA SEL    10/11/2018       19,997.00         0.00    03/19/2019           19,997.00           0.00      0.00           0.00

               3701512    5NPD84LF5KH 412101      2019 HYUN           ELANTRA SEL    10/11/2018       19,997.00         0.00    11/30/2018           19,997.00           0.00      0.00           0.00

               3710017    5NPD84LFXKH 412532      2019 HYUN           ELANTRA SEL    10/18/2018       20,132.00         0.00    04/15/2019           20,132.00           0.00      0.00           0.00

               3709960    5NPD84LF3KH 413148      2019 HYUN           ELANTRA SEL    10/18/2018       20,115.00         0.00    05/06/2019            3,144.44           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 132 of 156 PageID #: 132
                                                                                    Hyundai Capital America                                                                                 Page: 58
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                              16:45:35
Cost Center: 44009                                                                     As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                         Principal Balance:                509,164.70

Today's Interest                      0.00     Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05     Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable               12,989.76    Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                     09/30/2019    Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                 Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID            Serial #       Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3722138    5NPD84LF5KH 414138      2019 HYUN           ELANTRA SEL    10/29/2018       20,997.00          0.00   04/09/2019          20,997.00           0.00       0.00          0.00

               3715699    5NPD84LFXKH 415432       2019 HYUN          ELANTRA SEL    10/23/2018       20,997.00          0.00   05/02/2019          20,997.00           0.00       0.00          0.00

               3727751    5NPD84LF0KH 417626      2019 HYUN           ELANTRA SEL    11/01/2018       20,997.00          0.00   01/10/2019          20,997.00           0.00       0.00          0.00

               3726265    5NPD84LF2KH 419071       2019 HYUN          ELANTRA SEL    10/31/2018       20,956.00          0.00   01/14/2019          20,956.00           0.00       0.00          0.00

               3732045    5NPD84LFXKH 421781      2019 HYUN           ELANTRA SEL    11/05/2018       21,073.00          0.00   02/19/2019          21,073.00           0.00       0.00          0.00

               3744256    5NPD84LFXKH 423787      2019 HYUN           ELANTRA SEL    11/13/2018       20,997.00          0.00   03/14/2019          20,997.00           0.00       0.00          0.00

               3760641    5NPD74LF2KH 427013       2019 HYUN          ELANTRA SE     11/28/2018       18,845.00          0.00   04/24/2019          18,845.00           0.00       0.00          0.00

               3748642    5NPD94LA5KH 427053       2019 HYUN          ELANTRA EGO    11/16/2018       21,700.00          0.00   05/17/2019          21,700.00           0.00       0.00          0.00

               4002830    5NPD74LF0KH 427785       2019 HYUN          ELANTRA SE     06/05/2019       18,751.00          0.00   06/26/2019           7,017.34           0.00       0.00          0.00

               3831810    5NPD74LF7KH 438394       2019 HYUN          ELANTRA SE     01/24/2019       18,927.00          0.00   04/09/2019          18,927.00           0.00       0.00          0.00

               3188999    KMHD74LF1JU 442585       2018 HYUN          ELANTRA SE     08/16/2017       18,750.00          0.00   02/11/2019          13,125.00           0.00       0.00          0.00

               3206971    KMHD84LF9JU 443268      2018 HYUN           ELANTRA SEL    08/31/2017       26,585.00          0.00   10/09/2018          23,926.50           0.00       0.00          0.00

               3831662    5NPD84LFXKH 443926      2019 HYUN           ELANTRA SEL    01/24/2019       21,038.00          0.00   04/29/2019          21,038.00           0.00       0.00          0.00

               3844693    5NPD74LF1KH 444420      2019 HYUN           ELANTRA SE     02/04/2019       18,927.00          0.00   03/01/2019          18,927.00           0.00      0.00           0.00

               3826066    5NPD74LF0KH 444814      2019 HYUN           ELANTRA SE     01/18/2019       18,834.00          0.00   04/11/2019          18,834.00           0.00      0.00           0.00

               3831597    5NPD74LF3KH 445682      2019 HYUN           ELANTRA SE     01/24/2019       18,834.00          0.00   05/09/2019          18,834.00           0.00      0.00           0.00

               3200146    KMHD04LB1JU 447058      2018 HYUN           ELANTRA SPOR 08/25/2017         25,456.00          0.00   02/11/2019          17,819.20           0.00      0.00           0.00

               3196074    KMHD84LF2JU 447095      2018 HYUN           ELANTRA SEL    08/22/2017       22,464.00          0.00   02/11/2019          15,724.80           0.00      0.00           0.00

               3947279    5NPD84LF5KH 486800      2019 HYUN           ELANTRA SEL    04/23/2019       20,447.00          0.00   05/01/2019           1,079.18           0.00      0.00           0.00

               3949836    5NPD84LF9KH 487772      2019 HYUN           ELANTRA SEL    04/24/2019       20.447.00          0.00   05/13/2019            574.62            0.00      0.00           0.00

               3962807    5NPD84LF8KH 489867      2019 HYUN           ELANTRA SEL    05/03/2019       20,447.00          0.00   06/08/2019          20,447.00           0.00      0.00           0.00

               4033708    5NPD84LF5LH 492873      2020 HYUN           ELANTRA SEL    06/26/2019       20,422.00          0.00   07/16/2019          20,422.00           0.00      0.00           0.00

               4021665    5NPD74LF8LH 495169      2020 HYUN           ELANTRA SE     08/18/2019       19,610.00          0.00   08/21/2019          19,610.00           0.00      0.00           0.00

               4035755    5NPD74LF5LH 498319      2020 HYUN           ELANTRA SE     08/27/2019       19,610.00          0.00   07/16/2019          19,610.00           0.00      0.00           0.00

               4021669    5NPD84LF6LH 498374      2020 HYUN           ELANTRA SEL    08/18/2019       26,304.00          0.00   07/29/2019          26,304.00           0.00      0.00           0.00

               4025584    5NPD84LF6LH 499167      2020 HYUN           EUNTRA SEL     08/20/2019       21,284.00          0.00   07/10/2019          21,284.00           0.00      0.00           0.00

               4019832    5NPD84LF4LH 502261      2020 HYUN           ELANTRA SEL    06/17/2019       20,422.00          0.00   07/10/2019          20,422.00           0.00      0.00           0.00

               4016979    5NPD84LF7LH 502349      2020 HYUN           ELANTRA SEL    06/14/2019       20,422.00          0.00   08/28/2019             84.33            0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 133 of 156 PageID #: 133
                                                                                     Hyundai Capital America                                                                                 Page: 59
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center: 44009                                                                      As Of: 10/03/2019
Dealer: NY055- Nemet Hyundai
                                                                                                                                                          Principal Balance:                509,164.70

Today's Interest                     0.00      Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                   190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019     Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               4023499    5NPD74LF2LH 503878       2020 HYUN          EIJVNTRA SE     06/19/2019       19,610.00          0.00   07/10/2019           7,229.17           0.00       0.00          0.00

               4015571    5NPD74LF5LH 503938       2020 HYUN          EIJ^NTRA SE     06/13/2019       19,610.00          0.00   07/05/2019           4,788.81           0.00       0.00          0.00

               4016978    5NPD74LF5LH 504006       2020 HYUN          ElANTRA SE      08/14/2019       19,610.00          0.00   07/05/2019           2,220.54           0.00       0.00          0.00    )
               4019833    5NPD84LF7LH 504019       2020 HYUN          EUXNTRA SEL     08/17/2019       26,304.00          0.00   06/24/2019          26,304.00           0.00       0.00          0.00

               4030255    5NPD84LF7LH 504327       2020 HYUN          ElANTRA SEL     06/24/2019       20,422.00          0.00   07/29/2019          20,422.00           0.00       0.00          0.00

               4030256    5NPD84LFXLH 505911       2020 HYUN          ELANTRA SEL     08/24/2019       23,212.00          0.00   08/20/2019          23,212.00           0.00       0.00          0.00

               4047627    5NPD84LF9LH 508024       2020 HYUN          ELANTRA SEL     07/08/2019       20,487.00          0.00   07/17/2019             43.87            0.00       0.00          0.00

               3170322    5XYZWDLA8JG 518208       2018 HYUN          SANTA FE SPO 07/31/2017          38,901.00          0.00   01/10/2019          27,230.70           0.00       0.00          0.00

               3264701    5XYZUDLB8JG 541647       2018 HYUN          SANTA FE SPO 10/16/2017          34,837.00          0.00   12/21/2018          27,869.60           0.00       0.00          0.00

               3264725    5XYZWDLA6JG 542720       2018 HYUN          SANTA FE SPO    10/16/2017       37,295.00          0.00   04/30/2019          26,106.50           0.00       0.00          0.00

               3278567    5XYZWDLA8JG 543285       2018 HYUN          SANTA FE SPO    10/25/2017       38,763.00          0.00   04/09/2019          27,134.10           0.00       0.00          0.00

               3292703    5XY2WDLA9JG 547359       2018 HYUN          SANTA FE SPO    11/06/2017       37,295.00          0.00   11/13/2018          33,565.50           0.00       0.00          0.00

               3535498    5XY2WDLA4JG 568314       2018 HYUN          SANTA FE SPO 05/24/2018          38,935.00     31,148.00 07/10/2019             3,893.50           0.00      11.94          0.00

               3558233    5XYZWDLA5JG 568726       2018 HYUN          SANTA FE SPO 06/12/2018          38,868.00          0.00   07/22/2019          34,981.20           0.00      0.00           0.00

               3163347    5NPE34AF9JH 598178       2018 HYUN          SONATA          07/25/2017       23,869.00          0.00   10/30/2018          19,095.20           0.00       0.00          0.00

               3163297    5NPE24AFXJH 601284       2018 HYUN          SONATA SE       07/25/2017       22,519.00          0.00   10/31/2018          18,015.20           0.00      0.00           0.00

               3156283    5NPE34AF0JH 611318       2018 HYUN          SEL284B2        07/19/2017       23,869.00          0.00   01/10/2019          16,708.30           0.00      0.00           0.00

               3144295    5NPE34AF8JH 611891       2018 HYUN          SEL284B2        07/10/2017       23,869.00          0.00   01/10/2019          16,708.30           0.00      0.00           0.00

               3202305    5NPE34AF9JH 638355       2018 HYUN          SONATA          08/28/2017       23,938.00          0.00   12/06/2018          19,150.40           0.00      0.00           0.00

               3402025    5NPE34AF6JH 657803       2018 HYUN          SONATA          02/06/2018       24,877.00          0.00   01/10/2019          24,877.00           0.00      0.00           0.00

               3430834    5NPE24AF2JH 662757       2018 HYUN          SONATA SE       02/28/2018       22,584.00          0.00   01/28/2019          22,564.00           0.00      0.00           0.00

               3475599    5NPE24AF9JH 666501       2018 HYUN          SONATA SE       04/06/2018       22,576.00          0.00   11/13/2018          22,576.00           0.00      0.00           0.00

               3401989    5NPE24AF7JH 683233       2018 HYUN          SONATA SE       02/06/2018       22,585.00          0.00   01/18/2019          22,585.00           0.00       0.00          0.00

               3781008    KM8J3CA46JU 683424       2018 HYUN          TUCSON SEL      12/14/2018       28,619.00          0.00   01/08/2019          28,619.00           0.00       0.00          0.00

               3470206    KM8J3CA25JU 688435       2018 HYUN          TUCSON LIMIT    04/02/2018       30,864.00          0.00   10/09/2018          30,864.00           0.00       0.00          0.00

               3563912    5NPE24AF0JH 691576       2018 HYUN          SONATA SE       06/15/2018       22,519.00          0.00   11/27/2018          22,519.00           0.00       0.00          0.00

               3781010    KM8J3CA29JU 691841       2018 HYUN          TUCSON          12/14/2018       28,269.00          0.00   01/04/2019          28,269.00           0.00       0.00          0.00

               3509607    5NPE34AF4JH 696146       2018 HYUN          SONATA          05/03/2018       25,443.00          0.00   11/07/2018          25,443.00           0.00       0.00          0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 134 of 156 PageID #: 134
                                                                                          Hyundai Capital America                                                                                 Page: 60
Report ID: TRIAL2                                                                             TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                    16:45:35
Cost Center: 44009                                                                           As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's interest                           0.00      Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                         190.05      Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                   12,989.76      Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                         09/30/2019      Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                       Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                 Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3500509         KM8J3CA27JU 697380        2018 HYUN          TUCSON         04/26/2018       33,353.00          0.00   10/04/2018          33,353.00           0.00       0.00          0.00

               3484223         KM8J2CA46JU 698962        2018 HYUN          TUCSON SE      04/13/2018       24,591.00          0.00   10/30/2018          24,591.00           0.00       0.00          0.00

               3491338         KM8J2CA49JU 699846        2018 HYUN          TUCSON SE      04/19/2018       24,591.00          0.00   12/17/2018          24,591.00           0.00       0.00          0.00

               3508162         KM8J2CA43JU 701140        2018 HYUN          TUCSON SE      05/02/2018       24,629.00          0.00   11/29/2018          24,629.00           0.00       0.00          0.00

                      Customer Name: DE LA ROSA,E
               3675285         5NPE34AF3JH 702731        2018 HYUN          SONATA         09/20/2018       27,348.00          0.00   10/12/2018          27,348.00           0.00       0.00          0.00

               3594998         KMHD84LF2JU 704272        2018 HYUN          ELANTRA SEL    07/10/2018       19,572.00          0.00   10/31/2018          19,572.00           0.00       0.00          0.00

               3609765         KMHD04LB6JU 705851        2018 HYUN          ELANTRASPOR 07/23/2018          23,338.00          0.00   10/29/2018          23,338.00           0.00       0.00          0.00

               3513329         KI^8J2CA4XJU 708618      2018 HYUN           TUCSON SE      05/07/2018       24,725.00          0.00   01/08i^019          24.725.00           0.00      0.00           0.00

               3566549         5NPE24AF2JH 708958       2018 HYUN           SONATA SE      08/18/2018       22,519.00          0.00   01/02/2019          22,519.00           0.00      0.00           0.00

               3513325         KM8J2CA49JU 709145       2018 HYUN           TUCSON SE      05/07/2018       24,629.00          0.00   12/11/2018          24,629.00           0.00      0.00           0.00

               3617266         5NPE34AF7JH 709441       2018 HYUN           SONATA         07/30/2018       27,383.00          0.00   02/05/2019          27,383.00           0.00      0.00           0.00

               3508164         KM8J2CA44JU 709537       2018 HYUN           TUCSON SE      05/02/2018       24,742.00          0.00   12/04/2018          24,742.00           0.00      0.00           0.00

                      Customer Name:ORTEGA, R

               3563924         5NPE24AF1JH 709941       2018 HYUN           SONATA SE      06/15/2018       22,519.00          0.00   12/03/2018          22,519.00           0.00      0.00           0.00

                      Customer Name:GILESPIE, A

               3610848         5NPE34AF4JH 712264       2018 HYUN           SONATA         07/24/2018       27,351.00          0.00   10/05/2018          27,351.00           0.00      0.00           0.00

               3614759         5NPE34AF9JH 715581       2018 HYUN           SONATA         07/27/2018       23,857.00          0.00   11/08/2018          23,857.00           0.00      0.00           0.00

               3610830         5NPE34AF2JH 715941       2018 HYUN           SONATA         07/24/2018       23,851.00          0.00   10/29/2018          23,851.00           0.00      0.00           0.00

               3610831         5NPE34AF2JH 716037       2018 HYUN           SONATA         07/24/2018       24,889.00          0.00   11/27/2018          24,889.00           0.00      0.00           0.00

               3610832         5NPE34AF2JH 716541       2018 HYUN           SONATA         07/24/2018       24,889.00          0.00   01/15/2019          24,889.00           0.00      0.00           0.00

               3609427         5NPE34AF8JH 716558       2018 HYUN           SONATA         07/23/2018       23,857.00          0.00   12/11/2018          23,857.00           0.00      0.00           0.00

               3609227         5NPE24AF5JH 717217       2018 HYUN           SONATA SE      07/23/2018       22,525.00          0.00   12/19/2018          22,525.00           0.00      0.00           0.00

               3712003         5NPE24AF9JH 717219       2018 HYUN           SONATA SE      10/22/2018       22,525.00          0.00   12/20/2018          22,525.00           0.00      0.00           0.00

               3609270         5NPE24AF9JH 717334       2018 HYUN           SONATA SE      07/23/2018       22,525.00          0.00   12/10/2018          22,525.00           0.00      0.00           0.00

                      Customer Name: CANNIZZARO, A

               3613500         5NPE34AF7JH 719046       2018 HYUN           SONATA         07/26/2018       24,895.00          0.00   12/19/2018          24,895.00           0.00      0.00           0.00

               3508165         KM8J2CA45JU 719221       2018 HYUN           TUCSON SE      05/02/2018       24,746.00          0.00   10/30/2018          24,746.00           0.00      0.00           0.00

               3614749         5NPE34AF7JH 719399       2018 HYUN           SONATA         07/27/2018       24,324.00          0.00   01/03/2019          24,324.00           0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 135 of 156 PageID #: 135
                                                                                    Hyundai Capital America                                                                                 Page: 61
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                              16:45:35
Cost Center: 44009                                                                     As Of: 10/03/2019
Dealer: NY055- Nemet Hyundai
                                                                                                                                                         Principal Balance:                509,164.70

Today's Interest                     0.00      Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                   190.05      Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              12,989.76     Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                    09/30/2019     Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                 Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID           Serial #        Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3509715    KM8J2CA49JU 719447       2018 HYUN          TUCSON SE      05/03/2018       24,742.00          0.00   10/09/2018          24,742.00           0.00       0.00          0.00

               3612354    KMHD84LF0JU 720177       2018 HYUN          ELANTRA BEL    07/25/2018       19,596.00          0.00   02/28/2019          19,596.00           0.00       0.00          0.00

               3612355    KMHD84LF1JU 720186       2018 HYUN          ELANTRA SEL    07/25/2018       19.572.00          0.00   02/08/2019          19,572.00           0.00       0.00          0.00    )
               3610868    5NPE34AF7JH 720973       2018 HYUN          SONATA         07/24/2018       24,895.00          0.00   11/16/2018          24,895.00           0.00       0.00          0.00

               3621768    KMHD84LF1JU 722388      2018 HYUN           ELANTRA SEL    08/02/2018       19,596.00          0.00   01/10/2019          19,598.00           0.00      0.00           0.00

               3607208    5NPE24AF1JH 722673      2018 HYUN           SONATA SE      07/20/2018       22,525.00          0.00   12/27/2018          22,525.00           0.00      0.00           0.00

               3622932    KMHD84LFXJU 723314      2018 HYUN           ELANTRA SEL    08/03/2018       19,596.00          0.00   02/13/2019          19,596.00           0.00      0.00           0.00

               3633119    KMHD84LF8JU 723442      2018 HYUN           ELANTRA SEL    08/15/2018       19,596.00          0.00   03/21/2019          19,596.00           0.00      0.00           0.00

               3630223    KMHD84LF8JU 723506      2018 HYUN           ELANTRA SEL    08/10/2018       19,593.00          0.00   01/08/2019          19,593.00           0.00      0.00           0.00

               3610886    5NPE34AFXJH 723771      2018 HYUN           SONATA         07/24/2018       24,898.00          0.00   02/08/2019          24,898.00           0.00      0.00           0.00

               3622931    KMHD84LF8JU 723974      2018 HYUN           ELANTRA SEL    08/03/2018       19,596.00          0.00   11/27/2018          19,596.00           0.00      0.00           0.00

               3764294    KMHD84LF8JU 723974      2018 HYUN           ELANTRA SEL    12/03/2018       19,596.00          0.00   02/04/2019          19,596.00           0.00      0.00           0.00

               3622925    KMHD04LB7JU 724005      2018 HYUN           ELANTRA SPOR 08/03/2018         23,338.00          0.00   11/27/2018          23,338.00           0.00      0.00           0.00

               3617244    5NPE34AF4JH 724172      2018 HYUN           SONATA         07/30/2018       25,455.00          0.00   10/16/2018          25,455.00           0.00      0.00           0.00

               3620516    KMHD04LB8JU 724272      2018 HYUN           ELANTRA SPOR 08/01/2018         23,338.00          0.00   10/10/2018          23,338.00           0.00      0.00           0.00

               3522257    KM8J3CA26JU 724438      2018 HYUN           TUCSON         05/14/2018       28,474.00          0.00   10/09/2018          28,474.00           0.00      0.00           0.00

               3622728    5NPE34AF8JH 725759      2018 HYUN           SONATA         08/03/2018       24,451.00          0.00   01/04/2019          24,451.00           0.00      0.00           0.00

               3622697    5NPE34AF1JH 726087      2018 HYUN           SONATA         08/03/2018       23,876.00          0.00   11/02/2018          23,876.00           0.00      0.00           0.00

               3620396    5NPE34AF8JH 726734      2018 HYUN           SONATA         08/01/2018       24,442.00          0.00   11/20/2018          24,442.00           0.00      0.00           0.00

               3667455    5NPE34AF9KH 726839      2019 HYUN           SEL284J2       09/13/2018       24,145.00          0.00   04/25/2019          24,145.00           0.00      0.00           0.00

               3664659    5NPE34AF3KH 726948      2019 HYUN           SEL284J2       09/11/2018       24,729.00          0.00   06/11/2019          24,729.00           0.00      0.00           0.00

               3628615    5NPE34AF4JH 726973      2018 HYUN           SONATA         08/09/2018       24,895.00          0.00   10/16/2018          24,895.00           0.00      0.00           0.00

               3630000    5NPE34AF8JH 727348      2018 HYUN           SONATA         08/10/2018       27,366.00          0.00   05/21/2019          27,366.00           0.00      0.00           0.00

               3629985    5NPE34AF4JH 727394      2018 HYUN           SONATA         08/10/2018       27,348.00          0.00   11/15/2018          27,348.00           0.00      0.00           0.00

               3632038    5NPE34AF3JH 727418      2018 HYUN           SONATA         08/13/2018       24,324.00         0.00    01/03/2019          24,324.00           0.00      0.00           0.00

               3632061    5NPE34AF6JH 727672      2018 HYUN           SONATA         08/13/2018       23,860.00         0.00    12/21/2018          23,860.00           0.00      0.00           0.00

               3632081    5NPE34AF9JH 727701      2018 HYUN           SONATA         08/13/2018       23,857.00         0.00    12/17/2018          23,857.00           0.00      0.00           0.00

               3640020    5NPE34AF9JH 727861      2018 HYUN           SONATA         08/20/2018       23,857.00         0.00    01/15/2019          23,857.00           0.00      0.00           0.00
                                 Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 136 of 156 PageID #: 136
                                                                                         Hyundai Capital America                                                                                 Page: 62
Report ID: TRIAL2                                                                            TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                              Principal Balance:                509,164.70

Today's Interest                         0.00      Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                       190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                 12,989.76      Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                       09/30/2019      Last Inspection Date         11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      interest

               3636349        5NPE34AF4JH 727878       2018 HYUN          SONATA          08/16/2018       23,857.00          0.00   10/17/2018          23,857.00           0.00       0.00          0.00

               3641501        5NPE34AF9JH 727990       2018 HYUN          SONATA          08/21/2018       23,857.00          0.00   12/31/2018          23,857.00           0.00       0.00          0.00

               3646597        5NPE34AF6JH 728207       2018 HYUN          SONATA          08/24/2018       23,851.00          0.00   11/29/2018          23,851.00           0.00       0.00          0.00
                      Customer Name:SABHARWAL,A
               3641502        5NPE34AF9JH 728217       2018 HYUN          SONATA          08/21/2018       24,417.00          0.00   01/10/2019          24,417.00           0.00       0.00          0.00

               3636376        5NPE34AFXJH 728243       2018 HYUN          SONATA          08/16/2018       23,901.00          0.00   01/08/2019          23,901.00           0.00       0.00          0.00

               3636377        5NPE34AFXJH 728288       2018 HYUN          SONATA          08/16/2018       23,901.00          0.00   04/03/2019          23,901.00           0.00       0.00          0.00

               3640032        5NPE34AFXJH 728307       2018 HYUN          SONATA          08/20/2018       23,857.00          0.00   02/05/2019          23,857.00           0.00       0.00          0.00

               3639959        5NPE34AF0JH 728414       2018 HYUN          SONATA          08/20/2018       27,348.00          0.00   04/25/2019          27,348.00           0.00       0.00          0.00

               3636331        5NPE34AF1JH 728535       2018 HYUN          SONATA          08/16/2018       23,851.00          0.00   11/19/2018          23,851.00           0.00       0.00          0.00

               3666062       5NPE24AFXKH 728957        2019 HYUN          SE 284H2        09/12/2018       22,722.00          0.00   05/15/2019          22,722.00           0.00       0.00          0.00

               3664649       5NPE34AF0KH 728978        2019 HYUN          SEL284J2        09/11/2018       24,145.00          0.00   03/08/2019          24,145.00           0.00      0.00           0.00

               3655208       5NPE34AF5KH 728992        2019 HYUN          LIM284L2        09/04/2018       27,535.00          0.00   03/27/2019          27,535.00           0.00      0.00           0.00

               3676650       5NPE34AB2KH 728994       2019 HYUN           LIM284M2        09/20/2018       31,673.00          0.00   11/15/2018          31,673.00           0.00      0.00           0.00

               3667446       5NPE34AF3KH 729008       2019 HYUN           UM284L2         09/13/2018       27,502.00          0.00   05/29/2019          27,502.00           0.00      0.00           0.00

               3667439       5NPE34AF2KH 729016       2019 HYUN           SE1.284J2       09/13/2018       24,145.00          0.00   06/19/2019           2,665.32           0.00      0.00           0.00

               3664650       5NPE34AF0KH 729029       2019 HYUN           SEL.284J2       09/11/2018       24,174.00          0.00   02/13/2019          24,174.00           0.00      0.00           0.00

               3651870       5NPE34AFXKH 729104       2019 HYUN           SEL284J2        08/29/2018       24,712.00          0.00   06/08/2019          24,712.00           0.00      0.00           0.00

               3651862       5NPE34AF7KH 729108       2019 HYUN           SEL284J2        08/29/2018       24,145.00          0.00   06/11/2019          24,145.00           0.00      0.00           0.00
                                                                                                                                                                                                              )
               3673325       5NPE34AF0KH 729161       2019 HYUN           SEL284J2        09/18/2018       24,052.00          0.00   02/13/2019          24,052.00           0.00      0.00           0.00

               3655224       5NPE34AF8KH 729229       2019 HYUN           SE1.284J2       09/04/2018       24,174.00          0.00   06/07/2019           3,996.76           0.00      0.00           0.00

               3664675       5NPE34AFXKH 729250       2019 HYUN           SEL284J2        09/11/2018       24,187.00          0.00   06/07/2019          24,187.00           0.00      0.00           0.00

               3655232       5NPE34AF9KH 729563       2019 HYUN           SEL284J2        09/04/2018       24,174.00          0.00   05/28/2019           6,673.53           0.00      0.00           0.00

               3664664       5NPE34AF5KH 730306       2019 HYUN           SEL284J2        09/11/2018       24,154.00          0.00   08/05/2019          24,154.00           0.00      0.00           0.00

               3651848       5NPE34AB1KH 731207       2019 HYUN           LIM284M2        08/29/2018       31,645.00          0.00   03/21/2019          31,645.00           0.00      0.00           0.00

               3686876       5NPE34AF1KH 731498       2019 HYUN           SONATA LIMIT    09/28/2018       27,494.00          0.00   04/12/2019          27,494.00           0.00      0.00           0.00

               3651846       5NPE24AF5KH 731667       2019 HYUN           SE 284H2        08/29/2018       22,722.00          0.00   05/15/2019          22,722.00           0.00      0.00           0.00

               3682176       5NPE24AF4KH 731806       2019 HYUN           SE 284H2        09/25/2018       22,880.00          0.00   08/11/2019          22,880.00           0.00      0.00           0.00
                                 Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 137 of 156 PageID #: 137
                                                                                         Hyundai Capital America                                                                                  Page: 63
Report ID: TRIAL2                                                                                                                                                                                10/03/2019
                                                                                             TRIAL BALANCE
                                                                                                                                                                                                    16:45:35
Cost Center:44009                                                                           As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Principal Balance:                509,164.70

Today's Interest                          0.00     Past Due Interest                       9,376.76    Base Rate                                  .0000%       Credit Limit                     6,350,000.00
Accrued Interest                        190.05     Past Due Principal                      6,165.70    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable                  12,989.76     Past Due Date                         10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                        09/30/2019     Last Inspection Date         11/27/2018 6:14:32     Prepaid Items                               0.00        Available Credit                 5,840,835.30

Plan                                                                                      Effective        Original       Current          Last Payment                   Today's    Accrued          Split
Code            Loan ID                Serial #       Year Make           Model             Date          Principal      Principal     Date               Amount          Interest   Interest      Interest

               3666081        5NPE34AF6KH 731884       2019 HYUN          SEL284J2        09/12/2018       24,740.00          0.00   05/22/2019           24,740.00           0.00       0.00          0.00
               3663240        5NPE24AF5KH 731894       2019 HYUN          SE 284H2        09/10/2018       22,722.00          0.00   03/28/2019           22,722.00           0.00       0.00          0.00

               3673328        5NPE34AF2KH 731980       2019 HYUN          LIM284L2        09/18/2018       27,535.00          0.00   03/11/2019           27,535.00           0.00       0.00          0.00   )
               3651853        5NPE34AF2KH 732210       2019 HYUN          SEL284J2        08/29/2018       24,712.00          0.00   11/13/2018           24,712.00           0.00       0.00          0.00

               3675003        5NPE34AF2KH 732272       2019 HYUN          L!M284L2        09/19/2018       27,522.00          0.00   03/13/2019           27,522.00           0.00       0.00          0.00

               3676646        5NPE24AFXKH 732443       2019 HYUN          SE 2a4H2        09/20/2018       22,815.00          0.00   09/05/2019           22,815.00           0.00       0.00          0.00

               3651857        5NPE34AF4KH 732970      2019 HYUN           SEL284J2        08/29/2018       24,753.00          0.00   05/28/2019             705.46            0.00      0.00           0.00

               3676643        5NPE24AF9KH 732983      2019 HYUN           SE 284H2        09/20/2018       22,722.00          0.00   05/08/2019           22,722.00           0.00      0.00           0.00

               3682231        5NPE34AF9KH 733578      2019 HYUN           SEL284J2        09/25/2018       24,145.00          0.00   11/29/2018           24,145.00           0.00      0.00           0.00
                      Customer Name: BATTISTE,C

               3682226        5NPE34AF6KH 733585      2019 HYUN           SEL284J2        09/25/2018       24,187.00          0.00   05/30/2019           24,187.00           0.00      0.00           0.00

               3664667        5NPE34AF6KH 733652      2019 HYUN           SP0284K2        09/11/2018       24,947.00          0.00   03/08/2019           24,947.00           0.00      0.00           0.00

               3684109        5NPE34AF5KH 733867      2019 HYUN           SEL284J2        09/26/2018       24,154.00          0.00   03/14/2019           24,154.00           0.00      0.00           0.00

               3690456        5NPE34AF1KH 734160      2019 HYUN           SONATA LIMIT    10/02/2018       24,052.00         0.00    02/13/2019           24,052.00           0.00      0.00           0.00

               3666084        5NPE34AF7KH 734163      2019 HYUN           SEL284J2        09/12/2018       24,088.00         0.00    03/14/2019           24,088.00           0.00      0.00           0.00

               3666093        5NPE34AFXKH 734208      2019 HYUN           SEL284J2        09/12/2018       24,145.00         0.00    04/25/2019           24,145.00           0.00      0.00           0.00

               3676653        5NPE34AF0KH 734795      2019 HYUN           SEL284J2        09/20/2018       24,729.00         0.00    01/07/2019           24,729.00           0.00      0.00           0.00

               3667447        5NPE34AF3KH 734886      2019 HYUN           SEL284J2        09/13/2018       24,720.00         0.00    03/22/2019           24,720.00           0.00      0.00           0.00

               3673316        5NPE24AF8KH 734918      2019 HYUN           SE 284H2        09/18/2018       22,722.00         0.00    06/19/2019           22,722.00           0.00      0.00           0.00

               3673320        5NPE24AFXKH 734936      2019 HYUN           SE 284H2        09/18/2018       22,722.00         0.00    04/29/2019           22,722.00           0.00      0.00           0.00

               3673313        5NPE24AF7KH 734988      2019 HYUN           SE 284H2        09/18/2018       22,722.00         0.00    11/13/2018           22,722.00           0.00      0.00           0.00

               3690465        5NPE34AF3KH 735178      2019 HYUN           SONATA LIMIT    10/02/2018       24,088.00         0.00    05/02/2019           24,088.00           0.00      0.00           0.00

               3690414        5NPE24AF3KH 735359      2019 HYUN           SONATA SE       10/02/2018       22,722.00         0.00    04/25/2019           22,722.00           0.00      0.00           0.00

               3676663        5NPE34AF6KH 735823      2019 HYUN           SEL284J2        09/20/2018       24,052.00         0.00    05/14/2019           24,052.00           0.00      0.00           0.00

               3684094        5NPE34AF3KH 736041      2019 HYUN           SP0284K2        09/26/2018       24,889.00         0.00    04/30/2019           24,889.00           0.00      0.00           0.00

               3684096        5NPE34AF3KH 736864      2019 HYUN           LIM284L2        09/26/2018       29,671.00         0.00    08/10/2019            1,119.50           0.00      0.00           0.00

               3684029        5NPE24AF5KH 738201      2019 HYUN           SE 284H2        09/26/2018       22,799.00         0.00    04/25/2019           22,799.00           0.00      0.00           0.00

               3690421        5NPE24AF4KH 738321      2019 HYUN           SONATA SE       10/02/2018       22,757.00         0.00    04/29/2019           22,757.00           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 138 of 156 PageID #: 138
                                                                                         Hyundai Capital America                                                                                 Page: 64
Report ID: TRIAL2                                                                           TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center: 44009                                                                          As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                              Principal Balance:                509,164.70

Today's Interest                         0.00      Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                       190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                       09/30/2019      Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #        Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3690405        5NPE24AF0KH 738929       2019 HYUN          SONATA BE       10/02/2018       22,757,00          0.00   04/23/2019          22,757.00           0.00       0.00          0.00

               3690435        5NPE24AF8KH 739018       2019 HYUN          SONATA SE       10/02/2018       22,799.00          0.00   05/08/2019          22,799.00           0.00       0.00          0.00

               3690424        5NPE24AF5KH 739297       2019 HYUN          SONATA SE       10/02/2018       22,757.00          0.00   04/29/2019          22,757.00           0.00       0.00          0.00

               3686867        5NPE24AF8KH 740248       2019 HYUN          SONATA SE       09/28/2018       22,757.00          0.00   04/03/2019          22,757.00           0.00       0.00          0.00

               3691862        5NPE24AF3KH 740416       2019 HYUN          SONATA SE       10/03/2018       22,757.00          0.00   12/11/2018          22,757.00           0.00       0.00          0.00

               3686865        5NPE24AF7KH 740547       2019 HYUN          SONATA SE       09/28/2018       22,799.00          0.00   04/25/2019          22,799.00           0.00       0.00          0.00

               3774267        5NPE34AF9KH 740868       2019 HYUN          SONATA LIMIT    12/10/2018       24,840.00          0.00   02/04/2019          24,840.00           0.00      0.00           0.00

               3700033        5NPE24AF9KH 741618       2019 HYUN          SONATA SE       10/10/2018       22,799.00          0.00   04/23/2019          22,799.00           0.00      0.00           0.00

               3700023        5NPE24AF6KH 742886       2019 HYUN          SONATA SE       10/10/2018       22,757.00          0.00   07/31/2019           1,193.27           0.00      0.00           0.00

               3701619        5NPE24AF1KH 743721       2019 HYUN          SONATA SE       10/11/2018       22,705.00          0.00   05/01/2019          22,705.00           0.00      0.00           0.00

               3700030        5NPE24AF8KH 744087       2019 HYUN          SONATA SE       10/10/2018       22,705.00          0.00   03/15/2019          22,705.00           0.00      0.00           0.00

               3700034        5NPE24AF9KH 744213       2019 HYUN          SONATA SE       10/10/2018       22,664.00          0.00   05/14/2019          22,664.00           0.00      0.00           0.00

               3700024        5NPE24AF6KH 744489       2019 HYUN          SONATA SE       10/10/2018       22,705.00          0.00   12/05/2018          22,705.00           0.00      0.00           0.00

                      Customer Name: KADOSCH,H

               3700031        5NPE24AF8KH 744588       2019 HYUN          SONATA SE       10/10/2018       22,705.00          0.00   04/09/2019          22,705.00           0.00      0.00           0.00

               3710023        5NPE24AF2KH 744621       2019 HYUN          SONATA SE       10/18/2018       22,705.00          0.00   05/20/2019          22,705.00           0.00      0.00           0.00

               3707246        KMHD84LF9KU 759058       2019 HYUN          ELANTRA SEL     10/16/2018       20,132.00          0.00   02/13/2019          20,132.00           0.00      0.00           0.00

               3705590        KMHD84LF8KU 759195       2019 HYUN          ELANTRA SEL     10/15/2018       19,997.00          0.00   04/12/2019          19,997.00           0.00      0.00           0.00

               3705584        KMHD84LF0KU 762883       2019 HYUN          ELANTRA SEL     10/15/2018       20,956.00          0.00   04/23/2019          20,956.00           0.00      0.00           0.00

               3597509        KM8J2CA40JU 767225       2018 HYUN          TUCSON SE       07/12^018        24,576.00          0.00   10/09/2018          24,576.00           0.00      0.00           0.00

               3744650        KMHD84LF9KU 784848       2019 HYUN          ELANTRA SEL     11/13/2018       20,997.00          0.00   04/23/2019          20,997.00           0.00      0.00           0.00

               3613578        KM8J2CA48JU 786346       2018 HYUN          TUCSON SE       07/26/2018       24,677.00          0.00   11/07/2018          24,677.00           0.00      0.00           0.00

               3751142        KMHD84LF1KU 786691       2019 HYUN          ELANTRA SEL     11/19/2018       21,073.00          0.00   12/27/2018          21,073.00           0.00      0.00           0.00

               3620418        KM8J2CA43JU 787940       2018 HYUN          TUCSON SE       08/01/2018       24,698.00          0.00   12/11/2018          24,698.00           0.00      0.00           0.00

               3780805        KMHD84LF3KU 788734      2019 HYUN           ELANTRA SEL     12/13/2018       20,039.00          0.00   04/25/2019          20,039.00           0.00      0.00           0.00

               3780807        KMHD84LF7KU 789840       2019 HYUN          ELANTRA SEL     12/13/2018       20,156.00          0.00   05/01/2019          20,156.00           0.00      0.00           0.00

               3768338        KMHD74LF7KU 791350       2019 HYUN          ELANTRA SE      12/06/2018       18,793.00          0.00   01/03/2019          18,793.00           0.00      0.00           0.00

               3761228        KMHD84LF6KU 791370       2019 HYUN          ELANTRA SEL     11/28/2018       19.997.00          0.00   05/02/2019          19,997.00           0.00      0.00           0.00
                             Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 139 of 156 PageID #: 139
                                                                                     Hyundai Capital America                                                                                  Page: 65
Report ID: TRIAL2                                                                                                                                                                            10/03/2019
                                                                                         TRIAL BALANCE
                                                                                                                                                                                                16:45:35
Cost Center:44009                                                                       As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                           Principal Balance:                509,164.70

Today's Interest                     0.00      Past Due Interest                       9,376.76    Base Rate                                  1.0000%      Credit Limit                     6,350,000.00
Accrued Interest                   190.05      Past Due Principal                      6,165.70    Equity Baiance                              0.00        Commitments                             0.00
Interest Receivable              12,989.76     Past Due Date                         10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                    09/30/2019     Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                               0.00        Available Credit                 5,840,835.30

Plan                                                                                  Effective        Original       Current          Last Payment                   Today's    Accrued          split
Code            Loan ID           Serial #        Year Make           Model             Date          Principal      Principal      Date              Amount          Interest   Interest      Interest

               3630030    KM8J2CA45JU 791939       2018 HYUN          TUCSON BE       08/10/2018       24,677.00          0.00   12/03/2018           24,677.00           0.00       0.00          0.00
               3630029    KM8J2GA43JU 793480       2018 HYUN          TUCSON SE       08/10/2018       24,556.00          0.00   10/31/2018           24,556.00           0.00       0.00          0.00
               3641527    KM8J2CA44JU 793827      2018 HYUN           TUCSON SE       08/21/2018       24,600.00          0.00   10/09/2018           24,600.00           0.00       0.00          0.00
               3764221    KMHD84LF4KU 793862      2019 HYUN           ELANTRA SEL     11/30/2018       20,090.00          0.00   03/25/2019           20,090.00           0.00       0.00          0.00

               4025585    5NPE24AF2KH 796069      2019 HYUN           SONATA SE       08/20/2019       23,208.00          0.00   07/31/2019              989.72           0.00       0.00          0.00
               4030257    5NPE24AF2KH 796427      2019 HYUN           SONATA SE       06/24/2019       23,208.00          0.00   07/18/2019           23,208.00           0.00       0.00          0.00
               3633107    KM8J3CA47JU 796492      2018 HYUN           TUCSON SEL      08/15/2018       28,726.00          0.00   01/03/2019           28,726.00           0.00       0.00          0.00

               4002401    5NPE24AF9KH 796926      2019 HYUN           SONATA SE       06/04/2019       23,208.00          0.00   07/16/2019           23,208.00           0.00       0.00          0.00

               3764228    KMHD84LF8KU 797011      2019 HYUN           ELANTRA SEL     11/30/2018       20,090.00          0.00   04/25/2019           20,090.00           0.00      0.00           0.00

               4030260    5NPE24AF5KH 798320      2019 HYUN           SONATA SE       06/24/2019       23,208.00          0.00   07/30/2019            7,763.84           0.00      0.00           0.00

               4032354    5NPE24AF0KH 801365      2019 HYUN           SONATA SE       06/26/2019       23.208.00          0.00   07/15/2019           23,208.00           0.00      0.00           0.00

               3641533    KM8J2CA48JU 801525      2018 HYUN           TUCSON SE       08/21/2018       24,556.00          0.00   12/19/2018           24,556.00           0.00      0.00           0.00

               3633106    KM8J3CA45JU 802368      2018 HYUN           TUCSON SEL      08/15/2018       25,791.00          0.00   11/16/2018           25,791.00           0.00      0.00           0.00

               3636404    KM8J2CA48JU 802481      2018 HYUN           TUCSON SE       08/16/2018       24,556.00          0.00   12/05/2018           24,558.00           0.00      0.00           0.00

               4030258    5NPE24AF2KH 803280      2019 HYUN           SONATA SE       06/24/2019       23,293.00          0.00   07/16/2019           23,293.00           0.00      0.00           0.00

               4030259    5NPE24AF3KH 803630      2019 HYUN           SONATA SE       06/24/2019       23,293.00         0.00    07/19/2019           23,293.00           0.00      0.00           0.00

               4030261    5NPE24AF9KH 803700      2019 HYUN           SONATA SE       08/24/2019       23,208.00         0.00    07/25/2019           23,208.00           0.00      0.00           0.00

               3636412    KM8J2CA4XJU 804183      2018 HYUN           TUCSON SE       08/16/2018       24,651.00         0.00    10/22/2018           24,651.00           0.00      0.00           0.00

               4030262    5NPE34AB3KH 804383      2019 HYUN           SONATA LIMIT    06/24/2019       32,036.00         0.00    07/05/2019            2,641.26           0.00      0.00           0.00

               4040529    5NPE24AF2KH 804977      2019 HYUN           SONATA SE       07/01/2019       23,293.00         0.00    07/19/2019           23,293.00           0.00      0.00           0.00

               3664219    KM8J2CA43JU 805711      2018 HYUN           TUCSON SE       09/12/2018       24,600.00         0.00    12/21/2018           24,600.00           0.00      0.00           0.00

               4043873    5NPE34AF3KH 808749      2019 HYUN           SONATA LIMIT    07/05/2019       25,338.00         0.00    07/31/2019           25,338.00           0.00      0.00           0.00

               4068308    5NPE24AF7KH 807227      2019 HYUN           SONATA SE       07/24/2019       23,293.00         0.00    08/02/2019           23,293.00           0.00      0.00           0.00

               4051208    5NPE24AF1KH 808034      2019 HYUN           SONATA SE      07/10/2019        23,173.00         0.00    08/01/2019           23,173.00           0.00      0.00           0.00

               3786163    KMHD84LF5KU 808112      2019 HYUN           ELANTRA SEL     12/17/2018       21,079.00         0.00    03/12/2019           21,079.00           0.00      0.00           0.00

               3664218    KM8J2CA42JU 809698      2018 HYUN           TUCSON SE      09/12/2018        24,651.00         0.00    10/29/2018           24,651.00           0.00      0.00           0.00

               3664221    KM8J2CA45JU 811350      2018 HYUN           TUCSON SE      09/12/2018        24,708.00         0.00    11/01/2018           24,708.00           0.00      0.00           0.00

               3664220    KM8J2CA43JU 811363      2018 HYUN           TUCSON SE      09/12/2018        24,708.00         0.00    11/15/2018           24,708.00           0.00      0.00           0.00
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 140 of 156 PageID #: 140
                                                                                           Hyundai Capital America                                                                                 Page: 66
Report ID: TRIAL2                                                                             TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                     16:45:35
Cost Center: 44009                                                                            As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                                Principal Balance:                509,164.70

Today's Interest                          0.00        Past Due Interest                      9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                        190.05        Past Due Principal                     6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  12,989.76        Past Due Date                        10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019        Last Inspection Date        11/27/2018 6:14:32     Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                        Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #          Year Make           Model            Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3799665        KMHD84LF2KU 811988          2019 HYUN          ELANTRA SEL    12/26/2018       22,877.00          0.00   03/08/2019          22,877.00           0.00       0.00          0.00

               3677842         KM8J3CA45JU 813290         2018 HYUN          TUCSON SEL     09/21/2018       28,710.00          0.00   10/16/2018          28,710.00           0.00       0.00          0.00

               3674672         KM8J2CA44JU 816068         2018 HYUN          TUCSON SE      09/19/2018       24,708.00          0.00   01/02/2019          24,708.00           0.00       0.00          0.00    )
               3676374         KM8J2CA48JU 816221         2018 HYUN          TUCSON SE      09/20/2018       24,708.00          0.00   12/12/2018          24,708.00           0.00       0.00          0.00

               3670773         KM8J2CA44JU 816281         2018 HYUN          TUCSON SE      09/17/2018       24,697.00          0.00   11/16/2018          24,697.00           0.00       0.00          0.00

               3688887         KM8J2CA42JU 816294         2018 HYUN          TUCSON SE      10/01/2018       24.774.00          0.00   01/07/2019          24,774.00           0.00       0.00          0.00

               3680057         KM8J2CA46JU 816296         2018 HYUN          TUCSON SE      09/24/2018       24,697.00          0.00   12/27/2018          24,697.00           0.00       0.00          0.00

               3676366         KM8J2CA40JU 816343         2018 HYUN          TUCSON SE      09/20/2018       24,695.00          0.00   12/17/2018          24,695.00           0.00       0.00          0.00

               3668561         KM8J2CA46JU 816377         2018 HYUN          TUCSON SE      09/14/2018       24,697.00          0.00   12/11/2018          24,697.00           0.00       0.00          0.00

               3668564         KM8J2CA49JU 816549         2018 HYUN          TUCSON SE      09/14/2018       24,708.00          0.00   10/31/2018          24,708.00           0.00       0.00          0.00

               3676373         KM8J2CA46JU 816640         2018 HYUN          TUCSON SE      09/20/2018       24,708.00          0.00   12/14/2018          24,708.00           0.00       0.00          0.00

               3680058         KM8J2CA47JU 816646         2018 HYUN          TUCSON SE      09/24/2018       24,774.00          0.00   11/30/2018          24,774.00           0.00      0.00           0.00

               3668562         KM8J2CA46JU 816654         2018 HYUN          TUCSON SE      09/14/2018       24,708.00          0.00   11/01/2018          24,708.00           0.00      0.00           0.00

               3668563         KM8J2CA47JU 816677        2018 HYUN           TUCSON SE      09/14/2018       24,708.00          0.00   11/01/2018          24,708.00           0.00      0.00           0.00

               3668559         KM8J2CA42JU 816702        2018 HYUN           TUCSON SE      09/14/2018       24,708.00          0.00   11/07/2018          24,708.00           0.00      0.00           0.00

               3676368         KM8J2CA43JU 816725        2018 HYUN           TUCSON SE      09/20/2018       24,708.00          0.00   12/21/2018          24,708.00           0.00      0.00           0.00

               3676367         KM8J2CA40JU 816732        2018 HYUN           TUCSON SE      09/20/2018       24,708.00          0.00   12/27/2018          24,708.00           0.00      0.00           0.00

               3680056         KM8J2CA45JU 816855        2018 HYUN           TUCSON SE      09/24/2018       24,673.00          0.00   10/09/2018          24,673.00           0.00      0.00           0.00

               3677790         KM8J2CA47JU 818137        2018 HYUN           TUCSON SE      09/21/2018       24,708.00          0.00   12/03/2018          24,708.00           0.00      0.00           0.00

                      Customer Name: HIRAPERSAUD, B

               3676375         KM8J2CA49JU 818141        2018 HYUN           TUCSON SE      09/20/2018       24,724.00          0.00   11/29/2018          24,724.00           0.00      0.00           0.00

               3680163         KM8J3CA4XJU 818162         2018 HYUN          TUCSON SEL     09/24/2018       28,710.00          0.00   11/07/2018          28,710.00           0.00      0.00           0.00

               3677783         KM8J2CA40JU 818335         2018 HYUN          TUCSON SE      09/21/2018       24,691.00          0.00   12/20/2018          24,691.00           0.00      0.00           0.00

               3677846         KM8J3CA49JU 818900         2018 HYUN          TUCSON SEL     09/21/2018       28,710.00          0.00   10/16/2018          28,710.00           0.00      0.00           0.00

               3677844         KM8J3CA46JU 819888         2018 HYUN          TUCSON SEL     09/21/2018       28,710.00          0.00   10/16/2018          28,710.00           0.00      0.00           0.00

               3677788         KM8J2CA45JU 820047         2018 HYUN          TUCSON SE      09/21/2018       24,708.00          0.00   11/29/2018          24,708.00           0.00      0.00           0.00

               3674673         KM8J2CA46JU 820087         2018 HYUN          TUCSON SE      09/19/2018       24,708.00          0.00   12/12/2018          24,708.00           0.00      0.00           0.00

               3677792         KM8J2CA48JU 820155         2018 HYUN          TUCSON SE      09/21/2018       24,697.00          0.00   12/06/2018          24,697.00           0.00      0.00           0.00

                      Customer Name: WATSON,T.
                                   Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 141 of 156 PageID #: 141
                                                                                         Hyundai Capital America                                                                                 Page: 67
Report ID: TRIAL2                                                                           TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                   16:45:35
Cost Center:44009                                                                           As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                              Principal Balance:                509,164.70

Today's Interest                              0.00   Past Due Interest                     9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                          190.05     Past Due Principal                   6,165.70     Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                    12,989.76     Past Due Date                       10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                          09/30/2019     Last Inspection Date        11/27/2018 6:14:32    Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                      Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                  Serial #       Year Make           Model           Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3676372          KM8J2CA45JU 820159       2018 HYUN          TUCSON SE     09/20/2018       24,697.00          0.00   12/11/2018          24,697.00           0.00       0.00          0.00

               3677785          KM8J2CA41JU 820191       2018 HYUN          TUCSON SE     09/21/2018       24,697.00          0.00   11/15/2018          24,697.00           0.00       0.00          0.00

               3681758          KM8J2CA42JU 820197       2018 HYUN          TUCSON SE     09/25/2018       24,697.00          0.00   11/26/2018          24,697.00           0.00       0.00          0.00

               3683621          KM8J2CA49JU 820245       2018 HYUN          TUCSON SE     09/26/2018       24,708.00          0.00   12/05/2018          24,708.00           0.00      0.00           0.00
                      Customer Name: AI.ADIMIR, V.

               3680059          KM8J2CA48JU 820253       2018 HYUN          TUCSON SE     09/24/2018       24,708.00          0.00   11/13/2018          24,708.00           0.00      0.00           0.00

               3677789          KM8J2CA45JU 820307       2018 HYUN          TUCSON SE     09/21/2018       24,697.00          0.00   11/08/2018          24,697.00           0.00      0.00           0.00

               3836340         KMH004LB8KU 821022        2019 HYUN          ELANTRA SPOR 01/28/2019        24,122.00          0.00   03/01/2019          24,122.00           0.00      0.00           0.00

               3684985         KM8J2CA4XJU 821193        2018 HYUN          TUCSON SE     09/28/2018       24,673.00          0.00   11/26/2018          24,673.00           0.00      0.00           0.00

               3684992          KM8J3CA45JU 821292       2018 HYUN          TUCSON SEL    09/28/2018       28,710.00          0.00   11/01/2018          28,710.00           0.00      0.00           0.00

               3691907          KM8J2CA43JU 821309       2018 HYUN          TUCSON SE     10/03/2018       24,637.00          0.00   12/12/2018          24,637.00           0.00      0.00           0.00

               3683609          KM8J2CA44JU 821349       2018 HYUN          TUCSON SE     09/26/2018       24,708.00          0.00   11/29/2018          24,708.00           0.00      0.00           0.00

                      Customer Name: VELASCO, A

               3684991          KM8J3CA44JU 822370       2018 HYUN          TUCSON SEL    09/28/2018       28,559.00          0.00   11/27/2018          28,559.00           0.00      0.00           0.00

               3683667          KM8J3CA46JU 822421       2018 HYUN          TUCSON SEL    09/26/2018       28,587.00          0.00   10/15/2018          28,587.00           0.00      0.00           0.00

               3684984          KM8J2CA40JU 823989       2018 HYUN          TUCSON SE     09/28/2018       24,697.00          0.00   11/01/2018          24,697.00           0.00      0.00           0.00

               3688893          KM8J2CA46JU 823992       2018 HYUN          TUCSON SE     10/01/2018       24,697.00          0.00   11/14/2018          24,697.00           0.00      0.00           0.00

               3695229         KM8J2CA4XJU 824000        2018 HYUN          TUCSON SE     10/05/2018       24,697.00          0.00   10/31/2018          24,697.00           0.00      0.00           0.00

               3695220          KM8J2CA44JU 824073       2018 HYUN          TUCSON SE     10/05/2018       24,673.00          0.00   11/07/2018          24,673.00           0.00      0.00           0.00

               3695224          KM8J2CA47JU 824567       2018 HYUN          TUCSON SE     10/05/2018       24,633.00          0.00   11/27/2018          24,633.00           0.00      0.00           0.00

               3684989          KM8J3CA22JU 825024       2018 HYUN          TUCSON        09/28/2018       28,401.00          0.00   11/16/2018          28,401.00           0.00      0.00           0.00

               3693209          KM8J2CA42JU 825559       2018 HYUN          TUCSON SE     10/04/2018       24,724.00          0.00   01/03/2019          24,724.00           0.00      0.00           0.00

               3691905          KM8J2CA41JU 825567       2018 HYUN          TUCSON SE     10/03/2018       24,691.00          0.00   12/14/2018          24,691.00           0.00      0.00           0.00

               3695222          KM8J2CA44JU 825577       2018 HYUN          TUCSON SE     10/05/2018       24,724.00          0.00   12/03/2018          24,724.00           0.00      0.00           0.00

               3691953          KM8J3CA49JU 827998       2018 HYUN          TUCSON SEL    10/03/2018       25,930.00         0.00    11/07/2018          25,930.00           0.00      0.00           0.00

               3695259          KM8J3CA40JU 830739       2018 HYUN          TUCSON SEL    10/05/2018       25,893.00         0.00    11/15/2018          25,893.00           0.00      0.00           0.00

               3691936          KM8J3CA21JU 831607       2018 HYUN          TUCSON        10/03/2018       33,291.00         0.00    10/31/2018          33,291.00           0.00      0.00          0.00

               3691945          KM8J3CA40JU 831650       2018 HYUN          TUCSON SEL    10/03/2018       25,807.00         0.00    11/02/2018          25,807.00           0.00      0.00          0.00

               3746109         KM8J3CA2XJU 831721        2018 HYUN          TUCSON        11/14/2018       31,008.00         0.00    11/29/2018          31,008.00           0.00      0.00          0.00

                      Customer Name: NITU,S
                                  Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 142 of 156 PageID #: 142
                                                                                           Hyundai Capital America                                                                                 Page: 68
Report ID: TRIAL2                                                                              TRIAL BALANCE                                                                                      10/03/2019

                                                                                                                                                                                                     16:45:35
Cost Center:44009                                                                             As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                                Principal Balance:                509,164.70

Today's Interest                          0.00       Past Due Interest                       9,376.76    Base Rate                                  .0000%      Credit Limit                     6,350,000.00
Accrued Interest                        190.05       Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable                  12,989.76       Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                        09/30/2019       Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                        Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID                Serial #         Year Make           Model             Date          Principal      Principal      Date             Amount          Interest   Interest      Interest

               3705459         KM8J3CA24JU 832640        2018 HYUN          TUCSON          10/15/2018       33,219.00          0.00   11/20/2018          33,219.00           0.00       0.00          0.00

               3705453         KM8J3CA22JU 833995        2018 HYUN          TUCSON          10/15/2018       28,285.00          0.00   11/08/2018          28,285.00           0.00       0.00          0.00

               3842195        KMHD74LF0KU 834989        2019 HYUN           ELANTRA SE      02/04/2019       18,851.00          0.00   04/25/2019          18,851.00           0.00       0.00          0.00
               3872541        KMHD74LF5KU 835085        2019 HYUN           ELANTRA SE      02/26/2019       19,293.00          0.00   04/15/2019          19,293.00           0.00       0.00          0.00

               3705456         KM8J3CA23JU 835237       2018 HYUN           TUCSON          10/15/2018       33,177.00          0.00   11/13/2018          33,177.00           0.00       0.00          0.00

               3705457         KM8J3CA23JU 835318       2018 HYUN           TUCSON          10/15/2018       33,332.00          0.00   11/09/2018          33,332.00           0.00       0.00          0.00

               3836335        KMH004LB4KU 835855        2019 HYUN           ELANTRA SPOR 01/28/2019          26,144.00          0.00   06/18/2019          26,144.00           0.00      0.00           0.00

               3859390        KMHD04LB1KU 836929        2019 HYUN           ELANTRA SPOR 02/19/2019          26,144.00          0.00   04/11/2019          26,144.00           0.00      0.00           0.00

               3747615        KM8J3CALXKU 837335        2019 HYUN           TUCSON LIMIT    11/15/2018       33,101.00          0.00   12/20/2018          33,101.00           0.00      0.00           0.00

               3746134        KM8J3CAL0KU 839353        2019 HYUN           TUCSON LIMIT    11/14/2018       33,084.00          0.00   11/29/2018          33,084.00           0.00      0.00           0.00

                      Customer Name: DELLOLIO,P

               3747608        KIUt8J3CAL8KU 839391      2019 HYUN           TUCSON LIMIT    11/15/2018       30,433.00          0.00   01/08/2019          30,433.00           0.00      0.00           0.00

               3747612        KM8J3CAL9KU 839433        2019 HYUN           TUCSON LIMIT    11/15/2018       30,593.00          0.00   04/10/2019          30,593.00           0.00      0.00           0.00

               4002831        KM8J3CAL9KU 839433        2019 HYUN           TUCSON LIMIT    06/05/2019       30,593.00          0.00   06/24/2019          30,593.00           0.00      0.00           0.00

               3746162        KM8J3CAL6KU 839549        2019 HYUN           TUCSON LIMIT    11/14/2018       30,686.00          0.00   03/06/2019          30,686.00           0.00      0.00           0.00

               3746149        KM8J3CAL3KU 840738        2019 HYUN           TUCSON LIMIT    11/14/2018       33,032.00          0.00   01/10/2019          33,032.00           0.00      0.00           0.00

               3746139        KM8J3CAL1KU 840768        2019 HYUN           TUCSON LIMIT    11/14/2018       33,032.00          0.00   12/06/2018          33,032.00           0.00      0.00           0.00

                                                                                                                                                           33,043.00
               3746163

               3747609
                              KM8J3CAL6KU 840829

                              KM8J3CAL8KU 840864
                                                        2019 HYUN

                                                        2019 HYUN
                                                                            TUCSON LIMIT

                                                                            TUCSON LIMIT
                                                                                            11/14/2018

                                                                                            11/15/2018
                                                                                                             33,043.00

                                                                                                             33,181.00
                                                                                                                                0.00

                                                                                                                               0.00
                                                                                                                                       01/10/2019

                                                                                                                                       11/26/2018          33,181.00
                                                                                                                                                                               0.00

                                                                                                                                                                               0.00
                                                                                                                                                                                         0.00

                                                                                                                                                                                         0.00
                                                                                                                                                                                                        0.00

                                                                                                                                                                                                        0.00
                                                                                                                                                                                                                )
               3746157        KM8J3CAL5KU 844807        2019 HYUN           TUCSON LIMIT    11/14/2018       30,531.00         0.00    01/31/2019          30,531.00           0.00      0.00           0.00

               3746137        KM8J3CAL0KU 849865        2019 HYUN           TUCSON LIMIT    11/14/2018       33,032.00         0.00    12/04/2018          33,032.00           0.00      0.00           0.00

                      Customer Name:PANEPINTO, R

               3746158        KM8J3CAL5KU 850302        2019 HYUN           TUCSON LIMIT    11/14/2018       30,593.00         0.00    11/30/2018          30,593.00           0.00      0.00           0.00

               3859426        KMHD74LFXKU 850469        2019 HYUN           ELANTRA SE      02/19/2019       18,927.00         0.00    04/25/2019          18,927.00           0.00      0.00           0.00

               3781007        KM8J3CAL^KU 851735        2019 HYUN           TUCSON LIMIT    12/14/2018       29,564.00         0.00    01/09/2019          29,564.00           0.00      0.00           0.00

               3868512        KMHD84LF8KU 854954        2019 HYUN           ELANTRA SEL     02/22/2019       26,383.00         0.00    04/29/2019          26,383.00           0.00      0.00           0.00

               3797538        KM8J3CAL6KU 857498        2019 HYUN           TUCSON LIMIT    12/26/2018       27,732.00         0.00    02/13/2019          27,732.00           0.00      0.00           0.00

               3872559        KMHD84LF2KU 865710        2019 HYUN           ELANTRA SEL     02/26/2019       26,368.00         0.00    07/25/2019          26,368.00           0.00      0.00           0.00

               3780473        KM8J2CA4SKU 865932        2019 HYUN           TUCSON SE       12/13/2018       25,529.00         0.00    01/09/2019          25,529.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 143 of 156 PageID #: 143
                                                                                      Hyundai Capital America                                                                                 Page: 69
Report ID: TRIAL2                                                                        TRIAL BALANCE                                                                                       10/03/2019

                                                                                                                                                                                                16:45:35
Cost Center: 44009                                                                       As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                           Principal Balance:                509,164.70

Today's Interest                       0.00     Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05      Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable               12,989.76     Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                     09/30/2019     Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                   Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID             Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3822791    KM8J2CA49KU 865946        2019 HYUN          TUCSON SE       01/17/2019       25.574.00          0.00   02/13/2019          25,574.00           0.00       0.00          0.00

               3757658    KM8J2CA49KU 868149        2019 HYUN          TUCSON SE       11/26/2018       25,338.00          0.00   01/31/2019          25,338.00           0.00       0.00          0.00

               3754193    KM8J3CA42KU 868720        2019 HYUN          TUCSON LIMIT    11/21/2018       26,780.00          0.00   01/25/2019          26,780.00           0.00       0.00          0.00    )
               3768325    KM8J2CA42KU 869790        2019 HYUN          TUCSON SE       12/08/2018       25,341.00          0.00   01/14/2019          25,341.00           0.00       0.00          0.00

               3764127    KM8J3CAU<KU 870089        2019 HYUN          TUCSON UMIT     11/30/2018       29,646.00          0.00   06/20/2019          29,646.00           0.00       0.00          0.00

               3799401    KM8J3CAU<KU 873137        2019 HYUN          TUCSON LIMFT    12/26/2018       29,642.00          0.00   03/27/2019          29,642.00           0.00       0.00          0.00

               3907099    KMHD84LF3KU 877767        2019 HYUN          ELANTRA SEL     03/25/2019       21,312.00          0.00   04/18/2019          21,312.00           0.00      0.00           0.00

               3785755    KM8J3CAL3KU 885470        2019 HYUN          TUCSON LIMIT    12/17/2018       27,788.00          0.00   03/11/2019          27,788.00           0.00      0.00           0.00

               4000784    KMHD04LB4KU 887227        2019 HYUN          ELANTRA SPOR 06/03/2019          26,187.00          0.00   07/08/2019           5,047.60           0.00      0.00           0.00

               3799394    KM8J3CAI.3KU 888952       2019 HYUN          TUCSON LIMIT    12/26/2018       27,854.00          0.00   02/26/2019          27,854.00           0.00      0.00           0.00

               3799398    KM8J3CAL6KU 892283        2019 HYUN          TUCSON LIMIT    12/26/2018       27,854.00          0.00   03/18/2019          27,854.00           0.00      0.00           0.00

               3822793    KM8J3CAL7KU 893393        2019 HYUN          TUCSON LIMIT    01/17/2019       33,003.00          0.00   01/31/2019          33,003.00           0.00      0.00           0.00

               4000785    KMHD74LF3LU 896131        2020 HYUN          ELANTRA SE      06/03/2019       19,668.00          0.00   08/23/2019          19,668.00           0.00      0.00           0.00

               3997327    KMHD84LF6LU 896508        2020 HYUN          ELANTRA SEL     05/31/2019       20,386.00          0.00   06/27/2019          20,386.00           0.00      0.00           0.00

               4019835    KMHD84LF2LU 897820        2020 HYUN          ELANTRA SEL     06/17/2019       21,349.00          0.00   07/26/2019           1,004.45           0.00      0.00           0.00

               3808637    KM8J3CAL9KU 899261        2019 HYUN          TUCSON LIMIT    01/02/2019       27,663.00          0.00   10/01/2019            511.75            0.00      -5.21          0.00

               3814740    KM8J3CAL4KU 899474        2019 HYUN          TUCSON LIMIT    01/08/2019       27,732.00          0.00   03/26/2019          27,732.00           0.00      0.00           0.00

               3814734

               3822794
                          KM8J3CAL3KU 899532

                          KM8J3CAL1KU 900855
                                                    2019 HYUN

                                                    2019 HYUN
                                                                       TUCSON LIMIT

                                                                       TUCSON LIMIT
                                                                                       01/08/2019

                                                                                       01/17/2019
                                                                                                        27,853.00

                                                                                                        33,121.00
                                                                                                                           0.00

                                                                                                                           0.00
                                                                                                                                  04/09/2019

                                                                                                                                  02/08/2019
                                                                                                                                                      27,853.00

                                                                                                                                                      33,121.00
                                                                                                                                                                          0.00

                                                                                                                                                                          0.00
                                                                                                                                                                                    0.00

                                                                                                                                                                                    0.00
                                                                                                                                                                                                   0.00

                                                                                                                                                                                                   0.00
                                                                                                                                                                                                           )
               3821258    KM8J3CA43KU 911297        2019 HYUN          TUCSON LIMIT    01/15/2019       26,691.00          0.00   02/12/2019          26,691.00           0.00      0.00           0.00

               3832042    KM8J3CA47KU 913537        2019 HYUN          TUCSON LIMIT    01/24/2019       26,670.00          0.00   02/05/2019          26,670.00           0.00      0.00           0.00

               4059891    KMHD74LF3LU 915714        2020 HYUN          ELANTRA SE      07/17/2019       19,703.00          0.00   08/19/2019           4,312.57           0.00      0.00           0.00

               3835832    KM8J3CA48KU 916463        2019 HYUN          TUCSON LIMIT    01/28/2019       26,942.00          0.00   02/22/2019          26,942.00           0.00      0.00           0.00

               4051223    KMHD74LF6LU 920793        2020 HYUN          ELANTRA SE      07/10/2019       19,610.00          0.00   07/25/2019           1,085.07           0.00      0.00           0.00

               4051218    KMHD74LF3LU 921805        2020 HYUN          ELANTRA SE      07/10/2019       19,634.00          0.00   08/12/2019          19,634.00           0.00      0.00           0.00

               4051221    KMHD74LF5LU 924303        2020 HYUN          ELANTRA SE      07/10/2019       19,610.00          0.00   08/29/2019          19,610.00           0.00      0.00          0.00

               4051219    KMHD74LF3LU 925160        2020 HYUN          ELANTRA SE      07/10/2019       19,768.00          0.00   08/23/2019          19,768.00           0.00      0.00          0.00

               4051220    KMHD74LF3LU 925191        2020 HYUN          ELANTRA SE      07/10/2019       19,803.00          0.00   08/30/2019             41.48            0.00      0.00          0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 144 of 156 PageID #: 144
                                                                                     Hyundai Capital America                                                                                 Page: 70
Report ID: TRIAL2                                                                       TRIAL BALANCE                                                                                        10/03/2019

                                                                                                                                                                                               16:45:35
Cost Center:44009                                                                       As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                          Principal Balance:                509,164.70

Today's Interest                       0.00    Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                    190.05     Past Due Principal                      6,165.70    Equity Balance                             0.00        Commitments                             0.00
Interest Receivable               12,989.76    Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00
Billing Date                     09/30/2019    Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                  Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code            Loan ID             Serial #      Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3868307    KM8J3CAL4KU 929038       2019 HYUN          TUCSON LIMIT    02/22/2019       32,019.00          0.00   03/22/2019          32,019.00           0.00       0.00          0.00

               4051217    KMHD74LF2LU 930088       2020 HYUN          ELANTRA SE      07/10/2019       19,769.00          0.00   08/26/2019           1,277.42           0.00       0.00          0.00

               4051224    KMHD84LF7LU 930892       2020 HYUN          ELANTRASEL      07/10/2019       21,284.00          0.00   08/07/2019             195.94           0.00       0.00          0.00

               4051222    KMHD74LF5LU 931106       2020 HYUN          ELANTRA SE      07/10/2019       19,768.00          0.00   07/31/2019          19,768.00           0.00       0.00          0.00

               4051225    KMHD84LF9LU 931834       2020 HYUN          ELANTRA SEL     07/10/2019       20,328.00          0.00   08/08/2019            501.62            0.00       0.00          0.00

               3868311    KM8J3CAL7KU 936422       2019 HYUN          TUCSON LIMIT    02/22/2019       29,577.00          0.00   03/18/2019          29,577.00           0.00      0.00           0.00

               3868220    KM8J2CA40KU 938234       2019 HYUN          TUCSON SE       02/22/2019       25,513.00          0.00   03/08/2019          25,513.00           0.00      0.00           0.00

               3859299    KM8J3CA44KU 938542       2019 HYUN          TUCSON LIMIT    02/19/2019       26,908.00          0.00   03/18/2019          26,908.00           0.00      0.00           0.00

               3868297    KM8J3CA48KU 938558       2019 HYUN          TUCSON LIMIT    02/22/2019       26,699.00          0.00   03/18/2019          26,699.00           0.00      0.00           0.00

               3868302    KM8J3CAL0KU 938710       2019 HYUN          TUCSON LIMIT    02/22/2019       29,484.00          0.00   03/11/2019          29,484.00           0.00      0.00           0.00

               3868298    KM8J3CA48KU 940424       2019 HYUN          TUCSON LIMIT    02/22/2019       26,801.00          0.00   03/13/2019          26,801.00           0.00      0.00           0.00

               3881567    KM8J2CA40KU 940730       2019 HYUN          TUCSON SE       03/08/2019       25,366.00          0.00   03/14/2019          25,366.00           0.00      0.00           0.00

               3910240    KM8J3CAL4KU 947958       2019 HYUN          TUCSON LIMIT    03/27/2019       32,120.00          0.00   05/13/2019          32,120.00           0.00      0.00           0.00

               3902419    KM8J3CAL5KU 948018       2019 HYUN          TUCSON LIMIT    03/21/2019       32,120.00          0.00   04/25/2019          32,120.00           0.00      0.00           0.00

               3910243    KM8J3CAL5KU 949282       2019 HYUN          TUCSON LIMIT    03/27/2019       32,120.00          0.00   05/14/2019          32,120.00           0.00      0.00           0.00

               3902376    KM8J2CA49KU 949362       2019 HYUN          TUCSON SE       03/21/2019       25,558.00          0.00   04/19/2019          25,558.00           0.00      0.00           0.00

               3902312    KM8J2CA42KU 951163       2019 HYUN          TUCSON SE       03/21/2019       25,558.00          0.00   06/17/2019          25,558.00           0.00      0.00           0.00

               3902353    KM8J2CA46KU 951201       2019 HYUN

                                                   2019 HYUN
                                                                      TUCSON SE

                                                                      TUCSON LIMIT
                                                                                      03/21/2019

                                                                                      03/27/2019
                                                                                                       25,558.00

                                                                                                       32,443.00
                                                                                                                          0.00

                                                                                                                          0.00
                                                                                                                                 04/04/2019

                                                                                                                                 08/14/2019
                                                                                                                                                     25,558.00

                                                                                                                                                      2,209.23
                                                                                                                                                                         0.00

                                                                                                                                                                         0.00
                                                                                                                                                                                   0.00

                                                                                                                                                                                   0.00
                                                                                                                                                                                                  0.00

                                                                                                                                                                                                  0.00
                                                                                                                                                                                                          )
               3910244    KM8J3CAL5KU 952022

               3902410    KM8J3CA49KU 952212       2019 HYUN          TUCSON LIMIT    03/21/2019       26,952.00          0.00   04/10/2019          28,952.00           0.00      0.00           0.00

               3910231    KM8J3CA4XKU 954762       2019 HYUN          TUCSON LIMIT    03/27/2019       26,928.00          0.00   07/10/2019          28,928.00           0.00      0.00           0.00

               3910226    KM8J3CA46KU 955598       2019 HYUN          TUCSON LIMIT    03/27/2019       26,927.00          0.00   05/29/2019          28,927.00           0.00      0.00           0.00

               3904359    KM8J3CA43KU 955641       2019 HYUN          TUCSON LIMIT    03/22/2019       26,943.00          0.00   04/12/2019          26,943.00           0.00      0.00           0.00

               3910252    KM8J3CAL8KU 958638       2019 HYUN          TUCSON LIMIT    03/27/2019       29,679.00          0.00   07/05/2019           1,407.01           0.00      0.00           0.00

               3910241    KM8J3CAL4KU 958684       2019 HYUN          TUCSON LIMIT    03/27/2019       27,818.00          0.00   04/16/2019          27,818.00           0.00      0.00           0.00

               3904368    KM8J3CAL4KU 958717       2019 HYUN          TUCSON LIMIT    03/22/2019       29,679.00          0.00   04/09/2019          29,679.00           0.00      0.00           0.00

               3910078    KM8J2CA40KU 959603       2019 HYUN          TUCSON SE       03/27/2019       25,513.00          0.00   04/30/2019          25,513.00           0.00      0.00           0.00

               3904367    KM8J3CAL2KU 959803       2019 HYUN          TUCSON LIMIT    03/22/2019       27,839.00          0.00   04/12/2019          27,839.00           0.00      0.00           0.00
                               Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 145 of 156 PageID #: 145
                                                                                    Hyundai Capital America                                                                                 Page: 71
Report ID: TRIAL2                                                                                                                                                                          10/03/2019
                                                                                       TRIAL BALANCE
                                                                                                                                                                                              16:45:35
Cost Center: 44009                                                                     As Of: 10/03/2019
Dealer: NY055- Nemet Hyundai
                                                                                                                                                         Principal Balance:                509,164.70

Today's Interest                     0.00     Past Due Interest                       9,376.76    Base Rate                              5.0000%         Credit Limit                     6,350,000.00
Accrued Interest                   190.05     Past Due Principal                     6,165.70     Equity Balance                             0.00        Commitments                             0.00
Interest Receivable              12,989.76    Past Due Date                         10/27/2019    Equity Interest                            0.00        Presold Amount                          0.00

Billing Date                    09/30/2019    Last Inspection Date        11/27/2018 6:14:32      Prepaid Items                              0.00        Available Credit                 5,840,835.30

Plan                                                                                 Effective        Original       Current          Last Payment                  Today's    Accrued          Split
Code           Loan ID            Serial #       Year Make           Model             Date          Principal      Principal     Date              Amount          Interest   Interest      Interest

               3904369   KM8J3CAL5KU 959911       2019 HYUN          TUCSON LIMIT    03/22/2019       27,839.00          0.00   06/11/2019          27,839.00           0.00       0.00          0.00

               3906986   KM8J3CAL5KU 960847       2019 HYUN          TUCSON LIMIT    03/25/2019       27,839.00          0.00   05/28/2019            875.91            0.00       0.00          0.00

               3904371   KM8J3CAL8KU 980969       2019 HYUN          TUCSON LIMIT    03/22/2019       27,839.00          0.00   06/17/2019           1,234.11           0.00       0.00          0.00

               3912043   KM8J2CA41KU 951232       2019 HYUN          TUCSON SE       03/28/2019       25,338.00          0.00   05/01/2019          25,338.00           0.00       0.00          0.00

               3921096   KM8J2CA47KU 962384       2019 HYUN          TUCSON SE       04/04/2019       25,526.00          0.00   06/08/2019          25,526.00           0.00       0.00          0.00

               3904363   KM8J3CA49KU 962660       2019 HYUN          TUCSON LIMIT    03/22/2019       26,919.00          0.00   04/05/2019          26,919.00           0.00      0.00           0.00

               3906793   KM8J2CA40KU 982744       2019 HYUN          TUCSON SE       03/25/2019       25,552.00          0.00   04/11/2019          25,552.00           0.00      0.00           0.00


               3912186   KM8J3CAL7KU 962888       2019 HYUN          TUCSON LIMIT    03/28/2019       32,120.00          0.00   05/31/2019           2,044.36           0.00      0.00           0.00

               3908957   KM8J3CA42KU 964089       2019 HYUN          TUCSON LIMIT    03/25/2019       26,846.00          0.00   04/30/2019          26,846.00           0.00      0.00           0.00

               3967806   KM8J3GAL7KU 964141       2019 HYUN          TUCSON LIMIT    05/09/2019       32,120.00          0.00   07/08/2019            138.46            0.00      0.00           0.00

               3904362   KM8J3CA48KU 964402       2019 HYUN          TUCSON LIMIT    03/22/2019       26,942.00          0.00   05/10/2019          26,942.00           0.00      0.00           0.00

               3958074   KM8J3CAL1KU 964507       2019 HYUN          TUCSON LIMIT    04/30/2019       32,120.00          0.00   06/17/2019          32,120.00           0.00      0.00           0.00


               3921153   KM8J3CA45KU 965149       2019 HYUN          TUCSON LIMIT    04/04/2019       26,793.00          0,00   08/17/2019          26,793.00           0.00      0.00           0.00

               3912141   KM8J3CA42KU 968512       2019 HYUN          TUCSON LIMIT    03/28/2019       26,793.00          0.00   04/24/2019          26,793.00           0.00      0.00           0.00

               4033713   KM8J3CAL8KU 971079       2019 HYUN          TUCSON LIMIT    06/26/2019       32,304.00          0.00   07/08/2019            150.08            0.00      0.00           0.00

               3967810   KM8J3CAL2KU 976715       2019 HYUN          TUCSON LIMIT    05/09/2019       33,073.00          0.00   05/21/2019          33,073.00           0.00      0.00           0.00

               3975890   KM8J3CAL5KU 977759       2019 HYUN          TUCSON LIMIT    05/14/2019       33,048.00          0.00   05/31/2019          33,048.00           0.00      0.00           0.00

                                                                                                                                                                                  0.00
               3958072

               3958073
                         KM8J2CA45KU 977790

                         KM8J2CA4XKU 979809
                                                  2019 HYUN

                                                  2019 HYUN
                                                                     TUCSON SE

                                                                     TUCSON SE
                                                                                     04/30/2019

                                                                                     04/30/2019
                                                                                                      25,309.00

                                                                                                      25,403.00
                                                                                                                         0.00

                                                                                                                         0.00
                                                                                                                                06/13/2019

                                                                                                                                06/11/2019
                                                                                                                                                      506.42

                                                                                                                                                    25,403.00
                                                                                                                                                                        0.00

                                                                                                                                                                        0.00      0.00
                                                                                                                                                                                                 0.00

                                                                                                                                                                                                 0.00
                                                                                                                                                                                                         )
               3975884   KM8J2CA49KU 983687       2019 HYUN          TUCSON SE       05/14/2019       25,513.00          0.00   06/10/2019           1,446.22           0.00      0.00           0.00

               3967805   KM8J2CA49KU 986427       2019 HYUN          TUCSON SE       05/09/2019       25,408.00          0.00   07/10/2019          14,434.84           0.00      0.00           0.00

               3975892   KM8J3CAL7KU 989945       2019 HYUN          TUCSON LIMIT    05/14/2019       32,128.00          0.00   06/17/2019          32,128.00           0.00      0.00           0.00


                         KM8J3CAL0KU 990693       2019 HYUN          TUCSON LIMIT    05/14/2019       27,839.00          0.00   06/17/2019            697.06            0.00      0.00           0.00
               3975885

               3987811   KM8J3CAL8KU 990716       2019 HYUN          TUCSON LIMIT    05/09/2019       29,679.00          0.00   06/19/2019          29,679.00           0.00      0.00           0.00

                         KM8J2CA41KU 992870       2019 HYUN          TUCSON SE       05/14/2019       25,567.00          0.00   06/17/2019            625.97            0.00      0.00           0.00
               3975878

                         KM8J3CAL6KU 993517       2019 HYUN          TUCSON LIMIT    05/14/2019       27,839.00          0.00   07/08/2019            826.17            0.00      0.00           0.00
               3975891

               3975888   KM8J3CAL3KU 993605       2019 HYUN          TUCSON LIMIT    05/14/2019       27,839.00          0.00   05/29/2019          27,839.00           0.00      0.00           0.00


               3975889   KM8J3CAL3KU 993863       2019 HYUN          TUCSON UMIT     05/14/2019       27,839.00          0.00   07/02/2019          27,839.00           0.00      0.00           0.00
                                Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 146 of 156 PageID #: 146
                                                                                         Hyundai Capital America                                                                                  Page: 72
Report ID: TRIAL2                                                                             TRIAL BALANCE                                                                                      10/03/2019
                                                                                                                                                                                                    16:45:35
Cost Center:44009                                                                             As Of: 10/03/2019
Dealer: NY055 - Nemet Hyundai
                                                                                                                                                               Prmcipal Balance:                 509,164.70

Today's Interest                         0.00    Past Due Interest                         9,376.76    Base Rate                                 5.0000%       Credit Limit                     6,350,000.00
Accrued Interest                       190.05    Past Due Principal                        6,165.70    Equity Balance                              0.00        Commitments                             0.00
Interest Receivable               12,989.76      Past Due Date                           10/27/2019    Equity Interest                             0.00        Presold Amount                          0.00
Billing Date                     09/30/2019      Last Inspection Date            11/27/2018 6:14:32    Prepaid Items                               0.00        Available Credit                 5,840,835.30

Plan                                                                                      Effective        Original       Current           Last Payment                  Today's    Accrued          Split
Code            Loan ID               Serial #      Year Make             Model               Date         Principal     Principal      Date              Amount          Interest   Interest      Interest

               3975886      KM8J3CAL2KU 993871       2019 HYUN            TUCSON LIMIT    05/14/2019       27,818.00          0.00    06/03/2019            976.78            0.00       0.00          0.00

               3975887      KM8J3CAL2KU 993899       2019 HYUN            TUCSON LIMIT    05/14/2019       27,818.00           0.00   08/19/2019           5,695.81           0.00       0.00          0.00

               3975880      KM8J2CA47KU 994543       2019 HYUN            TUCSON SE       05/14/2019       25,558.00           0.00   07/31/2019           2,761.04           0.00       0.00          0.00    )
               3975879      KM8J2CA45KU 994721       2019 HYUN            TUCSON SE       05/14/2019       25,558.00           0.00   07/09/2019          25,558.00           0.00       0.00          0.00

               3984075      KM8J2CA49KU 995368       2019 HYUN            TUCSON SE       05/20/2019       25,558.00           0.00   06/27/2019          25,558.00           0.00       0.00          0.00

               3975893      KM8J3CAL8KU 995432       2019 HYUN            TUCSON LIMIT    05/14/2019       29,711.00           0.00   05/28/2019            394.76            0.00       0.00          0.00

               3975881      KM8J2CA48KU 995507       2019 HYUN            TUCSON SE       05/14/2019       25,558.00          0.00    09/06/2019           1,047.41           0.00       0.00          0.00

               3975882      KM8J2CA48KU 999184       2019 HYUN            TUCSON SE       05/14/2019       25,558.00           0.00   06/05/2019          17,694.04           0.00       0.00          0.00

               3975883      KM8J2CA48KU 999279       2019 HYUN            TUCSON SE       05/14/2019       25,558.00           0.00   05/23/2019          25,558.00           0.00       0.00          0.00

               3984074      KM8J2CA44KU 999425       2019 HYUN            TUCSON SE       05/20/2019       25,558.00           0.00   07/01/2019           1,113.98           0.00       0.00          0.00


Subtotal New Hyundai Vehicles                                                      848Items            21,720,452.00     467,129.00                                           0.00     173.93          0.00


LOANS FOR COLLATERAL TYPE: Program Vehicles                                                Credit Limit:                   0.00 ** Subllmit **

                          Base Rate        PRIME     5.00000%         Variance     2.00000%

               3943758      5NPD84LF0HH 060134       2017 HYUN            ELANTRA SE      04/22/2019       12,621.00          0.00    04/25/2019          12,621.00           0.00      0.00           0.00

               3941975    KMHGN4JE1GU 141563         2016 HYUN            GENESIS 3.8L    04/19/2019       22,200.00          0.00    07/26/2019          22,200.00           0.00      0.00           0.00

               3925405    5NPE24AFXGH 354017         2016 HYUN            SONATA SE       04/09/2019       12,920.00          0.00    04/25/2019          12,920.00           0.00      0.00           0.00

               3904873    5XY2TDLB6HG 389283         2017 HYUN            SANTA FE SPO    03/25/2019       16,699.00          0.00    04/04/2019          16,699.00           0.00      0.00           0.00

               3938214      KMHD04LB4JU 545646       2018 HYUN            ELANTRA SPOR 04/17/2019          17,504.00          0.00    05/08/2019          17,504.00           0.00      0.00           0.00

               3946124    5NPDH4AE9GH 794585         2016 HYUN            ELANTRA SE      04/23/2019       10,279.00          0.00    05/01/2019          10,279.00           0.00      0.00           0.00


Subtotal Program Vehicles                                                            6Items                92,223.00          0.00                                            0.00      0.00          0.00


Dealer Totals:                                                                     857Items            21,879,601.10     509,164.70                                           0.00    190.05          0.00
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 147 of 156 PageID #: 147




                    EXHIBIT H
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 148 of 156 PageID #: 148


    I HL|undai Capital]                                             CONTINUING GUARANTY AND SUBORDINATION
                                                                                                                             AGREEMENT

                                                                 AGREEMENT (this "Guaranty"), dated as of August 30.2016, is entered into by and
    between HWNDAI QAPITA^^                     a California corporation ("l^QdeO having an address at 3161 MIchelson Drive, Suite 1900
    Attenlipn: Cpmmercial Credit, Irvine, CA 92612 and SCOTT A. PERLSTEIN, SR., an individual ("Guargntor") having an address at 241 Baird
    court, Woodbury, NY 11797.
    Lender Is vviiiing to make and maintain loans and other financial accommodations to Nemet Motors, LLC,a New York limited liability company
    ^Dealer") on and after the date of this Guaranty, but only upon the condition, arfiohg others, that Guarantor shall have executed and delivered
    this Guaranty to Lender.
    To Induce Lender to make loans and other flnanciai accommodations to Dealer, and for other good and valuable consideration,the receipt and
    sufficiency of which are hereby acknowledged. Guarantor has agreed to guarantee the Obligations(as defined below) upon the terms and
    conditions of this Guaranty. Accordingly, Guarantor agrees with Lender as follows:
    1.   Guaranty. Guarantor hereby unCdndltlpnaiiy and litevocabiy                authorized and empowered to proceed against Guarantor
         guarantees to Lender the limeiy payrhent in fiiii vyhen due               without Joining or piursuing any remedy Lender may have
         (whether at stated fnatunty, by aCcelefatloii of otherwise) and           against Dealer or any other guarantor or party. All of the
         perfoiiriahCe ofthe Obligations (as defined below) In each case           parties may be sued together; or any of them may be sued
         stricliy in accordarice with their terms. Guarantor hereby                separately without first or contemporaneously suing the
         further agrees that if peaier shall fail to pay in full when due          others^ There shall be no du^ or bbligafion upon Lender,
         (whether at stated maturity, by acceleratiort or otherwise) ail or        whether by notice under any applicable statute or otherwise to
         ariy part of the bbiigaUons, Guarantor will Immediately pay the           (a) proceed against Guarantor, Dealer of any other guarantor or
         same, without any demand or notice whatsoever, and that In                party,(b)Initiate any pfoceedlhg or exh      arty remedy against
         the case of any extension of time of payment or feneWai of ail or         Guarantor, peaief, or any other guarantor or party, or (c) give
         any part ofthe bbilgations, the same'will be timely paid in full          any hptice to Guarahtof, Dealer, or any other guararitor or party,
         when due (whether at extended maturity, by accelefatlpn of                of any pther pirpt^edings of any kind, against Dealer,
         otherwise) in accordance with the terms of such extension or              Guarahtoi', or any of them, and Guarantor hereby waives any
         renewal. This Guaran^ is absolute, IrreVocabie and                        such rights it may have under applicabie law. Guarantor
         uncondltionai in nature and is made with respect to any and ail           agrees that any payment of any Obligations or other act which
         Obligations how existing or In the future arising.                        shail toil any statute of lirnitations applicable to any proposed
         "Obllqatlohs" shall mean (a)any and ai| advances and ail other            action against peaier shall simiiarly operate to toil such statute
         obiigations> liabilities ahd indebtedrtess of every kind, nature          oflimitations as to Guarantor's ilabiiity hereunden
         and descrlptibn bwlng by peaier to pender. Including pdnclpal.            Security and Coilateral. Guarantof agrees that Lender may at
         Interest, charges, fees, costs and expenses, however                      any time, either with pf withput considefatipn, surrehder, or
         eyldenced, whether as phnclpai, surety, endorser, guarantor of            release any property of pthef seCudty of cny klrid or nature
         pifi^'Y'ise, arising under (i) that certain Inventory Loan and            whatsoever hejd by it or by any pefsph pn fts behalf pr for its
         Security Agreement, dated as of September 5, 2014, between -              account, vyhich secures any ipbligatlons or any liability, or
         Dealer and Lender; as_ amended, restated, 'replaced,                      rnay substitute any cpnatefal so held by Lender for other
         supplemented and otherwise modified from time to time                     CpIiatPfal of any kind or value, without notice to or hirther
         riLSAl.(li) that certain Loan and Security Agraemshf,dated as             consent from Guarariior, and such surrender release or
         of August 30, 2016, between Dealer and Lehdef, as aniended,               substltullpn shall not In any way affect, limit or reduce the
         restated, replaced, suppieniehled and CtheiVvise mddified ffdm            obligation of Guarantor hereunder. Lendef shall have full
         time to time rLoah Adreementl. and (III) ahy ddcumenl                     authority to adjust, compromise and receive less than the
         executed in connection therewith, vyhether now pr hereafter               amount due upon, or the Value or purported value of, any such
         executed of arfslhg, and (b) ail dlhaf dbilgations,Jiabliltles and        collateral, and may enter Into any accord and satisfaction
         indebtedness of every kind, nature and descilption owing by               agreement with fespect to the sarne as may Mdm advisabie to
         Dealef to Lender under or pursuant to any other agreement,                Lender without affecting the pbligabVn pf Guarantor herPuncler,
         guarartty or.Instrument, whether now existing or hereafter                Which      shall   fefnalh     absPliite,   primary     and
         arising; whether such obligations, fiabnities and Indebtedness            unconditional. Lendef shall be phdef no duty tp undertake to
         are direct or indirect, aiiowed or ailowable In whole of in part,         marahal. repossess, se|l, dispose of; or otherwise coiiect upon
         absolute or contingent. Joint or several, due or hot due, prlmafy         such Collateral of any part thereof. Guarantor's liabiiity
         or secondary, liquidated or unliquidated, of secured of                   hereuiidef shall not be released, diminished, limited or reduced
         unsecured.                                                                on account of any negligence, mistake In Judgment, or decision
                                                                                   as to handling, disposing of or not disposing of, obtaining,
   2.    Continuing Guaranty. This is a continuing guaranty relating to
                                                                                   falling to collect upon, or perfecting a secun'ty interest in, any
         any present and future Pbilgatidns, inciuding that ah'sing under          such coilateral. Lender may collect or othenyise liquidate any
         successive transactions' Vrhich shal| either continue the                 collateral in any manner and bid and purchase at ariy Sale
         pbiigatiOns or from tifhe to time renew it. Any payment by                without affecting or impairing the obligation of Guarantor
         Guarantof shall npt reduce the maximum obligation hereunder               hereunder.
         unless wdtteh notice to that effect is acfualiy received by Lender
         at or pflpr to the time of such paymenL The obligations of                Third Parties. Guarantor agrees that, at any time or times,
         Guarantor hereunder shall be in addition to any pbilgations of            without notice to pr further apprbvaj of Guafahtpr or Dealef, and
         Guarantor under any other guaranties of the bbiigatiPns of                withput irt any way affecting thd obligation of Guarantor
         Dealer or any other persons heretofore given or hereafter to be           hereunder. Lender may, with or without consideration: (a)
         given to Lender unless such other guaranties are expressly                release, pomprPrnise, pr agree not tp sue. In whole or |n part.
         modified or revoked in writing; and this Guaranty shall not,              Dealer, or any other obligor, guarantor, endorser or surety upon
         unless expressly herein provided, affect or invalidate any such           ariy Pf the Obligations; (b) waive, rescind, renew, extend,
         other guaranties. The liability of Guarantor to Lender shall at all       modify, increase, decrease, delete, (enninate, amend, or
         tirnes be the aggregate liabiiity of Guarantor under the terms of         accelerate in accordance with Ite terms, either in whole or in
         this Guaranty and of any other guaranties given by Guarantor to           part, any of the Obligations, any of the terms thereof, or any
         Lender and not expressly revoked,rnpdified or invalidated.                agreement, covenant, condition, of obligation of or with Dealer,
   3.    Joint and Several Liabiiity; No Duty. The obligation of
                                                                                   of any other obligor, guarantor, endorser or surety upOn any of
                                                                                   the liabilities; and (c) apply any payment received from Dealer,
         Guarantor hereby created is Joint and several, and Lender is


   Guaranty AS.1.1i-C6-14
                                                                                                                                         0
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 149 of 156 PageID #: 149




         or any other obligor, guarantor, endorser or surety upon any of               part of Lender or any other person, or any other matter,
         the Obligations to any Obligations which Lender may choose.                   fact or occurrence whatsoever.
    6.   Waivers.                                                                 (b) Guarantor also hereby waives any claim, right or remedy
         (a) Guarantor waives any right to require Lender to proceed                  which such Guarantor may now have or hereafter acquire
              against Dealer, repossess, dispose bf or otherwise                       against Dealer that arises hereunder and/or from the
              proceed against or exhaust any collateral or security held               performance by any Guarantor hereunder including,
              from Dealer, Guarantor, or any other party, or pursue any                without limitation, any claim, remedy or right bf
              other remedy In Lender's power vvhatsoever. Guarantor                    subrogation, retmbursemenL exoneration, contribution.
              waives any defense and cause of action or claim for relief               Indemnification, or participation In any claim, right or
              arising by reason of the cessation, dlscliarge or release                remedy of Lender against Dealer or any security Which
              from any cause whatsoever of the liability of Dealer, such               Lender now has or hereafter acquires, whether or not such
                                                                                       claim, right or remedy arises in equity, under contract, by
              a cause to Include, but not be limited to, an act or omission
                                                                                       statute, under cbirimbn law or otherwise.
              by Lender, or any election by Lender to pursue or
              foreclose on certain security of Dealer (such as real               (c) Guarantor also waives each and every one of the following
              property) non-Judlcially or Judicially without first or                  rights and defenses;
              cbntemporanebusly pursuing or forecfosifig on other
              security of Dealer. Guarantor shall ramain liable even                  (I)   Guarantor's rights of subrogation, reimbursement,
              though Lender hfiay take action that relbasep or discharges                   indemnlficatlpn, and cbntributipn and any other rights
              Dealer or any other person (including, without Ilmitatibh,                    arid defenses that are or may become availaf)|e to
              any other guarantor of the Obllgatiohs)from liability oh the                  Guarantor.
              Obligatloris and thereby impairs Guarantor's rights of                  (ii) Any rights or defenses Guarantor may haye In
              subrogation pr relmbursemerit against Dealer or such                          respect of his or her obligations as a guarantor or
              person; and Guarantor specifically waives any protection                      other surety arising out pf an election of remedies by
              or benefit that may be conferred upon Guarantor by any                        the Lender, even though that election of remedies,
              statutes regarding forms of action, deficiencies, and the                     such as nonjudicial foreclosure with respect to
              enforcement of real properly security interests. No                           security for a guaranteed Obligation, has destroyed
              Invalidity, Irregulahty or unenforceablllty of any part or all of             the    undersigned's    rights   of subrPgatloh       and
              the Obligations or any documents evidencing the sarhe, by                     reimbufsement against the principal.
              reason of any bankruptcy. insb|Vehcyi statute of
              limtlatlons, preference, fraudulent transfer and avbldance              (ill) Guarantor waives all rights and defenses that
              laws, or other law bf brdef of any klrtd or foir any other                    Guarantor may haye because Dealer's debt Is
              reason, and np defense pr seibff ayai|ab|e at any tinie to                    secured by reaj property. "This means, among other
              Dealer, shall Impair, affect of be a diefense of setpff to the                things:
              Pbligatlons bf (Buarantor under this Guaranty. Guarantor
              waives all presentments, demands for performance, notice                  • (1) Lender may collect from the Guarantor without
              of non-performance, protests, notices pf protest, notices of                        first foreclosing on any real or personal property
              dishonor, notices of default, notices of acceptance 'of this                        collateral pledged by Dealer.    -
              Guaranty of the existence, creation or incurring of new or                    (2) If Lender fprecloses on any real property
              additional Obligations, and diligence In collecting any                             collateral pledged by Dealer.
              Obligations. Guarantbr Is fully aware of the financial
              condition of Dealer, and is executing and dellvenhg this                            (A) The amount of the debt may be reduced
              Guaranty at Dealer's request and based solely upon                                       only by the price for which that collateral is
              Guarantor's pwn Independent inyestigatlph of all matters                                 sold at the foreclosure sa|e,even if the
              peilinent thereto arid nbt felyihg in any rhanher upbn any                               collateral is vypVth fnore than the sale price.
              represehtatipris pf statements of Lendef with respect
                                                                                                  (B) t.ehder may cpilect from the Guarantor
              thereto.    Guaraiitof rapfpsents atrd          warrants that
              Guarantor Is in a pbsltipri to pbtaln, and Guarantor hereby                              eveh If Lender, by fpreclpsing on the real
              assumes full responsibOij^ for obtaining, any add|tlonai                                 prppeHy Cpilatefal, has destroyed any right
                                                                                                       the undersigned may have to collect from
              Information cpnceming ttie financial condition pf Deafer,
              the status of Dealer's Obllgailpns to t.ender, and any other                             Dealer.
              matter pertinent hereto as Guarantor may desire, and                          This Is an unconditional and irrevocable waiver of any
              Guarantor Is not relying upon or expecting Lender to                          rights and defenses that the undersigned may have
              furnish to Guarantor any information now Pr hereafter In                      because Dealer's debt is secured by real property.
              Lender's possession concerning the same Pf any other
              matter.                                                                 (iv) Guarantor may not terminate or revoke this Guaranty.
                                                                                            Guarantor waives any right Guarantor has to
              By executing this Guaranty, Guarantor knowingly acpepts                       terminate or revoke the continuing nature of this
              the full rarige Pf risks encpmpassed within a coritract of                    Guaranty and its applicatioh to any guaranteed
              continuing guaranty, which risks Guarantbr acknowledges                       Obligations arising after any attempt tp terminate this
              Include without limitation the posslbiliiy that Dealer will                   Guaranty.
              Incur additional Obligations for which Guarantor will be
              liable hereunder after Dealer's financial condition or ability      Liens, in addition to all liens upon, and rights of setoff against,
              to pay such Obligations has deteriorated and/br after               the mbneys, securities or other property of Guarantor given to
              bankruptcy or insolvency proceedings have been                      Lender by law. Lender shall have a lien upon and a right of
              commenced by or against Dealer. Guarantor shall have                setoff against all moneys, securilies and other property of
              no right to require Lender to obtain or disclose any                Guarantor novy and hereafter In the possession of Lender or
              iriformation with respect to the Obligations, the financial         any of Its affiliate companies, whether held In a general or
              condition or character of Dealer, the existence of any              spdcial account, or for Safekeeping othenvlse; and every such
              collateral or security for any or all of the Obligations, the       lien and right of setoff may be exercised without demand upon
              filing by or against Dealer pf any bankruptcy or Insolvency         or notice to Guarantor. No lien or right of setoff Shall be
              proceeding, the existence of any other guaranties of all or         deemed to have been waived by any act or conduct on the part
              any part of the Obligations, any action or non-action on the        of Lender, or by any neglect to exerdse such right of setoff or to
                                                                                  enforce such lien, or by any delay in so doing, and every right of


    Guaranty AS.1.11-C6-14
                                                                                                                             (9
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 150 of 156 PageID #: 150




         setoff and (len shall continue In full force and effect until such          from time to time reaspnably require. Guarantor shall in any
         right of setoff or ileii Is specifically waived or released by an           event furnish Lender with (a) Guarantor's tax returns not later
         instrument in writing executed by Lender.                                   than September 30 of each calendar year and (b) Guarantor's
    8.   Subordination and Assignment of Obligations.                   Any          financial statements for each calendar year ending
         indebtedness of Dealer now pr hereafter held by Guarantor Is                December 31 not ialer than March 31 of the following calendar
                                                                                     year.
         hereby subordinated to the Obilgalfons of Dealer to Lender;,and
         such Indebtedness of Dealer to Guarantor Is assigned to                12. No Inquiry. It Is not necessary for Lender to Inquire into the
         Lender as security for this Guaranty and the Obligations. Upon             powers of Dealer or the officers, directors, or agents acting or
         written request by Lender, Guarantor agrees not to ask for.                 purporting to act in Its behalf, and any Obligations made or
         demand, sue for, take or receive from Dealer, directly or                   created in reliance upon the professed exercise of such powers
         Indirectly, In cash or other property, by setoff of in any other            shall be guaranteed hereunden
         manner (Including, without limitation, from or by way Of
         coiiateral), payment of all or any of siich indebtedness of Dealer     13. Attorney's Fees, Costs and Expenses. Guarantor agrees(a)
         unless and until the Obligations (other than contingent                     to pay or reimburse Lender for alj costs and expenses incurred
         indemnification obligations under whjch there Is no outstanding             in connection with the perfection of liens granted under this
         claim) shall havie tieeh fully paid in cash and fully performed             Guaranty and Under the other dpcuments executed in
         and the ILSA and the Lbah Agreement shaU have been                          connection herewith, and the consummation and administration
         terminated. If Guafahtpr shall receive any payinents from                   of the transactions contemplated by this Guaranty and the other
         Dealer in violation of the preceding sentence, Guaiantpr shall              documents executed in connection herewith, including ail fees
         act as trustee for Lender and immediately pay oyer to Lender                and expenses of attorney and auditors, ail search, filing,
         any amounts received by Guarantor tp be applied against the                 recording and appraisal charges and fees and taxes related
         Obligations, the effect of this subordination is that Guarantor             thereto, and other out-of-pocket expenses Incurred by Lender;
         may receive less In .an bankruptcy or other insolvency                      and (t)) to pay or reimburse Lender for aii cOsts and expenses
         proceeding that it would othenvise be entitled to receive,                  Incurred in connection with the enforcemerit, attempted
         because Lender shall be entitled to receive all amounts                     enforcement, of preservation or pursuit of any rights or
         otheiwise payable to Guarantor until ail Obligations are                    remedies under this Guaranty of the other documents executed
         satisfied, including but not limited to default interest, attorneys'        in pohriectlori herewithVincludirIg all such costs arid expenses
         fees and late charges, reigardless of whether sUch amounts are              incurred during any 'Vrorkouf or restructuring and during any
         allowed iri sUch insolvent proceeding.                                      legal proceeding, including any court or jury trial, arbitration or
                                                                                     other alternafiye dispute respiutloti proceeding, bankruptcy
    9.   Siibrpgatioii. Guarantbr hereby agrees that, until the payment              proceeding, and during any appeaj of any of the foregoing, and
         and satisfaction irt ifujl 6f all of the Obligations and the                shall erititle Lender to payment for ail fees and expenses of
         termination of the ILSA and the Loan Agreement, it shall not                attomeys, auditors, accountants, keepers and other outside
         exercjse any right, remedy, power pr privilege, such as any right           experts and consultants retained by Lender. All amounts due
         of subrogation, contribution or indemnity or related remedy,                under this Section shall be payable Within ten (10) business
         power or privilege, arising (whether by contract or operation of            days after demand therefor. The agreements In this Section
         law. Including under the bankruptcy code) against Dealer or any             shall survive the terminatiori Of this Guaranty.
         other guarantor of all or any part of the Obiigatioris or any
         collateral for all or arty part of the Obligations by reason of any    14. Arbitration. All claims or disputes.aris|iig out of or relab'ng to
         payment or other performance pursuant to the provisions of this             this Guaranty, or the breach thereof, whether such cla|mS or
         Guaranty and, if any amount shall be paid to Guarantpr on                   disputes sound in Contract, tori, trade pracfipes, equity, statutory
         accoUrit df such Hghts, remedies, pdwefs 6r privileges, it shall            6r commpn law of pthen/vlse, shall be deteimiried l}y arbitration
         hold such ainourit in trust for the berlefil of. arid pay same              admlriistered by the Americari Arbitfafipri Association In
         over to. Lender oh account of the Obligations. Guarantpr                    accprdarice with its Corrimercial Financial .Disputes Arbitfation
         understands that the exercise by Lender of any fight, remedyi               Rules (the "Rules'^. The place of arbitration shall be New
         ppwer pr privilege that it rnay have under the |LSA, the Loan               York, New York. To the eident applicable in civil actions In the
         Agreement or any other agreement, security document,                        Forum State (as defined In Section 24), the Forum iState's
         guaranty or other instrument relative to all or any part of the             substantive and procedural laws. Including, without limitation,
         Obligations pr othenvise may affect or eliminate such or any                rules of civil procedure, rules of eviderice, arid rales of
         other guarantor's right ofsubrogation or similar recovery against           discovery, shall apply. Judgment on the award rendered by
         Dealer, any other guarantors or any collateral and that                     the arbitrator may be entered in any court having Jurisdiction
         Guarantor may therefore Incur partially or totally                         thereoL and the parties waive afiy pbiectipri based updri a lack
         nonreimbursable liability Under this Guaranty. Nevertheiess,               of pefSprial Jurisdiction In the court where enforcernertt Is
         Guarantor hereby authorizes and empowers Lender to exercise.               soughL There shall be one arfaiitrator. Which arbitrator shalj be
         In Its sole diScretidn, any cpmblnation of such rights, remedies,          a retired Judge of any couri In the Foram State and experienced
         powers and privileges.                                                      m cpmmefclal finance and lending transactions. Resolution of
                                                                                     the ciairri or dispute shall be based solely upon the substantive
    10. Reinstatenient. The obligations of Guarantor Under this                      law governing the claims end defenses pleaded, and the
         Guaranty shall be automatically reinstated If and to the extent             arbitrator may not invoke any basis (including, but not limited to,
         that for any reason any payment by or on behalf of Dealer, any              notions of vyhat is deemed lust and equitable" pursuant to AAA
         other guarantor or any other ppraon or any other application of             Commercial Rule R-43) other than such controlling law. The
         funds (Including the proceeds of any coiiateral for all or any part         award shall be in writing, signed by the arbitrator, and shall
         of the Obligations) In respect of ail or any part of the Obligations        Include a statement setting forth the reasons for the disposltiori
         is rescinded or must be othenvise restored by any holder of                 of any claim. The award shall include findings of fact and
         such Obligations, whether as a result of any proceedings in                 conclusions of law. The arbitrator shall award to the prevailing
         bankruptcy, reorganization or otherwise, and Guarantor agrees               party, if ariy, as determined by the arbitrator, the arbitrator's
         that it will indemnify Lender On demand for all reasonable costs            fees together With all of its attorney's feeS arid expenses as
         and expenses (including fees arid expenses of courisel)                     such attorney's fees, costs and expenses are defined in this
         incurred by Letld'er in connection with such resdssipn or                   Guaranty.
         restoration.
                                                                                     Nothing in the preceding paragraph, or otherwise, nor the
    11. Financial Statements. Guarantor shall furnish to Lender such                 exercise of any right to arbitration, nor the commencement or
         financial or other statements respecting the condition, operation           pendency of any proceeding, shall ilmtt the right of any party to
         and affairs of Guarantor or Guarantor's property as Lender may              this Guaranty: (1) to seek Judicial equitable relief, or other


    Guaranty AS.1.11-06-14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 151 of 156 PageID #: 151




         equitable relief available lo il under applicable stalulory and/or             to such other address(es) as Lender or Guarantor may
         case law including, but not limited to, injunclive relief and the              designate as its new address(es) for such purpose by notice
         appointment of a receiver; or(2)to exercise any self-help rights               given to the other in accordance with the provisions of this
         or any other rights or remedies available to it by contract or                 paragraph. Any such approval, consent, notice, demand,
         applicable statutory or case law (Including but not limited to the             request or other communication shall be deemed to have been
         filing of an involuntary petition In banl<ruptcy, the right of set off,        given (a) if by hand delivery, when actually received, (b) if by
         attachment, recoupment, foreclosure, or repossession) with                     certified mail, upon execution of return receipt,(c) if by regular
         respect to its extension of credit, the protection and                         first class mail, four business days after deposit, and (d) If by
         presenration of coliateral, the liquidation and realization of                 overnight delivery service, two business days after deposit.
         collateral, the protection, continuation and preservation of lien
         rights and priorities, the coiiectlon of indebtedness, and the            17. Cumulative Remedies. The rights and remedies herein
         processing and payment or return of checks, whether such                       spedfied are cumulative and not exclusive of any rights or
         occurs before, duritig or after the pendency of any arbitration                remedies which Lender would otherwise have.
         proceeding. The institution artd maintenance of an action for
         judicial reiief or pursuit of provisional or ancillaiy rights or          18. Seyerabillty. If any provision of this Guaraiity or the application
         remedies Or exercise of self-help remedies, ail as provided                   thereof tp any person or circumstance shaij, to any extent, be
         herein, and the pursuit of ariy such rights or remedies, shall not             invalid or unenforceable, the remainder of this Guaranty or the
                                                                                       application of such provisiori to persons or circumstances other
         constitute a WSIver of the right or obligation of any party to this           thari those as to which it is Ireld invalid or unenforceable shall
         Guaranty, includirig the plalntifl' seeking judicial relief or                not be affected thereby, and each provision of this Guaranty
         remedies, to submit a dispute to arbitration, including disputes              shall be valid and enforceable to the full extent permitted by
         that may arise from the exercise of such rights. The arbitrator                taw.
         Shall not have the power to order specific performance of any
         oijilgatlon or duty of any party to this Guaranty Or to issue             19. Entire Agreement. Except as otherwise provided or referred
         in|unctions in connection therewith or otherwise. The parties                 to herein, there are no other agreements or understandings,
         agree that the duty to arbitrate disputes hereunder extends                   either oral or in writing, beh/veen the parties affecting this
         beyond the date of the expiration or termination of this                       Guaranty or relating to any Cf the subject matters covered by
         Guaranty, and beyond the date of the fulfiilmeht of any                       this Guaranty. This Guaranty and the other documents
         repayment obligations of any party hereunder.                                 executed in connectloil herewith constitute the entire contract
                                                                                       between the parties relating to the subject matter hereof and
         In the event of any conflict between the Ru|es and this
                                                                                       supeisede any and ail previous agreements and
         Section 14, the provisions of thiS Section 14 shall control. BY                Understandings, oral or written, relating to the subject matter
         AGREEING TO THIS BINDtNG ARBITRATION PROVISION,
                                                                                        hereof.
         BOTH LENDER AND GUARANTOR GIVE UP ANY AND ALL
         RIGHTS TO TRIAL BY JURY.                                                  20. Amendmetits in Writing. No amendment or waiver of any
         BY tNlTIALING BELOW, EACH OF GUARANTOR AND
                                                                                        provision of this agreement or any other document executed In
                                                                                       connection herewith shall be effective Unless in writirig signed
        -LENDER ACKNOWLEDGES THAT IT HAS READ,                                          by the party against whom enforcement of such amendment or
         UNDERSTANDS           AND      AGREES        TO     THE      ABOVE          . vvahrer is Sougtrt, and each such amendment or wajver shall be
         ARBITRATION PROVfSIOhiS.                                                      effective only In-the specific instance and for the specific
                                                                                        purpose for Which given.
                                                                                   21. No Waiver. The failure Of Lender to seek redress for violation
                                                                                       of, to insist upon the strict perfonnanCe of, br to take any action
         LENDER'S                           GUARANTOR'S
         INITIALS
                                                                                       Iri connectlbh with the breach of any obligation, covenaiit or
                                            INITIALS:
                                                                                       condition Of this Agreement or any other document executed in
                                                                                       conriectlon herewith shall not be constmed as a waiver or
    15. Jury Waiver. TO THE MAXIMUM EXTENT PERMITTED BY                                retinquishment for the future performance of such obligation,
        LAW. LENDER       AND   GUARANTOR    KNOWINGLY,                                covenant or condition, but the same shall continue and remain
         VOLUNTARILY,AND AFTER CONSULTING OR HAVING HAD                                in full force and effect with respect to any subsequent breach,
         THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL                                 act or omission, the receipt by Lender of any amount payable
         OF EACH PARTIES' RESPECTIVE CHOICE, AGREE THAt,                               or owed pursuant to this Agreement or any bthef dbCunienl
         IN THE EVENT OF LITtGATtON BETWEEN THE PARTIES                                executed in connection herewith or any other sUrris with
         REGARDING THE PERFORMANCE OR ENFORCEMENT OF                                    knowledge of the breach of any obiigatibh, covenant or
         THIS AGREEMENT, OR IN ANY OTHER MANnER RELATED                                condition of this Agreemehi or any other document executed In
         TO THIS AGREEMENT,tHE PARTIES, FOR THEIR MUTUAL                               conpectjon herewith shall not be deemed a waiver of such
         BENEFIT AND INTENDING TO REDUCE LITIGATION                                    bfeach. No payment by Guarantor or receipt by Lender of a
         EXPENSES, HEREBY WAIVE ANY RIGHT TO TRIAL BY                                  lesser amount than any amount due or owing pursuant to this
         JURY IN Any SUCH ACTION,SUIT OR CLAIM.                                        Agreement or any other document executed in connection
                                                                                        herewith shall be deemed to be other than a payment on
                                                                                       account of the earliest such amount due and owing, or as
                                                                                       Lender may elect to apply such payment, nor shall any
                                                                                       endorsement or statement on any check or any tetter
         LENDER'S                           GUARANTOR'                                 accompanying any check or payment be deemed an accord
         INITIALS:                          INITIALS:                                  and satisfaction, arid Lender may accept such check br
                                                                                       payment without prejudice to Lender's right to recover the
    16. Notice. Except as otherwise expressly provided in this                         balance of any amount due and owing or pursue any other
        Guaranty, ail consents, notices, demands, requests, approvals                  remedy provided by this Agreeriient or any other document
         or other corhmunicatipns given under this Guaranty shall be in                executed in connection herewith. No delay on the part of
         writing and shall be deemed sufficiently given or rendered if                 Lender in exercising any right, power or privilege hereunder
         delivered by (a) hand delivery, (b) certified mall (return receipt            shall operate as a waiver thereof nor shall any single or partial
         requested), (c) first class U.S. mail, or (d) by a nationally                 exercise of any right, power or privilege hereunder preclude
         recognized    overnight delivery service making receipted                     other or further exercise thereof or the exercise of any other
         detiveries, addressed to Lender or Guarantor, as applicable, at               right, power or privilege.
         the address set forth in the first paragraph of this Agreement or


    Guaranty AS.1.11-08-14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 152 of 156 PageID #: 152




    22. Headings. Section headings used herein are for convenience                other proceeding arising out of or relating to any of the parties'
         of reference only, are not part of this Guaranty and shall not           obligations under or with respect to this Guaranty.
         affect the construction of, or be taken into consideration in
         interpreting, this Guaranty.                                        24. Choice of Law. This Guaranty shall be governed by and
                                                                                 constnjed in accordance with the laws of the state of New York
    23. Jurisdiction. The parties hereto submit to the exclusive                 (the "Forum Statet.
        jurisdiction of the courts of the state of New York and the United
        States District Courts for such state, as well as to the             25. Amendment and Restatement. This Guaranty amends and
         jurisdiction of ail courts from which an appeal may be taken            restates in its entirety that certain Continuing Guaranty and
         from the aforesaid courts, for the purpose of any suit, action or       Subordination Agreement, dated as of September 5, 2014, by
                                                                                 and between Guarantor and Lender.



                                                         [Signature follows on the next page]




                                                                                                                                          Q
    Guaranty AS.i.11-06-14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 153 of 156 PageID #: 153




    IN WITNESS WHEREOF,the parties hereto have caused this Guaranty to be executed under seal as of the date set forth In the Introductory
    paragraph of this Guaranty.                                                                                                                  '


    Guaranton




            A,PERLSTEiN,SR., an IndMdual
                                                                 _ (Seal)           9:h(llC
                                                                                 Date




    State of New York              )
                                   )ss.
    County of _


           On the ^^              day of                            In the year 20. )C      before me, the undersigned, personally appeared
      S c tz -hJ-                                   >7      ,, personally known to me or proved to me on the basis of satisfactory evidence to be
    the IndMdual(s) whose name(s) is (are) subscribed to tfie within Instniment and acknowledged to me that he/she/they executed the same In
    hls/her/thelr capaclty(les), and that by his/her/ their slgnature(s) on the Inslniment, the Indlvidual(s). or the person upon behalf of which the
    Indivldual(s) acted, executed the Instrument.                                                         ,
                                                                k            Judtth At           MV


    (SJEfNATURE AND OFFICE OF PERSON TAKING
    (^NOWLEDGMENT,ALONG WITH REQUIRED
   (BRINTED.TYPED OR STAMPED DATA)




                                            [Hyundai Capital America's signature follows on the next page]




    Guaranty AS.1.11-06-14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 154 of 156 PageID #: 154




    Lender:



    HYUNDAI CAPITAL.AMERICA,a Callifornia corporation

    By:                                                 (Seal)
    Name: -©eefrdennyn^^*^
    Tjtlef^r .Director, Commercial Credit
    Date:                1 V




    Guaranty AS.1.11-dS-14
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 155 of 156 PageID #: 155




                     EXHIBIT I
Case 1:19-cv-05506-CBA-RER Document 1 Filed 10/10/19 Page 156 of 156 PageID #: 156

                SANDELANDS                                                                  Kathleen Cavanaugh, Esq.
                PVCT II□
                tit! LLr                                                                     Phone:9D8.470.I2DD
                                                                                       kcavanauQhlse-iip.cDm
                ATTORNEYS AT LAW                                                   Admitted to practice in NJ. Rl & NY



                                                 October 7, 2019

   VIA EMAIL (azizmor@.cshzIaw.comY
   Andrew S. Zizmor, Esq.
   Cyruli Shanks Hart & Zizmor LLP
   420 Lexington Ave., 23^ Floor
   New York, NY 101070

          Re:     Nemet Motors LLC


   Dear Mr. Zizmor:


          As you know, this office represents Hyundai Capital America with respect to the default
   by Nemet Motors LLC under a certain Inventory Loan and Security Agreement dated September
   5, 2014 and Loan and Security Agreement dated August 30, 2016. Previously, by letter dated
   September 10, 2019, notice of default was given and a demand for full payment was made.
   Payment has not been made.

           During the week of September 23, 2019, you advised me that Nemet Motors LLC would
   make a decision regarding a voluntary tumover of Hyundai Capital America's collateral, or an
   alternate plan, by September 27,2019. After hearing nothing from you,Iattempted to contact you
   twice last week by telephone and received no return telephone call. Please consider this letter as
   notice that Hyundai Capital America is demanding the immediate turn over its motor vehicle
   collateral. Please contact me to start arrangements for vehicle pick-up.

           Please also be advised that if there is no agreement for a voluntary surrender, my office has
   been instructed to immediately commence suit in the United States District Court for the Eastern
   District of New York for a writ of replevin and immediate restraints against the further sale and/or
   disposition of any motor vehicles.

                                         Very truly yours.



                                         Kathleen Cavanaugh, Esq.
                                         For SANDELANDS EYET LLP
